Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 1 of 399 PageID #: 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK


JAMES DONALDSON, PEGGY                )
DONALDSON, INDIVIDUALLY AND AS        )
THE PERSONAL REPRESENTATIVE OF        )
THE ESTATE OF ADRIAN J. BUTLER,       ) CASE NO.: ______________________
ELDRIDGE BUTLER, WALTER               )
TOLLEFSON, INDIVIDUALLY AND AS        )
THE PERSONAL REPRESENTATIVE OF        ) ORIGINAL COMPLAINT
THE ESTATE OF JOHN O. TOLLEFSON,      ) JURY TRIAL DEMANDED
MARY STEINMAN, JESSICA                )
MECKLENBURG, KATHRYN MILLER,          )
RANDALL WENDLING,                     )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF MICHAEL J. WENDLING,        )
CARRIE WENDLING, DIANE                )
PENNINGTON, INDIVIDUALLY AND          )
AS THE PERSONAL REPRESENTATIVE        )
OF THE ESTATE OF HOWARD ALLEN,        )
D.A., A MINOR, BRYAN ANDERSON,        )
JANET WASWO, JAMES WASWO,             )
ROBERT ANDERSON, BRIANA               )
WASWO, MELISSA KAY CUKA,              )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF DANIEL CUKA, ABIGAIL        )
ROSE CUKA, A.M.C., A MINOR, KAY       )
SCHILD, INDIVIDUALLY AND AS THE       )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF RICHARD SCHILD, KE. S.,     )
A MINOR, KO. S., A MINOR, COLLEEN     )
SCHILD, BRUCE SCHILD, BROOKS          )
SCHILD, MIRTHA PONCE,                 )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF ROLAND CALDERON,            )
A.R.C., A MINOR, A.J.C., A MINOR,     )
ROSA MILAGRO, SAUL RAUDA, YENY        )
RAUDA, JASMYN RAUDA, EVELYN           )
RAUDA, WENDY GREEN,                   )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF IAN WEIKEL, J.T.W., A       )



                                      1
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 2 of 399 PageID #: 2



MINOR, CHAD WEIKEL, TAMMY             )
RICHARD, INDIVIDUALLY AND AS          )
THE PERSONAL REPRESENTATIVE OF        )
THE ESTATE OF BRANDON TEETERS,        )
GLENN RICHARD, HEATHER                )
RICHARD, LANITA HERLEM,               )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF BRYANT HERLEM,              )
YARISSA TORRES, INDIVIDUALLY          )
AND AS THE PERSONAL                   )
REPRESENTATIVE OF THE ESTATE OF       )
TEODORO TORRES, VELIA F. MESA,        )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF RUDY MESA, VELIA A.         )
MESA, LUCY RIGBY, LUIS AGUILAR,       )
MANUEL AGUILAR, NICHOLAS              )
PAUPORE, MARIA PAUPORE, M.P., A       )
MINOR, CODY PAUPORE, SHARON           )
OSBORNE, THOMAS PAUPORE,              )
LESLIE PAUPORE BUENO, JOE             )
PAUPORE, BRIAN SAARISTO, CHERYL       )
SAARISTO, L.M.S., A MINOR, B.D.S.,    )
JR., A MINOR, SHIRLEY ANN             )
SAARISTO, BRENDA ANGELL,              )
BARBARA LIIMATAINEN, LONNIE           )
FORD, INDIVIDUALLY AND AS THE         )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF JOSHUA FORD, LINDA          )
MATTISON-FORD, JESSICA MATSON,        )
SHAWN FORD, COREY SCHLENKER,          )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF WILLIAM THORNE,             )
KAREN THORNE, DOYLE THORNE,           )
JOEY ROBINSON, TIMOTHY MERRILL,       )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF JASON MERRILL, WANDA        )
SUE MERRILL, ALYSSA MERRILL,          )
AMBER PIRANEO, ASHLEA LEWIS,          )
JOHN BOTTS, JENNIFER BOTTS, DARA      )
BOTTS, JOHN STEPHEN “STEVE”           )
BOTTS, ELIZABETH CUNNINGHAM,          )
DANIEL PEREZ, INDIVIDUALLY AND        )



                                      2
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 3 of 399 PageID #: 3



AS THE PERSONAL REPRESENTATIVE        )
OF THE ESTATE OF EMILY J.T. PEREZ,    )
VICKI PEREZ, KEVYN PEREZ, BRIAN       )
BEEM, ELIZABETH BEEM, DIANE           )
BEEM, JOSEPH BEEM, CASSANDRA          )
BEEM, KAITLYN BEEM, K.B., A           )
MINOR, CYNTHIA COLÓN AND              )
JOSEPH BEEM, JR., DIANE TRAYNOR       )
SOWINSKI, INDIVIDUALLY AND AS         )
THE PERSONAL REPRESENTATIVE OF        )
THE ESTATE OF NICHOLAS                )
SOWINSKI, JARED SOWINSKI, AUSTIN      )
SOWINSKI, BRANDON BYERS, MEGAN        )
BYERS, C.B., A MINOR, SAMANTHA        )
GAGE, INDIVIDUALLY AND AS THE         )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF JOSEPH GAGE, M.G., A        )
MINOR, RANDY GAGE, TAMARA             )
GAGE, JULIA ROSA, JENNIFER WHITE,     )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF LUCAS T. WHITE, JULIA       )
BROOKS, LYLE BROOKS, MARCUS           )
RAMOS, JOSHUA COPE, ERICA COPE,       )
L.K.C., A MINOR, LINDA COPE, PHILIP   )
COPE, JACOB COPE, JONATHAN COPE,      )
GLENN MORRIS, AMY MORRIS ,            )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF DANIEL MORRIS, ADAM         )
MORRIS, CASSIDY MORRIS, KRISTIE       )
PEARSON, INDIVIDUALLY AND AS          )
THE PERSONAL REPRESENTATIVE OF        )
THE ESTATE OF ANDREW NELSON,          )
MARIAH COWARD, DEREK GAGNE,           )
FAYE MROCZKOWSKI, AUDREY              )
BARBER, INDIVIDUALLY AND AS THE       )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF BRANDON STOUT,              )
WILLIAM STOUT, TAMARA STOUT,          )
CALLIE MCGEE, STEPHANIE               )
BENEFIELD, MICHELLE WAGER,            )
MELINDA IGO, ALICIA IGO, ASHLEY       )
LEWIS, DEVIN IGO, TRAVIS VENDELA,     )
MARIANNE VENDELA, NADIA               )
CADAVERO, INDIVIDUALLY AND AS         )



                                      3
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 4 of 399 PageID #: 4



THE PERSONAL REPRESENTATIVE OF        )
THE ESTATE OF JONATHAN                )
CADAVERO, MICHELLE DEARING,           )
DAVID CADAVERO, KRISTIA               )
MARKARIAN, GINA WRIGHT, JOANNA        )
HARRIS, INDIVIDUALLY AND AS THE       )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF BLAKE HARRIS, J.H., A       )
MINOR, DEBORAH HARRIS, JOHN           )
MAYO, INDIVIDUALLY AND AS THE         )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF BARRY MAYO, KIMBERLY        )
YARBROUGH, ANDY MAYO, KATHY           )
MOORE, INDIVIDUALLY AND AS THE        )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF RYAN RUSSELL, THOMAS        )
MOORE, JR., SAUL MARTINEZ, SARAH      )
MARTINEZ, ERIN DRUCTOR,               )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF BLAKE STEPHENS, JAKE        )
ALTMAN, NADJA ALTMAN, J.A., A         )
MINOR, GLORIA PROSSER, CHARLES        )
ALTMAN, MICHAEL ALTMAN,               )
TAYLOR BROWN, INDIVIDUALLY            )
AND AS THE PERSONAL                   )
REPRESENTATIVE OF THE ESTATE OF       )
SCOTT BROWN, LOUIS DAHLMAN,           )
KAY STOCKDALE, LUCAS DAHLMAN,         )
AMBER AHRENS, JAMES SCHUMANN,         )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF JASON SCHUMANN, BEN         )
SCHUMANN, BRENT ANDERSON,             )
KRISTIE NELSON, KAYLA NELSON,         )
JERRAL HANCOCK, RACHEL                )
LAMBRIGHT, J.H., A MINOR, A.H., A     )
MINOR, STACIE TSCHERNY, DIRRICK       )
BENJAMIN, SAVANNAH TSCHERNY,          )
SAMANTHA HANCOCK, BRENDA              )
RICHARDS, INDIVIDUALLY AND AS         )
THE PERSONAL REPRESENTATIVE OF        )
THE ESTATE OF SHAWN GAJDOS,           )
JULIE PAYNE, INDIVIDUALLY AND AS      )
THE PERSONAL REPRESENTATIVE OF        )
THE ESTATE OF CAMERON PAYNE,          )



                                      4
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 5 of 399 PageID #: 5



AL.E.P., A MINOR, K.P., A MINOR,       )
JULIE MONTANO, INDIVIDUALLY            )
AND AS THE PERSONAL                    )
REPRESENTATIVE OF THE ESTATE OF        )
JOSHUA MODGLING, KEITH                 )
MODGLING, CHRISTOPHER                  )
MODGLING, KELLILYNN STUART,            )
MICHELLE MODGLING, KENNETH             )
SCHAFFER, CONIETHA ZAPFE, C.Z., A      )
MINOR, S.Z., A MINOR, A.Z., A MINOR,   )
JOSEPH ZAPFE, EDWARD ZAPFE,            )
CHELSEA ADAIR, INDIVIDUALLY            )
AND AS THE PERSONAL                    )
REPRESENTATIVE OF THE ESTATE OF        )
JAMES ADAIR, JOHN TAKAI, MAE           )
TAKAI, JONAMAE TAKAI, NIANA            )
TAKAI, I.T., A MINOR, K.T., A MINOR,   )
PATRICIA CRUZ, JUAN TAKAI,             )
JOLENE TAKAI, JERMAINE TAKAI,          )
CONSTANCE AHEARN, JAMES                )
AHEARN, SR., KEVIN AHEARN, BETTY       )
JEAN KLINE, JOHN KLINE, JR.,           )
PAMELA MCKEAN, AS THE                  )
PERSONAL REPRESENTATIVE OF THE         )
ESTATE OF KEITH KLINE, ANTHONY         )
LILL, INDIVIDUALLY AND AS THE          )
PERSONAL REPRESENTATIVE OF THE         )
ESTATE OF ERIC LILL, SKYE OTERO,       )
CHARMAINE LILL, KORTNE LILL            )
JONES, M.L., A MINOR, C.L., A MINOR,   )
SIMONA FRANCIS , INDIVIDUALLY          )
AND AS THE PERSONAL                    )
REPRESENTATIVE OF THE ESTATE OF        )
LE RON A. WILSON, DEBBIE OTTE,         )
CHRISTOPHER KUBE, DAVID KUBE,          )
JONATHAN KUBE, JESSICA KUBE,           )
JASON KUBE, JENNIFER KUBE, ADAM        )
EGLI, DANIELLE EGLI, K.E., A MINOR,    )
B.E., A MINOR, LAURA GONZALEZ,         )
INDIVIDUALLY AND AS THE                )
PERSONAL REPRESENTATIVE OF THE         )
ESTATE OF ZACHARIAH GONZALEZ,          )
BENEDICT GONZALEZ, MARGARET            )
WAKEMAN, INDIVIDUALLY AND AS           )
THE PERSONAL REPRESENTATIVE OF         )
THE ESTATE OF DUSTIN WAKEMAN,          )



                                       5
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 6 of 399 PageID #: 6



DAVID WAKEMAN, WILLIAM “ZACK”         )
WAKEMAN, SHERRI COTTRELL, E.C.,       )
A MINOR, JAMES COTTRELL,              )
BRANDY COTTRELL, MEGAN                )
COTTRELL, DOESHIE WATERS,             )
NORRIS WATERS, SR., LAURA             )
RUSSELL KENNEDY, INDIVIDUALLY         )
AND AS THE PERSONAL                   )
REPRESENTATIVE OF THE ESTATE OF       )
JONATHAN EDDS, BARRY EDDS,            )
JULIA EDDS, JOEL EDDS, ANDREW         )
TONG, LEESHA CROOKSTON,               )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF DUNCAN CROOKSTON,           )
STEPHANIE MARCIANTE, LUIGI            )
MARCIANTE, JR., L.M., A MINOR,        )
MARIA MARCIANTE, LUIGI                )
MARCIANTE, ENZA MARCIANTE             )
BALESTRIERI, STEPHANIE                )
MARCIANTE, LYDIA LANTRIP, BILLIE      )
WELLS, JR., DAVID “BLAKE”             )
LANTRIP, J.W., A MINOR, BRYAN         )
WAGNER, JEANETTE KNAPP,               )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF DAVID A. KNAPP,             )
NORMAN FORBES, IV, JENNIFER           )
RUBIO, N.H., A MINOR, DORIS           )
BENNETT, DEMPSEY BENNETT,             )
INDIVIDUALLY AND AS THE               )
PERSONAL REPRESENTATIVE OF THE        )
ESTATE OF DURRELL BENNETT,            )
DARNELL BENNETT, JULIE                )
ROSENBERG, INDIVIDUALLY AND AS        )
THE PERSONAL REPRESENTATIVE OF        )
THE ESTATE OF MARK ROSENBERG,         )
J.R., A MINOR, M.R., A MINOR,         )
MONIQUE SHANTEL GREEN                 )
RICHARD, INDIVIDUALLY AND AS          )
THE PERSONAL REPRESENTATIVE OF        )
THE ESTATE OF JOSEPH RICHARD, III,    )
ELAINE (LOIS) RICHARD, JOSEPH         )
RICHARD, JR., CARMEN RICHARD          )
BILLEDEAUX, JON MARIE PEARSON,        )
INDIVIDUALLY AND AS THE               )



                                      6
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 7 of 399 PageID #: 7



PERSONAL REPRESENTATIVE OF THE         )
ESTATE OF ANDREW R. PEARSON,           )
TIA MIXON, T.R.M., A MINOR,            )
MELINDA MIXON, WALTER MIXON,           )
INDIVIDUALLY AND AS THE                )
PERSONAL REPRESENTATIVE OF THE         )
ESTATE OF JUSTIN MIXON, KENNETH        )
MIXON, KIMBERLY SPILLYARDS,            )
LISA THOMPSON, INDIVIDUALLY            )
AND AS THE PERSONAL                    )
REPRESENTATIVE OF THE ESTATE OF        )
JOSHUA PLOCICA, LOWELL “KEITH”         )
THOMPSON, BRENNA CORBIN, JOHN          )
BLICKENSTAFF, MISTY                    )
BLICKENSTAFF, M.B., A MINOR, C.B.,     )
A MINOR, PAM JONES, JARED              )
BLICKENSTAFF, ADRIANNE                 )
BLICKENSTAFF, TRISTA CARTER,           )
GARY L. HENRY, MELANIE                 )
ATZMANN, S.U., A MINOR,                )
FRANCISCA MARMOL, JOSE ULLOA,          )
RUBERTERNA ULLOA, STEPHANIE            )
MARMOL, INDIVIDUALLY AND AS            )
THE PERSONAL REPRESENTATIVE OF         )
THE ESTATE OF JOSE E. ULLOA,           )
LORAMAY “LORA” DIAMOND,                )
INDIVIDUALLY AND AS THE                )
PERSONAL REPRESENTATIVE OF THE         )
ESTATE OF SEAN DIAMOND, TAYLOR         )
M. DIAMOND, MADISON J. DIAMOND,        )
S.R.D., A MINOR, A.N.D., A MINOR,      )
SALLY DIAMOND WILEY, JAMES             )
“MICHAEL” WILEY, JASON DIAMOND,        )
MICHAEL DIAMOND, CHERYL                )
ANAYA, INDIVIDUALLY AND AS THE         )
PERSONAL REPRESENTATIVE OF THE         )
ESTATE OF MICHAEL ANAYA, TRISTA        )
MOFFETT, CARMELO ANAYA, JR.,           )
CHARLENE WILCOX, INDIVIDUALLY          )
AND AS THE PERSONAL                    )
REPRESENTATIVE OF THE ESTATE OF        )
CARLOS WILCOX, BIANCA WILCOX,          )
ONA WILCOX, CHARLES WILCOX III,        )
                                       )
                         Plaintiffs,   )
            v.                         )



                                       7
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 8 of 399 PageID #: 8



                                                        )
HSBC HOLDINGS PLC, HSBC BANK                            )
PLC, HSBC BANK MIDDLE EAST                              )
LIMITED, HSBC BANK USA, N.A.,                           )
BARCLAYS BANK PLC, STANDARD                             )
CHARTERED BANK, ROYAL BANK OF                           )
SCOTLAND, N.V., CREDIT SUISSE AG,                       )
BANK SADERAT PLC,                                       )
COMMERZBANK AG, DEUTSCHE                                )
BANK AG, AND JOHN DOES 1-50                             )
                                                        )
                                    Defendants.         )
                                                        )
-----------------------------------------------------   )




                                                        8
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 9 of 399 PageID #: 9



                                                   TABLE OF CONTENTS

         
I.          NATURE OF THE ACTION ....................................................................................... 18 
II.         JURISDICTION AND VENUE ................................................................................... 36 
III.        THE DEFENDANTS.................................................................................................... 39 
            A.     THE HSBC DEFENDANTS ............................................................................... 39 
            B.     DEFENDANT BARCLAYS BANK PLC........................................................... 40 
            C.     DEFENDANT SCB ............................................................................................. 41 
            D.     DEFENDANT ROYAL BANK OF SCOTLAND N.V. ..................................... 42 
            E.     DEFENDANT CREDIT SUISSE AG ................................................................. 42 
            F.     DEFENDANT BANK SADERAT PLC ............................................................. 43 
            G.     DEFENDANT COMMERZBANK AG .............................................................. 44 
            H.     DEFENDANT DEUTSCHE BANK AG............................................................. 44 
IV.         FACTUAL ALLEGATIONS ....................................................................................... 45 
            A.     IRAN’S LONG HISTORY OF SUPPORTING AND FINANCING
                   TERRORISM....................................................................................................... 45 
            B.     U.S. SANCTIONS AND IRAN’S RELIANCE ON U.S. DOLLARS ................ 49 
            C.     IRAN CONTINUALLY EVADED U.S., EUROPEAN UNION AND
                   UNITED NATIONS SANCTIONS..................................................................... 51 
            D.     THE EURODOLLAR MARKET – IRAN’S MONEY LAUNDERING
                   AND ILLICIT EXPORT NEXUS WITH DEFENDANT BANKS .................... 54 
                      1. The Conspiracy’s Shared Goals .................................................................... 54 
                      2.  Eurodollar Market Operations ...................................................................... 55
            E.     THE IRANIAN U-TURN EXEMPTION AND ITS REVOCATION ................ 56 
            F.     LETTERS OF CREDIT – AN ALTERNATIVE METHOD OF
                   UNDERMINING THE IRANIAN SANCTIONS PROGRAM ......................... 62 
                      1. Terminology .................................................................................................. 62 
                      2.  The U.S. Trade Embargo – United States Munitions List (USML)
                           and Commerce Control List (CCL) ............................................................ 64
            G.     IRAN’S ILLEGAL ARMS SHIPMENTS THROUGH ISLAMIC
                   REPUBLIC OF IRAN SHIPPING LINES (IRISL) ............................................ 65
            H.     IRAN’S AGENTS, HEZBOLLAH AND THE IRGC, FOMENT
                   TERRORISM IN IRAQ....................................................................................... 69




                                                                      9
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 10 of 399 PageID #: 10



        I.    IRAN FUNDED THE DESIGN AND PRODUCTION OF
              EXPLOSIVELY FORMED PENETRATORS (“EFPS”) USED BY
              SPECIAL GROUPS TO KILL OR MAIM COALITION FORCES,
              INCLUDING THE PLAINTIFFS ....................................................................... 75
        J.    IRAN SUPPORTED HEZBOLLAH-CONTROLLED SPECIAL
              GROUPS IN IRAQ THAT COORDINATED WITH THE IRGC ..................... 81 
                1.  JAYSH AL MAHDI ................................................................................... 82 
                2.  KATA’IB HEZBOLLAH ........................................................................... 89 
                3.  ASA’IB AHL AL-HAQ.............................................................................. 92 
        K.    ALL OF THE ATTACKS AT ISSUE IN THIS COMPLAINT WERE
              ACTS OF INTERNATIONAL TERRORISM .................................................... 93 
 V.     GENERAL ALLEGATIONS AGAINST DEFENDANTS ......................................... 94 
 VI.    OVERVIEW OF THE CONSPIRACY ...................................................................... 102 
        A.    AGREEMENT AND KNOWLEDGE ............................................................... 102 
        B.    ACTS AND EFFECTS ...................................................................................... 106 
        C.    BANK SADERAT PLC’s AGREEMENT TO, AND PARTICIPATION
              IN, THE CONSPIRACY ................................................................................... 110 
        D.    THE CENTRAL BANK OF IRAN’S AGREEMENT TO, AND
              PARTICIPATION IN, THE CONSPIRACY .................................................... 114 
        E.    BANK MELLI IRAN AND MELLI BANK PLC’S AGREEMENT TO,
              AND PARTICIPATION IN, THE CONSPIRACY .......................................... 118 
        F.    BANK MELLAT’S AGREEMENT TO, AND PARTICIPATION IN,
              THE CONSPIRACY ......................................................................................... 124 
        G.    BANK SEPAH’S AGREEMENT TO, AND PARTICIPATION IN,
              THE CONSPIRACY ......................................................................................... 126 
        H.    JOHN DOE DEFENDANTS’ 1-50 AGREEMENT TO, AND
              PARTICIPATION IN, THE CONSPIRACY .................................................... 128 
        I.    THE HSBC DEFENDANTS’ AGREEMENT TO, AND
              PARTICIPATION IN, THE CONSPIRACY .................................................... 129 
                1.  HSBC-EUROPE’S 2001 “BANK MELLI PROPOSAL” ........................ 146 
                2.  DEFENDANT HSBC-US’S AGREEMENT TO, AND
                    PARTICIPATION IN, THE CONSPIRACY IN VIOLATION OF
                    18 U.S.C. § 2332d ..................................................................................... 152 
        J.    DEFENDANT BARCLAYS’ AGREEMENT TO, AND
              PARTICIPATION IN, THE CONSPIRACY .................................................... 161 
        K.    DEFENDANT SCB’S AGREEMENT TO, AND PARTICIPATION IN,
              THE CONSPIRACY ......................................................................................... 169 



                                                             10
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 11 of 399 PageID #: 11



              1.  SCB Conspired to Conceal Iran’s Financial Activities and
                  Transactions From Detection, Scrutiny, and Monitoring By U.S.
                  Regulators, Law Enforcement, and/or Depository Institutions. ............... 169
              2. SCB Facilitated Transactions On Behalf of MODAFL, Mahan Air
                 and Other Instrumentalities of Iranian State-Sponsored Terror
                 (Including a Hezbollah Affiliated Entity) in Furtherance of
                 Numerous Violations of the U.S. Trade Embargo, Thereby
                 Substantially Contributing to the Plaintiffs’ Injuries. ............................... 179

                   a.  SCB Knowingly Provided Illegal Financing to Mahan Air. ............... 180 
                   b.  SCB Knowingly Provided Illegal Financing to MODAFL
                       Companies: AIO, IACI, IHRSC and HESA. ...................................... 185 
                        i.  SCB Trade-Finance Transactions with MODAFL’s
                            Aerospace Industries Organization (AIO) .................................... 186 
                        ii.  SCB Trade-Finance Transactions with MODAFL’s [Iran]
                             Aviation Industries Organization (IAIO) ...................................... 187 
                              (A)  SCB’s Trade-Finance Transactions with MODAFL-
                                   IAIO Front Company Downtown Trading Ltd. ................... 187 
                              (B)  SCB’s Trade-Finance Transactions with MODAFL-
                                   IAIO Front Company Mac Aviation .................................... 189 
                              (C)  SCB’s Trade-Finance Transactions with MODAFL-
                                   IAIO Front Company Monarch Aviation (Singapore)......... 193 
                              (D)  SCB’s Trade Finance Transactions with MODAFL-
                                   IAIO Front Company Jetpower Industrial Ltd (Hong
                                   Kong) ................................................................................... 197 
                   c.  SCB’s Trade-Finance Transactions Iran Power Development
                       Company (“IPDC”), MAPNA and Zener Electronics Services
                       (an agent of Hezbollah) ....................................................................... 200 
                   d.  SCB’s Trade-Finance Transactions with National Iranian Oil
                       Company (NIOC) Subsidiaries ........................................................... 202 
                   e.  SCB’s Trade-Finance Transactions with Iranian Front
                       Company Khoram Sanat Producing Co. – Iran .................................. 204 
              3.  Regulatory Actions and Criminal Investigations Against SCB,
                  2012 – Present ........................................................................................... 206 
      L.    DEFENDANT ROYAL BANK OF SCOTLAND N.V.’S
            AGREEMENT TO, AND PARTICIPATION IN, THE CONSPIRACY ......... 215 
      M.  DEFENDANT CREDIT SUISSE’S AGREEMENT TO, AND
          PARTICIPATION IN, THE CONSPIRACY .................................................... 225 
      N.    DEFENDANT COMMERZBANK AG’S AGREEMENT TO, AND
            PARTICIPATION IN, THE CONSPIRACY .................................................... 236 


                                                            11
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 12 of 399 PageID #: 12



         O.      DEFENDANT DEUTSCHE BANK AG’S AGREEMENT TO, AND
                 PARTICIPATION IN, THE CONSPIRACY .................................................... 245 
         P.      DEFENDANTS’ AIDING AND ABETTING OF HEZBOLLAH
                 THROUGH DIRECT FUNDING OF HEZBOLLAH’S AGENTS .................. 250 
 VII.    PLAINTIFFS .............................................................................................................. 252 
         ATTACK 1: JULY 14, 2005 - KIRKUK, IRAQ ........................................................ 253 
                 A.         James Donaldson ................................................................................... 253 
         ATTACK 2: JULY 27, 2005 – CAMP ASHRAF, IRAQ .......................................... 254 
                 B.         The Butler Family .................................................................................. 254 
                 C.         The Tollefson Family ............................................................................. 255 
         ATTACK 3: SEPTEMBER 26, 2005 - SHU'AIBA, IRAQ ....................................... 256 
                 D.         The Wendling Family ............................................................................ 256 
         ATTACK 4: SEPTEMBER 26, 2005 - AL RAHMANIYAH DISTRICT,
            BAGHDAD, IRAQ ............................................................................................ 258 
                 E.         The Allen Family ................................................................................... 258 
         ATTACK 5: OCTOBER 23, 2005 - RUSAFA DISTRICT, BAGHDAD,
            IRAQ .................................................................................................................. 259 
                 F.         The Anderson Family ............................................................................ 259 
         ATTACK 6: DECEMBER 4, 2005 - BAGHDAD, IRAQ ........................................ 261 
                 G.         The Cuka Family.................................................................................... 261 
                 H.         The Schild Family .................................................................................. 262 
         ATTACK 7: APRIL 12, 2006 - MISIAB, IRAQ ....................................................... 264 
                 I.         The Calderon Family ............................................................................. 264 
         ATTACK 8: APRIL 18, 2006 - BAGHDAD, IRAQ.................................................. 266 
                 J.         The Weikel Family ................................................................................ 266 
         ATTACK 9: APRIL 20, 2006 – SHUHADA AL SYDIA, BAGHDAD, IRAQ ........ 267 
                 K.         The Teeters Family ................................................................................ 267 
         ATTACK 10: APRIL 28, 2006 - BAGHDAD, IRAQ................................................ 269 
                 L.         The Herlem Family ................................................................................ 269 
         ATTACK 11: MAY 5, 2006 - BAGHDAD, IRAQ .................................................... 270 
                 M.         The Torres Family.................................................................................. 270 
         ATTACK 12: MAY 8, 2006 – RUSTAMIYAH BAGHDAD, IRAQ ....................... 271 
                 N.         The Mesa Family ................................................................................... 271 


                                                                  12
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 13 of 399 PageID #: 13



      ATTACK 13: JULY 2, 2006 – KIRKUK, IRAQ ....................................................... 272 
            O.      The Paupore Family ............................................................................... 272 
            P.      The Saaristo Family ............................................................................... 275 
      ATTACK 14: JULY 31, 2006 – AL NUMANIYAH, IRAQ ..................................... 277 
            Q.      The Ford Family .................................................................................... 277 
      ATTACK 15: AUGUST 24, 2006 - BAGHDAD, IRAQ ........................................... 278 
      ATTACK 16: SEPTEMBER 3, 2006 - RUSTAMIYAH BAGHDAD, IRAQ .......... 279 
            S.      The Merrill Family ................................................................................. 279 
      ATTACK 17: SEPTEMBER 7, 2006 - SADR CITY, IRAQ ..................................... 281 
            T.      The Botts Family.................................................................................... 281 
      ATTACK 18: SEPTEMBER 12, 2006 - AL KIFL, IRAQ ......................................... 283 
            U.      The Perez Family ................................................................................... 283 
      ATTACK 19: OCTOBER 11, 2006 – SADR CITY BAGHDAD, IRAQ .................. 284 
            V.      The Beem Family ................................................................................... 284 
            W.      The Sowinski Family ............................................................................. 286 
      ATTACK 20: OCTOBER 16, 2006 - SAFWAN, IRAQ............................................ 287 
            X.      The Byers Family ................................................................................... 287 
      ATTACK 21: NOVEMBER 2, 2006 - BAGHDAD, IRAQ....................................... 289 
            Y.      The Gage Family.................................................................................... 289 
      ATTACK 22: NOVEMBER 6, 2006 – BAGHDAD, IRAQ ...................................... 290 
            Z.      The White Family .................................................................................. 290 
      ATTACK 23: NOVEMBER 13, 2006 - AL-WAHDA, IRAQ................................... 292 
            AA.     The Cope Family.................................................................................... 292 
      ATTACK 24: NOVEMBER 25, 2006 - AL JUDIAH, IRAQ .................................... 294 
            BB.     The Morris Family ................................................................................. 294 
      ATTACK 25: DECEMBER 25, 2006 – TOBJI, BAGHDAD, IRAQ ........................ 295 
            CC.     The Nelson Family................................................................................. 295 
            DD.     The Preston Family ................................................................................ 296 
      ATTACK 26: JANUARY 22, 2007 - BAGHDAD, IRAQ ........................................ 297 
            EE.     Derek Gagne .......................................................................................... 297 
            FF.     The Stout Family.................................................................................... 298 
            GG.     The Wager Family ................................................................................. 300 


                                                          13
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 14 of 399 PageID #: 14



      ATTACK 27: FEBRUARY 7, 2007 - AL DULOIYA, IRAQ ................................... 301 
            HH.       The Vendela Family ............................................................................... 301 
            II.       The Cadavero Family ............................................................................. 303 
      ATTACK 29: MARCH 2, 2007 – SAFWAN, IRAQ ................................................. 304 
            JJ.       The Young Family ................................................................................. 304 
      ATTACK 30: MARCH 5, 2007 - BAQUBAH, IRAQ ............................................... 305 
            KK.       The Harris Family .................................................................................. 305 
            LL.       The Mayo Family ................................................................................... 306 
            MM. The Russell Family ................................................................................... 307 
      ATTACK 31: MAY 8, 2007 - PASMAYA, IRAQ .................................................... 308 
            NN.       The Martinez Family.............................................................................. 308 
            OO.       The Blake Stephens Estate ..................................................................... 309 
      ATTACK 32: MAY 14, 2007 – AMIL DISTRICT, BAGHDAD, IRAQ .................. 310 
            PP.       The Altman Family ................................................................................ 310 
      ATTACK 33: MAY 18, 2007 - BAGHDAD, IRAQ .................................................. 312 
            QQ.       The Brown Family ................................................................................. 312 
      ATTACK 34: MAY 18, 2007 – NASIRIYAH, IRAQ ............................................... 313 
            RR.       The Dahlman Family ............................................................................. 313 
            SS.       The Schumann Family ........................................................................... 315 
      ATTACK 35: MAY 29, 2007 – SADR CITY, IRAQ ................................................ 316 
            TT.       The Hancock Family .............................................................................. 316 
      ATTACK 36: JUNE 6, 2007 – BAGHDAD, IRAQ ................................................... 318 
            UU.       The Gajdos Family................................................................................. 318 
            VV.       The Payne Family .................................................................................. 319 
      ATTACK 38: JUNE 19, 2007 – MUHAMMAD SALIH, IRAQ ............................... 320 
            WW.   The Modgling Family ............................................................................ 320 
            XX.       The Zapfe Family ................................................................................... 322 
      ATTACK 39: JUNE 29, 2007 - BAGHDAD, IRAQ ................................................. 323 
            YY.       The Adair Family ................................................................................... 323 
            ZZ.       The Takai Family ................................................................................... 324 
      ATTACK 40: JULY 5, 2007 - BAGHDAD, IRAQ ................................................... 326 



                                                           14
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 15 of 399 PageID #: 15



              AAA.   The Ahearn Family ................................................................................ 326 
              BBB.    The Kline Family .................................................................................. 327 
      ATTACK 41: JULY 6, 2007 - BAGHDAD, IRAQ ................................................... 328 
              CCC.    The Lill Family ...................................................................................... 328 
      ATTACK 42: JULY 6, 2007 – BAGHDAD, IRAQ ................................................... 329 
              DDD.  The Wilson Family ................................................................................ 329 
      ATTACK 43: JULY 14, 2007 - BAGHDAD, IRAQ ................................................. 330 
              EEE.  The Kube Family ................................................................................... 330 
      ATTACK 44: JULY 31, 2007 - SADR CITY, BAGHDAD, IRAQ .......................... 332 
              FFF.  The Egli Family ..................................................................................... 332 
              GGG.  The Gonzalez Family ............................................................................. 333 
      ATTACK 45: AUGUST 4, 2007 HAWR RAJAB, IRAQ ....................................... 334 
              HHH.  The Wakeman Family ............................................................................ 334 
      ATTACK 46: AUGUST 13, 2007—QAYYARAH, NINEVEH PROVINCE,
         IRAQ .................................................................................................................. 335 
              III.       The Cottrell Family ................................................................................ 335 
      ATTACK 47: AUGUST 17, 2007 - BAGHDAD AL JADEEDA, IRAQ ................ 336 
              JJJ.       The Edds Family .................................................................................... 336 
      ATTACK 48: AUGUST 18, 2007—RAHMANIYA, BAGHDAD, IRAQ ............... 337 
              KKK.  Andrew Tong ......................................................................................... 337 
      ATTACK 49: SEPTEMBER 4, 2007 - BAGHDAD AL JADEEDA, IRAQ............. 338 
              LLL.  The Crookston Family ........................................................................... 338 
      ATTACK 50: SEPTEMBER 20, 2007—MUQDADIYAH, IRAQ ........................... 339 
              MMM. The Marciante Family ............................................................................ 339 
      ATTACK 51: NOVEMBER 2, 2007 – HURRIYA, BAGHDAD, IRAQ .................. 341 
              NNN.  The Wells Family ................................................................................... 341 
      ATTACK 52: DECEMBER 17, 2007 – BAGHDAD AL JADEEDA, IRAQ ........... 342 
              OOO.  The Wagner Family ............................................................................... 342 
      ATTACK 53: MARCH 14, 2008 – EAST OF MUSAYIB, IRAQ ............................ 343 
              PPP.  The Knapp Family ................................................................................. 343 
      ATTACK 54: MARCH 17, 2008 - SADR CITY, BAGHDAD, IRAQ ..................... 345 
              QQQ.  Norman Forbes, IV ................................................................................ 345 


                                                               15
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 16 of 399 PageID #: 16



          ATTACK 55: MARCH 23, 2008 - MALEF, BAGHDAD, IRAQ ............................. 345 
                  RRR.  The Rubio-Hernandez Family................................................................ 346 
          ATTACK 56: MARCH 29, 2008 - SADR CITY, BAGHDAD, IRAQ ..................... 346 
                  SSS.  The Bennett Family................................................................................ 346 
          ATTACK 57: APRIL 8, 2008 – BAGHDAD, IRAQ ................................................. 347 
                  TTT.  The Rosenberg Family ........................................................................... 347 
          ATTACK 58: APRIL 14, 2008 – BAGHDAD, IRAQ ............................................... 349 
                  UUU.  The Joseph Richard, III Family ............................................................. 349 
          ATTACK 59: APRIL 30, 2008 – BAGHDAD, IRAQ ............................................... 350 
                  VVV.  The Pearson Family ............................................................................... 350 
          ATTACK 60: JUNE 1, 2008 – BAGHDAD, IRAQ ................................................... 351 
                  WWW. The Mixon Family ................................................................................ 351 
          ATTACK 61: JUNE 25, 2008 - BAGHDAD, IRAQ ................................................. 352 
                  XXX.  The Plocica Family ................................................................................ 352 
          ATTACK 62: AUGUST 4, 2008 - BAGHDAD, IRAQ ............................................. 354 
                  YYY.  The Blickenstaff Family ........................................................................ 354 
                  ZZZ.  The Henry Family .................................................................................. 356 
          ATTACK 63: AUGUST 9, 2008 – SADR CITY, IRAQ ........................................... 357 
                  AAAA. The Ulloa Family .................................................................................. 357 
          ATTACK 64: FEBRUARY 15, 2009 - AS SALAM, IRAQ...................................... 358 
                  BBBB. The Diamond Family ............................................................................. 358 
          ATTACK 65: APRIL 12, 2009 - BAYLA, IRAQ ...................................................... 360 
                  CCCC. The Anaya Family.................................................................................. 360 
          ATTACK 66: JULY 16, 2009 – BASRA, IRAQ ....................................................... 362 
                  DDDD. The Wilcox Family ............................................................................... 362 
 VIII.  CLAIMS FOR RELIEF .............................................................................................. 363 
          FIRST CLAIM FOR RELIEF CIVIL LIABILITY UNDER 18 U.S.C. §
          2333(a) AGAINST ALL DEFENDANTS FOR VIOLATIONS OF 18 U.S.C.
          § 2339A CONSTITUTING ACTS OF INTERNATIONAL TERRORISM .............. 363 
          SECOND CLAIM FOR RELIEF CIVIL LIABILITY UNDER 18 U.S.C. §
          2333(a) AGAINST ALL DEFENDANTS FOR VIOLATIONS OF 18 U.S.C.
          § 2339B CONSTITUTING ACTS OF INTERNATIONAL TERRORISM .............. 369 




                                                                16
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 17 of 399 PageID #: 17



      THIRD CLAIM FOR RELIEF CIVIL LIABILITY AGAINST HSBC BANK
      USA, N.A. UNDER 18 U.S.C. § 2333(a) FOR VIOLATIONS OF 18 U.S.C. §
      2332d CONSTITUTING ACTS OF INTERNATIONAL TERRORISM.................. 374 
      FOURTH CLAIM FOR RELIEF CIVIL LIABILITY UNDER 18 U.S.C. §
      2333(a) AGAINST STANDARD CHARTERED BANK, ROYAL BANK OF
      SCOTLAND N.V. AND COMMERZBANK FOR VIOLATIONS OF 18
      USC § 2332d CONSTITUTING ACTS OF INTERNATIONAL
      TERRORISM.............................................................................................................. 378 
      FIFTH CLAIM FOR RELIEF CIVIL LIABILITY AGAINST
      COMMERZBANK AG UNDER 18 U.S.C. § 2333(a) FOR VIOLATIONS
      OF 18 U.S.C. § 2339A CONSTITUTING ACTS OF INTERNATIONAL
      TERRORISM.............................................................................................................. 381 
      SIXTH CLAIM FOR RELIEF CIVIL LIABILITY AGAINST
      COMMERZBANK AG UNDER 18 U.S.C. § 2333(a) FOR VIOLATIONS
      OF 18 U.S.C. § 2339B CONSTITUTING ACTS OF INTERNATIONAL
      TERRORISM.............................................................................................................. 383 
      SEVENTH CLAIM FOR RELIEF CIVIL LIABILITY AGAINST
      STANDARD CHARTERED BANK UNDER 18 U.S.C. § 2333(a) FOR
      VIOLATIONS OF 18 U.S.C. § 2339A CONSTITUTING ACTS OF
      INTERNATIONAL TERRORISM ............................................................................ 385 
      EIGHTH CLAIM FOR RELIEF PRIMARY LIABILITY UNDER 18. U.S.C.
      §2333(a) AGAINST ALL DEFENDANTS................................................................ 389 
      NINTH CLAIM FOR RELIEF SECONDARY LIABILITY UNDER 18.
      U.S.C. §2333(d)(2) FOR AIDING AND ABETTING A FOREIGN
      TERRORIST ORGANIZATION .............................................................................. 390 
      TENTH CLAIM FOR RELIEF CIVIL LIABILITY FOR CONSPIRACY IN
      VIOLATION OF 18 U.S.C. § 2333(d)(2) (JASTA) ................................................... 393 
      ELEVENTH CLAIM FOR RELIEF COLLECTING AND PROVIDING
      FUNDS FOR THE FINANCING OF TERRORISM IN VIOLATION OF 18
      U.S.C. §2339C AND 18 U.S.C. §2333(a) .................................................................. 397 
      PRAYER FOR RELIEF ............................................................................................. 397 
      PLAINTIFFS DEMAND A JURY TRIAL ON ALL ISSUES .................................. 398 




                                                              17
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 18 of 399 PageID #: 18




 Plaintiffs, by and through their attorneys, allege the following:

 I.     NATURE OF THE ACTION

        1.      This is a wrongful death and personal injury lawsuit authorized pursuant to 18

 U.S.C. §§ 2333(a) and (d) of the so-called Anti-Terrorism Act (18 U.S.C. § 2331 et seq.) (“ATA”)

 and the Justice Against Sponsors of Terrorism Act (Pub. L. 114-222, Sept. 28, 2016, 130 Stat. 852)

 (“JASTA”). The lawsuit is brought by American service members and their families against a

 group of international banks (“Banking Defendants”) that engaged in illegal money laundering

 and other illegal financial transactions on behalf of Lebanese Hezbollah (“Hezbollah”), the Islamic

 Republic of Iran (“Iran”), and their agents.

        2.      The Banking Defendants were criminal partners with Hezbollah and Iran during the

 time frame of at least 2000 through 2011. The Banking Defendants criminally funded Hezbollah's

 fervent pro-Iranian and anti-American terror campaign in post-Saddam Hussein Iraq, both directly

 through Hezbollah’s agents and indirectly through Iran and its intermediaries. This funding played

 a crucial role in Hezbollah’s planning for and authorizing its various Iraqi-based agents to commit

 the series of Explosively-Formed Penetrator (“EFP”) device1 and other attacks against Plaintiffs

 or their family members as they performed peacekeeping activities in Iraq on behalf of the United

 States Army, the Multi-National Force-Iraq Coalition (“Coalition”), and the United Nations

 between 2005 and 2011 (“Relevant Time Period”).

        3.      Hezbollah worked with its historic “mentor” and principal, Iran, including through

 Iran’s elite Iranian Revolutionary Guard Corps (“IRGC”) and the IRGC Qods Force (“QF”), to


 1
   EFPs usually consist of a steel tube, sealed closed on one end, with plastic explosives and a
 detonator. A precision-manufactured inverted copper (or steel) liner is then placed on the other
 end of the tube. When an explosion is triggered, the copper liner partially melts into liquefied
 molten metal and is expelled at great force.


                                                  18
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 19 of 399 PageID #: 19



 conspire, plan, design, prepare for, train for, direct, fund and commit EFP and other attacks against

 an estimated 1,100 Americans during the Relevant Time Period. The EFPs used in these attacks,

 including the EFP attacks against the Plaintiffs herein, were designed and manufactured by Iran

 and Hezbollah using United States Dollars (“USD”).

        4.      For decades now, Hezbollah, Iran and their terror proxies operating in Iraq have

 relied on the financial services of the Banking Defendants to sustain their operations and launch

 terrorist attacks against Americans. Not surprisingly, engaging in a terror campaign that reaches

 back decades is extremely expensive, requiring access to billions of U.S. dollars (“USD”),

 including dollar-denominated assets in the Eurodollar market.2 This access is only made possible

 as a result of the calculated decision of the Banking Defendants to disregard their anti-terrorism

 and anti-money laundering obligations—obligations intended to prevent the flow of money and

 resources to terrorists like Hezbollah.

        5.      Since September 11, 2001, and as a result of Western governments’ increased

 pressure against terrorism financing, Hezbollah and its enablers intensified their efforts to access

 the U.S. financial system and to evade U.S. sanctions and anti-money laundering regulations

 intended to prevent the funding of terrorism. This access was gained largely through two separate

 avenues: (1) by working through Iran, which for years has collaborated with Hezbollah in

 supporting terrorist attacks in Iraq and elsewhere; and (2) by working through various agents,




 2
   Eurodollar refers to a time deposit denominated in U.S. dollars that is maintained by a bank
 outside the United States. Payment transactions in the Eurodollar market are not typically settled
 by the physical transfer of USD-denominated banknotes from one counterparty to another.
 Instead, Eurodollar transactions are settled electronically in New York through a bank-owned
 clearinghouse, and then maintained by book entries of credits and debits in the respective
 counterparties’ accounting systems (based on the Society for Worldwide Interbank Financial
 Telecommunication network (“SWIFT-NET”) messages sent between the counterparties and their
 correspondent banks).


                                                  19
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 20 of 399 PageID #: 20



 proxies, and/or alter egos of Hezbollah, which Hezbollah developed and controlled for the express

 purpose of funding its terrorist agenda.

           6.     Iran and Hezbollah determined that they could rely upon certain Western financial

 institutions to work around and otherwise evade the coordinated and sustained efforts of the United

 States, the European Union and the United Nations to isolate and restrict their capacity to fund

 terrorism.

           7.     As a consequence of enabling Iran, Hezbollah, and their agents to evade anti-terror

 sanctions, the Banking Defendants became willing members or partners in a conspiracy to commit

 terrorist attacks that resulted in the deaths and injuries to Plaintiffs. The Banking Defendants

 knowingly conspired with Hezbollah, Iran and other banks (including Bank Saderat Plc, Bank

 Melli Iran, the Central Bank of Iran (“CBI”),3 Bank Mellat, Bank Tejaarat, Bank Refah and Bank

 Sepah) to evade U.S. economic sanctions and anti-money laundering obligations, conduct illicit

 trade-finance transactions, and disguise financial payments to and from U.S. dollar-denominated

 accounts (the “Conspiracy”).

           8.     The Banking Defendants aided and abetted Hezbollah and its terror proxies by

 knowingly providing substantial assistance, including the facilitation of illegal, atypical and/or

 non-routine financial transactions, which enabled Hezbollah (including its Iraqi-based agents) to

 commit the terrorist attacks that resulted in the deaths and injuries to Plaintiffs.

           9.     Since financial support is the lifeblood of terrorist organizations, Hezbollah, Iran

 and their agents could not have conducted their decades-long terror campaign to the same extent

 and magnitude, and would have certainly been severely hampered in their terror financing

 activities, without the vital assistance of the Banking Defendants.



 3
     CBI is occasionally referred to as Bank Markazi (spelled phonetically in a variety of ways).


                                                   20
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 21 of 399 PageID #: 21



        10.     The Banking Defendants’ actions foreseeably enabled Iran to provide direct

 material support and resources to, and engage in illegal money laundering and other illegal

 financial transactions on behalf of, Hezbollah and its agents with the knowledge that such funds

 were to be used, in full or in part, to carry out acts of international terrorism during the Relevant

 Time Period, with the goal of killing, maiming and injuring the Plaintiffs and/or their family

 members in Iraq.

        11.     The United States designated Hezbollah a Foreign Terrorist Organization (“FTO”)

 (as that term is defined in 8 U.S.C. § 1189 of the Antiterrorism and Effective Death Penalty Act

 of 1996 (“AEDPA”)) in 1997. The designation has remained in effect since that time.

        12.     The United States designated Iran a State Sponsor of Terrorism on January 19,1984,

 pursuant to § 6(j) of the Export Administration Act, § 40 of the Arms Export Control Act, and §

 620A of the Foreign assistance Act.

        13.     The Plaintiffs are living and deceased American service members (and their family

 members) who were maimed or killed by EFP detonation attacks and other attacks while serving

 in post-Saddam Hussein Iraq pursuant to United Nations Resolutions from 2004 through 2011.

        14.     The named Defendants herein are HSBC Holdings Plc, HSBC Bank Plc (“HSBC-

 London”), HSBC Bank Middle East Ltd., HSBC Bank USA, N.A. (referred to herein collectively

 as the “HSBC Defendants”), Barclays Bank Plc (“Barclays”), Standard Chartered Bank (“SCB”),

 Royal Bank of Scotland N.V. (referred to herein as “ABN Amro” or “RBS N.V.”), Credit Suisse

 AG (“Credit Suisse”), Bank Saderat Plc, Commerzbank AG (“Commerzbank”), Deutsche Bank

 AG (“DB”) and Does 1-50.

        15.     Each Defendant is primarily liable for committing acts of international terrorism

 and violating 18 U.S.C. § 2339A and § 2339B when it deliberately evaded U.S. economic




                                                  21
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 22 of 399 PageID #: 22



 sanctions, arms embargos and anti-money laundering requirements regarding Iran and suspected

 terrorists knowing, or deliberately indifferent to the fact, that Iran and Hezbollah would use some

 of the funds4 they laundered through the United States to finance their agents for the purpose of

 killing and maiming, inter alia, American citizens serving as part of the Coalition Forces in Iraq

 during the Relevant Time Period, including Plaintiffs or their family members.

         16.    Each Defendant is secondarily liable for aiding and abetting by knowingly

 providing substantial assistance to Hezbollah and its agents in the commission of acts of

 international terrorism that resulted in the injuries and deaths of Plaintiffs or their family members.

         17.    Each Defendant is secondarily liable for conspiring with Hezbollah and its agents

 in the commission of acts of international terrorism that resulted in the injuries and deaths of

 Plaintiffs.

         18.    In October 2007, the United States designated Iran’s Ministry of Defense and

 Armed Forces Logistics (“MODAFL”).

         19.    The U.S. government explained the basis for the designation as follows:

         The Ministry of Defense and Armed Forces Logistics (MODAFL) controls the
         Defense Industries Organization, an Iranian entity identified in the Annex to UN
         Security Council Resolution 1737 and designated by the United States under E.O.
         13382 on March 30, 2007. MODAFL also was sanctioned, pursuant to the Arms
         Export Control Act and the Export Administration Act, in November 2000 for its
         involvement in missile technology proliferation activities.

         MODAFL has ultimate authority over Iran's Aerospace Industries Organization
         (AIO), which was designated under E.O. 13382 on June 28, 2005. The AIO is the
         Iranian organization responsible for ballistic missile research, development and
         production activities and organizations, including the Shahid Hemmat Industries
         Group (SHIG) and the Shahid Bakeri Industries Group (SBIG), which were both listed
         under UN Security Council Resolution 1737 and designated under E.O. 13382.
         The head of MODAFL has publicly indicated Iran's willingness to continue to work
         on ballistic missiles. Defense Minister Brigadier General Mostafa Mohammad Najjar

 4
   USD funds include the following U.S. dollar-denominated financial instruments: deposit
 balances in domestic or Eurodollar bank accounts, repurchase agreements, letters of credit, bills of
 exchange, payment orders, checks, banknotes and coins.


                                                   22
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 23 of 399 PageID #: 23



        said that one of MODAFL's major projects is the manufacturing of Shahab-3 missiles
        and that it will not be halted. MODAFL representatives have acted as facilitators for
        Iranian assistance to an E.O. 13382- designated entity and, over the past two years,
        have brokered a number of transactions involving materials and technologies with
        ballistic missile applications.

        20.     Formally, the IRGC is a subordinate directorate of MODAFL, but in practice, it

 has substantial autonomy from MODAFL.

        21.     The IRGC, however, uses MODAFL to both procure and develop weapons and

 equipment for its use.

        22.     In October 2007, the United States designated the IRGC-QF a Specially Designated

 Global Terrorist (“SDGT”) pursuant to Executive Order (“E.O.”) 13324, explaining that:

        The Qods Force has had a long history of supporting Hizballah’s military,
        paramilitary, and terrorist activities, providing it with guidance, funding, weapons,
        intelligence, and logistical support. The Qods Force operates training camps for
        Hizballah in Lebanon’s Bekaa Valley and has reportedly trained more than 3,000
        Hizballah fighters at IRGC training facilities in Iran. The Qods Force provides
        roughly $100 to $200 million in funding a year to Hizballah and has assisted Hizballah
        in rearming in violation of UN Security Council Resolution 1701.

        In addition, the Qods Force provides lethal support in the form of weapons, training,
        funding, and guidance to select groups of Iraqi Shi’a militants who target and
        kill Coalition and Iraqi forces and innocent Iraqi civilians. [Emphasis added.]

        23.     In October 2007, Defendant Bank Saderat Plc, together with its parent company

 Bank Saderat Iran, was designated an SDGT by the United States pursuant to E.O. 13224.

        24.     The U.S. Treasury Department’s 2007 press release regarding Bank Saderat’s

 designation stated:

        Bank Saderat, its branches, and subsidiaries: Bank Saderat, which has approximately
        3200 branch offices, has been used by the Government of Iran to channel funds to
        terrorist organizations, including Hezbollah and EU-designated terrorist groups
        Hamas, PFLP-GC, and Palestinian Islamic Jihad. For example, from 2001 to 2006,
        Bank Saderat transferred $50 million from the Central Bank of Iran through its
        subsidiary in London to its branch in Beirut for the benefit of Hezbollah fronts in
        Lebanon that support acts of violence.




                                                23
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 24 of 399 PageID #: 24



          25.    On October 12, 2011, the United States designated the Iranian commercial airline

 Mahan Air as an SDGT for “providing financial, material and technological support to the

 Islamic Revolutionary Guard Corps-Qods Force (IRGC-QF). Based in Tehran, Mahan Air

 provides transportation, funds transfers and personnel travel services to the IRGC-QF.”

          26.    The Treasury Department explained Mahan Air’s direct involvement with terrorist

 operations, personnel movements and logistics on behalf of the IRGC-QF:

          Mahan Air also facilitated the covert travel of suspected IRGC-QF officers into and
          out of Iraq by bypassing normal security procedures and not including information on
          flight manifests to eliminate records of the IRGC-QF travel.

          Mahan Air crews have facilitated IRGC-QF arms shipments. Funds were also
          transferred via Mahan Air for the procurement of controlled goods by the IRGC- QF.

          In addition to the reasons for which Mahan Air is being designated today, Mahan Air
          also provides transportation services to Hezbollah [sic], a Lebanon-based designated
          Foreign Terrorist Organization. Mahan Air has transported personnel, weapons and
          goods on behalf of Hezbollah [sic] and omitted from Mahan Air cargo manifests
          secret weapons shipments bound for Hezbollah [sic].

          27.    Mahan Air was also later identified as the conduit to Iran of thousands of radio

 frequency modules recovered by Coalition Forces in Iraq from Improvised Explosive Devices

 (“IEDs”) that were used to target U.S. and Coalition Forces.

          28.    As used in this Complaint, “the Conspiracy” refers to an illegal criminal agreement,

 beginning in 1997 and, on information and belief, continuing to the present, between Iran, its

 banking agents and various international financial institutions by and through which Defendants

 knowingly participated in a criminal scheme in which they agreed to alter, falsify, or omit

 information from bank-to-bank payment orders sent on the SWIFT private financial messaging

 network (“SWIFT-NET”) operated by the Society for Worldwide Interbank Telecommunication

 (“SWIFT-Brussels”)5 that involved Iran or Iranian parties including several Iranian banks


 5
     SWIFT-Brussels is a cooperative society under Belgian law owned by its member financial


                                                  24
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 25 of 399 PageID #: 25



 (referred to herein collectively as the “Iranian Bank Co-conspirators”) such as Bank Melli

 Iran, Bank Saderat Iran, the CBI, Bank Mellat, Bank Tejarat, Bank Refah and Bank Sepah, as well

 as the Islamic Republic of Iran Shipping Lines (“IRISL”),6 the National Iranian Oil Company

 (“NIOC”) and Mahan Air that serve as financial and logistical conduits for the IRGC and its

 terrorist activities.

           29.      The aims and objectives of the Conspiracy, all of which were foreseeable to the

 Defendants, and which each Defendant knew or was deliberately indifferent to, included, among

 others:

                 a. Concealing Iran’s dollar-denominated financial activities and transactions
                    from detection, scrutiny, or monitoring by U.S. regulators, law enforcement,
                    and/or depository institutions;

                 b. Facilitating illicit transactions totaling at least $50 million USD for the
                    benefit of Hezbollah;

                 c. Facilitating illicit transactions totaling at least $100 million in USD funds for
                    the direct benefit of the IRGC and billions in USD funds for the benefit of the
                    NIOC, then controlled by the IRGC;

                 d. Facilitating at least hundreds of illicit transactions totaling more than $60
                    million on behalf of IRISL, including over 150 “stripped” transactions
                    after IRISL was designated an SDN;

                 e. Facilitating tens of millions of dollars in illicit transactions on behalf of
                    MODAFL, the IRGC, Mahan Air and other instrumentalities of Iranian state-
                    sponsored terror to further numerous violations of the U.S. trade embargo
                    against Iran, conceal Iran’s efforts to evade U.S. sanctions and enable Iran’s
                    acquisition from the United States of goods and technologies prohibited by
                    U.S. law to be sold or transferred to Iran, including components of IEDs
                    deployed against Coalition Forces in Iraq; and

                 f. Enabling Iran, the Iranian Bank Co-conspirators (including Defendant Bank

 institutions. SWIFT-Brussels’s global private network, SWIFT-NET, enables financial institutions
 to send and receive information about financial transactions in the Eurodollar market, among other
 financial markets, in a standardized message format.
 6
   IRISL is Iran’s national maritime carrier: a global operator of merchant vessels with a worldwide
 network of subsidiaries, branch offices and agent relationships. It provides a variety of maritime
 transport services, including bulk, break-bulk, cargo and containerized shipping.


                                                      25
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 26 of 399 PageID #: 26



                  Saderat Plc), the IRGC, Hezbollah, and a litany of Hezbollah-controlled Iraqi
                  Shi’a terror groups (referred to as the “Special Groups”) to plan for, conspire
                  to, and perpetrate acts of international terrorism under 18 U.S.C. § 2331(1);
                  homicides, attempted homicides, or conspiracies to commit homicide under 18
                  U.S.C. § 2332(a)-(c); bombings using destructive devices under 18 U.S.C. §
                  2332a; bombings and attempted bombings under 18 U.S.C. § 2332f; engaging
                  in terrorist activity under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv); and/or engaging
                  in terrorism under 22 U.S.C. § 2656f.

          30.     As noted by the U.S. Treasury Department’s Financial Crimes Enforcement

 Network (“FinCEN”) in a March 20, 2008 advisory: “Through state-owned banks, the Government

 of Iran disguises its involvement in proliferation and terrorism activities through an array of

 deceptive practices specifically designed to evade detection.”7

          31.     Although the Conspiracy was effectuated in a variety of ways, four primary

 techniques were used by Iran acting in concert with both the Iranian Bank co-conspirators,

 MODAFL, the IRGC, IRISL and the Defendants herein:

          a.      The Defendants removed or altered the names, Bank Identifier Codes (“BICs”), and
                  other identifying information of the Iranian Bank Co- conspirators or Iranian
                  counter-parties in the payment orders sent through U.S. correspondent banks via
                  SWIFT-NET– a practice commonly known and referred to as “stripping” SWIFT-
                  NET messages;

          b.      The Defendants converted ordinary transactions involving SWIFT-NET message
                  type 103 (“MT 103”) payment orders (that would disclose the details of the counter-
                  parties to the transactions) into bank-to-bank transfers known as SWIFT-NET
                  message type 202 (“MT 202”) payment orders (that did not require the transmitting
                  bank to include information disclosing the originator, beneficiary, and counter-
                  parties), for the specific purpose of concealing the origin and destination of Iranian
                  funds transfers;

          c.      The Defendants deliberately chose not to conduct the required screening of Iran-
                  linked SWIFT-NET messages and letters of credit documents worth at least tens
                  of millions in USD funds on an annual basis, for compliance with the U.S. Office
                  of Foreign Assets Control (“OFAC”) list of SDNs; the U.S. State Department’s
                  United States Munitions List (“USML”) of defense-related export controlled
                  items; and/or the U.S. Bureau of Industry and Security’s (“BIS”) Commerce


 7
     See, https://www.fincen.gov/statutes_regs/guidance/pdf/fin-2008-a002.pdf.



                                                   26
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 27 of 399 PageID #: 27



                  Control List (“CCL”) of dual-use export controlled items, and Denied Persons List
                  (“DPL”) of export denied entities; and

        d.        The Defendants knowingly and willfully facilitated the illicit export and import of
                  Iranian petroleum products for the NIOC and other sanctioned Iranian entities.
                  These petrodollar transactions, including trade-finance and foreign exchange,
                  provided Iran with illegal access to billions of dollars, including the direct funding
                  through the Defendants of the IRGC and its network of front companies.

        32.       Absent the criminal collusion and conspiratorial conduct of the Defendants named

 herein, Iran and its agents-including the IRGC, IRISL, and NIOC, and Banks Melli, Sepah, Refah,

 Mellat and Saderat-could not have successfully hidden the volume of U.S. dollar clearing and

 trade-finance transactions that they succeeded in illegally clearing through the United States in

 U.S. dollars.8

        33.       The connection between the IRGC, IRGC-QF and Bank Melli Iran, their deceptive

 banking practices and the attacks by the Special Groups that injured the Plaintiffs is further

 illustrated by a 2009 U.S. diplomatic cable which stated:

       Iran’s Islamic Revolutionary Guards Corps (IRGC) and IRGC-Qods Force,
       who channel funds to militant groups that target and kill Coalition and Iraqi
       forces and innocent Iraqi civilians, have used Bank Melli and other Iranian
       banks to move funds internationally. Bank Melli used deceptive banking
       practices to obscure its involvement from the international banking system by
       requesting that its name be removed from financial transactions when handling
       financial transactions on behalf of the IRGC. [Emphasis added.]

        34.       Iran’s objectives were not secret. Its pursuit and development of Weapons of


 8
    The Defendants willfully circumvented the sanctions screening, anti-money laundering
 (“AML”), and combatting the financing of terrorism (“CFT”) requirements of OFAC, SWIFT-
 Brussels, Clearing House Interbank Payment System (“CHIPS-NY”), CLS Bank International
 (“CLS-NY”), Federal Reserve Bank of New York (“FRB- NY”) and the Fedwire Funds Service
 (“Fedwire”). CHIPS is a Systemically Important Financial Market Utility (“SIFMU”) for the U.S.
 financial system and the primary provider of clearing and settlement services in USD funds for
 Eurodollar transactions. CLS Bank is a SIFMU for the U.S. financial system and the primary
 provider of clearing and settlement services for foreign exchange transactions in the Eurodollar
 market, and FRB-NY is one of the twelve U.S. Federal Reserve Banks and the central bank lender-
 of- last-resort for the Eurodollar market (via Fedwire).


                                                   27
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 28 of 399 PageID #: 28



 Mass Destruction—including mines and similar explosive munitions—was the subject of hundreds

 of news reports, U.S. government reports, and Congressional testimony, as well as U.N.

 Security Council resolutions and European Union regulations.

        35.     Iran’s “deceptive banking practices” were not entirely secret either.

        36.     Beginning in September 2006, the U.S. Treasury and State Departments launched

 a quiet campaign to warn 40 major international banks and financial institutions about the risks

 of conducting business with the Iranian government, particularly targeting financial transactions

 involving the IRGC.

        37.     Defendants SCB, Commerzbank and the HSBC Defendants were among those

 briefed by U.S. government officials about the dangers posed (in terms of both proliferation and

 terror financing) in conducting business with Iran.

        38.     On April 19, 2007, the Wolfsberg Group, an association of twelve global banks

 whose stated aim is to develop financial services industry standards, issued a statement “endorsing

 measures to enhance the transparency of international wire transfers to promote the effectiveness

 of global anti-money laundering and anti-terrorist financing programs. The measures include both

 the development of an enhanced payment message format, which would include more detailed

 information about those conducting wire transfers in certain instances, as well as calling for the

 global adoption of basic messaging principles aimed at promoting good practice with respect to

 the payment system.” This statement was directed to the increasingly apparent risks inherent in

 MT 202 “cover payments” – one of the methods Defendants used to conceal their illegal USD

 funds transfers on behalf of Iran through the Eurodollar market.

        39.     Defendants ABN Amro (RBS N.V.), Barclays, Credit Suisse, and HSBC were all

 members of the Wolfsberg Group, and were listed on the 2007 press statement.




                                                 28
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 29 of 399 PageID #: 29



        40.       Iran’s efforts to kill and maim U.S. and British citizens in Iraq, and to thwart U.S.

 policy objectives in Iraq, were also readily apparent and widely reported.

        41.       In fact, Iran’s role in funding “militant groups that target and kill Coalition and

 Iraqi forces and innocent Iraqi civilians” were a matter of public record.

        42.       For example, on October 10, 2005, the British Broadcasting Company (BBC)

 reported that:

                  An armour-piercing version of the bomb - blamed for the deaths of eight
                  British soldiers this year - marks the latest advance in the insurgents’
                  arsenal. The UK has accused Iran of supplying the new weapon to militants
                  in southern Iraq, via the Lebanese Hezbollah militia group, although
                  Tehran has denied this. [Emphasis added.]

        43.       The BBC followed up with multiple reports in 2006 describing the details from

 military briefings about Iran’s material support to the Special Groups that were targeting and

 killing British and U.S. forces in Iraq.

        44.       For example, on June 23, 2006, the BBC reported:

                  BBC world affairs correspondent, Paul Reynolds, says both the American
                  and British military in Iraq have claimed for some time that Iran, or
                  factions within the Iranian government, have been supporting Shias
                  politically and militarily.

                  For example, the British ambassador to Baghdad William Patey accused the
                  Iranian Revolutionary Guard of helping to supply the technology which has
                  been used in bomb attacks against British troops in the south.

                  “Since January we have seen an upsurge in their support, particularly to the
                  Shia extremist groups,” Gen Casey said.

                  “They are using surrogates to conduct terrorist operations both against us
                  and against the Iraqi people.

                  “We are quite confident that the Iranians, through the special operations
                  forces, are providing weapons, IED [improvised explosive device]
                  technology and training to Shia extremist groups in Iraq,” he said.

        45.       In another example, on September 26, 2008, CNN reported that U.S. officials


                                                   29
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 30 of 399 PageID #: 30



 claimed Iran had provided the Special Groups in Iraq with “millions of dollars” in funding and

 that:

                The official said that high-grade military explosives and specialized timers
                are among the “boutique military equipment” moving from Iran into Iraq.
                Some of the equipment is of the same type that Hezbollah, an Iranian-
                backed Shiite militia, used against Israeli forces in Lebanon during the
                summer, the official said. The origin of the weapons was easy to discern
                because of Iranian markings on it, he said. Because Iran maintains tight
                control over armaments, he said, shipment of the weapons into Iraq had to
                involve “elements associated with the Iranian government.”

         46.    Each of the Defendants knew about the existence of the Conspiracy; directly

 conspired with Iran, through Defendant Bank Saderat Plc, Bank Melli Iran, the CBI and others,

 to facilitate the Conspiracy; took affirmative, extensive and unlawful actions to further the

 Conspiracy over long periods of time; and was aware of the existence and participation of other

 Co-conspirators, including other Defendants named herein.

         47.    In fact, on numerous occasions, three or more of the Defendants acted jointly to

 facilitate the same illegal trade-finance transaction (e.g. providing material assistance to Mahan

 Air because the Iranian airline wanted to purchase U.S. manufactured aircraft and needed help

 circumventing U.S. export restrictions against Iran).

         48.    Each of the Defendants, at the time it agreed to join and actively take part in the

 Conspiracy, knew that Iran was a U.S.-designated State Sponsor of Terrorism and knew that Iran

 was clandestinely routing billions of dollars through the United States to hide its unlawful conduct;

 and each Defendant took affirmative steps to help Iran in its unlawful conduct.

         49.    Each of the Defendants also knew, or was deliberately indifferent to, the fact that

 Iran, as a U.S.-designated State Sponsor of Terrorism, would (and, in fact, did) channel hundreds

 of millions of the dollars that Defendants helped launder and conceal from U.S. regulators and law

 enforcement agencies to the IRGC and Hezbollah as part of the Conspiracy.



                                                  30
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 31 of 399 PageID #: 31



        50.     Each of the Defendants also knew, or was deliberately indifferent to, the well-

 publicized fact that Iran and its terror proxies were killing and maiming American civilians and

 servicemen in Iraq, and that U.S. nationals would foreseeably be injured or killed as a result of

 the substantial assistance those dollars provided to the IRGC and Hezbollah.

        51.     Each of the Defendants also knew, or was deliberately indifferent to, the

 foreseeable (and inevitable) consequences of providing Iran, a State Sponsor of Terrorism, with

 access to hundreds of billions of dollars of concealed payments and the resulting funding of the

 Special Groups that targeted American civilians and servicemen through acts of international

 terrorism in Iraq from 2004-2011.

        52.     Without the active participation of the Defendants in the Conspiracy, Iran could

 not have transferred the same volume of USD to the IRGC and Hezbollah, nor could it have done

 so with the same ease and efficiency.

        53.     Without the active participation of the Defendants in the Conspiracy, Iran could

 not have successfully violated U.S. export controls, financed its illicit arms shipments or

 manufactured the same volume and sophistication of factory-grade Explosively Formed

 Penetrators (“EFPs”) to kill and maim Americans in Iraq as discussed below.9



 9
   EFPs are a particularly effective form of manufactured IED sometimes known as a shaped
 charge, usually made with a manufactured concave copper disk and a high explosive packed
 behind the liner. In Iraq, EFPs were often triggered by various technologies, including passive
 infra-red sensors (tripped by the engine heat of passing vehicles) and radio frequency modules
 (triggering the weapon when high-powered radio waves were generated by Coalition Forces’
 jamming devices). Metallurgic analysis by U.S. technicians helped confirm that the high-purity
 copper EFP liners were not produced in Iraq. Differences in the liners indicated the kind of press
 that was required to fabricate them—a heavy (hydraulic) press not commonly seen in Iraq. To
 produce these weapons, copper sheets were often loaded onto a punch press to yield copper discs.
 These discs were annealed in a furnace to soften the copper. The discs were then loaded into a
 large hydraulic press and formed into the disk-like final shape. This manufacturing process is
 critical to the design and concomitant lethality of the weapon. When the explosives inside an EFP
 detonate, the blast energy inverts the copper plate into a ragged slug traveling over a mile per


                                                31
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 32 of 399 PageID #: 32



        54.     The transfer of hundreds of millions of dollars by Iran to the IRGC and Hezbollah

 was within the scope, and in furtherance of, the Conspiracy; and the provision of material support

 to the IRGC and Hezbollah was the natural and reasonably foreseeable consequence of the

 Defendants’ unlawful agreement to help Iran launder money through the United States financial

 system.

        55.     As set forth below, the HSBC Defendants, Commerzbank, SCB, Barclays, and

 Credit Suisse altered, falsified, or omitted information from payment order messages that they

 facilitated on behalf of Bank Saderat knowing, or deliberately indifferent to the fact, that Bank

 Saderat was engaged in money laundering on behalf of a State Sponsor of Terrorism, and after

 October 2007, that Bank Saderat was an SDGT that provided material support to Iran’s terrorist

 activities, and, in the case of the HSBC Defendants, knew there was direct evidence of Bank

 Saderat “funding of Hezbollah.”

        56.     As set forth below, the HSBC Defendants, and Defendants SCB, ABN Amro

 (RBS N.V.), and Commerzbank facilitated numerous payments totaling more than $60 million on

 behalf of IRISL knowing, or deliberately indifferent to the fact, that IRISL was designated a

 Specially Designated National (“SDN”) by the United States for, as stated in the U.S. Treasury

 Department’s September 10, 2008 press release announcing IRISL’s designation, “facilitating

 shipments of military cargo destined for the (Iranian) Ministry of Defense and Armed Forces

 Logistics (MODAFL),” which could be used for terrorist attacks on Coalition Forces, including

 American nationals.

        57.     IRISL did, in fact, facilitate shipments of military cargo to Hezbollah, the

 organization responsible for planning, authorizing and committing (through its agents) acts of



 second, capable of punching through armor even 300 feet away.


                                                32
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 33 of 399 PageID #: 33



 international terrorism that killed and injured American citizens in Iraq, including the Plaintiffs.

        58.     As alleged below, Defendants SCB, Credit Suisse, Bank Saderat Plc and

 Commerzbank all altered, falsified, or omitted information from payment messages (worth

 billions of U.S. dollars) that they facilitated on behalf of the National Iranian Oil Company,

 then an agent of the IRGC, knowing, or deliberately indifferent to the risk involved in rendering

 those payments without any transparency to U.S. regulators and law enforcement, and thereby

 directly providing the IRGC with access to billions of USD that it could move – undetected –

 through the global financial system.

        59.     As alleged below, Defendant SCB also knowingly and actively financed and

 facilitated illegal trade-finance transactions worth hundreds of millions of dollars on behalf of

 MODAFL, the IRGC and various instrumentalities of Iranian state-sponsored terror, including

 companies working directly for Hezbollah and the IRGC-Qods Force.

        60.     Furthermore, as alleged below, Defendants HSBC Bank USA, N.A., Barclays,

 SCB, ABN Amro (RBS N.V.), and Commerzbank committed acts of international terrorism in

 violation of 18 U.S.C. § 2332d.

        61.     Defendant HSBC Bank USA, N.A. is a U.S. person that knowingly conducted

 financial transactions with Iran in the United States in violation of 18 U.S.C. § 2332d, and it was

 reasonably foreseeable that Iran would provide material support to acts of international terrorism

 that killed and injured American citizens in Iraq.

        62.     Plaintiffs further allege that the U.S. branches of Defendants Barclays, SCB,

 ABN Amro (RBS N.V.), and Commerzbank are U.S. persons that knowingly conducted financial

 transactions with Iran in the United States in violation of 18 U.S.C. § 2332d, and it was reasonably

 foreseeable that Iran would provide material support to acts of international terrorism that killed




                                                  33
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 34 of 399 PageID #: 34



 and injured American citizens in Iraq.

        63.     Defendants and their American branches were no less than criminal partners with

 Iran and Hezbollah during the Relevant Time Period. Defendants criminally funded Iran’s and

 Hezbollah's fervent anti-American terror campaign in post-Saddam Hussein Iraq, which funding

 played a direct and causal role in Hezbollah's planning, training, and directing various Special

 Groups to implement the series of EFP attacks against Plaintiffs or their family members as they

 performed peacekeeping activities in Iraq on behalf of the United States Army, the Coalition, and

 the United Nations during the Relevant Time Period.

        64.     Congress enacted JASTA with the following specific findings and stated purposes:

                (1)    International terrorism is a serious and deadly problem that threatens
                       the vital interests of the United States.

                (2)    International terrorism affects the interstate and foreign commerce
                       of the United States by harming international trade and market
                       stability, and limiting international travel by United States citizens
                       as well as foreign visitors to the United States.

                (3)    Some foreign terrorist organizations, acting through affiliated
                       groups or individuals, raise significant funds outside of the United
                       States for conduct directed and targeted at the United States…

                (6)    Persons, entities, or countries that knowingly or recklessly
                       contribute material support or resources, directly or indirectly, to
                       persons or organizations that pose a significant risk of committing
                       acts of terrorism that threaten the security of nationals of the United
                       States or the national security, foreign policy, or economy of the
                       United States, necessarily direct their conduct at the United States,
                       and should reasonably anticipate being brought to court in the
                       United States to answer for such activities…

                (7)    The United States has a vital interest in providing persons and
                       entities injured as a result of terrorist attacks committed within the
                       United States with full access to the court system in order to pursue
                       civil claims against persons, entities, or countries that have
                       knowingly or recklessly provided material support or resources,
                       directly or indirectly, to the persons or organizations responsible for
                       their injuries.



                                                 34
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 35 of 399 PageID #: 35




                        (b)     Purpose.--The purpose of this Act is to provide civil litigants
                                with the broadest possible basis, consistent with the
                                Constitution of the United States, to seek relief against
                                persons, entities, and foreign countries, wherever acting and
                                wherever they may be found, that have provided material
                                support, directly or indirectly, to foreign organizations or
                                persons that engage in terrorist activities against the United
                                States.

        65.     Pursuant to §219 of the Immigration and Naturalization Act, 8 U.S.C. §1189, the

 Secretary of State designated Hezbollah as a “Foreign Terrorist Organization” (“FTO”) on October

 8, 1997. By definition of being so designated, the Secretary necessarily found that Hezbollah was

 a foreign organization which engages in terrorist activity which threatens the security of the United

 States and its nationals. 8 U.S.C. §1189(a)(1). This FTO designation has remained in place

 through the present.

        66.     In making such designations, Congress found:

                [T]he Antiterrorism and Effective Death Penalty Act of 1996
                prohibits the provision of material support or resources to foreign
                terrorist groups that have been formally designated, pursuant to
                statute, as “foreign terrorist organizations” by the Secretary of
                State. In prohibiting comprehensively the provision of such
                support and resources, the law does not differentiate between the
                criminal, terrorist activities of these organizations, and the civil,
                non-violent activities, if any, in which they might engage. In
                legislating this particular dimension of the “material support” ban,
                the Congress found that “foreign organizations that engage in
                terrorist activity are so tainted by their criminal conduct that any
                contribution to such an organization facilitates that conduct.”

        67.     Hezbollah, working with its historic "mentor" and principal, Iran, along with

 Iranian Banks, Iran’s elite Iranian Revolutionary Guard Corps (“IRGC”), the IRGC Qods Force

 (“QF”), and the Special Groups, conspired, planned, designed, prepared for, trained for, directed,

 funded and carried out EFP attacks against an estimated 1,100 U.S. Soldiers from 2005 through

 2011, with EFPs designed and manufactured by Iran and Hezbollah using United States Dollars



                                                  35
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 36 of 399 PageID #: 36



 ("USD"), including the EFP attacks against the Plaintiffs herein.

        68.      Each of the Plaintiffs was injured as a result of an act of international terrorism for

 which Iran and its state-controlled organizations and terrorism proxies, including Hezbollah, were

 responsible.

 II.    JURISDICTION AND VENUE

        69.      This Court has subject matter jurisdiction over this lawsuit pursuant to 18 U.S.C.

 §§2333 (the “ATA”) and 2334, as a civil action brought by citizens of the United States, their

 estates, survivors, and heirs who have been killed or injured by reason of acts of international

 terrorism. This Court also has subject matter jurisdiction over this action based on diversity of

 citizenship pursuant to 28 U.S.C. § 1332(a)(2). The matter in controversy exceeds the sum or

 value of $75,000, exclusive of interest and costs.

        70.      This Court also has subject matter jurisdiction over this lawsuit pursuant to 28

 U.S.C. §1331 and 18 U.S.C. §2338 since all claims are being brought pursuant to the ATA, 18

 U.S.C. §2333.

        71.      Venue is proper in this district pursuant to 18 U.S.C. § 2334(a) and 28 U.S.C. §

 1391(d).

        72.      Defendants are subject to personal jurisdiction in the United States pursuant to

 Fed.R.Civ.P. 4(k) and 18 U.S.C §2334(a) because, among other things, they reside within this

 District and continuously and systematically do business within this District. Defendants are also

 subject to personal jurisdiction in the United States pursuant to 18 U.S.C. §2339B(d)(1)(D), (E),

 and (F) because they have committed tortious acts within the United States by transferring funds

 (“material support or resources”) through the United States banking system in New York City,

 New York, for the benefit of designated FTO, Hezbollah, and have purposefully availed




                                                   36
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 37 of 399 PageID #: 37



 themselves of United States jurisdiction in the course of committing the wrongful acts alleged

 herein.

           73.   Each of the Defendants is also subject to personal jurisdiction in a court of general

 jurisdiction in New York State pursuant to N.Y. C.P.L.R §302(1) and (2) and personal jurisdiction

 comports with the United States Constitution, as each continuously and systematically does

 business within this District and committed egregious tortious acts within this District.

           74.   JASTA’s language and clearly articulated statutory purposes, as set forth above,

 comport with notions of fairness in that these Defendants each knowingly and/or recklessly

 provided material support and resources through the financial transactions described herein to a

 longtime designated Foreign Terrorist Organization (“FTO”), Hezbollah, an organization

 committed to harming the national security interests of these United States, as well as its agents,

 and thus should reasonably anticipate being brought to this Court to answer for their nefarious

 conduct and activities.

           75.   In this lawsuit, the claims of all Plaintiffs arose, at least in part, from the financial

 transactions facilitated through Defendants in the United States. Because the USD transfers

 facilitated and completed through the Bank Defendants on behalf of and at the request of

 Hezbollah’s agents to further support the Special Groups’ terrorist activities were a substantial part

 of the unlawful conduct perpetrated by Defendants, the Court may exercise jurisdiction with

 respect to all of Plaintiffs’ claims.

           76.   The repeated use of correspondent accounts in New York to effectuate these illegal

 fund transfers constituted a course of dealing by the Defendants in the U.S. Each fund transfer

 referenced herein was effectuated by Defendants in the United States at the request of or on behalf

 of Hezbollah’s agents to further support the Special Groups’ terrorist activities, with each




                                                    37
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 38 of 399 PageID #: 38



 Defendant having actual knowledge that an FTO was being provided with material support and

 resources that allowed it to foment and participate in acts of international terrorism against the

 Plaintiffs as identified herein.

         77.     Just as importantly and significantly, the intentional and criminal acts and

 omissions of Defendants in allowing literally trillions and trillions of USD financial transactions

 to go through the United States banking system without scrutiny surely allowed additional billions

 and billions of USD to fall into the coffers of these Special Groups.

         78.     Thus, Defendants have purposefully availed themselves of the laws of New York’s

 transparent banking system and the predictable jurisdictional and commercial laws of New York

 and the United States.

         79.     Defendants deliberately and repeatedly used United States accounts to support

 designated FTOs, including through their agents, the Special Groups, and to further fund their

 terrorist activities by and through illegal financial transactions with the Iranian Banks, known

 OFAC-designated organizations with known ties to the Special Groups.

         80.     A sufficient and articulable nexus exists which demonstrates a substantial

 relationship between Plaintiffs’ claims and Defendants’ transactions in the State of New York. To

 be certain, as it relates to Plaintiffs’ claims, Defendants utilized correspondent accounts in the State

 of New York to facilitate the clearing of USD transfers on behalf of Hezbollah’s agents, which

 ultimately provided significant material support and resources for the Special Groups which were

 responsible for the subject EFP attacks against the Plaintiffs herein, and such financial transactions

 violated---by Defendants’ own admissions---the IEEPA (18 U.S.C. § 371) and the BSA (31 U.S.C.

 § 5318, 31 U.S.C. § 5322, failing to report suspicious activity, and failing to establish due diligence

 for foreign correspondent accounts in violation of 31 U.S.C. §§ 5318 and 5322).




                                                   38
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 39 of 399 PageID #: 39



         81.     In executing these fund transfers, Defendants used New York’s banking system to

 effectuate the very financial support that is the basis of Plaintiffs’ claims herein.

         82.     Due just in part to the conduct complained of herein–each Defendant had other,

 very public and nefarious AML, KYC, and material support allegations concerning other OFAC-

 sanctioned entities then ongoing–each Defendant either pled guilty to felony charges under U.S.

 and New York state laws and/or entered into Deferred Prosecution Agreements (“DPAs”) or

 Consent Orders with the U.S. and/or New York State government regulators.

 III.    THE DEFENDANTS

         A.      THE HSBC DEFENDANTS

         83.     Defendant HSBC Holdings Plc (“HSBC Holdings”) is a public limited company

 organized under the laws of the United Kingdom. HSBC Holdings directly or indirectly owns,

 inter alia, Defendant HSBC Bank Plc, Defendant HSBC Bank Middle East Limited, and

 Defendant HSBC Bank USA, N.A. (as noted above, referred to herein collectively as the “HSBC

 Defendants”). HSBC Holdings is occasionally referred to internally (and in this Complaint) as

 “HSBC Group,” or “The Group,” and members and affiliates of HSBC Holdings (including the

 named HSBC Defendants herein) are occasionally referred to herein as “HSBC Group members.”

         84.     Defendant HSBC Holdings constitutes the ultimate parent company of one of the

 world’s largest banking and financial services groups with approximately 6,300 offices in over 75

 countries and territories.

         85.     HSBC Holdings is listed on the New York Stock Exchange (“NYSE”), London

 Stock Exchange (“LSE”) and Hong Kong Stock Exchange (“SEHK”).

         86.     HSBC Group members comprise financial institutions throughout the world that

 are owned by various intermediate holding companies, and ultimately, but indirectly, by Defendant

 HSBC Holdings, which, as alleged above, is incorporated and headquartered in England.


                                                   39
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 40 of 399 PageID #: 40



        87.     Defendant HSBC Bank Plc (“HSBC-London,” often referred to internally by

 members of HSBC Group as “HBEU”) is a financial institution registered under the laws of

 England and Wales.

        88.     Defendant HSBC Bank Middle East Limited (“HSBC-Middle East,” often referred

 to internally by members of HSBC Group as “HBME”), is a financial institution registered under

 the laws of the Jersey Channel Islands.

        89.     Defendant HSBC Bank USA, N.A. (“HSBC-US,” often referred to internally by

 members of HSBC Group as “HBUS”), is a national bank chartered under the National Bank Act

 (12 U.S.C. § 2 et seq.) that constitutes a “U.S. person” under the definitions set forth in 31 C.F.R.

 Part 560.314 of the Iranian Transactions Regulations (the “ITR”) and 18 U.S.C. § 2332d(b)(2) of

 the Anti-Terrorism Act.

        90.     According to the fact sheets published on HSBC-US’s official website, HSBC-

 US’s headquarters are in McLean, VA, and it has its principal office in New York City.

        91.     HSBC-US operates more than 240 bank branches throughout the United States,

 with offices and branches in New York, California, Connecticut, Delaware, Washington, D.C.,

 Florida, Maryland, New Jersey, Oregon, Pennsylvania, Virginia, and Washington State.

        92.     HSBC-US is the principal subsidiary of HSBC USA Inc., which is, in turn, an

 indirect, wholly-owned subsidiary of HSBC North America Holdings, Inc. (“HNAH”). HNAH’s

 businesses serve customers in retail banking and wealth management, commercial banking, private

 banking, and global banking and markets.

        B.      DEFENDANT BARCLAYS BANK PLC

        93.     Defendant Barclays Bank Plc (“Barclays”) is a global financial services provider

 headquartered in London, United Kingdom.

        94.     Defendant Barclays is a wholly-owned subsidiary of Barclays Plc, a public limited


                                                  40
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 41 of 399 PageID #: 41



 liability company organized under the laws of England and Wales.

        95.     As used in this Complaint, “Barclays” refers to Barclays Bank Plc, the wholly-

 owned subsidiary of Barclays Plc, not Barclays Plc, Defendant Barclays Bank Plc’s parent

 company.

        96.     Barclays is one of the largest banks in the world. Barclays’ home country regulator

 is the United Kingdom’s Financial Services Authority (“FSA”).

        97.     At all relevant times, Barclays maintained a New York branch (“Barclays-NY”)

 that functioned as the primary U.S. dollar funds clearer for all of Barclays, its affiliates, and its

 customers. The branch thus constitutes a “U.S. person” under the definitions set forth in § 560.314

 of the ITR and 18 U.S.C. § 2332d(b)(2).

        C.      DEFENDANT SCB

        98.     Defendant SCB is one of the world’s largest international banks, with over 1,700

 branches, offices, and outlets in more than 70 countries. Headquartered in London, SCB operates

 principally in Asia, Africa, and the Middle East, and has operations in consumer, corporate and

 institutional banking, and treasury services.

        99.     SCB-London is listed on the London Stock Exchange (“LSE”) and Hong Kong

 Stock Exchange (“SEHK”).

        100.    Since 1976, SCB has had a license issued by the state of New York to operate as a

 foreign bank branch in New York, New York (“SCB-NY”). The branch provides wholesale

 banking services, primarily U.S.-dollar clearing for international wire payments.

        101.    SCB’s New York branch is the seventh largest U.S. dollar correspondent bank in

 the world, clearing and settling approximately 195 billion in USD funds per day.

        102.    SCB’s New York branch also constitutes a “U.S. person” under the definitions set

 forth in § 560.314 of the ITR and 18 U.S.C. § 2332d(b)(2).


                                                  41
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 42 of 399 PageID #: 42



        D.      DEFENDANT ROYAL BANK OF SCOTLAND N.V.

        103.    In October 2007, a consortium consisting of Fortis, the Royal Bank of Scotland

 Group (“RBS”), and Banco Santander acquired ABN Amro Holding N.V., the parent company of

 ABN Amro Bank N.V., using the acquisition vehicle RFS Holdings.

        104.    The former ABN Amro Bank N.V. subsequently underwent a restructuring process

 to transfer its Dutch State-acquired businesses and activities out of the existing ABN Amro Group.

 To do so, the relevant Dutch State-acquired businesses were first transferred to a new legal entity

 owned by ABN Amro Holding N.V.

        105.    On February 5, 2010, through a statutory demerger process, the former ABN Amro

 Bank N.V. was renamed RBS N.V.

        106.    Ultimately, RBS acquired ABN Amro Holding N.V. As such, RBS acquired the

 New York and Chicago branches of ABN Amro Bank N.V. and began integrating certain business

 lines handled by these branches into its other U.S. operations. These former branches constitute a

 “U.S. person” under the definitions set forth in § 560.314 of the ITR and 18 U.S.C. § 2332d(b)(2).

        107.    In this Complaint, “ABN Amro (RBS N.V.)” refers to the named Defendant herein.

        E.      DEFENDANT CREDIT SUISSE AG

        108.    Defendant Credit Suisse AG (“Credit Suisse”) is a financial services company

 headquartered in Zurich, Switzerland. Its U.S. headquarters are located at 11 Madison Avenue,

 New York, New York.

        109.    Credit Suisse serves clients worldwide through its Private Banking unit, which

 includes a Wealth Management and Corporate & Institutional Clients unit; Investment Banking

 unit; and Asset Management unit.

        110.    According to the CHIPS-NY website, Credit Suisse used the following U.S.

 financial institutions in New York to clear and settle its Eurodollar transactions:


                                                  42
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 43 of 399 PageID #: 43



                a.     Defendant HSBC Bank USA, N.A. (identified by CHIPS-NY participant
                       number 0108 and Fedwire routing number 021001088);

                b.     The Bank of New York Mellon (identified by CHIPS-NY participant
                       number 0001 and Fedwire routing number 011001234);

                c.     Deutsche Bank Trust Co Americas (identified by CHIPS-NY participant
                       number 0103 and Fedwire routing number 021001033); and

                d.     Wells Fargo Bank NY International (identified by CHIPS-NY participant
                       number 0509 and Fedwire routing number 026005092).


        111.    Credit Suisse’s New York branch is subject to oversight and regulation by the

 Board of Governors of the U.S. Federal Reserve System and the New York State Banking

 Department.    The branch thus constitutes a “U.S. person” under the Iranian Transaction

 Regulations and § 2332d(b)(2).

        F.      DEFENDANT BANK SADERAT PLC

        112.    Bank Saderat Iran is one of the largest banks in Iran. It has approximately 3,400

 offices worldwide, including, as discussed below, a United Kingdom subsidiary (Defendant Bank

 Saderat Plc), and branches in Frankfurt, Paris, Athens, Dubai and Beirut.

        113.    Bank Saderat Iran was nationalized after the Iranian Revolution, but allegedly

 privatized in 2009. According to Bank Saderat Iran, 49% of its shares are owned by the Iranian

 government, but it is technically a non-governmental entity.

        114.    In 2002, Bank Saderat Iran’s London bank branch became a wholly-owned bank

 subsidiary, incorporated under United Kingdom law (i.e. Defendant Bank Saderat Plc).

        115.    Bank Saderat Plc is the legal successor in interest to the Iran Overseas Investment

 Bank (“IOIB”), London.

        116.    IOIB changed its name to Bank Saderat Plc in March 2002.

        117.    Defendant Bank Saderat Plc maintains its principal office in London, United



                                                43
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 44 of 399 PageID #: 44



 Kingdom.

         G.      DEFENDANT COMMERZBANK AG

         118.    Defendant Commerzbank AG (“Commerzbank”) is a financial services company

 headquartered in Frankfurt, Germany, and has over 1,200 branches in Germany alone.

         119.    According to the CHIPS-NY website, Commerzbank AG used, inter alia, the

 following U.S. financial institutions in New York to clear and settle its Eurodollar transactions:

                 a.        Defendant Commerzbank’s New York branch (identified by CHIPS-NY
                           participant number 0804 and Fedwire routing number 026008044);

                 b.        Defendant HSBC Bank USA, N.A. (identified by CHIPS-NY participant
                           number 0108 and Fedwire routing number 021001088);

                 c.        Defendant SCB-NY (identified by CHIPS-NY participant number 0256 and
                           Fedwire routing number 026002561); and

                 d.        Deutsche Bank Trust Co Americas (identified by CHIPS-NY participant
                           number 0103 and Fedwire routing number 021001033).


         120.    Commerzbank maintains 23 foreign branches, including a New York branch

 licensed by the State of New York since 1967.

         121.    The New York branch of Commerzbank constitutes a “U.S. person” under the

 Iranian Transaction Regulations and § 2332d(b)(2).

         122.    Commerzbank is listed on stock exchanges in Germany, London, and Switzerland.

         H.      DEFENDANT DEUTSCHE BANK AG

         123.    Defendant Deutsche Bank AG (“DB”), a global investment bank, has a presence in

 more than 70 countries, with more than 2,700 branches worldwide. DB has over 98,000 employees

 and over $1.6 trillion dollars in total assets.

         124.    DB is organized under the laws of, and headquartered in, Germany, and its principal

 office is in Frankfurt.



                                                   44
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 45 of 399 PageID #: 45



        125.    Defendant operates a branch in New York State that is licensed, supervised, and

 regulated by the New York State Department of Financial Services (the “DFS”). Defendant also

 has a U.S. subsidiary, Deutsche Bank Trust Company Americas (“DBTCA”), which constitutes a

 “U.S. person” under the definitions set forth in 31 C.F.R. Part 560.314 of the Iranian Transactions

 Regulations (the “ITR”) and 18 U.S.C. § 2332d(b)(2) of the Anti-Terrorism Act.

        126.    DB’s New York branch conducts correspondent banking services and USD clearing

 activities for its international branches and customers.

        127.    In addition to the New York office, DB operates over thirty banking locations

 throughout the United States in 18 different states.

 IV.    FACTUAL ALLEGATIONS

        A.      IRAN’S LONG HISTORY OF SUPPORTING AND FINANCING
                TERRORISM

        128.    Soon after the Iranian Revolution in 1979, and a Shia Islamic theocratic government

 was established, Ayatollah Khomeini created the Iranian Revolutionary Guard Corps (“IRGC”) as

 defenders of the Revolution against internal and external threats. Since then, Iran has been a

 principal source of extremism and terrorism throughout the Middle East and the rest of the world,

 responsible for bombings, kidnappings and assassinations across the globe.

        129.    An integral division and special branch of the IRGC is the Quds Force (“QF”),

 which historically specialized in projecting Iranian foreign policy outside of Iranian borders. Since

 the Iranian Revolution in 1979, Iran has been a major Shia Muslim source and sponsor of

 extremism and terrorism throughout the Middle East and the rest of the world, responsible for

 bombings, kidnappings and assassinations across the globe. Beginning with the Iranian-sponsored

 “birth” of Hezbollah in 1982, and through the present, Hezbollah has been Iran’s “go to” entity to

 project its foreign policy goals and initiatives abroad, especially in the Middle East.



                                                  45
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 46 of 399 PageID #: 46



           130.   Countries determined by the United States Secretary of State to have repeatedly

 provided support for acts of international terrorism are designated pursuant to three laws: Section

 6(j) of the Export Administration Act; Section 40 of the Arms Export Control Act; and Section

 620A of the Foreign Assistance Act. The United States designated Iran a “State Sponsor of

 Terrorism” (“SSOT”) on January 19, 1984. That designation has remained continuously in place

 through the present.

           131.   The Islamic Republic of Iran, in turn, has throughout its relatively short existence

 as a Nation State, used State- and Government-controlled entities to carry out the functions and

 activities of Iran itself, including but not limited to: MODALF; IRGC; the QF; Ministry of

 Information and Security (“MOIS”); Defense Industries Organization (“DIO”); National Iranian

 Oil Company (“NIOC”); Bank Melli; Bank Saderat (hereinafter referred to either individually as

 itself or collectively as “the Iranian Banks”); and Mahan Air. References to these agencies and

 entities of the Islamic Republic of Iran shall be deemed to refer to the Islamic Republic of Iran

 itself.

           132.   In every United States Department of State “Country Reports on Terrorism” during

 the Relevant Time Period of 2005 through 2011, Iran was noted to be the “most active state sponsor

 of terrorism.” During the Relevant Time Period, the Country Reports called out Iran and its IRGC

 for working with Hezbollah to provide guidance and training to Special Groups that targeted U.S.

 and Coalition Forces in EFP attacks in Iraq. U.S. Department of State, State Sponsors of Terrorism

 Overview, 2005-2011, www.state.gov.

           133.   The Country Reports noted that the QF continued to provide Special Groups with

 EFPs, among other weapons listed therein, which were the major weapon used in the detonation

 attacks on Plaintiffs’ armored vehicles. The 2007 Report indicated that:




                                                   46
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 47 of 399 PageID #: 47



        "The QF, working in concert with Lebanese Hezbollah, provided training outside Iraq for
        Iraqi militants in the construction and use of sophisticated IED technology and other
        advanced weaponry. These individuals then passed on this training to additional militants
        inside Iraq, a "train-the-trainer" program. In addition, the QF and Hezbollah have also
        provided training inside Iraq. In fact, Coalition Forces captured a Lebanese Hezbollah
        operative in Iraq in 2007.”

 U.S. Department of State, State Sponsors of Terrorism Overview, April 30, 2007, www.state.gov.

        134.    In short, the Islamic Republic of Iran, in its relatively short-lived history, has

 adopted a state policy and modus operandi of fomenting, coordinating, planning, equipping,

 manning, directing and perpetrating acts of international terrorism. This state policy and modus

 operandi has been orchestrated historically in concert with Iran’s created agent and proxy,

 Hezbollah.

        135.    The following is just a partial timeline of major global terrorism events which have

 been perpetrated by Iran and its agent and proxy, Hezbollah, evidencing what has become a

 symbiotic relationship:

                1982: Between 1982 and 1992, Iran-founded, funded, and backed
                Hezbollah systematically abducted a total of 96 foreign nationals,
                including 25 U.S. citizens, during the Lebanon Hostage Crisis.
                CIA Station Chief William Buckley was among the Americans
                killed.

                1983: On April 18, 1983, a Hezbollah suicide bomber rammed a
                truck into the U.S. embassy in Beirut, Lebanon, killing 63 people,
                including 17 Americans.

                1983: On October 23, 1983, Hezbollah killed 241 Americans in a
                terrorist attack on the U.S. Embassy’s Marine barracks in Beirut,
                Lebanon. Over 100 were wounded. The explosion caused what
                was described as the “largest non-nuclear explosion that had ever
                been detonated on the face of the Earth.” A separate, and
                simultaneous, suicide truck bombed and destroyed a building
                housing French soldiers, leaving 58 French paratroopers dead.




                                                 47
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 48 of 399 PageID #: 48



                1983: On December 12, 1983, Hezbollah and Iran-backed terrorist
                group Da’wa bombed the U.S. embassy in Kuwait, leaving six
                dead and 90 injured.

                1984: On September 20, 1984, Hezbollah detonated a van carrying
                explosives outside the U.S. Embassy annex in East Beirut,
                Lebanon, leaving 24 people dead.

                1985: On Friday, June 14, Hezbollah hijacked TWA flight 847,
                flying from Cairo, Egypt, to San Diego, California, and dumped
                U.S. Navy Diver Robert Stethem’s lifeless body onto the runway at
                the Beirut Airport. The hijackers sought the release of
                700 Shi’ite Muslims being held as prisoners in Israel, Kuwait, and
                Spain.

                1992: On March 17, 1992, Hezbollah carried out a suicide
                bombing on the Israeli embassy in Buenos Aires, Argentina,
                leaving 29 people killed and injuring 242 others.

                1994: On July 18, 1994, Hezbollah bombed the AMIA Jewish
                community center in Buenos Aires, Argentina, leaving 85 people
                dead and injuring 300 others. This attack was the deadliest in the
                history of the Western Hemisphere prior to September 11, 2001.

                1996: On June 25, 1996, 14 members of the Iran-backed Saudi
                branch of Hezbollah bombed the Khobar Towers in Saudi Arabia,
                leaving 19 U.S. airmen dead and 372 injured.

                2000: On October 7, 2000, Hezbollah forces abducted three Israeli
                Defense Forces (IDF) soldiers from the Israeli side of the border
                with Lebanon. Benny Avraham, Adi Avitan, and Omar Souad’s
                bodies were returned to Israel in 2004 in exchange for the release of
                400 Palestinian prisoners.

                2005: On February 14, 2005, Hezbollah carried out a suicide bomb
                attack on, among other persons nearby, Lebanese Prime Minister
                Rafiq Hariri, near the St. George’s Hotel in Beirut.

        136.    Prior to the 9/11 attacks, Hezbollah had killed more Americans than any other

 terrorist organization.




                                                 48
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 49 of 399 PageID #: 49



         137.       As noted above, the United States designated Iran a State Sponsor of Terrorism on

 January 19, 1984. That designation has remained in force throughout the relevant time period to

 this Action.

         138.       Since its 1984 designation, the United States has attempted to constrain and deter

 Iran’s sponsorship and conduct of terrorist activities, as well as its development of Weapons of

 Mass Destruction, by imposing a wide variety of trade and economic sanctions intended to reduce

 the flow of financial resources, especially U.S. dollar-denominated assets, for Iran’s support of

 such activities.

         B.         U.S. SANCTIONS AND IRAN’S RELIANCE ON U.S. DOLLARS

         139.       On June 25, 1996, a truck bomb decimated a building at the Khobar Towers

 complex in Saudi Arabia that was used to house American military personnel, killing 19

 Americans and wounding another 372 people.

         140.       It was soon established that the Hezbollah agents responsible for the bombing were

 trained and equipped by the IRGC.

         141.       Soon thereafter, Congress responded by passing the 1996 Iran-Libya Sanctions Act

 finding that:

                    (1) The efforts of the Government of Iran to acquire weapons of mass
                    destruction and the means to deliver them and its support of acts of
                    international terrorism endanger the national security and foreign policy
                    interests of the United States and those countries with which the United
                    States shares common strategic and foreign policy objectives.
                    (2) The objective of preventing the proliferation of weapons of mass
                    destruction and acts of international terrorism through existing multilateral
                    and bilateral initiatives requires additional efforts to deny Iran the financial
                    means to sustain its nuclear, chemical, biological, and missile weapons
                    programs. [Emphasis added.]


         142.       To ensure that U.S. financial institutions that process international wire transfers in



                                                      49
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 50 of 399 PageID #: 50



 the Eurodollar market do not assist Iran in its support of international terrorism and weapons

 proliferation or facilitate other prohibited transactions, U.S. financial institutions have been (and

 are) required to use sophisticated computer systems and software algorithms to monitor and screen

 all wire transfer activities.

         143.    Banks in New York that process most of the world’s Eurodollar payments and

 foreign exchange transactions depend on these automated systems to prevent Iran and other

 sanctioned entities (as well as terrorists, money launderers, and other criminals) from gaining

 access to the United States banking system. In this way, U.S. financial institutions are supposed to

 be the first line of defense to prevent Iran from accessing the U.S. financial system to fund or

 otherwise engage in terrorism and other prohibited conduct.

         144.    At the same time, because, on average, 60 percent of Iranian government revenues

 and 90 percent of Iran’s export revenues originate from the sale of its oil and gas resources, a

 market largely denominated in USD (known as “petrodollars” 10), and because Iran’s currency, the

 Rial, was (in part due to U.S. sanctions) one of the world’s least valued currencies, the Iranian

 regime was desperately dependent on access to the USD funds it maintained in the Eurodollar

 market, and the interest income these petrodollar deposits generated.11

         145.    Thus, reliably consistent access to, and the ability to facilitate trade in, the

 Eurodollar market has been critical to the capacity of the Iranian regime to fund its terror proxies

 such as Hezbollah in Lebanon, and to fuel its other terrorism and weapons proliferation activities

 through the IRGC.




 10
    The petrodollar market developed because, inter alia, the United States was the largest
 producer and consumer of oil in the world, the world oil market has been priced in USD since
 the end of World War II.
 11
    The Eurodollar interest rate is also known as the London Interbank Offered Rate (“LIBOR”).


                                                  50
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 51 of 399 PageID #: 51



         146.   The importance to Iran of funding Hezbollah, the IRGC and subsequently, the

 Special Groups in Iraq, became even more acute after the 2003 U.S. invasion of Iraq. After that

 event, Iran directed Hezbollah to create “Unit 3800” (discussed below) and began devoting greater

 financial resources to gain influence in Iraq, inflict casualties on American citizens in Iraq, and

 intensify its quest for Weapons of Mass Destruction.

         147.   None of these goals could be accomplished by Iran without USD funds, access to

 the Eurodollar market, and the agreement of Western financial institutions, such as the Western

 Bank Defendants, to shield Iran’s unlawful Eurodollar and trade-finance activities from detection.

         C.     IRAN CONTINUALLY EVADED U.S., EUROPEAN UNION AND
                UNITED NATIONS SANCTIONS

         148.   Congress and successive Administrations have enacted several laws and executive

 orders that imposed sanctions on countries and firms that sell Weapons of Mass Destruction

 technology and military equipment to Iran.

         149.   On March 16, 1995, as a result of Iranian sponsorship of international terrorism and

 Iran’s active pursuit of Weapons of Mass Destruction, President Clinton issued Executive Order

 12957 prohibiting U.S. involvement with petroleum development in Iran.

         150.   On May 6, 1995, President Clinton signed Executive Order 12959, pursuant to the

 International Emergency Economic Powers Act (“IEEPA”),12 as well as the 1985 International

 Security and Development Cooperation Act (“ISDCA”), substantially tightening sanctions against

 Iran.

         151.   On August 19, 1997, President Clinton signed Executive Order 13059 clarifying




 12
   On October 16, 2007, President Bush signed into law the International Emergency Economic
 Powers (IEEPA) Enhancement Act, Public Law No. 110-96, amending IEEPA section 206. The
 Act enhanced criminal and administrative penalties that could be imposed under IEEPA.


                                                 51
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 52 of 399 PageID #: 52



 Executive Orders 12957 and 12959, and confirming that virtually all trade and investment

 activities with Iran by U.S. persons, wherever located, were prohibited.

        152.    In order to thwart U.S. sanctions efforts, Iran cultivated close relationships with

 foreign arms suppliers, including Russia, China, and North Korea.

        153.    In addition, Iran sought to clandestinely acquire dual-use technologies from

 European manufacturers, and certain export-controlled defense products, aircraft parts, dual-use

 technologies and materials from the United States.

        154.    For years, U.S. law enforcement officials, customs agents and intelligence services

 have worked to thwart Iranian efforts to circumvent U.S. economic sanctions and arms embargos.

        155.    A few brief examples illustrate the larger U.S. government effort:

                     •       On March 12, 2001, criminal and civil sanctions were imposed on
                             Refinery Industries, Inc., of Budd Lake, New Jersey, for attempted
                             exports of gas detection equipment to Iran.

                     •       On June 11, 2001, Saeed Homayouni and Yew Leng Fung, officials
                             of Multicore, Inc., pled guilty in the U.S. in connection with the firm's
                             purchase of commercial and military aircraft parts and missile
                             components for export to Iran.

                     •       In March 2007, the U.S. led efforts to pass U.N. Security Council
                             Resolution 1747 that declared: “Iran shall not supply, sell or transfer
                             directly or indirectly from its territory or by its nationals or using its
                             flag vessels or aircraft any arms or related materiel.”

                     •       In March 2008, the U.S. led efforts to pass U.N. Security Council
                             Resolution 1803 that called upon all member states “to exercise
                             vigilance over the activities of financial institutions in their territories
                             with all banks domiciled in Iran, in particular with Bank Melli and
                             Bank Saderat, and their branches and subsidiaries abroad” and “to
                             inspect the cargoes to and from Iran, of aircraft and vessels, at their
                             airports and seaports, owned or operated by Iran Air Cargo and
                             Islamic Republic of Iran Shipping Line, provided there are reasonable
                             grounds to believe that the aircraft or vessel is transporting
                             [prohibited] goods…”

                     •       On September 17, 2008, the U.S. Department of Justice unsealed a



                                                  52
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 53 of 399 PageID #: 53



                            criminal indictment against 16 foreign-based defendants related to
                            Mayrow General Trading Company, for their involvement in
                            providing Weapons of Mass Destruction-related, military, and dual-
                            use items to Iran, specifically components found in IEDs in Iraq that
                            caused deaths and injuries to U.S. military personnel.

                     •      On December 11, 2009, at the request of the U.S. government, the
                            Thai government detained a Russian aircraft containing a cargo of
                            weapons from North Korea destined for Iran.

                     •      On June 23, 2010, the U.S. Department of Justice charged an Iranian
                            company and citizen, as well as Opto Electronics PTE, Ltd., a
                            Singapore company and others with, inter alia, violations of the Arms
                            Export Control Act (22 U.S.C. §2778) for facilitating the unlawful
                            transfer of long range radio frequency modules used in IEDs targeting
                            Coalition Forces in Iraq. The modules were flown to Iran by Mahan
                            Air.

                     •      On May 11, 2010, Balli Aviation Ltd., a subsidiary of the U.K.-based
                            Balli Group Plc., was sentenced in the District of Columbia to pay a
                            $2 million fine, and to serve a five-year corporate period of probation
                            after pleading guilty to a two-count criminal information in
                            connection with its illegal export of a commercial Boeing 747 aircraft
                            from the United States to Iran.

                     •      In December 2012, the U.S. Department of Justice charged Business
                            Machinery World Wide, an Iranian corporation based in Tehran, Iran;
                            three of its subsidiary companies located in Dubai, United Arab
                            Emirates; and nine officers and individuals for conspiring to violate
                            the IEEPA by facilitating the shipment of computers to the United
                            Arab Emirates for delivery to Iran.

                     •      In April 2014, John Alexander Talley was sentenced to 30 months in
                            prison for conspiracy to violate the IEEPA and Iranian Transaction
                            and Sanctions Regulations. Talley’s company, Tallyho Peripherals,
                            Inc., was also sentenced to one year of probation. According to court
                            documents, from 2009 to September 2012, Talley and his company
                            conspired with others to unlawfully export sophisticated computer
                            equipment from the United States to Iran. The shipments of the
                            computers and the payments transited through the United Arab
                            Emirates.

        156.   In addition, both the U.S. Treasury Department and Commerce Department have

 blacklisted a long list of Iranian front companies, shell companies and middlemen that the U.S.




                                               53
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 54 of 399 PageID #: 54



 has determined to be complicit in Iran’s sanctions evasion efforts.

        D.      THE EURODOLLAR MARKET – IRAN’S MONEY LAUNDERING AND
                ILLICIT EXPORT NEXUS WITH DEFENDANT BANKS

                1.      The Conspiracy’s Shared Goals

        157.    As noted supra, Iran needed access to the Eurodollar market in order to sustain the

 Islamic Revolutionary government that has ruled Iran since 1979.

        158.    Specifically, the Government of Iran used the Eurodollar market for the following

 economic activities:

                a.      Investing petrodollar (in USD funds) revenue from Iran’s oil and gas export
                        sales;
                b.      Exporting the Iranian Islamic Revolution through acts of international
                        terrorism; and
                c.      Illicitly acquiring U.S.-manufactured equipment, parts and technology to
                        further its nuclear and conventional weapons programs.

        159.    Iran did not have a legitimate need to access the Eurodollar market for the benefit

 of any Iranian civilian agency, operation or program; it could have operated with funds

 denominated in any number of other Eurocurrencies13 (deciding, instead, to continually conduct

 its international trade primarily in Eurodollars).

        160.    Specifically, Iran did in fact have access to viable alternative options both for

 foreign exchange and time deposits in Eurocurrencies (other than Eurodollars) to meet the needs

 of its civilian programs, including, but not limited to, its credit at the European Central Bank

 denominated in Euros, its credit at the International Monetary Fund (“IMF”) denominated in

 Special Drawing Rights (“SDRs”), its credit at the Asian Clearing Union (“ACU”) denominated

 in Asian Monetary Units (“AMUs”), or its domestic credit denominated in Iranian Rial.



 13
   The term Eurocurrency refers to deposits of funds transferred to, and maintained by, banks
 outside of the home country for the respective currency. Thus, had Iran chosen to convert its
 petrodollars into Japanese Yen, it would have held “Euroyen” deposits at banks outside of Japan.


                                                      54
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 55 of 399 PageID #: 55



        161.     However, Iran would not have been able to move its funds undetected through the

 Eurodollar market without the covert operational and technical assistance it received from the

 Defendants.

        162.     Likewise, Iran would not have been able to substantially fund the Special Groups—

 and acquire U.S.-manufactured products (including dual-use technologies and export-controlled

 manufacturing equipment)—without access to USD funds through the Eurodollar market.

        163.     In mid-2012, Iran’s access to the Eurodollar market through the Defendant Banks

 was cut-off by SWIFT-Brussels.

        164.     Soon thereafter, Iran’s domestic currency collapsed.

        165.     The CBI was forced to intensify the use of its gold reserves in order to prop-up the

 Rial’s value.

        166.     Absent the Defendant Banks providing Iran and its proxies with decades of

 clandestine access to the Eurodollar market, Iran’s foreign policy goal of furthering its Islamic

 Revolution through the financing of terrorism—including Iran’s sponsorship of terrorist attacks

 against Coalition Forces in Iraq between 2004 and 2011—would have been severely constrained.

                 2.     Eurodollar Market Operations

        167.     As mentioned above, the global Eurodollar market is a wholesale, bank-to-bank

 market where a correspondent network of banks, bank branches and other bank affiliates outside

 the United States make loans and accept deposits denominated in U.S. dollars.

        168.     According to the FRB-NY, the Eurodollar market emerged after World War II due

 to a large increase in U.S. dollars funds circulating outside of the United States from, inter alia,

 the Marshall Plan expenditures to rebuild Europe after the war.

        169.     Prior to the launch of SWIFT-NET in 1977, most transactions in the Eurodollar

 market were conducted electronically by telegraphic transfer (“TELEX”).


                                                  55
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 56 of 399 PageID #: 56



        170.    By the time of the 1979 Iranian Revolution, the Bank of International Settlements

 (“BIS-Basel”) estimated that the size of the Eurodollar market was over $600 billion.

        171.    A mid-2015 report by the Bank of International Settlements (“BIS-Basel”)

 estimated that the size of the Eurodollar market by the end of 2014 was over twenty-one trillion in

 USD funds.

        172.    As mentioned supra, nearly all U.S. dollar transfers initiated through banks outside

 the United States are processed electronically by correspondent banks in the United States, almost

 exclusively in New York.

        173.    The Clearing House Interbank Payment System (“CHIPS-NY”) represents that it

 processes 95 percent of those Eurodollar funds transfers.

        E.      THE IRANIAN U-TURN EXEMPTION AND ITS REVOCATION

        174.    Alongside its economic sanctions against Iran, the United States government

 designed an exception process to permit Iran’s circumscribed access to U.S. dollars through a

 narrowly-tailored exemption to the Iranian Trade Regulations, known as the “U-Turn exemption”

 (Section 560.516 of the Iranian Trade Regulations). At the same time, the U.S. government

 insisted that U.S. financial institutions operating in the Eurodollar market conduct careful

 monitoring of all Iranian transactions to both deter and detect the financing of sanctioned entities

 involved in, inter alia, Iran’s terrorism and weapons proliferation activities.

        175.    The purpose of the U-Turn exemption was to permit Iranian parties indirect access

 to USD funds, provided that these transactions were fully disclosed to U.S. correspondent banks;

 were strictly for Iran’s legitimate agencies, operations and programs; and were not earmarked for

 terrorist, WMD proliferation or other proscribed purposes.

        176.    Until November 2008, U.S. financial institutions were authorized to process certain

 funds transfers (under the U-Turn exemption) for the direct or indirect benefit of Iranian banks,


                                                  56
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 57 of 399 PageID #: 57



 other persons in Iran or the Government of Iran, provided such payments were initiated offshore

 by a non-Iranian, non-U.S. financial institution and only passed through the U.S. financial system

 en route to another offshore, non-Iranian, non-U.S. financial institution; and provided that none

 of the parties to the transactions had been designated an SDN, or that the transaction was for an

 SDN’s benefit.

         177.    The U-Turn exemption was therefore conditioned on transparency to permit the

 careful monitoring of all Iranian transactions, both to deter and detect terror financing and weapons

 proliferation activities.

         178.    Because so much of Iran’s international trade has historically flowed through the

 United States for the clearing and settlement and because Iran’s primary terrorist proxy, Hezbollah,

 operates in Lebanon (itself a dollarized economy and largely dependent on U.S. currency)

 maintaining transparency in the processing of Iranian USD transactions has been a vital part of the

 architecture of U.S. national security for decades and was reflected as such in the Iranian Trade

 Regulations.

         179.    Iran’s access through the U-Turn exemption was to be closely monitored filtering

 all U-Turn exemption transactions through sophisticated computer systems used by U.S. financial

 institutions to monitor and screen all USD-denominated wire transfers.

         180.    Defendants, however, knowingly and intentionally agreed to, and did, manipulate

 tens of thousands of payment order messages (SWIFT-NET MT 103 and MT 202) and the records

 of such transactions to defeat such monitoring and screening, and prevent transparency, in order

 to provide USD funds to Iran for unlawful uses, which foreseeably included the support of Iranian

 terrorism and terrorist organizations, including the Special Groups.

         181.    The U.S. Treasury Department informed Defendants that critical to the U-Turn




                                                  57
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 58 of 399 PageID #: 58



 exemption’s functioning was the transparent identification of the various counterparties to the

 transactions. This transparency allowed U.S. banks, regulators and law enforcement to ensure that

 no transactions would benefit any sanctioned entities, thereby preventing Iran from using any of

 its assets to promote its terrorism goals. Thus, by intentionally masking the identity of the

 counterparties, Defendants processed fund transfers with full knowledge and intent that the

 transactions would benefit sanctioned entities.

        182.      Over time, however, U.S. authorities began to understand the contours of the

 Conspiracy involving Iran and the Defendants that is set forth in this Complaint.

        183.      Initially, the realization that Iran was engaging in “deceptive banking practices” led

 the U.S. to target key Iranian financial institutions, entities, and individuals under proliferation,

 counter-terrorism, and Iran-related sanctions (i.e., E.O. 13382, E.O. 13224, and E.O. 13438,

 respectively).

        184.      The apparent assumption made initially by U.S. authorities was that Iran and its

 banking agents (Iranian Bank Co-conspirators Bank Sepah, Bank Melli, Bank Saderat and others)

 were engaged in deception that was exploiting unwitting Western financial institutions that were

 engaged in high risk but legal, foreign exchange, precious metals, and trade-finance business with

 Iran. The truth was otherwise.

        185.      First, despite Iran’s feeble domestic economy during the entire relevant period of

 time, its oil and natural gas exports still provided the Iranian regime with substantial revenues

 denominated in U.S. dollars.

        186.      Second, Iran’s petrodollar revenues were managed by, and through, among others,

 the Central Bank of Iran (“CBI”) and the Iranian Ministry of Petroleum (including the National

 Iranian Oil Company; later designated an SDN pursuant to E.O. 13382 and identified as an agent




                                                   58
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 59 of 399 PageID #: 59



 or affiliate of the IRGC).14

          187.   Third, the challenge Iran faced was that it was almost entirely dependent on USD

 funds but U.S. economic sanctions—and the attendant monitoring of Iran’s financial activities—

 were incompatible with its terror financing and Weapons of Mass Destruction proliferation goals.

          188.   Fourth, between 2004 and 2011, both Lebanon (where Iran’s agent, Hezbollah, is

 based) and Iraq (where the Special Groups were launching terror attacks killing and maiming the

 Plaintiffs) were U.S.-dollarized economies, a fiscal reality that made Iran’s funding of its terror

 proxies a highly “dollar-sensitive” endeavor.

          189.   Fifth, in order to free itself from U.S. economic sanctions, and circumvent the U.S.,

 European Union (“EU”) and United Nations (“U.N.”) monitoring of its financial activities, Iran

 needed more than a single willing partner among Western financial institutions to assist its illegal

 goals.

          190.   Finally, Iran needed the active assistance of at least several of the world’s largest

 (non-U.S.) multinational banks that were already accustomed to handling large volumes of dollar

 clearing and settlement transactions, and thus would be less likely to raise suspicions with U.S.

 authorities.

          191.   For example, in early 2001, the Central Bank of Iran asked Defendant SCB to act

 as its correspondent bank with respect to Iranian petrodollar payments, trade-finance and foreign

 exchange transactions on behalf of NIOC.

          192.   As set forth infra, Defendant SCB agreed to participate in the Conspiracy and

 deliberately removed identifying data on NIOC’s payment orders (SWIFT-NET MT 103 and MT

 202 payment order messages) for these and other wire transfers.



 14
      That designation was removed in January 2016.


                                                  59
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 60 of 399 PageID #: 60



        193.    The sheer size and volume of these NIOC transactions would have raised numerous

 red flags if not undertaken by a bank of SCB’s size and existing USD clearing and settlement

 volume.

        194.    However, even the large international banks worried about attracting attention from

 U.S. authorities when their illegal dollar clearing activities for Iran markedly increased.

        195.    For example, as detailed below, in 2003, Defendant Commerzbank’s employees

 expressed concern that Commerzbank’s increased volume of illegal Eurodollar clearing activities

 on behalf of Bank Melli and Bank Saderat would draw unwanted attention.

        196.    In the spring of 2006, the Manhattan District Attorney’s Office first discovered

 evidence of the Conspiracy engaged in by certain European banks (including the Western Bank

 Defendants herein) on behalf of Iran and Iranian banks.

        197.    As the New York State Department of Financial Services (“DFS”) later observed:

                By 2008 it was clear that this system of wire transfer checks had been
                abused, and that U.S. foreign policy and national security could be
                compromised by permitting U-Turns to continue. In November 2008, the
                U.S. Treasury Department revoked authorization for “U-Turn” transactions
                because it suspected Iran of using its banks – including the CBI/Markazi,
                Bank Saderat and Bank Melli – to finance its nuclear weapons and missile
                programs. The U.S. also suspected that Iran was using its banks to finance
                terrorist groups, including Hezbollah, Hamas and the Palestinian Islamic
                Jihad, and engaging in deceptive conduct to hide its involvement in various
                other prohibited transactions, such as assisting OFAC-sanctioned weapons
                dealers. [Emphasis added].

        198.    These findings led to a wide-ranging investigation that ultimately resulted in the

 entry of a series of Deferred Prosecution Agreements (“DPAs”) with the Defendants (as well as

 other European and Japanese banks), and it exposed catastrophic vulnerabilities in America’s

 counter-financing of terrorism (“CFT”) security architecture inherent in the U-Turn exemption

 because foreign banks, including the Defendants herein, were actively conspiring with Iran to help



                                                  60
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 61 of 399 PageID #: 61



 it evade U.S. economic sanctions and secret hundreds of billions of dollars through the U.S.

 financial system undetected.

        199.    On October 11, 2007, the Financial Action Task Force (“FATF”) released a

 statement of concern that “Iran’s lack of a comprehensive anti-money laundering/counter-terrorist

 finance regime represents a significant vulnerability within the international financial system.”

        200.    FATF’s October 11, 2007 statement further noted that “FATF members are

 advising their financial institutions to take the risk arising from the deficiencies in Iran’s

 AML/CFT regime into account for enhanced due diligence.”

        201.    The U.S. criminal investigations would ultimately find that “the risk arising from

 the deficiencies in Iran’s AML/CFT regime” ultimately included willful money laundering and

 terror financing by Iran with the active, critical assistance of the Defendants herein.

        202.    Based on figures from both the International Monetary Fund and the Central Bank

 of Iran, from 2004 through 2011 Iran’s total revenues from oil and natural gas export sales totaled

 approximately $972.9 billion USD.

        203.    Without the Conspiracy between the Defendants herein, and other foreign financial

 institutions, Iran could not have (a) transferred the overall volume of USD funds through the

 international financial system that it did; (b) surreptitiously transferred large amounts of these USD

 funds for the benefit of Hezbollah and the IRGC; and (c) exploited the Iranian U- Turn exemption

 to blind U.S. regulators and law enforcement to the degree, and for the duration, that it did.

        204.    As former Manhattan District Attorney Robert M. Morgenthau pointedly told

 Congress in 2009, “the U-Turn exemption constituted a glaring hole that undermined both the

 enforcement of, and the rationale behind, the Iranian sanctions program.”

        205.    Effective November 10, 2008, OFAC revoked the U-Turn exemption in its entirety,




                                                  61
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 62 of 399 PageID #: 62



 and, as of that date, U.S. depository institutions were no longer authorized to process any Iranian

 U-Turn payments.

          206.   In revoking the U-Turn exemption, the U.S. government explained:

                 Iran’s access to the international financial system enables the Iranian regime
                 to facilitate its support for terrorism and proliferation. The Iranian regime
                 disguises its involvement in these illicit activities through the use of a wide
                 array of deceptive techniques, specifically designed to avoid suspicion and
                 evade detection by responsible financial institutions and companies.
          F.     LETTERS OF CREDIT – AN ALTERNATIVE METHOD OF
                 UNDERMINING THE IRANIAN SANCTIONS PROGRAM

                 1.     Terminology

          207.   Letters of Credit (“LCs”) are often used in international transactions to ensure that

 payment will be received. Due to the nature of international transactions, including factors such as

 the distance goods must travel, differing laws in each country, and the difficulty of trading parties

 knowing each party personally, the use of LCs has become a very important aspect of international

 trade.

          208.   The LC transaction process begins when an “Applicant” opens the Letter of Credit

 with a bank.

          209.   Normally, the Applicant is the purchaser of goods and the LC is opened with his/her

 bank according to the terms and conditions of the purchase order and business contract between

 buyer and seller.

          210.   The “Beneficiary” of the LC is the party to the transaction who receives the

 payment amount agreed upon in the LC.

          211.   In order to receive payment for the goods, the Beneficiary company submits all

 required documents under the terms and conditions of the LC.

          212.   When an LC is required to be secured, an “Issuing Bank” agrees to guarantee



                                                   62
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 63 of 399 PageID #: 63



 payment for its customer upon the completion of the terms and conditions of the LC.

        213.     The Issuing Bank’s role is to provide a guarantee to the seller that if the required

 documentation is presented, the bank will examine the documents and pay the contract sum if these

 documents comply with the terms and conditions set out in the LC.

        214.     Typically, the documents requested will include a commercial invoice, a transport

 document such as a bill of lading or airway bill and an insurance document; there are many other

 documents such as certificates of origin, packing lists and inspection certificates that can be

 included. LC transactions deal in documents, not in the underlying goods themselves.

        215.     An “Advising Bank” is usually a foreign correspondent bank of the Issuing Bank

 that will advise the beneficiary of the transaction. Generally, a Beneficiary of an LC wants to use

 a local bank to insure that the LC is valid.

        216.     In addition, the Advising Bank is usually responsible for sending the documentation

 to the Issuing Bank. Generally, the Advising Bank has no other obligation under the LC. If the

 Issuing Bank does not pay the beneficiary, the Advising Bank is not obligated to pay the obligation

 under the LC.

        217.     The “Confirming Bank” is usually a correspondent bank that confirms the LC for

 the Beneficiary. At the request of the Issuing Bank, the Confirming Bank obligates itself to ensure

 payment under the LC.

        218.     Because the Confirming Bank does not confirm the credit until it evaluates the

 country and bank where the LC originates, the Confirming Bank usually acts as the Advising Bank.

        219.     In the middle of this serpentine process is the “Negotiating Bank,” which negotiates

 documents delivered by the Beneficiary of the LC.

        220.     The Negotiating Bank examines the drafts and/or documents, and verifies and




                                                  63
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 64 of 399 PageID #: 64



 confirms the terms and conditions under the LC on behalf of the Beneficiary to avoid

 discrepancies.

        221.      A Negotiating Bank gives value to, and relies upon (or may rely upon), such drafts

 and/or documents, and may purchase or agree to purchase the drafts and/or documents presented.

        222.      A Reimbursing Bank usually pays part or all of the amount due to the Beneficiary

 of the LC on behalf of the Issuing Bank once it receives a statement from the Negotiating Bank

 that the documents required comply with the LC’s terms; however, in certain cases a Reimbursing

 Bank serves only as a guarantor for the payment by the Issuing Bank.

                  2.     The U.S. Trade Embargo – United States Munitions List (USML) and
                         Commerce Control List (CCL)

        223.      For decades, U.S. trade with Iran has been carefully circumscribed by the

 International Traffic in Arms Regulations (“ITARs”), Export Administration Regulations

 (“EARs”), and Iran Trade Regulations (“ITRs”).

        224.      Certain types of U.S. defense articles and defense services, such as nuclear or

 conventional weapon systems, are identified based on the ITARs promulgated by the U.S.

 Department of State and its Directorate of Defense Trade Controls through a publically available

 United States Munitions List (“USML”).15

        225.      In addition to USML items, certain types of U.S. dual-use products, such as nuclear

 materials, aerospace and other potentially sensitive materials, are identified based on the EARs

 and ITRs by the U.S. Department of Commerce and its Bureau of Industry and Security (“BIS”)

 on a publicly available Commerce Control List (“CCL”).

        226.      Dual-use items that are not published on the CCL by BIS are commonly referred to



 15
    The updated USML is available at:
 https://www.pmddtc.state.gov/regulations_laws/documents/official_itar/ITAR_Part_121.pdf.


                                                  64
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 65 of 399 PageID #: 65



 by U.S. manufacturers and shipping companies as “EAR99.”

          227.   These EAR99 items generally consist of low-technology consumer goods and do

 not always require a license; however, shipment from the United States of an EAR99 item to Iran,

 or any other embargoed country, often requires disclosure to BIS in addition to a license from the

 Commerce Department.

          228.   As set forth below, one of the aims of the Conspiracy was to evade the U.S. ITARs,

 ITRs, and EARs—and also various EU decisions and U.N. Security Council Resolutions—

 prohibiting Iran from conducting both conventional weapons-trafficking and WMD proliferation.

          229.   To facilitate this aim, Iran and its Co-Conspirators, including the Defendants

 herein, used LCs drawn on the CBI and other Iranian banks (and “stripped” the underlying payment

 orders), to clandestinely obtain and transport goods, technologies and weapons that were listed on

 the USML and/or CCL.

          230.   Because the IRGC and Hezbollah needed to transport their terrorist operatives and

 weapons into Iraq, U.S. export-controlled item acquisitions financed by Letters of Credit were

 instrumental in facilitating the activities of these terrorist organizations, including, but not limited

 to, helping Iran acquire component parts and technologies used to make the IEDs, EFPs, and

 Improvised Rocket-Assisted Munitions (“IRAMs”) that were deployed by the Iraqi Special Groups

 against Coalition Forces.

          G.     IRAN’S ILLEGAL ARMS SHIPMENTS THROUGH ISLAMIC
                 REPUBLIC OF IRAN SHIPPING LINES (IRISL)

          231.   As Iran’s national maritime carrier, IRISL has a long history of facilitating arms

 shipments on behalf of the IRGC and the Iranian military, including copper discs that are a key

 component in EFPs (discussed below) used to kill and maim many of the Plaintiffs herein.16


 16
      Improvised Explosive Device (“IED”) is a term commonly used by the U.S. military as


                                                   65
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 66 of 399 PageID #: 66



        232.    The cargo included Iranian Defense Industries Organization (“DIO”)17

 manufactured ammunition cartridges (7.62 x 39 rounds for AK-47 assault rifles).

        233.    DIO is an Iranian government-owned weapons manufacturer controlled by

 MODAFL.

        234.    An April 2008 State Department cable warned of an IRISL shipment of chemical

 weapons precursors from China aboard the IRISL-leased, Iranian flagged merchant vessel

 (“M/V”) Iran Teyfouri.

        235.    In September 2008, the U.S. Treasury Department designated IRISL an SDN,

 stating: “Not only does IRISL facilitate the transport of cargo for U.N. designated proliferators, it

 also falsifies documents and uses deceptive schemes to shroud its involvement in illicit

 commerce.”

        236.    The Treasury Department further noted that:

                [i]n order to ensure the successful delivery of military-related goods, IRISL
                has deliberately misled maritime authorities through the use of deception
                techniques. These techniques were adopted to conceal the true nature of
                shipments ultimately destined for MODAFL [Iran’s Ministry of Defense
                and Armed Forces Logistics].

        237.    In January 2009, a former Russian merchant ship chartered by IRISL—named the

 M/V Monchegorsk and flying a Cypriot flag—was spotted leaving the Iranian port of Bandar

 Abbas and heading for the Suez Canal.




 shorthand for a roadside bomb. However, unlike IEDs, the EFPs deployed by the IRGC, Hezbollah
 and the Special Groups in Iraq were not “improvised,” but, instead, these advanced weapons were
 professionally manufactured and specifically designed to defeat the armor plating that protected
 the vehicles used by U.S. and Coalition Forces.
 17
    DIO was designated an SDN by the U.S. on March 30, 2007. IRGC Brigadier-General Seyyed
 Mahdi Farahi was the Managing Director of DIO and has been sanctioned by the EU since 2008
 (see, http://eur- lex.europa.eu/legal-content/EN/TXT/?uri=CELEX%3A32008D0475). He was
 later sanctioned by the U.S. on January 17, 2016.


                                                  66
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 67 of 399 PageID #: 67



        238.    Egyptian authorities were alerted by the U.S. Navy, and the M/V Monchegorsk was

 forced into an Egyptian port to be searched. Iran’s DIO was later determined to be the shipper of

 the military-related cargo.

        239.    Munitions, believed headed for Gaza, were found hidden in the cargo, including

 components for mortars and thousands of cases of powder, propellant, and shell casings for 125mm

 and 130mm guns.

        240.    In October 2009, U.S. troops boarded a German-owned freighter, the M/V Hansa

 India, in the Gulf of Suez and found eight containers full of ammunition that were headed to Syria

 from Iran.

        241.    The vessel carried seven containers of small arms ammunition (including 12 million

 bullet casings), as well as one container containing copper discs of the type used in EFPs to kill

 and maim many of the Plaintiffs herein.

        242.    The acronym “IRISL” was painted in large block letters on the exterior side walls

 of each shipping container, and the barrels of munition parts discovered inside the containers were

 marked with the inscription “SAEZMANE SANAYE DEFA,” a common transliteration from

 Farsi to English of the name for Iran’s Defense Industries Organization (DIO).

        243.    The M/V Hansa India was registered to the Hamburg-based shipping company

 Leonhardt & Blumberg, but had been under charter to IRISL for several years.

        244.    In November 2009, the Government of Israel intercepted an IRISL-flagged ship,

 the M/V Francop, headed for Beirut, Lebanon and then Latakia, Syria. The vessel was loaded

 with munitions crates that were either stamped “IRISL” or included documentation marked with

 the IRGC-QF logo.

        245.    The munitions found onboard included over two thousand 107mm “Katyusha”




                                                 67
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 68 of 399 PageID #: 68



 rockets, more than six hundred 122mm “Grad 20” rockets, and also various rocket fuses, mortar

 shells, rifle cartridges, fragment grenades and 7.62mm bullets.

        246.    The M/V Francop, owned by the Cypriot shipping company UFS, was carrying

 shipping containers clearly marked IRISL.

        247.    United Nations Security Council Resolution 1929, adopted on June 9, 2010, froze

 certain assets of IRISL and called on the international community to cease providing financial and

 insurance services to both the IRGC and IRISL.

        248.    In addition, a July 2010 European Union (“EU”) sanctions implementing regulation

 confirmed that IRISL conducted deceptive business practices in order to access USD funds.

        249.    Specifically, EU Council Implementation Regulation Number 668/2010 stated that

 “IRISL subsidiaries have used US dollar-denominated bank accounts registered under cover-

 names in Europe and the Middle East to facilitate routine fund transfers.”

        250.    218.   Similarly, the June 2011 indictment of IRISL in New York stated:

                In many aspects of global commerce, including the international maritime
                industry, contracts and payments are denominated in U.S. dollars. Such U.S.
                dollar transactions are primarily executed, or “cleared,” through
                correspondent banks in the United States. The U.S. dollar clearing
                operations for many large U.S. financial institutions are processed through
                correspondent bank accounts domiciled in New York County.
                In order to deceive and bypass these OFAC filters, SDNs designated under
                OFAC’s non-proliferation of weapons of mass destruction program must
                falsify, or cause to be falsified, the originator and/or beneficiary information
                in wire transfers. In other words, by omitting or falsifying data regarding
                their roles as the true originators or beneficiaries, SDNs are able to send and
                receive wire transfers that would otherwise be blocked by U.S. financial
                institutions. Through the fraudulent use of a web of subsidiary entities and
                front companies, IRISL and the other defendants were able to deceive U.S.
                financial institutions and maintain their access to the U.S. financial system.

        251.    Because the DIO, as discussed infra, was one of MODAFL’s three main weapons

 systems manufacturers, it was required to use IRISL for most of its illicit shipments of military-



                                                  68
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 69 of 399 PageID #: 69



 related raw-materials, parts and finished products for, and from, foreign suppliers, Iranian arms

 dealers and terrorist organizations.

        252.    Iran’s DIO was listed as an entity of concern for military procurement activities in

 an early warning document distributed by the German government to industry in July 2005.

        253.    The DIO was also designated by the United Nations in 2006 for its involvement in

 Iran’s WMD program.

        254.    During 2006 and 2007, weapons caches seized by Coalition Forces from the Special

 Groups in Iraq contained large quantities of weapons produced by Iran; including many 107

 millimeter artillery rockets with closely clustered DIO lot numbers and production dates between

 2005 and 2007, as well as rounds and fuses for 60 millimeter and 81 millimeter mortars with DIO

 lot markings and 2006 production dates.

        255.    In sum, at no point in time was the DIO a legitimate agency of the Iranian

 government.

        256.    According to the U.S. State Department, the DIO was the owner of a Eurodollar

 account that was maintained by Bank Melli Iran’s branch in Hamburg; and this bank account was

 used to send and receive USD funds transfer transactions for the benefit of the DIO.

        257.    Bank Melli Iran’s branch in Hamburg was a customer of Defendant Commerzbank

 during the relevant period, and both Bank Melli Iran and Commerzbank were active participants

 in the Conspiracy set forth herein.

        H.      IRAN’S AGENTS, HEZBOLLAH AND THE IRGC, FOMENT
                TERRORISM IN IRAQ

        258.    As previously noted, Iran has had a long, deep, strategic partnership with the

 Lebanese-based Foreign Terrorist Organization Hezbollah, which historically has served as Iran’s




                                                 69
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 70 of 399 PageID #: 70



 proxy and agent, enabling Iran to project extremist violence and terror throughout the Middle East

 and around the globe.

        259.    Through its proxy, agent, and strategic partner Hezbollah, Iran orchestrated a series

 of kidnappings of Westerners in Lebanon, including several Americans, in the 1980s; killed more

 than two hundred U.S. Marines at their barracks in Beirut, Lebanon, in 1983; hijacked TWA flight

 847 in 1985; and launched two major attacks in the 1990s on Jewish targets in Buenos Aires,

 Argentina, namely the 1992 bombing of the Israeli Embassy (killing twenty- nine people) and the

 1994 bombing of a Jewish community center (killing eighty five people).

        260.    As a result of its mission, conduct, and terrorist activities, on January 25, 1995,

 Hezbollah was designated a Specially Designated Terrorist (“SDT”) by the United States.

        261.    On October 8, 1997, Hezbollah was designated an FTO by the United States. It has

 retained that designation since that time.

        262.    On October 31, 2001, pursuant to E.O. 13224, Hezbollah was designated an SDGT

 by the United States.

        263.    For more than 30 years, Iran, through the IRGC, has funded, trained and equipped

 Hezbollah.

        264.    The IRGC-QF’s “Department 2000” manages Iran’s relationship with Hezbollah,

 which includes the flow of some of Iran’s most sophisticated weapons systems, including military

 grade EFPs, anti-tank guided missiles (“ATGMs”), and various rockets, such as the Fajr-5.

        265.    Beginning with the 2003 U.S. overthrow of Saddam Hussein’s regime in Iraq, Iran

 has assiduously worked to expand its influence in Iraq and throughout the region in a variety of

 ways, including by fomenting violence and terrorism when such activities have served its

 ambitions.




                                                 70
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 71 of 399 PageID #: 71



        266.    In doing so, Iran has relied on both Hezbollah and the IRGC.

        267.    According to a December 20, 2004 Washington Post article, “Western diplomats

 and political analysts in Beirut estimated that Hezbollah received $200 million a year from Iran.”

        268.    As the U.S. government noted when it designated Defendant Bank Saderat Plc, Iran

 has provided tens of millions of U.S. dollars in funding to Hezbollah through the international

 financial system, including $50 million that Defendant Bank Saderat Plc provided to Hezbollah.

        269.    Sometime after the 2003 U.S. invasion of Iraq, Hezbollah created “Unit 3800,” an

 entity dedicated to supporting Iraqi Shi’a terrorist groups targeting Multi National Forces in Iraq

 (“MNF-I”).

        270.    Unit 3800 was established by Hezbollah leader Hassan Nasrallah at Iran’s request.

        271.    Unit 3800 has trained and advised the Special Groups, which as previously noted

 are Hezbollah-controlled Shi’a terrorist groups operating in Iraq.

        272.    Hezbollah training camps in southern Lebanon and Iran, and Hezbollah’s expertise

 in the use of EFPs, kidnapping, communications and small-unit operations, were critical to the

 IRGC’s operations in Iraq between 2004 and 2011.

        273.    Iran’s support of terrorist groups in Iraq was described in the U.S. State

 Department’s 2005 Country Reports on Terrorism, which observed:

                Iran has provided political and ideological support for several terrorist and
                militant groups active in Iraq. Attractive to terrorists in part because of the
                limited presence of the United States and other Western governments there,
                Iran is also a safe haven in that known terrorists, extremists, and
                sympathizers are able to transit its territory and cross the long and porous
                border into Iraq. Iran also equips terrorists with technology and provides
                training in extremist ideology and militant techniques.

        274.    The IRGC’s subversion of Iraq has not been limited to terrorism.

        275.    The IRGC has also infiltrated Iraqi society, providing “political and ideological




                                                  71
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 72 of 399 PageID #: 72



 support” via charitable associations such as the Khomeini Social Help Committee – in Karbala,

 Najaf, Kut, and Sadr City – and the Imam Mohammad Bagher Institute in Najaf.

         276.    The IRGC also purchased or developed seven television stations in Iraq, and at least

 three radio stations.

         277.    All of these “investments” required substantial funding in USD funds (as Iraqi local

 currency was not widely accepted in Iraq during this time period).

         278.    According to the same U.S. State Department’s 2005 Country Reports on

 Terrorism: “[t]he IRGC was increasingly involved in supplying lethal assistance to Iraqi militant

 groups, which destabilizes Iraq …Senior Iraqi officials have publicly expressed concern over

 Iranian interference in Iraq, and there were reports that Iran provided funding, safe passage, and

 arms to insurgent elements.”

         279.    By early 2005, the presence of Hezbollah operatives in Iraq became an open secret

 when Iraqi Interior Minister Falah al-Naquib announced the arrest of eighteen Lebanese Hezbollah

 members on terrorism charges.

         280.    Two years later, according to U.S. intelligence estimates—and following the 2007

 arrest and interrogation of Hezbollah’s senior operative in Iraq—the IRGC-QF provided Hezbollah

 and one of its local trainers, Ali Musa Daqduq (discussed in greater detail below), up to $3 million

 in U.S. currency every month.

         281.    In October 2007, the IRGC-QF was designated as an SDGT pursuant to E.O. 13324

 for its terrorism-related activities.

         282.    The U.S. Treasury Department’s press release announcing the designation noted

 that:

                 The Qods Force has had a long history of supporting Hizballah’s military,
                 paramilitary, and terrorist activities, providing it with guidance, funding,



                                                  72
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 73 of 399 PageID #: 73



                 weapons, intelligence, and logistical support. The Qods Force operates
                 training camps for Hizballah in Lebanon’s Bekaa Valley and has reportedly
                 trained more than 3,000 Hizballah fighters at IRGC training facilities in
                 Iran. The Qods Force provides roughly $100 to $200 million in funding a
                 year to Hizballah and has assisted Hizballah in rearming in violation of UN
                 Security Council Resolution 1701.

                 In addition, the Qods Force provides lethal support in the form of weapons,
                 training, funding, and guidance to select groups of Iraqi Shi’a militants who
                 target and kill Coalition and Iraqi forces and innocent Iraqi civilians.
                 [Emphasis added.]

         283.    In 2008, Pentagon Press Secretary Geoff Morrell reported on the “smuggling

 system -- in which the Iranians are providing their allies within Iraq, these special groups, with the

 munitions that are then used to take on us, whether it be EFPs or rockets or conventional arms.

 These are being used by these special groups and being provided by the Iranians.”

         284.    According to a 2010 report by the Combatting Terrorism Center at West Point, Iran

 paid Iraqi “insurgent” groups “between $4,000 and $13,000 per rocket or roadside bomb,

 depending on the circumstances.”

         285.    Because of the perceived unreliability and value of the post-Hussein regime Iraqi

 currency, the Special Groups in Iraq (like most people in Iraq) used U.S. currency almost

 exclusively.

         286.    According to Brigadier Gen. Kevin J. Bergner, a U.S. military spokesman who

 previously served as the Deputy Commanding General for Multi-National Forces in Mosul, Iraq,

 “the Qods Force has provided armor-piercing weapons to extremist groups in Iraq, funneling them

 up to $3 million a month and training Iraqi militiamen at three camps near Tehran.”

         287.    General Bergner added, “[t]he Iranian Qods Force is using Lebanese Hezbollah

 essentially as a proxy, as a surrogate in Iraq ... Our intelligence reveals that senior leadership in

 Iran is aware of this activity.”




                                                  73
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 74 of 399 PageID #: 74



        288.    On January 9, 2008, the U.S. Treasury Department designated four individuals and

 one entity under E.O. 13438 for threatening the peace and stability of Iraq and the government of

 Iraq. Three of the individuals, Ahmed Foruzandeh (a Brigadier General in the IRGC-QF), Abu

 Mustafa Al-Sheibani, and Isma’il Hafiz Al Lami (a/k/a “Abu Dura”) were all based in Iran and/or

 received funding from Iran.

        289.    Regarding the designation of Abu Mustafa Al-Sheibani, the Treasury Department

 press release stated:

                Iran-based Abu Mustafa Al-Sheibani leads a network of Shia extremists that
                commit and provide logistical and material support for acts of violence that
                threaten the peace and stability of Iraq and the Government of Iraq. Al-
                Sheibani’s Iran-sponsored network was created to affect the Iraqi political
                process in Iran’s favor. The network’s first objective is to fight U.S. forces,
                attacking convoys and killing soldiers. Its second objective is to eliminate
                Iraqi politicians opposed to Iran’s influence. Elements of the IRGC were
                also sending funds and weapons to Al- Sheibani’s network.

                Al-Sheibani’s network – consisting of several hundred members –
                conducted IED attacks against Americans in the Baghdad region. As of
                March 2007, Al-Sheibani, known to transport Katyusha rockets to be used
                for attacks against Coalition Forces, launched rockets against Americans
                and made videos of the attacks to get money from Iran. As of April 2007, a
                member of Al-Sheibani’s network supervised the transport of money and
                explosives from Iran for eventual arrival in Baghdad. In early - May 2007,
                Al-Sheibani’s network assisted members of a Shia militia group by
                transporting them to Iran for training and providing them with weapons for
                their activities in Iraq.

                Additionally, Al-Sheibani commands several pro-Iranian insurgent groups
                in southern Iraq that work to destabilize Iraq and sabotage Coalition efforts.
                These groups use a variety of weapons, to include mortars, Katyusha
                rockets, and anti-tank landmines. Ordered by IRGC headquarters to create
                disorder, the task of these groups is to attack bases of Coalition Forces in
                southern Iraq, particularly British forces. [Emphasis added.]

        290.    To that end, Iran and Hezbollah have armed, trained, and funded a variety of

 terrorist groups and infiltrated and co-opted Iraqi security forces in an effort to kill or maim

 Coalition Forces to coerce the United States into withdrawing those forces and to terrorize Iraq’s



                                                  74
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 75 of 399 PageID #: 75



 civilian population in order to increase Iran’s own influence.

         I.      IRAN FUNDED THE DESIGN AND PRODUCTION OF EXPLOSIVELY
                 FORMED PENETRATORS (“EFPS”) USED BY SPECIAL GROUPS TO
                 KILL OR MAIM COALITION FORCES, INCLUDING THE PLAINTIFFS

         291.     As noted above, the EFPs deployed by the Special Groups in Iraq were not truly

 “improvised” explosive devices but professionally manufactured and specifically designed to

 target U.S. and Coalition Forces’ armor.

         292.     EFPs constitute “weapons of mass destruction” as that term is defined in 18 U.S.C.

 § 2332a(2)(A).

         293.     EFPs had first been used against the Israeli Defense Forces (“IDF”) in the 1990s,

 and were modified and heavily employed against U.S. forces by the FTO. Iran passed EFP

 technology to Hezbollah, which in turn passed EFP kits to its agents (the Special Groups) fighting

 in Iraq, and which effectively and lethally utilized these weapons to blow up, maim and kill the

 Plaintiffs herein.

         294.     EFPs are categorized by the U.S. military as a type of shaped-charge weapon. They

 are usually made by placing a precision-manufactured concave copper disk in front of high-

 explosives that have been packed into a steel tube with a cap welded to one end.

         295.     In Iraq, EFPs were often triggered by a passive infra-red device that ultimately set

 off an explosion within the steel casing of the EFP, forcing the copper disk forward, and turning it

 into a high-velocity molten slug that could pierce the military-grade armor of most U.S. vehicles

 deployed in Iraq.

         296.     To produce these weapons, copper sheets are often loaded onto a punch press to

 yield copper discs. These discs are annealed in a furnace to soften the copper. The discs are then

 loaded into a large hydraulic press and formed into the disk-like final shape.




                                                   75
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 76 of 399 PageID #: 76



        297.   This munitions manufacturing process is critical to the design and concomitant

 lethality of the EFP weapon.

        298.   Unlike homemade explosive devices such as traditional IEDs, EFPs are far more

 sophisticated and are specifically designed to target vehicles such as armored patrols and supply

 convoys, though the Special Groups have deployed them against U.S. and Iraqi civilians as well.

        299.   Almost immediately following the U.S. invasion of Iraq in 2003, U.S. intelligence

 reports emerged indicating Hezbollah operatives were reaching out to establish ties to other

 members of terrorist groups.

        300.    Iran sent in thousands of Hezbollah personnel into Iraq after the 2003 fall of

 Saddam Hussein.

        301.   By August of 2007, Iranian- and Hezbollah-backed violence by the Special Groups

 accounted for roughly half of the attacks on U.S. and Coalition Forces in Iraq. By this time, the

 U.S. military had catalogued large quantities of enemy weapons in Iraq which had the “imprint”

 of Iranian design and manufacture, particularly the highly-lethal EFPs which were made from

 copper discs manufactured with highly-calibrated machine tools. Many of the confiscated EFPs

 had indications they had been manufactured in Iran as recently as October of 2006.

        302.   In the spring of 2007, and in moves taken to attempt to reduce the ability of the

 Special Groups to destabilize the Iraqi government and the security of Iraq, Special Forces

 Operations were undertaken to flush out Iranian and Hezbollah involvement in fomenting that

 resistance.

        303.   Those operations and other intelligence reports indicated that the highest echelons

 of the Iranian government and Hezbollah had worked together to organize a violent resistance

 movement in Iraq.




                                                76
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 77 of 399 PageID #: 77



        304.    Because Iran propagated its specialized weapons knowledge up and down its

 network of terror proxies in Iraq, the U.S. State Department’s 2006 Country Reports on Terrorism

 further documented Iran’s specific efforts to provide terrorists with lethal EFPs to ambush and

 murder U.S. and other Coalition Forces:

                Iran provided guidance and training to select Iraqi Shia political groups, and
                weapons and training to Shia militant groups to enable anti-Coalition
                attacks. Iranian government forces have been responsible for at least some
                of the increasing lethality of anti-Coalition attacks by providing Shia
                militants with the capability to build IEDs with explosively formed
                projectiles similar to those developed by Iran and Lebanese Hezbollah. The
                Iranian Revolutionary Guard was linked to armor-piercing explosives that
                resulted in the deaths of Coalition Forces. The Revolutionary Guard, along
                with Lebanese Hezbollah, implemented training programs for Iraqi
                militants in the construction and use of sophisticated IED technology.
                These individuals then passed on this training to additional militants in Iraq.

        305.    Also in 2006, Brigadier Gen. Michael Barbero, Deputy Chief of Staff for Strategic

 Operations of the Multi-National Force – Iraq stated: “Iran is definitely a destabilizing force in

 Iraq. I think it’s irrefutable that Iran is responsible for training, funding and equipping some of

 these Shi’a extremist groups and also providing advanced IED technology to them, and there’s

 clear evidence of that.”

        306.    That same year, the Deputy Chief of Staff for Intelligence with the MNF-I, U.S.

 Army Major General Richard Zahner, declared that:

                Labels on weapons stocks seized inside and outside Iraq point to Iranian
                government complicity in arming Shiite militias in Iraq […] Iran is
                funneling millions of dollars for military goods into Iraq […] You’ll find a
                red label on the C-4 [explosive] printed in English and will tell you the lot
                number and name of the manufacturer.

        307.    Major General Zahner further added:

                [T]he control of military-grade explosives in Iran is controlled through the
                state apparatus and is not committed through rogue elements right there. It
                is a deliberate decision on the part of elements associated with the Iranian
                government to affect this type of activities.



                                                  77
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 78 of 399 PageID #: 78




        308.   General Bergner commented on Iran funding Hezbollah operatives in Iraq:

               Actions against these Iraqi groups have allowed coalition intelligence
               officials to piece together the Iranian connection to terrorism in Iraq […]
               Iran’s Quds Force, a special branch of Iran’s Revolutionary Guards, is
               training, funding and arming the Iraqi groups. […] It shows how Iranian
               operatives are using Lebanese surrogates to create Hezbollah-like
               capabilities. And it paints a picture of the level of effort in funding and
               arming extremist groups in Iraq.

        309.   Bergner further noted that:

               The groups operate throughout Iraq. They planned and executed a string of
               bombings, kidnappings, sectarian murders and more against Iraqi citizens,
               Iraqi forces and coalition personnel. They receive arms—including
               explosively formed penetrators, the most deadly form of improvised
               explosive device—and funding from Iran. They also have received
               planning help and orders from Iran.

        310.   In May 2007, the Commander of the Multinational Division-Center, U.S. Army

 Major General Richard Lynch, stated that:

               Most of our casualties have come from improvised explosive devices.
               That’s still the primary threat to our soldiers—IEDs. And we have an
               aggressive campaign to counter those IEDs, but they still are taking a toll
               on our soldiers: 13 killed, 39 soldiers wounded. What we’re finding is that
               the technology and the financing and the training of the explosively formed
               penetrators are coming from Iran. The EFPs are killing our soldiers, and
               we can trace that back to Iran.” [Emphasis added.]

        311.   According to the U.S. State Department’s 2007 Country Reports on Terrorism:

               Despite its pledge to support the stabilization of Iraq, Iranian authorities
               continued to provide lethal support, including weapons, training, funding,
               and guidance, to some Iraqi militant groups that target Coalition and Iraqi
               security forces and Iraqi civilians. In this way, Iranian government forces
               have been responsible for attacks on Coalition forces. The Islamic
               Revolutionary Guard Corps (IRGC)-Qods Force, continued to provide Iraqi
               militants with Iranian-produced advanced rockets, sniper rifles, automatic
               weapons, mortars that have killed thousands of Coalition and Iraqi Forces,
               and explosively formed projectiles (EFPs) that have a higher lethality rate
               than other types of improvised explosive devices (IEDs), and are specially
               designed to defeat armored vehicles used by Coalition Forces. The Qods
               Force, in concert with Lebanese Hezbollah, provided training outside Iraq



                                               78
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 79 of 399 PageID #: 79



                for Iraqi militants in the construction and use of sophisticated IED
                technology and other advanced weaponry. These individuals then passed
                on this training to additional militants inside Iraq, a “train-the-trainer”
                program. In addition, the Qods Force and Hezbollah have also provided
                training inside Iraq. In fact, Coalition Forces captured a Lebanese Hezbollah
                operative in Iraq in 2007.

        312.    Other U.S. Government reports, such as the Department of Defense’s 2007

 Measuring Stability and Security in Iraq quarterly report to Congress, similarly concluded that:

                The Iranian regime’s primary tool for exercising clandestine influence in
                Iraq is the Islamic Revolutionary Guard Corps’ (IRGC) Qods Force (QF),
                which provides arms, intelligence, funds, training, and propaganda support
                to Iraqi Shi’a militants targeting and killing Coalition and Iraqi forces, as
                well as Iraqi civilians. The QF seeks to increase long-term Iranian strategic
                influence in Iraq and the withdrawal of U.S. forces. Among the weapons it
                provides to Iraqi militants are improvised explosive devices (IEDs),
                advanced IED technologies (including explosively formed projectiles
                (EFPs)), and rockets and mortars used for indirect fire attacks.

        313.    These observations continued in 2008.

        314.    According to the U.S. State Department’s 2008 Country Reports on Terrorism:

                The Qods Force, an elite branch of the Islamic Revolutionary Guard Corps
                (IRGC), is the regime’s primary mechanism for cultivating and supporting
                terrorists abroad. The Qods Force provided aid in the form of weapons,
                training, and funding to HAMAS and other Palestinian terrorist groups,
                Lebanese Hezbollah, Iraq-based militants, and Taliban fighters in
                Afghanistan.…

                Despite its pledge to support the stabilization of Iraq, Iranian authorities
                continued to provide lethal support, including weapons, training, funding,
                and guidance, to Iraqi militant groups that targeted Coalition and Iraqi
                forces and killed innocent Iraqi civilians. Iran’s Qods Force continued to
                provide Iraqi militants with Iranian-produced advanced rockets, sniper
                rifles, automatic weapons, and mortars that have killed Iraqi and Coalition
                Forces as well as civilians. Tehran was responsible for some of the lethality
                of anti-Coalition attacks by providing militants with the capability to
                assemble improvised explosive devices (IEDs) with explosively formed
                projectiles (EFPs) that were specially designed to defeat armored vehicles.
                The Qods Force, in concert with Lebanese Hezbollah, provided training
                both inside and outside of Iraq for Iraqi militants in the construction and use
                of sophisticated IED technology and other advanced weaponry.




                                                  79
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 80 of 399 PageID #: 80



           315.   One of the ways in which the IRGC provided “militants with the capability to

 assemble improvised explosive devices (IEDs) with explosively formed projectiles (EFPs) that

 were specially designed to defeat armored vehicles” included providing them with manufacturing

 supplies such as copper and steel, as well as machinery—including hydraulic presses used to form

 copper into the shape of disks used in EFPs.

           316.   Likewise, the State Department’s 2011 Country Reports on Terrorism reported:

                  Despite its pledge to support the stabilization of Iraq, Iran continued to
                  provide lethal support, including weapons, training, funding, and guidance,
                  to Iraqi Shia militant groups targeting U.S. and Iraqi forces, as well as
                  civilians. Iran was responsible for the increase of lethal attacks on U.S.
                  forces and provided militants with the capability to assemble explosives
                  designed to defeat armored vehicles. The IRGC-QF [Islamic Revolutionary
                  Guard Corps-Quds Force], in concert with Lebanese Hezbollah, provided
                  training outside of Iraq as well as advisors inside Iraq for Shia militants in
                  the construction and use of sophisticated improvised explosive device
                  technology and other advanced weaponry.

           317.   Similarly, in 2011, the U.S. Ambassador to Iraq, James F. Jeffrey, was quoted as

 saying:

                  [F]resh forensic testing on weapons used in the latest deadly attacks in the
                  country bolsters assertions by U.S. officials that Iran is supporting Iraqi
                  insurgents with new weapons and training. […] We’re not talking about a
                  smoking pistol. There is no doubt this is Iranian.

           318.   All of the foregoing support from Iran and its agents for attacks on Coalition Forces

 and Iraqi civilians was financed and facilitated, in substantial part, by funds transfers initiated by

 Iran through Iranian banks (including, inter alia, the Central Bank of Iran, Bank Melli Iran and

 Defendant Bank Saderat Plc) on behalf of, and for the benefit of, the Special Groups as part of the

 Conspiracy set forth in detail herein.

           319.   Because of the size and scope of Iran’s efforts to murder Americans in Iraq—and

 subvert the U.S.-sponsored and freely elected Iraqi government, Iran required access to hundreds




                                                   80
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 81 of 399 PageID #: 81



 of millions of dollars that it could only reliably and effectively transfer through the global financial

 system with the illicit assistance of the Western Bank Defendants.

        J.      IRAN SUPPORTED HEZBOLLAH-CONTROLLED SPECIAL GROUPS
                IN IRAQ THAT COORDINATED WITH THE IRGC

        320.    Hezbollah has committed terrorist attacks around the world primarily by acting

 through terrorist proxies.    Hezbollah is extremely adept at recruiting members from local

 populations in areas where they have networks on the ground. Hezbollah has trained and equipped

 these local terrorist proxies to carry out terrorist attacks on Hezbollah’s behalf. Hezbollah has

 successfully employed this strategy to facilitate attacks by its proxies in (among other places) Paris,

 France (1985-86); Buenos Aires, Argentina (1992); and Khobar, Saudi Arabia (1996). The attacks

 on Plaintiffs or their family members in Iraq are yet another example of Hezbollah’s established

 practice of committing terrorist attacks through its agents.

        321.    Hezbollah used a number of different methods to control its agents, the Iraqi-based

 Special Groups.     These include installing Hezbollah loyalists to key leadership positions,

 demanding allegiance from members, conditioning ongoing support on the commission of terrorist

 attacks, and appeals to religious and spiritual authority.

        322.    For example, Hezbollah took advantage of the reverence that Iraqi Shi’a felt

 towards Hezbollah’s senior leadership – and in particular Secretary-General Hassan Nasrallah and

 Grand Ayatollah Fadlallah – by having those leaders issue repeated calls to Iraqi Shi’a to join the

 Special Groups and attack Americans in Iraq. Hezbollah’s message of authorization was effective

 because many Special Group members looked to Hezbollah as a moral and religious authority.

        323.    Hezbollah’s religious and moral authority was especially powerful because the

 Special Groups looked to religious authorities for validation. The Special Groups who committed

 the attacks against Plaintiffs do not believe in the legitimate authority of secular governments, but



                                                   81
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 82 of 399 PageID #: 82



 instead view religion as a legitimizing force – conveyed by sacred text or imparted via clerical

 authorities claiming to speak for the divine. Thus, for religious terrorist organizations such as the

 Special Groups, violence is first and foremost a sacramental act or divine duty executed in direct

 response to some theological demand or imperative. As prominent voices in Shi’a Islam, Grand

 Ayatollah Fadlallah and Secretary-General Nasrallah were especially influential among members

 of the Special Groups.

        324.    Hezbollah’s leaders leveraged their moral and religious authority over the Special

 Groups by publicly calling for “jihad” and issuing fatwas against Americans in Iraq. The violence

 that followed is further evidence of the control that Hezbollah asserted over the Special Groups.

        325.    Hezbollah’s Iraqi agents include Jaysh al Mahdi, Promised Day Brigades, Kata’ib

 Hezbollah, and Asa’ib Ahl Al-Haq, among others.

                1.        JAYSH AL MAHDI

        326.    Jaysh al Mahdi (also known as “Mahdi Army”) is a Special Group that was co-

 founded by Imad Mughniyah, one of Hezbollah’s most senior commanders, and radical Shi’a cleric

 Muqtada al-Sadr in June 2003. Jaysh al Mahdi was co-founded by for the specific purpose of

 creating a Hezbollah clone that would operate in Iraq and carry out Hezbollah’s terrorist agenda.

 A U.S. Special Operations task force report explained that “the Lebanese Hizballah leadership

 believes that the struggle in Iraq is the new battleground in the fight against the U.S.” Israeli

 intelligence reported that, by October 2003, Hezbollah was already planning to set up a resistance

 movement that would cause mass casualties among American forces in Iraq. Jaysh al Mahdi was

 therefore created to be the Iraqi branch of Hezbollah.

        327.    Immediately after Saddam’s government fell in April 2003, Hezbollah dispatched

 Mugniyeh, its chief terrorist mastermind, to Iraq. Mugniyeh’s assignment was to work with Sadr




                                                  82
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 83 of 399 PageID #: 83



 to build a terrorist organization modeled after Hezbollah and capable of carrying out sophisticated

 attacks on Americans in Iraq.

        328.    Mugniyeh and Sadr created the terrorist organization that would become known as

 Jaysh al-Mahdi. Sadr was an obvious choice by Hezbollah to lead its terror campaign in Iraq. Sadr

 had a close relationship with Hezbollah. Hassan Nasrallah, Hezbollah’s Secretary-General, had

 studied under Muqtada al-Sadr’s uncle, Baqir al-Sadr. Muqtada’s cousin, Musa al-Sadr, founded

 Hezbollah’s predecessor in Lebanon. A 2004 U.S. military-intelligence report concluded that Sadr

 had a direct relationship with Hassan Nasrallah, the head of Hezbollah, and that a top adviser to

 Nasrallah had personally delivered funds to Sadr in Najaf. Sadr himself visited Tehran and Beirut

 on numerous occasions.

        329.    On April 18, 2004, Jaysh al Mahdi led the first major armed confrontation by Shi’a

 militia against U.S.-led forces in Iraq. This same month, Sadr proclaimed that Jaysh al Mahdi was

 Hezbollah’s “striking arm in Iraq.”

        330.    Jaysh al Mahdi expanded its territorial control of mixed or predominantly Shi’a

 neighborhoods and displaced or killed the local Sunni population.

        331.    By late 2004, Jaysh al Mahdi had effectively seized control of large swaths of Iraq,

 including but not limited to Basra, Amarah, Najaf, Wasit, Kufa, Nasiriyah, and the entire eastern

 half of Baghdad. By early 2005, there were 20 Jaysh al-Mahdi brigades – all of which were trained

 by Hezbollah – operating out of Jaysh al Mahdi’s command-and-control safe haven in Sadr City,

 from which Jaysh al Mahdi coordinated and launched Hezbollah-authorized attacks against

 Coalition forces throughout Iraq.

        332.    Jaysh al Mahdi was able to gain initial control in many of the neighborhoods in and

 around Baghdad (such as Sadr City) by offering the Shi’a population protection and social services.




                                                 83
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 84 of 399 PageID #: 84



         333.    Mugniyah recruited fighters for the Madhi Army from Shia communities in Kuwait

 and Saudi Arabia, and then sent the recruits for training in Lebanon from Hezbollah.

         334.    Once in Lebanon, the Hezbollah sponsorship of and assistance and training given

 to the Mahdi Army were not a secret at all.

         335.    According to Abu Muhannad, a Jaysh al Mahdi fighter who was trained by

 Hezbollah: “We learned how to take advantage of an armored vehicle’s weaknesses, and how to

 wait and kill the soldiers who try to escape.”

         336.    According to the General John Abizaid, the head of U.S. Central Command, Jaysh

 al Mahdi fighters traveled to Lebanon to be trained by Hezbollah fighters and leadership, then

 returned to Iraq to foment violence against U.S. forces.

         337.    General Michael Hayden, director of the Central Intelligence Agency, asserted in

 late 2006 that Hezbollah had trained thousands of Mahdi Army and other Special Group fighters

 in Lebanon, and that a small number of Hezbollah leadership operatives had visited Iraq to help

 train additional fighters there.

         338.    Jaysh al Mahdi, with the full support and funding of the IRGC and the QF,

 conducted EFP attacks on U.S. and Coalition soldiers and convoys, including upon information

 and belief on the Plaintiffs herein, between 2004 and 2011.

         339.    At all relevant times, Jaysh al Mahdi operated as an agent of Hezbollah. A month

 before Jaysh al Mahdi launched its first attack as Coalition forces, Sadr pledged his fealty to

 Hezbollah, which he couched in Shi’a Islamic terms such that he was communicating to his

 followers that submission to Hezbollah is a religious duty, stating at one point, “our victorious

 party, Hezbollah.”

         340.    Hezbollah’s role in Jaysh al-Mahdi’s activities was similar to its role in other terror




                                                   84
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 85 of 399 PageID #: 85



 campaigns it sponsored: Hezbollah recruited, trained, armed, and directed Jaysh al-Mahdi

 terrorists, who carried out terrorist attacks against Americans on Hezbollah’s behalf. Hezbollah

 Secretary-General Hassan Nasrallah was deeply involved in Jaysh al-Mahdi’s campaign of terror,

 reportedly spending several hours daily dealing with the situation in Iraq.

        341.    Immediately after Jaysh al-Mahdi’s founding in April 2003, Mugniyeh began to

 recruit and train soldiers for Jaysh al-Mahdi. Mugniyeh soon recruited 300 terrorists for Jaysh al-

 Mahdi from Shi’a communities in Kuwait and Saudi Arabia, then sent those terrorists to Lebanon

 for training in the use of assault rifles, booby traps, and kidnapping. These 300 fighters were some

 of Jaysh al-Mahdi’s first members. That same month, Hezbollah opened two offices in the Iraqi

 cities of Basra and Safwan in order to build up its organizational and military apparatuses in Iraq.

 By August 2003, Hezbollah had established permanent teams of 30 to 40 operatives in Najaf to

 recruit and train Jaysh al-Mahdi terrorists. At the same time, these Hezbollah operatives were

 acquiring weapons for Jaysh al-Mahdi.

        342.    Hezbollah’s involvement in Jaysh al-Mahdi’s campaign of terror only grew during

 the subsequent months and years. By January 2004, nearly 800 Hezbollah agents had been sent to

 Iraq, where they were deployed to direct Jaysh al-Mahdi’s terrorist campaign from key Jaysh al-

 Mahdi strongholds in Iraq, including, but not limited to, Sadr City, Najaf, Safwan, and Basra.

 Eighteen of these Hezbollah operatives were detained on charges of terrorism in February 2005.

 An October 2006 U.S. intelligence summary noted that 300 Hezbollah terrorists from Lebanon

 have joined with Jaysh al Mahdi in Najaf after travelling to Iraq on tourist visas. Mugniyeh

 continued to personally supervise Jaysh al Mahdi’s campaign of terror until his death in February

 2008, at which point he was replaced by other Hezbollah operatives.

        343.    In addition to its terrorist mastermind Imad Mugniyeh, Hezbollah deployed a litany




                                                 85
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 86 of 399 PageID #: 86



 of its senior terrorist planners to direct Jaysh al-Mahdi’s campaign of terror against Americans in

 Iraq, including, but not limited to, the following Hezbollah terrorists:

           Ali Mussa Daqduq (Senior Hezbollah Field Commander). Hezbollah directed its senior

            field commander, Ali Mussa Daqduq, to work with the Quds Force to instruct Jaysh al-

            Mahdi on the use of EFPs, mortars, rockets, and other terrorist tactics, including

            kidnapping operations.

           Muhammad Kawtharani (Nasrallah’s Personal Liaison to Sadr). Hezbollah also

            deployed a senior cleric, Muhammad Kawtharani, to serve as a liaison to Jaysh al-

            Mahdi. In 2013, the U.S. Treasury Department identified Kawtharani as a member of

            Hezbollah’s leadership who acted for Hezbollah and was responsible for terrorist

            operations in Iraq as the individual in charge of Hezbollah’s Iraq activities.

            Kawtharani, as personal adviser to Nasrallah, was directly involved in coordinating

            attacks against Americans in Baghdad.

           Yusuf Hashem (Iraq Operations – Country-wide). Hezbollah also tasked another senior

            Hezbollah terrorist commander, Yusuf Hashem, to coordinate Hezbollah’s Jaysh al-

            Mahdi operations in Iraq.

           Ali Falih Hadi (Iraq Operations – Basra and Amarah). Ali Falih Hadi was a member of

            Hezbollah who was based in Amarah in Basra Province and was responsible for

            supplying weapons to members of a Jaysh al-Mahdi/Hezbollah cell operating in Basra.

           Hezbollah Bombmakers. On information and belief, Hezbollah deployed one or more

            experienced bombmakers into Iraq to provide in-country direction to Jaysh al-Mahdi

            terrorists relating to the design, manufacture, storage, and maintenance of EFPs and

            IEDs for use against Americans in Iraq.



                                                  86
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 87 of 399 PageID #: 87



        344.    At Hezbollah’s direction, Jaysh al-Mahdi escalated its attacks on Americans in Iraq

 beginning in the winter of 2005. This escalation was the direct result of Hezbollah’s own strategic

 decision to ratchet up pressure on the United Stated, thus further confirming that Jaysh al Mahdi

 acted as Hezbollah’s agent in carrying out its terrorist agenda.

        345.    Jaysh al-Mahdi fighters regularly participated in anti- American marches in which

 they marched under Hezbollah flags and banners. Tens of thousands of members of Jaysh al-Mahdi

 publicly swore fealty to Hezbollah in various marches in Sadr City in 2006 alone.

        346.    On August 4, 2006, more than 10,000 members of Jaysh al-Mahdi attended a joint

 Jaysh al-Mahdi/Hezbollah march in Sadr City, which further demonstrated Hezbollah’s control

 over Jaysh al-Mahdi operations. Demonstrators wore white shrouds symbolizing their willingness

 to die for Hezbollah, waved the Lebanese guerrillas’ yellow banner and chanted slogans in support

 of their leader, Sheik Hassan Nasrallah. The crowd of Jaysh al-Mahdi fighters further declared

 “Mahdi Army and Hezbollah are one,” and chanted “Allah, Allah, give victory to Hassan

 Nasrallah.” The close principal-agent relationship between Hezbollah and Jaysh al-Mahdi was

 summed up by Jaysh al-Mahdi members’ repeated declaration at the rally: “we are Hezbollah.”

        347.    After Hezbollah terrorist mastermind Imad Mugniyeh was killed in 2008, Jaysh al-

 Mahdi held a public funeral service for him where senior members of Jaysh al-Mahdi again

 declared their allegiance to Hezbollah.

        348.    Hezbollah trained Jaysh al-Mahdi in the use of weapons and tactics that were

 specifically designed to target Americans in Iraq – and that Jaysh al-Mahdi in fact used

 successfully to perpetrate terrorist attacks against Americans in Iraq, including Plaintiffs. In

 particular, Hezbollah trained members of Jaysh al-Mahdi in the deployment of EFPs, which were

 expressly designed to penetrate the American armor. Hezbollah was essential to those EFP




                                                  87
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 88 of 399 PageID #: 88



 training efforts because Hezbollah fighters had direct experience using EFPs against Israeli armor

 in Lebanon. Indeed, at that point, Hezbollah was the world’s foremost expert on EFPs. Hezbollah

 also imparted to Jaysh al-Mahdi the complex expertise required to manufacture and use EFPs, and

 drawing on its experience in Lebanon, Hezbollah instructed Jaysh al-Mahdi to use EFPs against

 American soldiers.

        349.    Iran passed EFP technology to Hezbollah, which in turn passed EFP kits to its proxy

 groups fighting in Iraq. On information and belief, the EFP factory that Iraqi forces discovered in

 Jaysh al-Mahdi’s Sadr City stronghold in October 2008 was built using the EFP technology that

 Hezbollah had provided to Jaysh al-Mahdi. EFPs used in Iraq during this time period were

 exclusively associated with Hezbollah.

        350.    Hezbollah’s planning of Jaysh al-Mahdi’s EFP attacks against Americans included:

 (1) targeting specific geographies in Iraq, such as Baghdad and Basra, where Jaysh al-Mahdi was

 permitted to launch EFP attacks; (2) instructing Jaysh al-Mahdi to use EFPs against American

 armored vehicles in the first instance; (3) providing technical assistance to Jaysh al-Mahdi with

 respect to EFP design schematics and concepts; (4) helping manufacture EFPs for use against

 Americans in Iraq; (5) training senior Jaysh al-Mahdi terrorist commanders in Lebanon, Baghdad,

 and Iran with respect to all aspects of the EFP network, from design, to manufacture, to

 transportation, to attack strategy; (6) training lower-level Jaysh al-Mahdi members in camps in

 Lebanon, Sadr City, and Iran with respect to EFP tactics; (7) preparing and distributing

 sophisticated, high production value Arabic-language CD-ROMs and instructional videos

 concerning EFPs; and (8) forward deploying senior Hezbollah terrorists, including but not limited

 to Daqduq, to coordinate EFP attacks against Americans.

        351.    Defendants were aware of the close and extensive links between Hezbollah and




                                                 88
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 89 of 399 PageID #: 89



 Jaysh al-Mahdi as early as 2004, based on the widespread coverage those links received in the

 Western and international media.

        352.     Hezbollah also maintained a small group of Iranian-supported militants called the

 Promised Day Brigades (“PDB”) to carry out attacks against Coalition Forces.

        353.    The PDB has received funding, training and weapons from the IRGC and is one of

 the Special Groups.

        354.    The PDB actively targeted U.S. forces in an attempt to disrupt security operations

 and further destabilize Iraq.

        355.    For example, on June 28, 2011, the PDB issued a statement claiming responsibility

 for 10 mortar and Katyusha rocket attacks against U.S. military convoys in which U.S. officials

 confirmed that three U.S. troops were killed.

                2.       KATA’IB HEZBOLLAH

        356.    KH is a Special Group that received direct support from Hezbollah and Iran,

 including money, weapons, training in weapons use, IED construction and operation, and sniper,

 rocket, and mortar attacks.

        357.    Historically, KH operated mainly in Shi’a areas of Baghdad, such as Sadr City, and

 throughout the south.

        358.    On June 24, 2009, the United States designated KH an FTO.

        359.    The State Department’s notice of KH’s FTO designation stated that:

        The organization has been responsible for numerous violent terrorist attacks since 2007,
        including improvised explosive device bombings, rocket propelled grenade attacks, and
        sniper operations. Kata’ib Hezbollah also targeted the International Zone in Baghdad in a
        November 29, 2008 rocket attack that killed two UN workers. In addition, KH has
        threatened the lives of Iraqi politicians and civilians that support the legitimate political
        process in Iraq.

        360.    KH was also simultaneously designated an SDGT under E.O. 13224, because it was



                                                 89
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 90 of 399 PageID #: 90



 “responsible for numerous terrorist acts against Iraqi, U.S., and other targets in Iraq since 2007.”

         361.    The U.S. Treasury Department also designated KH pursuant to E.O. 13438.

         362.    The Treasury Department’s 2009 press release announcing KH’s designation

 explained that KH had “committed, directed, supported, or posed a significant risk of committing

 acts of violence against Coalition and Iraqi Security Forces….”

         363.    The press release also quoted then-Under Secretary for Terrorism and Financial

 Intelligence Stuart Levey as stating “[t]hese designations play a critical role in our efforts to protect

 Coalition troops, Iraqi security forces, and civilians from those who use violence against innocents

 to intimidate and to undermine a free and prosperous Iraq.”

         364.    Furthermore, the 2009 U.S. Treasury Department press release noted:

         Recordings made by Kata’ib Hizballah for release to the public as propaganda videos
         further demonstrate that Kata’ib Hizballah conducted attacks against Coalition Forces. In
         mid-August 2008, Coalition Forces seized four hard drives from a storage facility
         associated with a Kata’ib Hizballah media facilitator. The four hard drives included
         approximately 1,200 videos showing Kata’ib Hizballah’s sophisticated planning and attack
         tactics, techniques, and procedures, and Kata’ib Hizballah’s use of the most lethal
         weapons--including RPG-29s, IRAMs, and EFPs--against Coalition Forces in Iraq.

         One of the hard drives contained 35 attack videos edited with the Kata’ib Hizballah logo
         in the top right corner. Additionally, between February and September 2008, Al-Manar in
         Beirut, Lebanon, broadcast several videos showing Kata’ib Hizballah conducting multiple
         attacks against Coalition Forces in Iraq.

         Immediately preceding the Government of Iraq’s approval of the United States-Iraq
         security agreement in late November 2008, Kata’ib Hizballah posted a statement that the
         group would continue fighting Coalition Forces and threatened to conduct attacks against
         the Government of Iraq if it signed the security agreement with the United States.

         365.    As noted above—and as stated by the U.S Treasury Department in its July 2009

 press release—throughout 2008, Al-Manar, Hezbollah’s official television outlet in Lebanon (and

 itself a designated SDGT since May 2006), played numerous videos of KH launching rocket and

 IED attacks against U.S. troops.




                                                    90
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 91 of 399 PageID #: 91



        366.   In this manner, Hezbollah helped publicize KH’s activities and increase its profile

 among leading Shi’a terrorist groups.

        367.   Although KH’s leadership remains murky, one individual reportedly associated

 with the group is Abu Mahdi al-Muhandis.

        368.   Al-Muhandis is wanted in Kuwait for his alleged role in the 1983 bombings of the

 American and French embassies in Kuwait City, as well as for his alleged involvement in the

 assassination attempt on the Kuwaiti Emir in 1985.

        369.   The U.S. Treasury Department designated al-Muhandis an SDGT in July 2009, and

 announced the designation in the same press release announcing KH’s designation.

        370.   The press release noted:

               As of early 2007, al-Muhandis formed a Shia militia group employing
               instructors from Hizballah to prepare this group and certain Jaysh al- Mahdi
               (JAM) Special Groups for attacks against Coalition Forces. The groups
               received training in guerilla warfare, handling bombs and explosives, and
               employing weapons--to include missiles, mortars, and sniper rifles. In
               another instance as of September 2007, al-Muhandis led networks that
               moved ammunition and weapons--to include explosively formed
               penetrators (EFPs)--from Iran to Iraq, distributing them to certain JAM
               militias to target Coalition Forces. As of mid-February 2007, al- Muhandis
               also ran a weapons smuggling network that moved sniper rifles through the
               Iran-Iraq border to Shia militias that targeted Coalition Forces.

               Al-Muhandis also provided logistical support for attacks against Iraqi
               Security Forces and Coalition Forces conducted by JAM Special Groups
               and certain Shia militias. In one instance, in April 2008, al-Muhandis
               facilitated the entry of trucks--containing mortars, Katyusha rockets, EFPs,
               and other explosive devices--from Iran to Iraq that were then delivered to
               JAM Special Groups in Sadr City, Baghdad. Additionally, al- Muhandis
               organized numerous weapons shipments to supply JAM Special Groups
               who were fighting Iraqi Security Forces in the Basrah and Maysan
               provinces during late March-early April 2008.

               In addition to facilitating weapons shipments to JAM Special Groups and
               certain Shia militias, al-Muhandis facilitated the movement and training of
               Iraq-based Shia militia members to prepare them to attack Coalition Forces.
               In one instance in November 2007, al-Muhandis sent JAM Special Groups



                                               91
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 92 of 399 PageID #: 92



                 members to Iran to undergo a training course in using sniper rifles. Upon
                 completion of the training course, the JAM Special Groups members had
                 planned to return to Iraq and carry out special operations against Coalition
                 Forces. Additionally, in early March 2007, al-Muhandis sent certain Shia
                 militia members to Iran for training in guerilla warfare, light arms,
                 marksmanship, improvised explosive devices (IED) and anti-aircraft
                 missiles to increase the combat ability of the militias to fight Coalition
                 Forces.

         371.    In a July 2010 press briefing, U.S. General Ray Odierno identified KH as the group

 behind increased threats to U.S. bases in Iraq. General Odierno stated, “[T]hey are clearly

 connected to Iranian IRGC [Iranian Revolutionary Guard Corps].”

         372.    Upon information and belief, KH was controlled by Hezbollah and acted as its

 agent in Iraq during the Relevant Time Period, with the support of IRGC.

                 3.      ASA’IB AHL AL-HAQ

         373.    Asa’ib Ahl Al-Haq (“AAH” of the “League of the Righteous”) terrorist

 organization is a Special Group that is controlled by, and has received direct support from,

 Hezbollah, including money; weapons; training in weapons use; IED construction and operation;

 and sniper, rocket, and mortar attacks, and that conducted assassinations and operations against

 Iraqi civilians, Iraqi Security Forces and Coalition Forces.

         374.    AAH was originally established by Senior Sadrist and MNF-I detainee Qais al-

 Khazali.

         375.    AAH split from al-Sadr’s Jaysh al Mahdi in 2006. Since that time, AAH has

 conducted: thousands of IED attacks against U.S. and Iraqi forces; targeted kidnappings of

 Westerners and Iraqis; rocket and mortar attacks on the U.S. Embassy; murders of American and

 British soldiers; and assassination of Iraqi officials.

         376.    AAH received significant funding and support from Iran, including IRGC-QF.

         377.    Senior Hezbollah operative Ali Musa Daqduq provided training to AAH fighters.



                                                   92
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 93 of 399 PageID #: 93



         378.   Daqduq reported to Youssef Hashim, the head of Hezbollah Special Operations.

         379.   AAH was one of the Hezbollah-controlled entities responsible for the January 20,

 2007 Karbala attack on the Provincial Joint Coordination Center (“PJCC”).

         380.   Upon information and belief, AAH was controlled by Hezbollah and acted as its

 agent in Iraq during the Relevant Time Period.

         K.     ALL OF THE ATTACKS AT ISSUE IN THIS COMPLAINT WERE ACTS
                OF INTERNATIONAL TERRORISM

         381.   At no time relevant to this Action did the United States declare war or enact an

 Authorization for the Use of Military Force against Iran, Hezbollah or any Special Group.

         382.   At no time relevant to this Action did the United States engage in an armed conflict

 with the military forces of Iran, or Iran’s military forces or any of its agents in lawful acts of war

 against Coalition Forces.

         383.   At no time relevant to this action did the operatives of Hezbollah, the IRGC or any

 other terrorist group who killed and injured Coalition Forces in Iraq and civilians carry fixed

 distinctive signs recognizable at a distance, carry arms openly, conduct their operations in

 accordance with the laws and customs of war, or enjoy any form of combatant immunity for their

 acts.

         384.   The specific attacks alleged herein were all carried out by the Special Groups, not

 by armed forces of recognized governments or military forces.

         385.   The deaths and injuries Plaintiffs sustained were not the result of, nor did they occur

 in the course of, a declared war with Iran, or an armed conflict between the United States and Iran.

         386.   The conduct of Iran, Hezbollah and the Special Groups violated the laws of armed

 conflict (including, e.g., AAH operatives masquerading as members of U.S. armed forces and




                                                  93
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 94 of 399 PageID #: 94



 executing defenseless prisoners), and the attacks upon Iraqi and other civilians constituted a

 substantial, rather than an incidental, part of their objectives and conduct.

         387.   The acts of the Special Groups that injured the Plaintiffs were acts of international

 terrorism within the meaning of 18 U.S.C. § 2331, involving violent acts intended to influence the

 United States by coercion (by coercing the withdrawal of Coalition Forces from Iraq) and to

 intimidate and coerce the Iraqi population, and were also acts constituting terrorist activities within

 the meaning of 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), and/or engaging in terrorism within the meaning

 of 22 U.S.C. § 2656f.

    V.      GENERAL ALLEGATIONS AGAINST DEFENDANTS

         388.   During the Relevant Period, each Defendant was and is a “United States person”

 under 18 U.S.C. §§2331(2); 2332d; and 31 C.F.R. § 560.314. 18 U.S.C. § 2331(3) provides that a

 “person” is “any individual or entity capable of holding a legal or beneficial interest in property.”

 Section 2332d defines “United States person” to mean any: (C) juridical person organized under

 the laws of the United States; or “(D) any person in the United States.” 31 C.F. R. §560.314 defines

 “U.S. person” to include any United States citizen…entity organized under the laws of the United

 States or any jurisdiction within the United States (including foreign branches), or any person in

 the United States.”

         389.   Because of the blatant criminal behaviors of the Defendants, the United States

 banking system and U.S. anti-terrorism departments and agencies were unable to interdict trillions

 of USD transactions and therefore prevent the Special Groups from planning, authorizing, and/or

 committing acts of international terrorism, including planning, authorizing and/or committing the

 subject EFP attacks on the Plaintiffs herein.

         390.   Court and agency documents, including criminal information, deferred prosecution

 agreements, consent orders, guilty pleas, executive orders, and settlement agreements all detail the


                                                   94
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 95 of 399 PageID #: 95



 actions of the Defendants as set forth herein, and those documents are incorporated herein in full

 as if reproduced in this Complaint.

        391.    Defendants were required to monitor, detect, and disclose transactions intended to

 circumvent U.S. sanctions to U.S. regulators, federal law enforcement, and counter-terrorism

 agencies, as well as report any instance of noncompliance with these requirements.

        392.    Among some of the duties owed by the Defendants are the following:

            a. Under the Bank Secrecy Act (“BSA”), maintain an effective anti-money-laundering

                (“AML”) program with records to back it up as per 31 U.S.C. §5318(h) and (k) and

                Regulations issued thereunder;

            b. Under the BSA, conduct and maintain due diligence on correspondent bank

                accounts held on behalf of foreign persons as per 31 U.S.C. §5318(i) and

                Regulations issued thereunder;

            c. Under the BSA, to not establish, maintain, administer or manage a correspondent

                account in the United States for, or on behalf of, a foreign bank that does not have

                a physical presence in any country as per 31 U.S.C. §5318(j) and Regulations issued

                thereunder;

            d. Under the BSA, establish effective “Know Your Customer” (“KYC”) policies and

                procedures as per 31 U.S.C. §5318(l) and Regulations issued thereunder;

            e. Abide by the Trading with the Enemy Act (“TWEA”), Title 50, United States Code

                Appendix, §§3, 5, 16, and Regulations issued thereunder;

            f. Abide by the International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C.

                §§1701, 1702 and 1705, and Regulations issued thereunder;




                                                 95
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 96 of 399 PageID #: 96



            g. Abide by the BSA amendments after the Patriot Act of 2001, and Regulations

                issued thereunder;

            h. Abide by Executive Orders 12957 (March 15, 1995); 12959 (May 6, 1995); 13059

                (August 19, 1997); 13067 (Nov. 3, 1997) and 13412 (Oct. 13, 2006) and related

                Regulations promulgated by the OFAC;

            i. Abide by Financial Action Task Force (“FATF”) international banking standards

                and practices, which have long been set forth in its so-called “Recommendations”;

            j. Abide by the Basel Committee (“Basel”) on Banking Supervision’s Prevention of

                Criminal Use of the Banking System for the Purpose of Money-Laundering,

                Statement of Principles;

            k. Abide by the Wolfsberg Group’s (“Wolfsberg”) Anti-Money-Laundering

                Principles for Private Banking (2000) an its Anti-Money Laundering Principles for

                Correspondent Banking.

        393.    The basic requirements of all of the duties of the Defendants outlined above

 included adopting appropriate AML, KYC, and anti-terrorist financing policies and procedures,

 educating all employees and personnel regarding same, and reporting any and all financial

 irregularities discovered to the appropriate financial authorities.

        394.    The Financial Action Task Force (“FATF”) is an inter-governmental body

 established in 1989 by the Ministers of its Member jurisdictions. The objectives of the FATF are

 to set standards and promote the effective implementation of legal, regulatory and operational

 measures for combating money laundering, terrorist financing and other related threats to the

 integrity of the international financial system.




                                                    96
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 97 of 399 PageID #: 97



        395.    In 1990, and as updated in 1996 and 2003, FATF has issued a set of 40

 Recommendations, followed by a special set of Nine Special Recommendations on Terrorist

 Financing, all of which have evolved into the international standard for the combating of money

 laundering and the financing of terrorism and are known to and were ostensibly to be followed by

 the Defendants.

        396.    The FATF’s Recommendations and Nine Special Recommendations specify that

 banks that “suspect or have reasonable grounds to suspect that funds are linked or related to, or are

 to be used for terrorism, terrorist acts or terrorist organizations” are required to report their

 suspicions to the proper authorities. FATF’s Recommendations and Nine Special

 Recommendations have been recognized by the International Monetary Fund (“IMF”) and the

 World Bank (“WB”)

        397.    Beginning in 2000, and then produced annually after that, FATF issued its report

 on Money Laundering. These annual reports regarding AML principles, along with all FATF

 publications, were issued to all major international banks, including the Defendants.

        398.    The UN strongly urged all Member States to implement the comprehensive,

 international standards of AML embodied in the FATF Recommendations and the Nine Special

 Recommendations on Terrorist Financing.

        399.    Wolfsberg is an association of 13 global banks, including HSBC, SCB, Deutsche

 Bank and Commerzbank, which came together in 2000 and which drafted its Anti-Money

 Laundering (“AML”) Principles for Private Banking. These Principles were revised in May of

 2002. In January of 2002, the Wolfsberg published a Statement on the Suppression of the

 Financing of Terrorism and, in November of 2002, released its Anti-Money Laundering Principles

 for Correspondent Banking.




                                                  97
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 98 of 399 PageID #: 98



        400.      The sum total of Wolfsberg’s AML and anti-terrorist financing (“ATF”) Principles

 is that due diligence is necessary when opening and maintaining accounts. A bank should only

 endeavor to accept as clients whose source of wealth and funds can be reasonably established to

 be legitimate.

        401.      Under the Wolfsberg Principles, the banks should meet with all clients before

 opening accounts and discover the following with regard to each would-be account holder: purpose

 and reasons for opening the account; anticipated account activity; source of wealth (with a

 description of the economic activity which had generated the net worth); estimated net worth; and

 source of the funds (description of the origin and the means of transfer to corroborate reputation

 information where available).

        402.      In 2007, Wolfsberg issued a statement endorsing measures to enhance the

 transparency of international wire transfers to promote the effectiveness of global AML and ATF

 programs. The measures proposed would include more detailed information about those parties

 conducting wire transfers, a measure aimed at the Banking Defendants’ methods used to conceal

 their USD funds transfers on behalf of Iran through the Eurodollar market through bogus MT 202

 “cover payments.”

        403.      In 1988, Basel promulgated its first paper on the “Prevention of Criminal Use of

 the Banking System for the Purpose of Money Laundering.” Among other standards and guidelines

 issued by it at that time included:

            a. Banks’ management should ensure that business is conducted in conformity with
               high ethical standards and that laws and regulations pertaining to financial
               transactions are adhered to;

            b. Banks should not set out to offer services or provide active service in transactions
               which they have good reason to suppose are associated with money-laundering
               activities;




                                                 98
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 99 of 399 PageID #: 99



             c. Banks should cooperate fully with national law enforcement authorities to the
                extent permitted by specific local regulations relating to customer confidentiality;

             d. Care should be taken to avoid providing support or assistance to customers seeking
                to deceive law enforcement agencies through the provision of altered, incomplete
                or misleading information; and

             e. Where banks become aware of facts tending to suggest that money held on deposit
                derives from criminal activity or that transactions entered into are themselves
                criminal in purpose, appropriate measures are taken to deny such assistance, sever
                relations with the customer, or to close or freeze the account.

         404.    Although each of the Defendants established AML programs, each intentionally

 and volitionally circumvented its own AML, KYC, country risk assessments, and OFAC wire

 monitoring policies and procedures in order to continue to perform financial services on behalf of

 Iran, Hezbollah, the Special Groups, and OFAC-sanctioned entities, including the Iranian Banks.

         405.   Moreover, by flagrantly disregarding Basel, FATF, Wolfsberg, and other

 internationally-recognized banking standards for appropriately assessing country risk, and instead

 intentionally assessing obviously “high risk” countries as “standard”, or low risk ones, they

 allowed trillions and trillions of USD to travel through the United States banking system without

 being scrutinized for illegal financial transactions involving FTOs and/or OFAC-sanctioned

 entities.

         406.   As stated above, as part of its anti-AML and ATF endeavors, OFAC administers

 and enforces financial and economic sanctions against targeted foreign countries, terrorism-

 sponsoring organizations, and international narcotics traffickers. In those efforts, OFAC publishes

 its so-called Specially Designated Nationals (“SDNs”) and Specially Designated Global Terrorist

 (“SDGT”) lists, a veritable “taboo” list with which and with whom the Defendants could not

 transact business.

         407.   Despite being specifically aware of their legal duty to refrain from financially




                                                 99
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 100 of 399 PageID #: 100



  dealing with FTOs, SDNs, SDGTs, and SSOTs, and despite having sophisticated, state-of-the-art

  computer systems to detect the involvement or participation of any and all FTOs, SDNs, SDGTs,

  and/or SSOTs on any given financial transaction, the Defendants circumvented their own systems

  and as a direct result caused trillions and trillions of USD transactions to clear unfettered through

  the U.S. banking system, including wire transfers and other financial transactions to and from the

  Special Groups and individuals and agents for longtime-designated FTOs, Hezbollah and KH, and

  to persons and entities on the OFAC, SDN and SDGT lists.

         408.    In addition, the Treasury Department adopted the Terrorist Finance Tracking

  Program (“TFTP”) after the 9/11 attacks to give it and the CIA access to the SWIFT database so

  as to investigate and pursue suspicious worldwide financial transactions. In order for the TFTP

  program to work, Treasury needed to have access to accurate SWIFT data in order to pursue illegal

  financiers of terrorism.

         409.    Despite being aware of Treasury’s need to have accurate SWIFT transactions in

  order for it to carry on its ATF endeavors, the Defendants intentionally altered SWIFT data which

  allowed trillions of dollars of USD to go unfettered through the U.S. financial system, including

  wire transfers and financial transactions involving known Special Groups and front individuals for

  FTOs, Hezbollah and KH, and to persons and entities on the OFAC, SDN and SDGT lists, thereby

  defeating the very purpose of the program and subverting the national security interests of the

  United States.18

         410.    Defendants knew or were deliberately and/or recklessly indifferent to the fact that



  18
    As part of its anti-terrorism mission, Treasury issued subpoenas to the Society for Worldwide
  Interbank Financial Telecommunications (“SWIFT”).            SWIFT, which is a cooperative
  organization founded in Belgium, maintained a United States office and operates a worldwide
  system known as “SWIFT-NET” which is used to transmit financial transactions in the Eurodollar
  market, among other financial markets, in a standardized message format. SWIFT allows financial


                                                  100
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 101 of 399 PageID #: 101



  they were providing material support and resources to the Special Groups, in violation of 18 U.S.C.

  §§2333(a) and 2339B(a)(1); that they were directly or indirectly, unlawfully and willfully

  providing or collecting funds with the knowledge that such funds were to be used, in full or in part,

  to carry out acts of international terrorism, in violation of 18 U.S.C. § 2339C; and that they

  knowingly engaged in illegal and illicit financial transactions with Iran, a longtime designated

  “State Sponsor of Terrorism”, in violation of 18 U.S.C. §2332d.

         411.    The material financing and support of the Special Groups constituted actions which

  were violent or dangerous to human life, intended to intimidate or coerce a civilian population or

  to influence a government, and occurred outside of the United States, as giving financial support

  to a known terror group like Hezbollah is like giving a loaded gun to a child, as while neither

  transfer is in and of itself a violent act, both such acts are “dangerous to human life.”

         412.    Defendants’ secretive, illegal and illicit financial transactions for the benefit of the

  Special Groups were in no way routine banking services, but rather constituted an elaborate and

  extensive criminal scheme by which to avoid OFAC detection of illegal financial transactions with

  OFAC-sanctioned entities.

         413.    Defendants are also secondarily liable under JASTA, 18 U.S.C. §2333(d)(2), for

  aiding and abetting and conspiring with Hezbollah, a designated FTO since 1997, by knowingly

  providing substantial financial assistance to it. By criminally manipulating the OFAC Sanction

  List Wire, by intentionally assessing incorrect “country risk” so as not to have FTOs, SDNs, and/or

  SDGTs “pop up” on to-be-scrutinized financial transactions, Defendants surely knew–had to

  know–that they were performing a “role” in the FTO Hezbollah’s overall terrorist schemes.



  institutions to send and receive information about worldwide financial transactions in a secure,
  standardized and reliable environment. These subpoenas sought information and data on suspected
  international terrorism financial activities.


                                                   101
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 102 of 399 PageID #: 102



         414.    The ATA defines “material support and resources” to include currency or monetary

  instruments, financial services, training, expert advice or assistance, weapons, explosives, and

  personnel. 18 U.S.C. §2339A(b)(1).

         415.    The ATA defines “international terrorism” to mean activities that—

                       (A) Involve violent acts or acts dangerous to human life that are a violation

                           of the criminal laws of the United States;

                       (B) Appear to be intended (i) to intimidate or coerce a civilian population;

                           (ii) to influence the policy of a government by intimidation or coercion;

                           or (iii) to affect the conduct of a government by mass destruction; and

                       (C) Occur primarily outside the territorial jurisdiction of the United States, or

                           transcend national boundaries in terms of the means by which they are

                           accomplished, the persons they appear intended to intimidate or coerce,

                           or the locale in which their perpetrators operate or seek asylum.

  18 U.S.C. §2331(a)(1).

         416.    These criminal acts on the part of Defendants not only occurred before and

  contemporaneously with the EFP attacks that caused Plaintiffs’ injuries and deaths, but also

  occurred at a time when Defendants knew or were deliberately indifferent to the fact that funds

  they transferred to Hezbollah’s agents were being used to support the Special Groups which were

  responsible for the EFP attacks that injured or killed Plaintiffs.

  VI.    OVERVIEW OF THE CONSPIRACY

         A.      AGREEMENT AND KNOWLEDGE

         417.    As noted above, “the Conspiracy” identified in this Complaint first began in the

  years immediately after Iran was first designated by the United States as a State Sponsor of

  Terrorism in 1984.


                                                   102
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 103 of 399 PageID #: 103



         418.    As a result of that designation, Iran developed various ways to circumvent U.S.

  economic sanctions levied against the regime and to facilitate the free movement of U.S. dollars

  that Iran obtained (largely from the sale of petroleum and natural gas) without detection by the

  U.S. government in order to pursue foreseeably illicit objectives, including:

         a.      Concealing hundreds of billions of dollars of Iran’s U.S. dollar- denominated
                 transactions from detection, scrutiny, or monitoring by U.S. regulators, U.S. law
                 enforcement, and/or U.S. depository institutions;

         b.      Assisting Iran in transferring at least $150 million to the Special Groups, and other
                 instruments of Iranian state- sponsored terrorism; and

         c.      Assisting Iran in acquiring technology and components for its illegal Weapons of
                 Mass Destruction program and illicit conventional arms trade.

         419.    To further those objectives, Iran enlisted several Iranian state-owned banks as well

  as Defendant Bank Saderat Plc and various international financial institutions, including the

  Western Bank Defendants in this Action, which agreed to alter, falsify, or omit information from

  payment order messages that involved Iran or Iranian parties, in particular several Iranian banks

  (as noted above, referred to herein occasionally as the “Iranian Bank Co-conspirators” (including

  Defendant Bank Saderat Plc)), as well as IRISL, for the express purpose of concealing Iran’s

  financial transactions in the Eurodollar market from detection, scrutiny, or monitoring by U.S.

  regulators, law enforcement, and/or depository institutions.

         420.    The Conspiracy between Iran, the IRGC, IRISL, Defendant Bank Saderat Plc, the

  other Iranian Bank Co-conspirators, and the Western Bank Defendants began no later than 1997,

  and upon information and belief, continues to the present (though individual Defendants joined

  the Conspiracy at different dates).

         421.    The Conspiracy orchestrated by Iran made it possible for Iran to transfer: (1)

  hundreds of billions in U.S. dollar-denominated funds from its Eurodollar accounts maintained by




                                                 103
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 104 of 399 PageID #: 104



  various international banks, including the Defendants, through the United States in a manner

  designed to purposefully circumvent monitoring by U.S. regulators and law enforcement agencies;

  and (2) hundreds of millions of dollars to the Special Groups, and other terrorist organizations

  actively engaged in murdering and maiming U.S. servicemen and civilians in Iraq.

         422.    Each of the Defendants knowingly entered into an agreement with Iran and its

  agents, including but not limited, to Defendant Bank Saderat Plc, other Iranian Bank Co-

  conspirators, including but not limited to, the Central Bank of Iran, Bank Melli (including Bank

  Melli’s United Kingdom subsidiary Melli Bank Plc), and Bank Sepah (which are all

  instrumentalities of Iran), as well as the IRGC-controlled IRISL, under which the conspirators

  agreed to alter, falsify, or omit information from payment order messages for USD-denominated

  Eurodollar, trade-finance, precious metals and foreign exchange transactions that were

  purposefully directed at, and processed through, the United States.

         423.    As alleged in detail below, each Defendant committed numerous overt acts in

  furtherance of the Conspiracy and knowingly and unlawfully agreed to engage in “stripping”

  hundreds of millions – and in some cases, billions – of U.S. dollar-denominated transactions on

  behalf of Iran knowing that Iran was a designated State Sponsor of Terrorism.

         424.    Each Defendant entered into its agreement with Iran and the Iranian Bank Co-

  conspirators (including Defendant Bank Saderat Plc) aware that other co-conspirators (either the

  Defendants herein, or other foreign financial institutions) were also actively participating in the

  Conspiracy, and shared the common goal of the scheme’s purpose of providing Iran and the Iranian

  Bank Co-conspirators (including Defendant Bank Saderat Plc) the ability to illegally transfer

  billions of dollars (undetected) through the United States, and were aware of many of the (often

  same or similar) methods being used by other members of the Conspiracy to effectuate it.




                                                 104
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 105 of 399 PageID #: 105



         425.    Accordingly, each Defendant understood that its conduct was part of a larger

  scheme engineered by Iran; each Defendant knew the participation of other conspirators was

  essential to the Conspiracy’s success; and each Defendant knew of and joined in the overriding

  scheme and sought to achieve and facilitate a common goal of helping Iran transfer billions of

  dollars through the United States while avoiding detection, scrutiny, or monitoring by U.S.

  regulators, U.S. law enforcement, and/or U.S. depository institutions.

         426.    In addition, each Defendant also knew, or was deliberately indifferent to, several

  of the Conspiracy’s foreseeable purposes and criminal objectives that included:

             a. Facilitating illicit transactions totaling at least $50 million USD for the benefit of
                Special Groups;

             b. Facilitating illicit transactions totaling at least $100 million in USD funds for the
                direct benefit of the Special Groups and billions in USD funds for the benefit of the
                NIOC;

             c. Facilitating at least hundreds of illicit transactions totaling more than $60 million
                on behalf of IRISL including over 150 “stripped” transactions after IRISL was
                designated an SDN;

             d. Facilitating tens of millions of dollars in illicit transactions on behalf of MODAFL,
                the IRGC, Mahan Air and other instrumentalities of Iranian state sponsored terror
                to further numerous violations of the U.S. trade embargo against Iran, conceal
                Iran’s efforts to evade U.S. sanctions and enable Iran’s acquisition from the United
                States of goods and technologies prohibited by U.S. law to be sold or transferred to
                Iran, including components of IEDs deployed against Coalition Forces in Iraq; and

             e. Enabling Iran, the Iranian Bank Co-conspirators (including Defendant Bank
                Saderat Plc), Hezbollah and the Special Groups to plan for, conspire to, and
                perpetrate acts of international terrorism under 18 U.S.C. § 2331(1); homicides,
                attempted homicides, or conspiracies to commit homicide under 18 U.S.C. §
                2332(a)-(c); bombings using destructive devices under 18 U.S.C. § 2332a;
                bombings and attempted bombings under 18 U.S.C. § 2332f; engaging in terrorist
                activity under 8 U.S.C. § 1189(a)(3)(B)(iii)-(iv); and/or engaging in terrorism under
                22 U.S.C. § 2656f.

         427.    As set forth below, each of the Defendants knew that Iran was a U.S.-designated

  State Sponsor of Terrorism, and that U.S. laws and regulations required it to fully disclose all funds



                                                   105
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 106 of 399 PageID #: 106



  transfers through the United States made on behalf of Iran, Iranian entities and Iranian banks.

          428.    Despite that knowledge, each of the Defendants knowingly conspired with Iran and

  its agents (including Defendant Bank Saderat Plc) to violate those U.S. laws and regulations to

  conceal hundreds of millions (and in some cases, billions) of dollars in funds transfers routed

  through the Eurodollar correspondent banking network for clearance and settlement in the United

  States on behalf of Iran, IRISL, and the Iranian Bank Co-conspirators, including Defendant Bank

  Saderat Plc.

          429.    During the relevant time period from 2004 through 2011, and as set forth in greater

  detail herein, each of the Defendants knowingly agreed to join the Conspiracy; knowingly and

  willfully participated in the Conspiracy; knew or was deliberately indifferent to the Conspiracy’s

  criminal purposes and objectives; took initiatives to improve its workings; and was aware of the

  participation of many (if not all) of its members.

          B.      ACTS AND EFFECTS

          430.    Through the Conspiracy, Iran provided material support to the Special Groups,

  which targeted American citizens in Iraq, and with substantial assistance from the Defendants,

  concealed and disguised the nature, location, source, and origin of the material support it provided

  to these terrorists, knowing and intending that the funds be used in preparation for and in carrying

  out acts of terrorism against Americans and others, including civilians, in Iraq.

          431.    As part of the Conspiracy, each of the Defendants took affirmative steps to violate

  U.S. criminal laws and to conceal from U.S. depository institutions, law enforcement, regulators,

  bank auditors, and counter-terrorism agencies the flow of hundreds of millions (and in some cases,

  billions) of U.S. dollars it was clearing and settling in the United States, including transfers for the




                                                    106
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 107 of 399 PageID #: 107



  benefit of the Special Groups which were actively engaged in murdering and maiming U.S.

  servicemen and civilians in Iraq.

         432.    The conduct of each Defendant, its awareness of other Defendants’ and Co-

  conspirators’ participation and conduct, and the resulting “glaring hole” in America’s counter-

  financing of terrorism and sanctions architecture described by former Manhattan District Attorney

  Robert M. Morgenthau, provided Iran with vital access to the U.S. financial system.

         433.    U.S. “dollar clearing and settlement” – primarily (in this case) through the Clearing

  House Interbank Payments System in New York or “CHIPS-NY” system and the Federal Reserve

  Bank of New York (“FRB-NY”) – is an elaborate inter-bank system in the U.S. by which banks

  clear and settle credits and debits in their Eurodollar accounts with other banks all across the globe

  on a daily basis.

         434.    The U.S. “dollar clearing and settlement” system is critical not only to the workings

  of the global economy, but provides financial institutions (and nation states) with critical, essential

  access to global trade-finance credit denominated in U.S. dollars.

         435.    Thus, once Iran gained clandestine access to the U.S. “dollar clearing and

  settlement” system in New York, it could not only launder billions of dollars through its accounts

  in the Eurodollar market, but it could also borrow against the Eurodollar deposits it held in the

  Defendants’ banks – facilitating further undetected transactions around the world in USD – both

  for illegal aims and objectives of the Conspiracy.

         436.    This broad-based access to the U.S. “dollar clearing and settlement” system was

  essential to Iran because of the scope of Iran’s global ambitions at the time, which included driving




                                                   107
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 108 of 399 PageID #: 108



  the United States and its Coalition partners out of Iraq, dominating that country, and acquiring

  Weapons of Mass Destruction.

         437.    Thus, among the effects of the Conspiracy, a State Department diplomatic cable

  from March 2008 noted that:

         Bank Melli and the Central Bank of Iran also provide crucial banking services to the Qods
         Force, the IRGC’s terrorist supporting arm that was headed by UNSCR 1747 designee
         Commander Ghassem Soleimani. Soleimani’s Qods Force leads Iranian support for the
         Taliban, Hezbollah [sic], Hamas [sic] and the Palestinian Islamic Jihad. Entities owned or
         controlled by the IRGC or the Qods Force use Bank Melli for a variety of financial services.
         From 2002 to 2006, Bank Melli was used to send at least $100 million to the Qods Force.
         Bank Melli use of Deceptive Banking Practices … When handling financial transactions
         on behalf of the IRGC, Bank Melli has employed deceptive banking practices to obscure
         its involvement from the international banking system. For example, Bank Melli has
         requested that its name be removed from payment instructions for US dollar denominated
         transactions.

         438.    In addition, absent the access to the U.S. “dollar clearing and settlement” system

  afforded to Bank Saderat by the HSBC Defendants, Defendants SCB, Barclays, Credit Suisse and

  Commerzbank, both Iran and Hezbollah’s access to USDs would have been diminished, and Iran’s

  efforts to transfer large sums of U.S. dollars to Hezbollah would have been substantially impaired.

         439.    By knowingly agreeing to enter into the Conspiracy, and by knowing or being

  deliberately indifferent to its lethal purposes, and by committing multiple overt acts in furtherance

  of the Conspiracy, the Defendants provided Iran with the means by which it could transfer more

  than $150 million to the Special Groups, which were actively engaged in planning and perpetrating

  the murder and maiming of hundreds of Americans in Iraq during the same period of time that the

  Conspiracy was proceeding, thereby substantially enhancing Iran and the Special Groups’ ability

  to inflict the deaths and injuries described herein.

         440.    The Conspiracy was a substantial cause in fact and a significant factor in the chain

  of events leading to the Plaintiffs’ deaths and injuries because the Conspiracy substantially assisted




                                                   108
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 109 of 399 PageID #: 109



  the Special Groups in committing the acts of international terrorism that killed and injured the

  Plaintiffs herein, by providing them collectively with more than $200 million U.S. dollars in

  funding that were used, inter alia, to arm, train and fund Iranian terror proxies in Iraq that targeted

  American citizens.

          441.   By knowingly agreeing to enter the Conspiracy, and participating in and

  committing overt acts in the course of the Conspiracy that resulted in damage and injury to the

  Plaintiffs, Defendants committed acts of international terrorism as defined by 18 U.S.C. §§ 2331,

  2339A and 2339B that caused death and injury to the Plaintiffs in this action, and are civilly liable

  under 18 U.S.C. § 2333(a) of the Anti-Terrorism Act (“ATA”) to the Plaintiffs, American citizens

  who have been killed and injured by reason of acts of international terrorism perpetrated by the

  Special Groups.

          442.   Defendant HSBC-US not only knowingly participated in the Conspiracy, but as a

  U.S. person within the meaning of 18 U.S.C. § 2332d also committed further acts of international

  terrorism in violation of 18 U.S.C. §§ 2331 and 2332d by knowingly (or with reason to know)

  facilitating financial transactions with Iran, which it knew was a designated State Sponsor of

  Terrorism. HSBC-US’s acts were a cause of the deaths and injuries sustained by the Plaintiffs in

  this action, and HSBC-US is therefore civilly liable under 18 U.S.C. § 2333(a) of the ATA to the

  Plaintiffs.

          443.   Defendants Barclays, SCB, ABN Amro (RBS N.V.), and Commerzbank not only

  knowingly participated in the Conspiracy, but because their respective New York branches

  constitute U.S. persons within the meaning of 18 U.S.C. § 2332d, these Defendants also committed

  further acts of international terrorism in violation of 18 U.S.C. §§ 2331 and 2332d by knowingly

  (or with reason to know) facilitating financial transactions with Iran, which each such Defendant




                                                   109
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 110 of 399 PageID #: 110



  knew was a designated State Sponsor of Terrorism. Those acts were a cause of the deaths and

  injuries sustained by the Plaintiffs in this action, and these Defendants are therefore civilly liable

  under 18 U.S.C. § 2333(a) of the ATA to the Plaintiffs.

         C.      BANK SADERAT PLC’s AGREEMENT TO, AND PARTICIPATION IN,
                 THE CONSPIRACY

         444.    On September 8, 2006, the U.S. Office of Foreign Assets Control (“OFAC”)

  amended § 560.516 of the ITRs and excluded Bank Saderat from the Iranian U-Turn exemption.

         445.    In announcing the 2006 change to the ITRs excluding Bank Saderat Iran from the

  U-Turn exemption, OFAC stated:

         OFAC has amended the Iranian Transactions Regulations (ITR) to cut off Bank Saderat,
         one of Iran’s largest government-owned banks, from the U.S. financial system. Bank
         Saderat has been a significant facilitator of Hezbollah’s financial activities and has served
         as a conduit between the Government of Iran and Hezbollah….

         446.    According to then-Under Secretary for Terrorism and Financial Intelligence Stuart

  Levey, “Bank Saderat facilitates Iran’s transfer of hundreds of millions of dollars to Hezbollah and

  other terrorist organizations each year. We will no longer allow a bank like Saderat to do business

  in the American financial system, even indirectly.”

         447.    The Treasury Department press release announcing the changes to the ITR stated

  that “a Hezbollah-controlled organization [] has received $50 million directly from Iran through

  Bank Saderat since 2001.”

         448.    Assistant Treasury Secretary for Terrorist Financing Daniel Glaser testified before

  the Senate Committee on Banking, Housing and Urban Affairs that “Hezbollah uses Saderat to

  send money to other terrorist organizations as well.”

         449.    For many years preceding the revocation of its U-Turn exemption, Bank Saderat

  illegally routed its USD transactions through the United States with the assistance of various

  Western commercial banks, including the Defendants herein.


                                                   110
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 111 of 399 PageID #: 111



         450.    From 2002 forward, Defendant Bank Saderat Plc continued Bank Saderat’s existing

  practice of: (1) illegally routing its USD transactions through the United States; and (2) transferring

  tens of millions of dollars to the Special Groups.

         451.    As detailed in a January 9, 2009, Deferred Prosecution Agreement entered into by

  Lloyds TSB Bank Plc (“Lloyds”) with U.S. law enforcement, Defendant Bank Saderat Plc directed

  illegal funds transfers to the U.S. and worked with Lloyds to strip its USD transactions of any

  reference to Iran or Bank Saderat.

         452.    In 2003, Lloyds exited its relationship with Bank Saderat Plc, and Defendant Credit

  Suisse assumed Lloyds’ role of illegally transferring USD through the United States while

  stripping references to Bank Saderat Plc and Iran from the transactions (as set forth below and, as

  also discussed below, in a Deferred Prosecution Agreement that Defendant Credit Suisse signed

  in 2009).

         453.    Notwithstanding the revocation of its access to the Iranian U-Turn exemption, Bank

  Saderat (and Bank Saderat Plc) continued to illegally direct USD transactions through the United

  States with the active assistance of the other Defendants listed herein.

         454.    On February 13, 2004, Defendant SCB opened accounts for Bank Saderat Plc. It

  also maintained other accounts for Bank Saderat Iran, including an account at SCB, Dubai.

         455.    During the relevant time period from 2004 to 2011, and as described in more detail

  below, Bank Saderat Plc, working in concert with SCB, financed the illegal acquisition of various

  U.S.-origin export-controlled goods on behalf of Mahan Air and various sub-agencies of

  MODAFL.

         456.    For example, SCB facilitated at least 10 transactions involving Letters of Credit

  valued at $1,559,127, which involved the shipment of U.S.-origin export-controlled aircraft parts




                                                   111
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 112 of 399 PageID #: 112



  sold by the Singapore-based Monarch Aviation, a company that was part of Iran’s illegal

  procurement network, to various MODAFL sub-agencies.

         457.    A sub-agency of MODAFL obtained a Letter of Credit issued by Bank Refah, Iran,

  and sent it to SCB’s branch in Singapore (where the Iranian front company Monarch Aviation

  maintained accounts) while reimbursement authorization was sent to the Iran Overseas Investment

  Bank London, i.e. Bank Saderat Plc’s predecessor, which in turn either directly financed the illegal

  acquisition of goods from the United States, or provided a surety for Bank Refah’s payment. 19

         458.    The goods were shipped by Iran Air20 from Kuala Lumpur Airport, Malaysia, to

  Tehran Airport, Iran.

         459.    The LCs were refinanced by SCB’s Dubai branch through its credit facility with

  the CBI, with payment being made to Monarch Aviation's account with SCB, Singapore through

  the latter's U.S. dollar account with SCB, London, which in turn received the funds into its USD

  nostro account with SCB’s New York branch.

         460.    In another instance discussed infra, Bank Saderat Plc knowingly sent a concealed

  and illegal payment via SCB’s New York branch and JP Morgan Chase, New York, to SCB in




  19
     The Reimbursing Bank usually pays the Negotiating Bank (in this case SCB) against a valid
  reimbursement authority received from the Issuing Bank (in this case Bank Refah) and a validated
  statement from the Negotiating Bank that the documents complied with LC terms, but in certain
  cases it only serves as a surety for the payment. SCB-London was also one of Bank Refah’s
  correspondent banks in the UK.
  20
     Iran Air was designated by the U.S. Treasury Department in 2011: “Iran’s national airline carrier,
  Iran Air, is a commercial airline used by the IRGC and Iran’s Ministry of Defense and Armed
  Forces Logistics (MODAFL) to transport military related equipment.… Iran Air has provided
  support and services to MODAFL and the IRGC through the transport and/or transfer of goods
  for, or on behalf of, these entities. On numerous occasions since 2000, Iran Air shipped military-
  related electronic parts and mechanical equipment on behalf of MODAFL.”

                                                  112
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 113 of 399 PageID #: 113



  Dubai on behalf of a MODAFL’s subsidiary, the Iran Helicopter Support and Renewal Company

  (“IHSRC”).

         461.    The payment facilitated IHSRC’s acquisition (via a company named Jetpower) of

  U.S. manufactured helicopter parts through an elaborate money laundering scheme intended to

  conceal from U.S. authorities: (1) the unlawful acquisition of U.S.- manufactured equipment for

  Iran’s military; (2) the complex layering of the transaction involving Bank Melli’s branches in

  London and Hong Kong; and (3) Bank Refah and Bank Saderat’s involvement with SCB.

         462.    The HSBC Defendants also maintained one or more accounts for Bank Saderat Plc

  during the relevant time period.

         463.    In an October 9, 2006 email, Defendant HSBC-Middle East’s Regional Head of

  Legal and Compliance noted the U.S. government’s “direct evidence against Bank Saderat

  particularly in relation to the alleged funding of Hezbollah” but nonetheless maintained the

  account(s) thereafter and continued to facilitate transactions for Bank Saderat Plc.

         464.    As noted supra, in October 2007, Bank Saderat Iran (including Defendant Bank

  Saderat Plc), was designated an SDGT pursuant to E.O. 13224.

         465.    The U.S. Treasury Department’s press release regarding Bank Saderat’s

  designation stated:

         Bank Saderat, its branches, and subsidiaries: Bank Saderat, which has approximately 3200
         branch offices, has been used by the Government of Iran to channel funds to terrorist
         organizations, including Hezbollah and EU-designated terrorist groups Hamas, PFLP-GC,
         and Palestinian Islamic Jihad. For example, from 2001 to 2006, Bank Saderat transferred
         $50 million from the Central Bank of Iran through its subsidiary in London to its branch in
         Beirut for the benefit of Hezbollah fronts in Lebanon that support acts of violence.

         466.    As set forth below, Defendant Barclays closed its Eurodollar accounts for Bank

  Saderat Plc, in 2008, months after Bank Saderat Plc was designated an SDGT, and more than a

  year after the U.S. Treasury Department reported that “Bank Saderat facilitates Iran’s transfer of



                                                  113
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 114 of 399 PageID #: 114



  hundreds of millions of dollars to Hezbollah and other terrorist organizations each year.”

          467.   The HSBC Defendants, and Defendants Commerzbank, SCB, Barclays, and Credit

  Suisse altered, falsified, or omitted information from Eurodollar payment order messages that they

  facilitated on behalf of Bank Saderat (and Bank Saderat Plc) at all times knowing, or deliberately

  indifferent to the fact, that Bank Saderat was facilitating Iranian-sponsored terrorism and, after

  October 2007, knowing, or deliberately indifferent to the fact, that Bank Saderat (including Bank

  Saderat Plc) was an SDGT so-designated for its very role as a “significant facilitator of Hezbollah’s

  financial activities and has served as a conduit between the Government of Iran and Hezbollah.”

          468.   Moreover, as a Lebanese-based terrorist organization, Hezbollah was (and remains)

  particularly in need of USD funds because much of the Lebanese economy is “dollarized” (i.e.

  banking and retail transactions, credit and debt instruments are often, if not primarily, conducted

  in USD funds).

          469.   Accordingly, Bank Saderat Plc’s provision of tens of millions of dollars to

  Hezbollah provided Hezbollah with substantial assistance in carrying out its terrorist activities in

  Iraq, including Hezbollah’s participation in the terrorist attacks that killed and injured the

  Plaintiffs.

          470.   Moreover, Plaintiffs’ deaths and injuries herein were a reasonably foreseeable

  result of Bank Saderat Plc’s provision of tens of millions of dollars to Hezbollah.

          D.     THE CENTRAL BANK OF IRAN’S AGREEMENT TO, AND
                 PARTICIPATION IN, THE CONSPIRACY

          471.   The Central Bank of Iran (“CBI”) is fully controlled and run by individuals directly

  appointed by the Government of Iran.

          472.   At all relevant times, the CBI has not functioned in the same manner as central

  banks in Western countries that are institutionally designed to be independent from political



                                                  114
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 115 of 399 PageID #: 115



  interference, nor is its purpose limited to “regulating” Iranian banks and managing Iran’s currency

  and internal interest rates.

          473.    Instead, the CBI is an alter-ego and instrumentality of the Iranian government and

  its Supreme Leader, and it has routinely used Iranian banks like Bank Melli Iran and Bank Saderat

  Iran as conduits for terror financing and weapons proliferation on behalf of the Iranian regime.

          474.    At all relevant times, the CBI was an active participant in the Conspiracy.

          475.    For example, leading up to the adoption of UN Security Council Resolution 1747

  (March 2007), which resulted in the freezing of assets belonging to Iran’s Bank Sepah, the CBI

  furthered the Conspiracy by using non-Iranian financial institutions to shield Bank Sepah’s assets

  from the impact of impending sanctions.

          476.    Throughout the relevant time period, the CBI maintained Eurodollar accounts at

  Bank Melli Iran, Bank Melli Plc, Bank Saderat Iran and Defendant Bank Saderat Plc in various

  currencies, including USD.

          477.    Bank Melli Iran’s U.K. subsidiary (later Bank Melli Plc) managed the CBI’s

  Eurodollar accounts in Europe.

          478.    In the wake of U.S. and later European Union designations against Iranian banks

  (including Bank Saderat and Bank Melli), the CBI often acted as a secret proxy for those

  designated entities.

          479.    As part of the Conspiracy, the CBI utilized Defendant Bank Saderat Plc to transfer

  USD funds to Hezbollah.

          480.    The CBI also maintained Eurodollar accounts, and unlawfully transferred USD

  funds in furtherance of the Conspiracy, with the assistance of Defendants SCB, ABN Amro (RBS

  N.V.) and the HSBC Defendants, including facilitating billions of dollars in USD funds transfers




                                                  115
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 116 of 399 PageID #: 116



  on behalf of the IRGC, through the aforementioned NIOC, which was designated as an SDN by

  the United States because it was an IRGC agent during the relevant time period.

          481.   As such, illicit transfers on behalf of the NIOC at that time were not for the benefit

  of a legitimate agency, operation or program of Iran.21

          482.   In addition, the Iran Threat Reduction and Syria Human Rights Act of 2012 stated

  that:

          It is the sense of Congress that the National Iranian Oil Company and the National Iranian
          Tanker Company are not only owned and controlled by the Government of Iran but that
          those companies provide significant support to Iran’s Revolutionary Guard Corps and its
          affiliates.22


          483.   Moreover, according to a published report, the National Iranian Oil Company even

  took an active role in support of Iran’s terrorist activities in Iraq by providing intelligence in

  support of attacks against Coalition Forces along the Iranian border by using its own helicopters

  to conduct surveillance on Coalition Forces’ Forward Operating Bases (“FOBs”).

          484.   In early 2001, and in furtherance of the Conspiracy, the CBI asked Defendant SCB

  to act as its correspondent bank with respect to Eurodollar payments on behalf of the NIOC.

          485.   As alleged herein, SCB agreed to participate in the Conspiracy and remove

  identifying data on SWIFT-NET messages for these and other wire transfers.

          486.   Thereafter, between 2001 and 2006, the CBI sent approximately 2,226 payment

  order messages for a total value of $28.9 billion to SCB in London, the vast majority of which

  were illegally routed through the U.S. as described herein.




  21
     The Superseding Indictment filed in U.S. v. Zarrab (filed in the S.D.N.Y (1:15-cr-00867))
  demonstrates that NIOC continued to participate in the Conspiracy and launder U.S. dollars
  through U.S. financial institutions in 2013.
  22
     See https://www.treasury.gov/resource-center/sanctions/Documents/hr_1905_pl_112_158.pdf.


                                                  116
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 117 of 399 PageID #: 117



         487.    During the same time period, the CBI also maintained a Eurodollar credit facility

  at SCB’s branch in Dubai, UAE, which it used to assist Iran in illegally acquiring technology and

  components on behalf of MODAFL.

         488.    As detailed further below, and in furtherance of the Conspiracy, the CBI and

  Defendant ABN Amro (RBS N.V.) (which also maintained Eurodollar accounts for the CBI, and

  had numerous financial and business dealings with the CBI) conspired to provide illegal material

  support to Iran and Iranian parties.

         489.    Between 2002 and 2004, Defendant ABN Amro (RBS N.V.) accepted USD

  Eurodollar deposits from the CBI on a regular basis with an average deposit size in the range of

  $200 million USD, and the CBI instructed, and ABN Amro (RBS N.V.) agreed, to follow illegal

  procedures to launder USD-denominated Eurodollar deposits to the CBI’s Eurodollar and local

  currency accounts with other European banks with branches or offices in London.

         490.    In furtherance of the Conspiracy, the CBI coordinated with Defendant ABN Amro

  (RBS N.V.)’s Central Bank Desk in Amsterdam regarding the procedure to be followed for

  repayment of USD deposits to their Eurodollar accounts with European banks with offices or

  branches in London.

         491.    This procedure stipulated that payment order messages sent to U.S. clearing banks

  for payment of USD funds to the CBI should not contain any reference to the Central Bank of Iran,

  or any other reference relating to Iran.

         492.    In 2001, the CBI also approached members of the HSBC Group, specifically

  Defendants HSBC-Middle East and HSBC-London, to obtain their agreement to move the CBI’s

  clearing and settlement business from National Westminster Bank Plc to the HSBC Defendants,

  and intended to clear USD funds transactions through Defendant HSBC-US.




                                                117
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 118 of 399 PageID #: 118



         493.    Pursuant to that agreement, the CBI eventually moved its Eurodollar accounts to

  the HSBC Defendants, and by late 2003, the CBI was one of six Iranian banks that used members

  of the HSBC Group for (mostly illegal) correspondent banking through the U.S. dollar clearing

  and settlement in New York.

         494.    With Defendant HSBC Holdings’ knowledge, and in furtherance of the Conspiracy,

  Defendants HSBC-Middle East and HSBC-London manually intervened in the processing of

  payment orders by the CBI by removing: the Central Bank of Iran’s name; its SWIFT-NET account

  (identified by BIC address BMJIIRTH); and country of origin (Iran).

         495.    Defendant HSBC-US also knew that other HSBC Defendants were altering and

  omitting information in SWIFT-NET payment order messages regarding Iranian parties, i.e.

  “stripping” these transactions, but nevertheless knowingly continued processing transactions

  despite that very knowledge.23

         E.      BANK MELLI IRAN AND MELLI BANK PLC’S AGREEMENT TO, AND
                 PARTICIPATION IN, THE CONSPIRACY

         496.    Bank Melli Iran, one of the largest banks in Iran, was established in 1927 by order

  of the Iranian Parliament.

         497.    Following the Iranian Revolution in 1979, all banks in Iran were nationalized, and

  even today most are effectively controlled by the Iranian regime.



  23
     In furtherance of the Conspiracy, the CBI also conducted illegal precious metals transactions,
  primarily in gold bullion. For example, the December 2012 Consent Order entered into between
  OFAC and Defendant HSBC Holdings Plc stated that:

         On May 24, 2006, the London branch of HBUS acted as a clearing bank in a book entry
         transfer of
         32,000 ounces of gold bullion, valued at $20,560,000, for the ultimate benefit of Bank
         Markazi, Iran [the CBI], in apparent violation of the prohibition against the “exportation .
         . . , directly or indirectly, from the United States, ... of any ... services to Iran or the
         Government of Iran,” 31 C.F.R. § 560.204.


                                                 118
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 119 of 399 PageID #: 119



           498.   Melli Bank Plc in London, England, was established in January 2002 as a wholly-

  owned subsidiary of Bank Melli Iran.

           499.   According to the U.S. government, from 2004 to 2011, Bank Melli Iran and Melli

  Bank Plc in London transferred approximately $100 million USD to the IRGC-QF, which trained,

  armed, and funded terrorist groups that targeted, killed and maimed American and Iraqi forces and

  civilians.

           500.   Specifically, according to the U.S. government in a November 10, 2009 diplomatic

  cable:

           [The] Islamic Revolutionary Guards Corps (IRGC) and IRGC-Qods Force, who channel
           funds to militant groups that target and kill Coalition and Iraqi forces and innocent Iraqi
           civilians, have used Bank Melli and other Iranian banks to move funds internationally.
           Bank Melli used deceptive banking practices to obscure its involvement from the
           international banking system by requesting that its name be removed from financial
           transactions when handling financial transactions on behalf of the IRGC.

           501.   Bank Melli Iran and Melli Bank Plc were designated as SDNs pursuant to E.O.

  13382 in October 2007, and included on OFAC’s SDN list, which resulted in, inter alia, their

  exclusion from the U-Turn exemption for Iranian Eurodollar transactions.

           502.   The U.S. Treasury Department press release announcing the designation stated:

           Bank Melli also provides banking services to the [Iranian Revolutionary Guard Corps] and
           the Qods Force. Entities owned or controlled by the IRGC or the Qods Force use Bank
           Melli for a variety of financial services. From 2002 to 2006, Bank Melli was used to send
           at least $100 million to the Qods Force. When handling financial transactions on behalf of
           the IRGC, Bank Melli has employed deceptive banking practices to obscure its
           involvement from the international banking system. For example, Bank Melli has requested
           that its name be removed from financial transactions.

           503.   In April 2008, Assistant Treasury Secretary for Terrorist Financing Daniel Glaser

  testified before the House Committee on Foreign Affairs, Subcommittee on the Middle East and

  South Asia and the Subcommittee on Terrorism, Nonproliferation and Trade, and confirmed that:

           Entities owned or controlled by the IRGC or the Qods Force use Bank Melli for a variety



                                                  119
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 120 of 399 PageID #: 120



         of financial services. From 2002 to 2006, Bank Melli was used to send at least $100 million
         to the Qods Force. When handling financial transactions on behalf of the IRGC, Bank Melli
         has employed deceptive banking practices to obscure its involvement from the international
         banking system. For example, Bank Melli has requested that its name be removed from
         financial transactions.

         504.    In mid-2007, Bank Melli Iran’s branch in Hamburg (“Bank Melli-Hamburg”)

  transferred funds for the Defense Industries Organization (“DIO”).

         505.    DIO is an Iranian government-owned defense manufacturer whose name, logo

  and/or product tracking information was stamped on munitions found in weapons caches that were

  seized from the Special Groups in Iraq; including large quantities of weapons produced by DIO in

  2006 and 2007 (for example, 107 millimeter artillery rockets, as well as rounds and fuses for 60

  millimeter and 81 millimeter mortars.)

         506.    Since at least the mid-1980s, Bank Melli has maintained Eurodollar accounts, at

  one time or another, with Defendants ABN Amro (RBS N.V.), Barclays, Credit Suisse, SCB,

  Commerzbank and the HSBC Defendants.

         507.    As early as 1987, Bank Melli instructed Defendant Barclays to process Eurodollar

  transactions in favor of Bank Melli’s London branch by referencing only Bank Melli’s Eurodollar

  account number at Midland Bank Plc in London without referencing Bank Melli Iran’s name in

  the SWIFT-NET payment orders.

         508.    Bank Melli further instructed Barclays to send separate payment order message

  instructions, which included full transaction details, to Bank Melli’s London Branch.

         509.    Barclays agreed and assisted Bank Melli in its illegal conduct and continued to do

  so even after Bank Melli was designated by the United States and publicly identified as a major

  source of the IRGC’s funding.

         510.    No later than December 2000, Bank Melli opened a Eurodollar account with




                                                120
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 121 of 399 PageID #: 121



  Defendant ABN Amro (RBS N.V.)’s branch in Dubai, United Arab Emirates (“UAE”) and worked

  with ABN Amro (RBS N.V.) to strip its U.S. dollar-denominated transactions.

         511.    Similarly, in July 2003, Defendant SCB learned that a competitor was exiting the

  Iranian business completely and sought to pick up this business and add Eurodollar accounts for

  five Iranian banks at SCB-London. Bank Melli was among the banks whose business SCB

  expressly sought to (and did) acquire.

         512.    In January 2004, SCB decided to proceed with the Iranian business, and no later

  than February 13, 2004, SCB opened Eurodollar accounts for Bank Melli and thereafter

  participated in the Conspiracy by facilitating unlawful transactions for Bank Melli.

         513.    Bank Melli Iran’s branch in the UAE was instrumental in facilitating U.S.

  sanctions-evading trade-finance and Eurodollar payment transactions on behalf of Mahan Air and

  MODAFL.

         514.    For example, Bank Melli issued a Letter of Credit to Mahan Air in August 2004

  through SCB, Dubai in favor of a UAE-based company called Aeronautical & Security for the

  shipment of an aircraft engine (identified by model number CF6-50C2) manufactured by General

  Electric and shipped from Luxemburg to Tehran, Iran.

         515.    Bank Melli UAE instructed Credit Suisse, Zurich to make the payment, which in

  turn instructed Bank of New York in New York (one of Credit Suisse’s U.S. clearing and

  settlement banks) to credit SCB’s New York branch for further credit to the account of SCB-

  Dubai, which then credited Aeronautical & Security's Eurodollar account.

         516.    The following flow-chart shows the overall flow of USD funds involved with

  Mahan Air’s illegal acquisition of a U.S.-manufactured, export-controlled aircraft engine:




                                                 121
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 122 of 399 PageID #: 122




          517.      In another example, Bank Refah Kargaran, Iran issued a Letter of Credit in USD to

  a MODAFL sub-agency through SCB, Dubai in favor of a Dubai-based company called FP

  Aeroparts for the illegal shipment (via Iran Air) of U.S. aircraft parts.

          518.      Bank Melli served as the Reimbursing Bank on the trade-finance transaction, and

  it subsequently instructed Credit Suisse, Zurich to debit its Eurodollar account as part of the flow

  of USD funds between the LCs counterparties.

          519.      As the LC transaction proceeded, Credit Suisse then further instructed The Bank of

  New York to pay SCB’s New York branch (the clearing bank for the transaction), which further

  credited the USD account it maintained for SCB, Dubai with the amount due for the shipment of

  aircraft parts.


                                                   122
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 123 of 399 PageID #: 123



         520.    To close-out the LC transaction, SCB, Dubai then credited the Eurodollar account

  it maintained on behalf of FP Aeroparts Middle East for the amount of the shipment.

         521.    The following flow-chart shows the overall flow of USD funds involved with

  MODAFL’s illegal acquisition of the U.S.-manufactured aircraft parts:




         522.    As reflected in the above low-chart, and during the relevant time period, Defendant

  Credit Suisse maintained Eurodollar accounts in Zurich, Switzerland on behalf of Bank Melli.

         523.    Credit Suisse also instructed and trained Bank Melli employees, and conspired with

  Bank Melli, on ways to format Bank Melli’s payment orders so that the resulting SWIFT- NET

  messages would avoid detection by the automated filter algorithms in U.S. depository institutions’

  automated OFAC sanction screening software.


                                                 123
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 124 of 399 PageID #: 124



         524.    During the relevant time period (and beginning no later than July 2003), Defendant

  Commerzbank also conspired with Bank Melli to route its Eurodollar clearing and settlement

  business through Commerzbank’s correspondent banking relationships and SWIFT- NET

  accounts.

         525.    Commerzbank further advised Bank Melli to list “non ref” in the ordering party

  field in all payment order messages because it would trigger a manual review of the overall

  Eurodollar payment transaction, thereby enabling Commerzbank personnel to ensure that the

  SWIFT-NET messages did not contain any information linked to Iran.

         526.    Defendant HSBC-London also maintained Eurodollar accounts for Bank Melli

  Iran, and it used HSBC-US to provide illegal USD funds clearing and settlement services for Bank

  Melli during the relevant period.

         527.    Yet despite the fact that several SWIFT-NET payment order messages were

  supposed to have been fully “stripped” by HSBC-London—before their transmittal to the U.S.—

  they were nevertheless blocked by the HSBC-US OFAC filter in New York because Bank Melli

  was referenced in error (thus placing HSBC-US on notice that HSBC-London was working in

  concert with Bank Melli to evade U.S. law, regulations and economic sanctions against Iran).

         528.    Even with these blatant warning signs, HSBC-US continued to routinely provide

  Eurodollar clearing and settlement services to the HSBC Defendants, knowing full well that they

  were violating U.S. laws and regulations by laundering money on behalf of Bank Melli.

         529.    Because, as discussed below, HSBC-US knew of this unlawful conduct—and

  continued to facilitate it— HSBC-US violated, inter alia, 18 U.S.C. § 2332d.

         F.      BANK MELLAT’S AGREEMENT TO, AND PARTICIPATION IN, THE
                 CONSPIRACY

         530.    Bank Mellat provides banking services in support of Iran’s Weapons of Mass



                                                124
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 125 of 399 PageID #: 125



  Destruction program through the Atomic Energy Organization of Iran (“AEOI”) and Novin Energy

  Company.

         531.    In 2007, Bank Mellat was designated by the U.S. Treasury Department for

  providing “banking services in support of Iran's nuclear entities, namely the Atomic Energy

  Organization of Iran (AEOI) and Novin Energy Company. Both AEOI and Novin Energy have

  been designated by the United States under E.O. 13382 and by the UN Security Council under

  UNSCRs 1737 and 1747.”

         532.    During the relevant time period, Bank Mellat provided financial services and

  maintained Eurodollar accounts for AEOI and Novin Energy Company, and as part of the

  Conspiracy, Bank Mellat affirmatively worked to prevent disclosure of its dollar-denominated

  transactions on behalf of these designated customers.

         533.    In June 2006, Bank Mellat was involved in a transfer totaling over $250 million

  dollars into a Eurodollar account it held for Novin Energy Company.

         534.    As part of the Conspiracy, the CBI effectuated the payment(s) in USD funds to

  Bank Mellat’s Eurodollar account in London for further credit to the Eurodollar account of Bank

  Mellat’s client – Novin Energy Company.24

         535.    In 2007, Bank Sepah facilitated payments in USD funds to Eurodollar accounts at

  Bank Mellat on behalf of entities associated with Iran’s Aerospace Industries Organization

  (“AIO”), a subsidiary of Iran’s Ministry of Defense and Armed Forces Logistics (“MODAFL”)

  that was designated by the United States on June 28, 2005.25



  24
     Novin Energy Company was designated by the U.S. Treasury Department under E.O 13382 and
  by the United Nations Security Council in Resolution 1747.
  25
     When Bank Sepah was designated by the U.S. in January 2007, the U.S. government noted
  that “Bank Sepah is AIO’s bank of choice, and since at least 2000, Sepah has provided a variety
  of critical financial services to Iran’s missile industry, arranging financing and processing dozens


                                                  125
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 126 of 399 PageID #: 126



          536.   The AIO is the Iranian organization responsible for ballistic missile research,

  development and production activities and organizations, including the Shahid Hemmat Industries

  Group (“SHIG”) and the Shahid Bakeri Industries Group (“SBIG”), which were both listed under

  U.N. Security Council Resolution 1737 and designated by the United States under E.O. 13382.

          537.   Bank Mellat was designated by the United States on October 25, 2007 in connection

  with Weapons of Mass Destruction proliferation activities and was included on OFAC’s SDN list.

  The designation, inter alia, excluded Bank Mellat from accessing the U-Turn exemption for

  Iranian Eurodollar transactions.

          538.   In 2002, together with Iran’s Bank Tejarat, Bank Mellat merged its London branch

  to form Persia International Bank Plc in the United Kingdom.

          539.   During the relevant time period, both Defendant HSBC-London and Defendant

  Barclays maintained Eurodollar accounts for Persia International Bank Plc and served as its

  “principal bankers” in the Eurodollar market.

          G.     BANK SEPAH’S AGREEMENT TO, AND PARTICIPATION IN, THE
                 CONSPIRACY

          540.   Bank Sepah is an Iranian government-owned and government-controlled financial

  institution.

          541.   In 2007, the U.S. Treasury Department designated Bank Sepah for providing

  support and services to designated Iranian proliferation firms. The designation was effectuated

  pursuant to E.O. 13382, due to Bank Sepah’s Weapons of Mass Destruction proliferation-related

  activities.

          542.   Bank Sepah International Plc, a wholly-owned subsidiary of Bank Sepah in the



  of multi-million dollar transactions for AIO and its subordinates…” See,
  https://www.treasury.gov/press-center/press-releases/Pages/hp219.aspx.


                                                  126
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 127 of 399 PageID #: 127



  United Kingdom, was also designated.

         543.    According to the U.S. Treasury Department, Bank Sepah was the financial linchpin

  of Iran’s missile procurement network and actively assisted Iran’s pursuit of missiles capable of

  carrying Weapons of Mass Destruction.

         544.    As a result of the designation, Bank Sepah (including Bank Sepah International Plc)

  was excluded from accessing the U-Turn exemption for Eurodollar transactions.

         545.    During the relevant time period, Defendant HSBC-London provided illegal

  Eurodollar clearing and settlement services to Bank Sepah.

         546.    During the relevant time period, SCB provided illegal Eurodollar clearing and

  settlement services for Bank Sepah, as well as facilitating US dollar- denominated Letters of Credit

  for Bank Sepah. SCB, as discussed infra, also provided Eurodollar payments and trade-finance

  services for Bank Saderat and Bank Melli.

         547.    As detailed below, Bank Sepah, acting in concert with SCB, illegally financed the

  acquisition of U.S. goods on behalf of Mahan Air.

         548.    For example, in February 2006, Credit Suisse in Zurich paid SCB Dubai almost

  $30 million dollars (cleared and settled through the United States) on behalf of Bank Sepah, which

  had, in turn, financed Mahan Air’s acquisition of an Airbus A320-232 and several aircraft

  engines.26

         549.    In another case in 2002, Bank Sepah financed (in USD funds) the purchase of U.S.

  aircraft parts from an Iranian front company—the Malaysian and UK exporter Downtown Trading

  Ltd—on behalf of a MODAFL-controlled entity.



  26
    Part of the trade-finance transaction was cleared through Standard Chartered’s New York
  branch, and the paperwork indicates that SCB was aware that the transaction involved U.S.
  origin parts prohibited by U.S. sanctions.


                                                  127
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 128 of 399 PageID #: 128



         550.    As part of the illegal scheme, once the U.S.-manufactured goods were transported

  from Malaysia to Iran by Iran Air, Downtown Trading Ltd., Malaysia sent documents to its bank,

  Maybank, Malaysia to collect payment against the Letter of Credit.

         551.    Maybank then presented documents under Bank Sepah’s Letter of Credit to SCB,

  Dubai (the Negotiating Bank) for validation and subsequent clearing and settlement of the

  transaction’s final Eurodollar payment through Citibank, New York.

         552.    Thus, Bank Sepah, with the assistance of Maybank and SCB, financed the illegal

  acquisition of U.S. aircraft parts by MODAFL, and induced Citibank in New York to provide

  dollar clearing and settlement to consummate the transaction.

         553.    As detailed below, Defendant Commerzbank AG’s New York branch also provided

  illegal Eurodollar clearing and settlement services for Bank Sepah.

         H.      JOHN DOE DEFENDANTS’ 1-50 AGREEMENT TO, AND
                 PARTICIPATION IN, THE CONSPIRACY

         554.    Other non-defendant co-conspirators (including other Iranian financial institutions

  and entities) conspired with the named Defendants and identified non-defendant Co-conspirators

  herein. Plaintiffs may amend this Complaint to identify such other non-Defendant Co- conspirators

  as additional evidence warrants.

         555.    The true names, residences and capacities, whether individual, corporate or

  otherwise, of Defendants John Does 1 through 50 (collectively, the “Does”) are presently unknown

  to Plaintiffs, who therefore sue those Defendants under such fictitious names. The Does are other

  financial institutions, their agents, officers and/or employees that conspired with the Western Bank

  Defendants, Iran, and the Iranian Bank Co-conspirators (including Defendant Bank Saderat Plc).

  Each of the Does is responsible in some manner for the acts alleged herein and for the damages

  that each Plaintiff sustained. As warranted by the evidence, Plaintiffs will amend this Complaint



                                                  128
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 129 of 399 PageID #: 129



  to show the true names and capacities of the Does when they are ascertained and confirmed.

         I.      THE HSBC DEFENDANTS’ AGREEMENT TO, AND PARTICIPATION
                 IN, THE CONSPIRACY

         556.    HSBC Bank PLC is one of the largest financial institutions in the world, with over

  $2.5 trillion in assets, 89 million customers, 300,000 employees, and 2011 profits of nearly $22

  billion. HSBC, whose initials originally stood for “Hong Kong Shanghai Banking Corporation”,

  now has operations in over 80 countries, with hundreds of affiliates spanning the globe. Its parent

  corporation, HSBC Holdings PLC, is headquartered in London.

         557.    HSBC Group PLC is comprised of financial institutions throughout the world

  ("HSBC Group Affiliates") that are owned by various intermediate holding companies and

  ultimately, but indirectly, by HSBC Holdings.

         558.    HSBC North America Holdings Inc. is an indirect subsidiary of HSBC Holdings.

  It is a holding company for HSBC Group’s operations in the United States. HSBC Bank USA N.A.

  (“HSBC Bank USA”) is one of the principal subsidiaries of HSBC North America Holdings Inc.

         559.    HSBC Bank USA is a federally chartered banking institution which has the Office

  of the Comptroller of the Currency ("OCC") as its primary federal regulator.

         560.    HSBC USA is headquartered in McLean, Virginia, with its principal office in New

  York City, New York. It was during the Relevant Time Period subject to regulation by the New

  York State Department of Financial Services ("NYSDFS"). During the Relevant Time Period,

  HSBC Bank USA operated more than 470 bank branches throughout the U.S., managed assets

  totaling about $200 billion, and served around 3.8 million customers.

         561.    Throughout this Complaint, Plaintiffs allege and maintain the agency relationship

  between and among all of the HSBC Bank Defendants, including: HSBC Group PLC; HSBC

  Holdings PLC; HSBC Bank PLC; and HSBC Bank USA, N.A.



                                                  129
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 130 of 399 PageID #: 130



         562.    All of the HSBC Bank Defendants, including and through HSBC Bank USA,

  offered customers around the world, including individuals, small businesses, corporations,

  financial institutions and foreign governments, a full range of commercial and consumer banking

  products and related financial services, including correspondent banking practices and services

  and banknotes transactions, which are considered "high risk" by the financial services industry. In

  fact, direct access to the United States banking system and access to USD were the major reasons

  for HSBC establishing HSBC Bank USA in the first place.

         563.    Correspondent accounts are established at banks to receive deposits from, make

  payments on behalf of, or handle other financial transactions for foreign financial institutions. In

  essence, correspondent banking involves the facilitation of wire transfers between foreign

  institutions with which the foreign financial institution does not have a direct relationship. Such

  correspondent accounts are generally considered high risk because the U.S. bank does not have a

  direct relationship with, and therefore has no due diligence information concerning, the foreign

  financial institution's customers who initiated the wire transfers.

         564.    During the 2000s, HSBC Bank USA had its “Global Banking and Markets” line of

  business, with offices in more than 60 countries, and which provided a wide range of “tailored

  financial solutions” to major government, corporate and institutional clients.

         565.    This line of business included an extensive network of correspondent banking

  relationships, in which HSBC Bank USA provided banks from other countries with USD accounts

  to transact business in the United States. Due to its affiliates in over 80 countries, HSBC Bank

  USA was one of the largest providers of correspondent banking services in the world in the 2000-

  2012 time frame.

         566.    In 2010, HSBC Bank USA had about 2,400 correspondent customers, including for




                                                   130
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 131 of 399 PageID #: 131



  more than 80 HSBC affiliates, including affiliates in “high risk” and “unfriendly” areas, including

  Mexico and the Middle East. Among other services, HSBC Bank USA provided financial

  institution clients with access to the U.S. financial system by handling international wire transfers,

  clearing a variety of USD instruments, including travelers cheques and money orders, and

  providing foreign exchange services.

         567.     HSBC Bank USA’s “Payment and Cash Management” (PCM) was a key banking

  division, located in New York, that supported HSBC Bank USA’s correspondent relationships.

         568.    In addition, as part of the PCM division, until 2010, HSBC Bank USA housed the

  Global Banknotes Department, which used offices in New York City, London, Hong Kong, and

  elsewhere to buy, sell, and ship large amounts of physical U.S. dollars. The Banknotes Department

  derived its income from the trading, transportation, and storage of bulk cash, doing business

  primarily with other banks and currency exchange businesses, but also with HSBC affiliates.

         569.    Through its correspondent banking and PCM businesses, HSBC Bank USA had

  become one of the largest facilitators of cash transfers in the world. Between 2005 and 2009, the

  total number of PCM wire transactions at HBUS grew from 20.4 million to 30.2 million transfers

  per year, with a total annual dollar volume that climbed from $62.4 trillion to $94.5 trillion.

         570.    In 2008, HSBC Bank USA processed about 600,000 wire transfers per week. In

  2009, PCM was the third largest participant in the CHIPS wire transfer service which provided

  over 95% of USD wire transfers across U.S. borders and nearly half of all wire transfers within

  the United States, totaling $1.5 trillion per day and over $400 trillion in 2011.

         571.    HSBC had hundreds of affiliates located in over 80 countries. At least 80 HSBC

  affiliates have turned to HSBC Bank USA for access to USD and the U.S. financial system. And

  as a preview of things to come, herein was the problem: HSBC affiliates worldwide, including




                                                   131
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 132 of 399 PageID #: 132



  those who regularly dealt with FTOs, SDNs, SDGTs, and SSOT wanted, needed and corporately

  demanded access to USD and the United States banking system.

          572.    These affiliates typically interacted with HSBC Bank USA by opening a

  correspondent account at HSBC Bank USA headquarters in New York. Many used the account to

  clear USD wire transfers; some used the account to cash USD instruments like travelers cheques

  or money orders; and still others used the account for foreign exchange purposes. In addition, some

  opened a separate account to buy or sell physical USD as part of HSBC Bank USA’s wholesale

  banknotes business, until it was shuttered in 2010.

          573.    HSBC affiliates have accounted for a large portion of HSBC Bank USA’s USD

  activities. In 2009, for example, HSBC determined that “HSBC Group affiliates clear[ed] virtually

  all USD payments through accounts held at HSBC Bank USA, representing 63% of all USD

  payments processed by HSBC Bank USA.”

          574.    HSBC also calculated that, over an eight-year period, its USD clearing business

  had increased over 200%, from processing an average daily amount of $185 billion in 2001, to

  $377 billion in 2009. HSBC Bank USA also executed transactions through HSBC affiliates in

  other countries. It had been estimated that, in 2009, HSBC Bank USA processed 19.4 million

  transactions, involving $45.9 trillion, through HSBC affiliates.

          575.    As stated above, to mitigate this risk, the BSA, FATF, the Wolfsberg Group and

  Basel Committee banking standards accepted worldwide required financial institutions to conduct

  due diligence on all non-U.S. entities for which it maintained correspondent accounts. There is no

  exception for foreign financial institutions with the same parent company. In other words, HSBC

  Bank USA must have exercised due diligence on its own fellow HSBC entities worldwide, and

  this it failed or more likely refused to do.




                                                 132
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 133 of 399 PageID #: 133



         576.    On April 30, 2003, HSBC Bank USA’s predecessor entity entered into a Written

  Agreement with the Federal Reserve Bank of New York and the New York State Department

  Banking Department to address acknowledged severe deficiencies in its AML, KYC, due

  diligence, and internal control programs.

         577.    In other words, HSBC Bank USA acknowledged even before the Relevant Time

  Period that it was not abiding by the BSA and its Regulations, did not have proper internal controls

  over “Suspicious Activity Reports” (“SARS”), and did not have appropriate internal controls to

  know just which persons and/or entities were in fact involved in a myriad of financial transactions,

  exactly at a time frame when the demands put on it by HSBC Group affiliates for correspondent

  banking services were going through the roof.

         578.    As the world was soon to realize, HSBC Group was so callous, so greedy, so utterly

  devoid of corporate morality that through the correspondent banking services HSBC Bank USA

  offered, it had become a conduit for illegal proceeds directly connected to the Islamic Republic of

  Iran and Hezbollah.

         579.    Even before the April 2003 agreement with the Federal Reserve, HSBC was well

  aware of the Senate Permanent Subcommittee on Governmental Affair’s March 1, 2 and 6, 2001

  hearing on the “Role of U.S. Correspondent Banking in International Money Laundering.” S.Hrg.

  108-633 (March 1, 2, and 6, 2001). The Subcommittee noted then: “U.S. banks, through the

  correspondent accounts they provide to foreign banks, have become conduits for dirty money

  flowing into the American financial system and have, as a result, facilitated illicit enterprises,

  including drug trafficking and financial frauds…Correspondent accounts in U.S. banks give the

  owners and clients of poorly regulated, poorly managed, sometimes corrupt, foreign banks with




                                                  133
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 134 of 399 PageID #: 134



  weak or no anti-money laundering controls direct access to the U.S. financial system and the

  freedom to move money with the United States and around the world.”

         580.    However, the 9/11 attacks, Senate AML hearings, and an agreed-to Written

  Agreement with the Federal Reserve and the New York State Banking Department could not stop,

  or much less deter, HSBC from engaging in financial services with and on behalf of international

  terrorist organizations.

         581.    And as the sad but true evidence and record demonstrate, these institutional

  shortcomings of HSBC Group and HSBC Bank USA were not merely negligent, but rather

  absolutely intentional and criminal–HSBC knew exactly what it was doing.

         582.    Even though HSBC had not shown any significant improvement in its AML, KYC,

  internal controls and due diligence after being subject to the April 30, 2003 Written Agreement

  with the Federal Reserve, for whatever reasons HSBC Bank USA was let off the hook in the middle

  of 2006.

         583.    By September of 2010, the Office of the Comptroller of the Currency (“OCC”)

  issued a lengthy (31 pages) Supervisory Letter citing HSBC Bank USA again for severe AML

  deficiencies. In October of 2010, the OCC issued a Cease and Desist Order requiring HSBC to

  strengthen multiple aspects of its AML program for a second time.

         584.    The cited inadequacies included: a massive backlog of over 17,000 alerts

  identifying possible “Suspicious Activity Reports” to be generated and then sent to U.S. law

  enforcement; ineffective methods of spotting “SAR” activities; a total failure to conduct any due

  diligence to assess the risks of HSBC affiliates before opening correspondent accounts for them;

  a total failure by HSBC Bank USA to conduct any AML monitoring of $15 billion in bulk cash

  transactions with those same HSBC affiliates; a failure to monitor $60 trillion in annual wire




                                                134
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 135 of 399 PageID #: 135



  transfer activity by customers domiciled in countries rated inappropriately by HSBC Bank USA

  as “low risk”; unqualified AML staffing; inadequate AML resources; and AML leadership

  problems.

         585.    In fact, there was a period of three years or so, from 2006 through 2009, where,

  incredibly, HSBC Bank USA had in effect “turned off” its OFAC Wire Filter System for checking

  on prohibited financial transactions involving its fellow HSBC affiliates around the globe. This

  was a blatant, intentional and flagrant violation of United States banking, AML and anti-terrorism

  financing laws which allowed trillions of USD to flow through the U.S. banking system unfettered

  and unchecked for ties to FTOs like Hezbollah.

         586.    The Cease and Desist Order was very similar to the 2003 Order. OCC found that

  HSBC continued to have very severe BSA and AML deficiencies; that it continued to inadequately

  deal with possible SARs; that it continued to lack appropriate internal controls for customer due

  diligence; that it continued to rate obviously “high risk” countries for AML abuses as “low risk”,

  and thus avoid countless “alerts” for suspicious if not criminal activities which would have needed

  to be reported to U.S. law enforcement; and that HSBC had not responded to some 83 AML

  “Matters Requiring Attention” (“MRAs”) issued by the OCC to the HSBC Bank USA Board of

  Directors between 2005-2009.

         587.    During the Relevant Time Period, HSBC Bank USA AML personnel would

  intentionally misspell or add a “dash” or an out-of-place punctuation symbol in the middle of the

  names of OFAC Sanction List entities (FTOs, SDNs, and/or SDGTs) in the Wire Filter System,

  thus criminally avoiding having financial transactions involving such forbidden entities to even

  register on the “alerts”, as the Wire Filter System only read exact names and did not pick up

  misspellings or any slight variation in the name.




                                                 135
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 136 of 399 PageID #: 136



         588.    For example, during the Relevant Time Period, HSBC Bank USA criminally

  inputted the incorrect spellings (or inserted out-of-place punctuation symbols) of known Hezbollah

  agents, including Kairaba Supermarket, Congo Futur, Kassim Jajideen, Ali Tajideen, Husayn

  Tajideen, Tajco, and Tajco Limited, thus allowing Hezbollah to continue to launder financial

  contributions to it through HSBC. All of the persons and entities, other than Kassim Tajideen

  (who was designated on May 27, 2009), were designated as SDGTs on December 9, 2010.

         589.    During the Relevant Time Period, when a conscientious HSBC Bank USA AML

  employee raised questions about the Bank approving, and not generating “alerts”, concerning

  financial transactions for designated FTO, Hamas, Jeff Kraft, an HSBC Bank USA Senior Vice-

  President, pulled the employee into a private conference room, and said:

                 “Do you know what would happen if the government found out about
                 the “compliance error” email? They would shut us down. Do you
                 fucking understand we are under a Cease and Desist Order and you are
                 putting in writing that we have a compliance error? Gary Peterson (then
                 the HSBC Bank USA Chief Compliance Officer) would fire you in two
                 seconds if he found out about this…”

         590.    Upon information and belief, HSBC Bank USA, with consistent pressure from

  HSBC Group during the Relevant Time Period, laundered billions of USD for designated FTO,

  Hezbollah, and/or for known or suspected Hezbollah Agents.

         591.    And then, on July 17, 2012, the Senate Committee of Homeland Security and

  Governmental Affairs Permanent Subcommittee on Investigations conducted its now-famous

  hearing: “U.S. Vulnerabilities to Money Laundering, Drugs, and Terrorist Financing: HSBC Case

  History”, and those who heard about it or read about it would soon come to know the extent of the

  vast criminal enterprise that is HSBC.

         592.    Incredibly, this Subcommittee of Congress found that HSBC Bank USA and HSBC

  Group were deficient in absolutely every BSA or AML area or category covered by the two



                                                 136
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 137 of 399 PageID #: 137



  previous Agreements/Orders from governmental authorities in 2003 and 2010, as discussed above.

         593.   The Subcommittee, after analyzing some 1.4 million documents and taking

  testimony from current and former HSBC management employees, made these Findings:

                (1) Longstanding Severe AML Deficiencies. HBUS operated its
                correspondent accounts for foreign financial institutions with
                longstanding, severe AML deficiencies, including a
                dysfunctional AML monitoring system for account and wire
                transfer activity, an unacceptable backlog of 17,000 unreviewed
                alerts, insufficient staffing, inappropriate country and client risk
                assessments, and late or missing Suspicious Activity Reports,
                exposing the United States to money laundering, drug trafficking,
                and terrorist financing risks.

                (2) Taking on High Risk Affiliates. HBUS failed to assess the
                AML risks associated with HSBC affiliates before opening
                correspondent accounts for them, failed to identify high risk
                affiliates, and failed for years to treat HBMX as a high risk
                accountholder.

                (3) Circumventing OFAC Prohibitions. For years in connection
                with Iranian U-turn transactions, HSBC allowed two non-U.S.
                affiliates to engage in conduct to avoid triggering the OFAC filter
                and individualized transaction reviews. While HBUS insisted,
                when asked, that HSBC affiliates provide fully transparent
                transaction information, when it obtained evidence that some
                affiliates were acting to circumvent the OFAC filter, HBUS failed
                to take decisive action to confront those affiliates and put an
                end to conduct which even some within the bank viewed as
                deceptive.

                (4) Disregarding Terrorist Links. HBUS provided U.S.
                correspondent accounts to some foreign banks despite evidence
                of links to terrorist financing.

         594.   The history of HSBC Bank USA’s AML program during the 2000-2012 time frame

  demonstrates just how far gone HSBC Group was with regard to avoiding United States anti-

  terrorism and AML laws were concerned, and how much of a blind eye HSBC Bank USA would

  turn to avoid conflict with HSBC Group affiliates and their management.

         595.   HSBC Bank USA’s Chief Compliance Officer from 2000 to 2008 was Carolyn



                                                137
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 138 of 399 PageID #: 138



  Wind. She also held the AML Director title from 2000 to 2003; and then from 2007 to 2008.

  When Wind raised concerns over systemic understaffing of the Bank AML and Compliance

  Departments to the HSBC North America Holdings Board of Directors in late 2007, she was

  terminated.

         596.   Ms. Wind’s successor, Lesley Midzain, held the same two titles Carolyn Wind had

  held, but for only two years, 2007 to 2009, at which time she was dismissed by HSBC Bank USA

  because both the OCC and the Federal Reserve concluded she did “not possess the technical

  knowledge or industry experience to continue as the BSA/AML officer.” Similarly, in 2009, the

  OCC concluded that Midzain did not have the requisite expertise for her position. HSBC Bank

  USA removed her from her AML position.

         597.   Ms. Midzain’s successor, a former Treasury official named Wyndham Clark, came

  on board amidst an intensifying OCC investigation (again) of longstanding and very serious AML

  issues at HSBC Bank USA.         Clark quickly determined that the HSBC Bank USA AML

  Department was only in existence because it had to be, not because anyone in HSBC Bank USA

  or HSBC Group management truly wanted to reform the Bank’s overall AML performance.

         598.   Clark quickly determined, and advised the HSBC North America Holdings Board

  of Directors, that HSBC Bank USA had the highest risk profile of any bank he had ever examined,

  and that the Bank’s systems and controls were inconsistent with the high AML risk profile. On

  May 10, 2010, Clark emailed a colleague in Compliance: “With every passing day I become more

  concerned…if that’s even possible.”

         599.   By July of 2010, Clark resigned with this email:

            “[T]he bank has not provided me the proper authority or reporting
            structure that is necessary for the responsibility and liability that this
            position holds, thereby impairing my ability to direct and manage the
            AML program effectively. This has resulted in most of the critical



                                                  138
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 139 of 399 PageID #: 139



             decisions in Compliance and AML being made by senior Management
             who have minimal expertise in compliance, AML or our regulatory
             environment, or for that matter, knowledge of the bank (HBUS) where
             most of our AML risk resides. Until we appoint senior compliance
             management that have the requisite knowledge and skills in these
             areas, reduce our current reliance on consultants to fill our knowledge
             gap, and provide the AML Director appropriate authority, we will
             continue to have limited credibility with the regulators.”

         600.    As if two previous governmental Agreements and/or Cease and Desist Orders were

  not enough, finally, after the Senate hearing and further investigation by five governmental bodies–

  the OCC; the United States Department of Justice (“DOJ”); the Financial Crimes Enforcement

  Network (“FinCEN”), part of the Department of Treasury; the Board of Governors of the Federal

  Reserve System (“Fed”); and the New York County District Attorney’s Office–HSBC entered into

  five different Settlement Agreements, Consent Orders, and/or Deferred Prosecution Agreements

  (“DPAs”) on or about December 11 and 12, 2012. All told, HSBC was fined to the tune of $1.9

  billion by these various governmental entities which amount, it was widely reported, represented

  about five weeks of Bank profits based upon 2011 numbers. This was the third time in ten years

  that HSBC Bank USA had been the subject of multiple governmental Cease and Desist Orders and

  Agreements assessed against it for flagrant violations of U.S. banking and AML laws.

         601.    In the “Statement of Facts” attached to the DPA entered into between the DOJ, the

  New York District Attorney’s Office (“NYDAO”), and HSBC Bank USA and HSBC Holdings,

  HSBC admitted that if the criminal matter were to proceed to trial, the DOJ/NYDAO would prove,

  beyond a reasonable doubt, that:

             a. HSBC Bank USA failed to adequately monitor over $200 trillion in
                wire transfers between 2006 and 2009 from customers located in
                countries that HSBC Bank USA classified as “standard” or
                “medium” risk;
             b. HSBC Bank USA failed to adequately monitor billions of dollars in
                purchases of physical USD (“Banknotes”) between 2006 and 2009
                from HSBC Group affiliates;



                                                  139
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 140 of 399 PageID #: 140



             c. HSBC Bank USA failed to provide adequate staffing and other
                resources to maintain an effective AML program;
             d. Despite the fact that it was required by the BSA to conduct due
                diligence on its fellow HSBC Group affiliates for which it
                maintained correspondent accounts, HSBC Bank USA failed to
                conduct such due diligence, and this was in large part due to a formal
                policy to not conduct such due diligence set forth in an HSBC Bank
                USA AML Procedures Manual;
             e. HSBC Bank USA failed to monitor wire transfers for correspondent
                accounts by knowingly inappropriately setting the “risk category”
                for customers’ accounts and therefore not having such transactions
                be subject to the “alerts” on the Wire Filter System;
             f. Despite the fact that HSBC Bank USA’s “Banknotes” line of
                business was considered “high risk”, from 2006 through 2009, the
                Banknotes’ AML Compliance Department consisted of one, or at
                times two, people;
             g. In the fact of known AML deficiencies and high risk lines of
                business, HSBC Bank USA further reduced the resources available
                to its AML program in order to cut costs and increase profits;
             h. By 2007, only one year after the Written Agreement with the OCC
                had been lifted, HSBC Bank USA had fewer AML employees than
                required by its own internal plans;
             i. As to HSBC Holdings, from the mid-1990s through at least
                September of 2006, it violated both U.S. and New York State
                criminal laws by knowingly and willfully moving hundreds of
                millions of dollars through the U.S. financial system on behalf of
                banks located in Iran and elsewhere, and persons listed as parties or
                jurisdictions sanctioned by the Office of Foreign Assets Control
                (“OFAC”) in violation of U.S. economic sanctions;
             j. As to HSBC Holdings, that it violated New York State Penal Law,
                Sections 175.05 and 175.10, which make it a crime to “with intent
                to defraud…make or cause to a false entry in the business records of
                an enterprise or prevent the making of a true entry or cause the
                omission thereof in the business records of an enterprise.”
             k. During the Relevant Time Period, HSBC Bank USA processed
                hundreds of millions of dollars in transactions involving Sanctioned
                Entities in violation of U.S. sanctions.

         602.    Whatever one may think of the size of the monetary penalties, the OCC $500

  million “civil penalty” was its largest ever at that time. In its press release, the OCC stated that:

                 “Today’s $500 million penalty against HSBC for violating the BSA
                 is the largest penalty ever assessed by the OCC. The size of the
                 penalty reflects the severity and duration of the violations…The
                 actions taken against HSBC are a milestone for BSA compliance



                                                   140
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 141 of 399 PageID #: 141



                 and enforcement that also serve to remind us that we must remain
                 vigilant against these abuses and continue to work to prevent
                 criminals and terrorists from taking advantage of our nation's
                 financial institutions. The action also highlights the importance of
                 banks' effectively managing operational risk and the consequence of
                 failing to do so."

         603.    Likewise, the Fed’s $165 million civil monetary penalty against HSBC Holdings

  and HSBC North America Holdings was at that time the largest ever assessed by it and was

  assessed because of “unsafe and unsound practices related to insufficient compliance with BSA

  and AML requirements, and U.S. economic sanctions…Investigations also found compliance gaps

  at the firm's subsidiaries in Europe and the Middle East that enabled sanctioned entities to illegally

  route dollar payments through the U.S. financial system.”

         604.    In the Fed’s Order of Assessment of a Civil Money Penalty Issued Upon Consent

  Pursuant to the Federal Deposit Insurance Act, which was signed by authorized HSBC

  representatives, HSBC Holdings and HSBC North America Holdings, Inc. admitted:

                 a. That it violated the BSA by willfully failing to establish and maintain an
                    effective AML program and willfully failing to establish due diligence for
                    foreign correspondent accounts; and
                 b. That it willfully violated the International Emergency Economic Powers Act
                    (“IEEPA”) by violating or attempting to violate regulations restricting
                    economic transactions with Iran.

         605.    On December 11, 2012, the DOJ announced that HSBC Holdings and HSBC Bank

  USA had agreed to a Deferred Prosecution Agreement (“DPA”) in consideration of a $1.256

  billion forfeiture. Portions of the press release by the DOJ speak volumes:

                 A four-count felony criminal information was filed today in federal
                 court in the Eastern District of New York charging HSBC with
                 willfully failing to maintain an effective anti-money laundering
                 (AML) program, willfully failing to conduct due diligence on its
                 foreign correspondent affiliates, violating IEEPA and violating
                 TWEA. HSBC has waived federal indictment, agreed to the filing
                 of the information, and has accepted responsibility for its criminal
                 conduct and that of its employees.



                                                   141
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 142 of 399 PageID #: 142



         606.    In its December 11, 2012, press release announcing the $875 million total

  settlement amount with HSBC, the Treasury Department announced:

                 The penalties reflect the damage to the integrity of the U.S. financial
                 system inflicted by HSBC, and the federal government’s intolerance
                 of behavior and business practices that disregard BSA requirements
                 and U.S. sanctions regimes.
                 “These settlements implicate willful and dangerous practices by one
                 of the world’s biggest banks,” said Under Secretary for Terrorism
                 and Financial Intelligence David S. Cohen. “HSBC absolutely knew
                 the risks of the business it pursued, yet it ignored specific, obvious
                 warnings.”

         607.    The HSBC Defendants have a longstanding relationship with Iran.

         608.    In 1999, HSBC Group established a relationship with the Tehran office of Bank

  Melli Iran, and it launched an “Iran Representative” office in Tehran, Iran that same year.

         609.    In December 2000, HSBC Group members entered into a $500 million project

  finance agreement with six Iranian commercial banks: Bank Saderat Iran, Bank Melli Iran, Bank

  Mellat, Bank Tejarat, Bank Sepah and the Export Development Bank of Iran (“EDBI”).

         610.    Beginning in the late 1990s, Defendant HBSC-Europe and Defendant HSBC-

  Middle East devised a procedure whereby their Iranian Bank Co-conspirators put a cautionary note

  in their SWIFT-NET payment order messages including language such as, “care sanctioned

  country,” “do not mention our name in NY,” and “do not mention Iran.”

         611.    Eurodollar payment transactions with these cautionary notes automatically fell into

  what Defendant HSBC-Europe termed a “repair queue,” where employees of HBSC-Europe and

  HSBC-Middle East manually removed all references to Iranian-sanctioned entities from the

  SWIFT-NET messages associated with each transaction.

         612.    Between 2001 and 2007, the HSBC Defendants actively participated in the

  Conspiracy by repeatedly undertaking various methods to facilitate Eurodollar payments, trade




                                                  142
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 143 of 399 PageID #: 143



  finance and foreign exchange transactions on behalf of Iran through the United States that would

  evade U.S. sanctions by disguising Iran’s financial activities as its USD funds were cleared and

  settled by U.S. financial institutions, including Defendant HSBC-US.

         613.    Unlawful Iranian transfers of USD funds from HSBC-Europe and HSBC-Middle

  East were sent through the HSBC Group’s USD correspondent accounts at HSBC-US by:

         a.      Deleting references to Iran from the payment instructions (a.k.a. “stripping” the
                 transactions), or otherwise altering the SWIFT-NET messages, to either omit or
                 falsify information that would have otherwise indicated Iran’s involvement in the
                 transaction; and

         b.      Styling transactions as bank-to-bank “cover” transactions between two non-Iranian
                 banks, solely because the MT 202 payment order message format used for such
                 transactions did not expressly obligate HSBC to identify the transaction’s originator
                 and beneficiary, thus avoiding any disclosure of the transaction’s Iranian
                 connections, and blocking HSBC- US’s electronic filter algorithms from
                 recognizing the transaction, let alone assessing whether it qualified for any OFAC
                 exemption or license.

         614.    Defendant HSBC-Europe created detailed plans to avoid triggering HSBC-US’s

  automated OFAC filter software and reduce the need for “manual intervention” (e.g. the re-

  formatting Eurodollar transactions), thus sparing HSBC-Europe’s employees from the need to

  manually alter the SWIFT-NET messages in order to remove references that might otherwise

  identify the presence of Iranian parties to the transaction, and associated scrutiny.

         615.    This enabled the HSBC Defendants’ business with Iran in the Eurodollar market to

  proceed quickly and profitably.

         616.    In 2010, facing U.S. government investigations, HSBC-US hired Deloitte LLP as

  its outside auditor to identify and examine HSBC Group’s OFAC sensitive USD funds transactions

  involving Iran and other prohibited countries or persons that went through the bank.

         617.    That “review” identified more than 25,000 illegal transactions that involved Iran,

  worth a total of more than $19.4 billion in USD funds.



                                                  143
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 144 of 399 PageID #: 144



         618.    The payment orders had been sent to HSBC-US and other financial institutions in

  the United States without referencing Iran, ensuring that the Eurodollar payment transactions

  would be processed without delay and not be blocked nor rejected by the algorithms in the

  automated OFAC filtering systems.

         619.    The HSBC Defendants deliberately amended SWIFT-NET payment order

  messages and used MT 202 cover payments to conceal the nature of the transactions from HSBC-

  US automated OFAC sanction screening filters and those of other financial institutions in the

  United States, and HSBC-US was aware that the other HSBC Defendants used such methods to

  alter payment order messages.

         620.    At the same time, the HSBC Defendants further trained, mentored and educated

  their Iranian Co-conspirators on how to deceptively format SWIFT-NET payment order messages,

  inter alia, to avoid detection and scrutiny by U.S. financial institutions, thus ensuring that Iran

  could solicit other conspirators to facilitate Eurodollar payments in a like manner.

         621.    Accordingly, the HSBC Defendants’ (and other Defendants’ and Co- conspirators’)

  willingness to process payments in this manner enabled Iran to flood the global financial system

  with undetectable U.S. dollar payment transactions and effectuate—what would have otherwise

  been preventable—transfers of USD funds to Hezbollah and the IRGC.

         622.    Defendant HSBC Holdings was aware of Defendants HBSC-Europe and HSBC-

  Middle East’s involvement in the Conspiracy with Iran as early as 2000.

         623.    For example, HSBC Group AML Compliance Head Susan Wright received an

  email on June 9, 2000, from Bob Cooper, an HSBC colleague, informing Wright of an existing

  procedure that the HSBC Defendants were already employing to avoid OFAC filter detection.

         624.    Cooper explained:




                                                  144
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 145 of 399 PageID #: 145



            a.     A client bank had been “automatically replacing a remitter’s name with that of”
                   the client bank and that bank was utilizing bank-to-bank “cover payments” because
                   the payment message formats did not expressly require identification of either the
                   underlying party originating the transaction or the transaction’s ultimate
                   beneficiary.

            b.     In the future, for OFAC sensitive transactions, that bank would “arrange cover
                   for the payment using MT202/203 remittances.”

            c.     In addition, that bank planned to send a separate ‘MT100 message’ to the
                   recipient bank, providing full payment details for the originator and ultimate
                   beneficiary.

            625.   Cooper’s email overtly acknowledged that “[i]n this way a payment in US$ can be

  made for an individual or company on the OFAC list, without the name being ‘detected’ by the

  OFAC filters that all US banks would apply.”

            626.   Several days later, on June 14, 2000, Wright forwarded Cooper’s June 9, 2000

  email to the then-current Head of HSBC Group Compliance, Matthew King.

            627.   In her cover email, Wright stated that the “practice” detailed by Cooper was

  “unacceptable” and informed King that it was her position that:

            a.     “We advised them that this was contrary to SWIFT guidelines (drawn up to address
                   FATF concerns re money laundering via wire transfers) which required that the full
                   details (names and addresses) of remitters and beneficiaries are included.”

            b.     “From a Group perspective I consider the continuation of this practice [the client
                   bank’s future plan to conceal OFAC sensitive transactions behind bank-to-bank
                   transfers] to be unacceptable as a deliberate and calculated method to avoid US
                   OFAC sanctions and has the potential to raise serious regulatory concerns and
                   embarrass the Group.”

            628.   Senior HSBC Group officials were aware of the Conspiracy, including the specific

  methods and overt acts by which Iran, the Iranian banks and the HSBC Defendants were carrying

  it out.

            629.   However, despite this awareness, senior compliance officials of HSBC Group and

  its subsidiary banks and entities (including compliance officials at Defendants HSBC Holdings,



                                                   145
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 146 of 399 PageID #: 146



  HSBC-Europe, HSBC-Middle East, and HSBC-US) did not put an end to this illicit banking

  “practice” with Iran. Instead, with clear knowledge of its purpose—and awareness that other banks

  participated in the Conspiracy—they knowingly employed similar techniques to evade OFAC

  requirements, thus allowing the HSBC Defendants to continue deploying and refining their

  respective “procedures” to facilitate illegal Eurodollar payments from and for Iran in USD funds.

         630.   In late 2000, in coordination with the CBI, HSBC signed a project finance

  framework agreement with six Iranian commercial banks: including Bank Melli, Bank Saderat,

  Bank Mellat, Bank Tejarat, Bank Sepah and the Export Development Bank of Iran.

                1.      HSBC-EUROPE’S 2001 “BANK MELLI PROPOSAL”

         631.   In or around January 2001, Bank Melli’s London branch maintained Eurodollar

  accounts with several other major international banks, but was interested in establishing a

  relationship with HSBC that would give HSBC the majority of Bank Melli’s USD funds clearing

  and settlement business.

         632.   In an April 30, 2001 letter, Defendant HSBC-Europe presented Bank Melli in

  London with a proposal (the “Bank Melli Proposal”) for processing Bank Melli payments. HSBC-

  Europe’s proposal boasted that HSBC-Europe was “…confident that we have found a solution to

  processing your payments with minimal manual intervention.”

         633.   The Bank Melli Iran Proposal expressly underscored that, if it adopted HSBC-

  Europe’s “solution,” Bank Melli would not be identified as a sender in any payment order message

  and, thus, HSBC-Europe would ensure that Iranian transactions involving USD funds would not

  run into any ‘speed bumps’ or other obstacles.

         634.   The “solution” provided specific alternative wording, as it explained:

         “The key is to always populate field 52 – if you do not have an ordering party then quote
         ‘One of our Clients,’ never leave blank. This means that the outgoing payment instruction
         from HSBC will not quote ‘Bank Melli’ as sender – just HSBC London and whatever is in


                                                   146
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 147 of 399 PageID #: 147



         field 52. This then negates the need to quote ‘DO NOT MENTION OUR NAME IN NEW
         YORK’ in field 72.”

         635.    HSBC-Europe’s proposal further requested, “In order to test our proposed solution

  we would appreciate if you used the following templates when submitting your next payments to

  the following customer, or alternatively submit a USD 1 test payment” and provided the following:

         MT202
         20:    Your Ref….
         21:    Related Ref….
         32:    Amount/currency/Value date….
         50:    DO NOT QUOTE IF IRANIAN
         52:    Customer Name OR One of our clients MUST BE COMPLETED
         53:    /68296908
         54:
         56:
         57:    Beneficiary Banker (SWIFT codes where possible)
         58:    Beneficiary (SWIFT codes where possible)
         70:    Any Payments details for beneficiary…
         72:    Please leave blank
         MT100
         Pay as above.
         (Emphasis in the original.)

         636.    Thus, the Bank Melli Proposal documented the HSBC Defendants’ active

  coordination and participation in the Conspiracy to illegally remove, omit or falsify essential

  information from SWIFT-NET messages so as not to trigger OFAC sanctions screening filters or

  otherwise permit HSBC-US or other U.S depository institutions to detect Iranian transactions in

  USD funds.27

         637.    In 2001, John Wilkinson served as HSBC-Europe’s Institutional Banking

  Relationship Manager for HSBC-Europe’s Bank Melli account.

         638.    In a June 28, 2001 email titled “Re: Bank Melli” to HSBC-US Wilkinson discussed



  27
    An internal HSBC memorandum that was associated with the Bank Melli Proposal also makes
  clear HSBC’s awareness of Defendant Standard Chartered Bank’s role as NIOC’s primary
  (Western) banker at the time.


                                                147
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 148 of 399 PageID #: 148



  the Bank Melli Proposal, describing HSBC-Europe’s “usual method” to alter the wording of

  Iranian payment order messages, and the rationale for doing so:

         •       “Once the proposition goes live, we have instructed Bank Melli to alter the format
                 of its [sic] payments to achieve straight through processing. The field 52 input of
                 ‘one of our clients’ is a standard phrase used by MPD [Multicurrency Payments
                 Department] in these situations.”

         •       “Since sending the letter we have further asked them to only put ‘One of our clients’
                 in field 52, thus removing the chance of them inputting an ‘Iranian referenced’
                 customer name, that causes fall out of the cover payment sent to HSBC-US and a
                 breach of OFAC regulations.”

         639.    In further support of his position to continue this standard ‘procedure,’ Wilkinson

  explained that a payment involving an Iranian bank had been blocked because HSBC-Europe’s

  MPD [Multicurrency Payments Department] “failed to spot the poor input and did not follow the

  normal procedure of altering the payment.”

         640.    In other words, the HSBC Defendants’ “normal” procedure was to conspire with

  Iranian banks, including Bank Melli, to deliberately alter payment order messages prior to sending

  them to New York for the express purpose of avoiding detection and analysis by U.S. banks,

  regulators and law enforcement.

         641.    In an email exchange in October 2001 between David Bagley, Defendant HSBC-

  Middle East’s Regional Head of Legal and Compliance, and Matthew King, a member (and later

  Head of) HSBC Group’s Audit Department, King noted:

         We also have to bear in mind pending US legislation which will in effect give the US
         extraterritorial authority over foreign banks, particularly if we are unfortunate enough to
         process a payment which turns out to be connected to terrorism. My own view therefore is
         that some of the routes traditionally used to avoid the impact of US OFAC sanctions may
         no longer be acceptable.

         642.    HSBC Group AML Head Susan Wright and Money Laundering Control Officer

  John Allison received copies of King’s email.




                                                  148
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 149 of 399 PageID #: 149



         643.    King’s email further confirms that senior executives and managers within the

  HSBC Group comprehended what the HSBC Defendants (and other foreign banks) had

  “traditionally” been doing for years when they used “routes” (a euphemism for altering payment

  order messages prior to routing them to U.S. financial institutions through SWIFT-NET) to avoid

  disclosing a transaction’s Iranian connections, and that some of those transactions might prove to

  be “connected to terrorism.”

         644.    A January 2003 memorandum authored by HSBC-Middle East and disseminated

  to other members of the HSBC Defendants confirms not only the HSBC Defendants’ ongoing

  participation in the Conspiracy, but also their knowledge of the participation of other co-

  conspirators, and Iran’s desire to further evade U.S. sanctions.

         645.    The memorandum stated in relevant part:

         •       “It is believed that some service providers amend the payments to ensure Iran is not
                 mentioned in the body of the payment instruction to their USD correspondent. This
                 process minimizes the risk of payment being referred to OFAC.”

         •       “Currently, it is estimated that Iranian banks issue up to 700 USD payments a day
                 using their USD providers, mainly banks in the UK and Europe, which in turn use
                 their New York USD correspondents to effect the payments.”

         646.    In addition to acknowledging the existence of the Conspiracy, the HSBC-Middle

  East memorandum also advised:

         “[T]here is substantial income opportunity to sell a USD payments proposition to Iranian
         banks in view of the impending FATF regulations...The [requirements of the] new
         regulations…increases the risk of Iranian payments being held in the USA as they may fall
         foul of the OFAC regulations. The Iranian Banks have now prioritized this issue and are
         now actively seeking a solution from their banks, including HSBC.”

         647.    From at least 2003 forward, HSBC provided banking and payment services in the

  Eurodollar market to, among other Iranian entities, the NIOC (which, as noted previously, was




                                                  149
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 150 of 399 PageID #: 150



  later designated pursuant to E.O. 13382 and identified as an agent or affiliate of the IRGC during

  the relevant time period).28

         648.    Over the course of the next several years, the HSBC Defendants continued their

  participation in the Conspiracy.

         649.    In an October 9, 2006 email, David Bagley [HSBC-Middle East’s Regional Head

  of Legal and Compliance] informed senior HSBC Group officials that key U.S. policymakers were

  “…in favour of withdrawing the U-Turn exemption from all Iranian banks. This on the basis that,

  whilst having direct evidence against Bank Saderat particularly in relation to the alleged funding

  of Hezbollah, they suspected all major Iranian State owned banks of involvement in terrorist

  funding and WMD [weapons of mass destruction] procurement.”

         650.    Further demonstrating his awareness of the risks HSBC was engaged in with Iran,

  Bagley was listed as the contact person on the April 19, 2007 Wolfsberg Group press release

  calling for more transparency for international wire transfers “to promote the effectiveness of

  global anti-money laundering and anti-terrorist financing programs.”

         651.    Eight months later, in a June 8, 2007 email, Bagley informed HSBC Holding’s

  CEO, Michael Geoghegan, and others, that “[U.S. Treasury Under Secretary for Counter Terrorist

  Financing and Sanctions] Levey essentially threatened that if HSBC did not withdraw from

  relationships with [redacted] we may well make ourselves a target for action in the US.”



  28
    The HSBC Defendants also provided Eurodollar, trade-finance, and foreign exchange services
  for NIOC. For example, the aforementioned January 2003 HSBC-Middle East memorandum stated
  that:

         L/C’s [Letters of Credit] issued for Iranian Companies Abroad – Various Group Offices.
         HSBC offices are developing relationships with Iranian Government and non-Government
         companies. The L/C’s issued are normally denominated in USD. Following NIOC’s
         acceptance of HSBC as one of its listed banks, HSBC Bank Middle East now handles Iran’s
         oil export L/C’s. Turnover for this business is about USD400M [million] per year.


                                                 150
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 151 of 399 PageID #: 151



         652.    Bagley’s email thus confirmed that various relationships continued to exist in the

  Eurodollar market with Iran and Iranian banks, including Bank Saderat.

         653.    Bagley not only acknowledged that HSBC had “…an agency banking relationship

  in HSBC-EUROPE both for [redacted] and other Iranian banks,” but he confessed that “[t]here are

  further complications surrounding the process of closure with all Iranian banks as we have some

  USD 9m in reimbursements due from Sepah, where we are running off trade lines, where we may

  need cooperation from Central Bank of Iran.”

         654.    On December 11, 2012, the U.S. Department of Justice (“DOJ”) announced that

  Defendants HSBC Holdings and HSBC-US had admitted to Anti-Money Laundering (“AML”)

  and OFAC sanctions violations, and had agreed to enter into a Deferred Prosecution Agreement

  and pay a $1.256 billion forfeiture. As explained further infra, DOJ issued a press release

  announcing the DPA, and summarizing the HSBC Defendants’ illegal conduct.

         655.    In connection with the DPA, DOJ filed a four-count felony criminal information

  against HSBC Holdings and HSBC-US, charging them with: (1) willfully failing to maintain an

  effective AML program; (2) willfully failing to conduct due diligence on their foreign

  correspondent affiliates; (3) violating the International Emergency Economic Powers Act

  (“IEEPA”); and (4) violating the Trading with the Enemy Act (“TWEA”). HSBC Holdings and

  HSBC-US waived federal indictment, agreed to the filing of the information, and claimed to have

  accepted responsibility for HSBC’s and its employees’ criminal conduct.

         656.    Despite its agreement to overhaul its U.S. and global compliance functions, HSBC

  remained a conduit for illicit funds.

         657.    On December 9, 2010, the U.S. Treasury Department designated Tajco, describing

  it as “a multipurpose, multinational business venture involved in international trade as well as real




                                                  151
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 152 of 399 PageID #: 152



  estate and presided over by Ali Husayn and Kassim Tajideen. Since at least December 2007, Ali

  Tajideen used Tajco Sarl, operating as Tajco Company LLC, as the primary entity to purchase and

  develop properties in Lebanon on behalf of Hizballah.”

         658.    The designation also covered Kairaba Supermarket, a subsidiary business of Tajco

  Ltd.

         659.    A July 13, 2012 article published by Reuters entitled “Special Report: HSBC’s

  Money-Laundering Crackdown Riddled With Lapses” reported that an HSBC-US compliance

  officer had identified suspicious transactions involving Hezbollah, specifically Tajco and Kairaba

  Supermarket.

         660.    In December 2013, the Treasury Department announced that Defendant HSBC- US

  agreed to remit $32,400 to settle potential civil liability for three apparent violations of the Global

  Terrorism Sanctions Regulations, 31 C.F.R. Part 594.

         661.    The fine reflected the fact that HSBC-US facilitated transactions in late 2010 and

  early 2011 worth about $40,000 that benefited Tajco.

         662.    Although a relatively small sum, the facilitation of terrorism financing for

  Hezbollah a considerable time after Defendants HSBC Holdings and HSBC-US began negotiating

  their deal with DOJ, strongly suggests that, as of early 2011, the HSBC Defendants had not

  seriously remediated their AML/CFT controls and procedures, even after being caught committing

  hundreds of felonies.

                 2.       DEFENDANT HSBC-US’S AGREEMENT TO, AND
                          PARTICIPATION IN, THE CONSPIRACY IN VIOLATION OF 18
                          U.S.C. § 2332d

         663.    As alleged in greater detail below, even though at all relevant times Defendant

  HSBC-US was aware that: the HSBC Defendants were participating in the Conspiracy to

  unlawfully transmit Iranian USD funds through U.S. banks (including HSBC-US); and


                                                   152
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 153 of 399 PageID #: 153



  periodically complained about Defendants HSBC-Middle East and HSBC-London’s conduct and

  proposed new procedures and policies for HSBC Group members that would have provided

  HSBC-US improved transparency, HSBC-US took no measures to prevent HSBC-US from

  facilitating hundreds of millions of dollars of payments to Iran in violation of 18 U.S.C. § 2332d.

  Accordingly, in addition to violating § 2332d, HSBC-US’s conduct evidenced its agreement to

  continue participating in the Conspiracy despite its complaints, its knowledge or deliberate

  indifference to the Conspiracy’s criminal objectives and purposes, and its commission of multiple

  overt acts in furtherance of the Conspiracy.

         664.    One key example of HSBC-US’s failure to take substantive measures to ensure that

  it would not facilitate the HSBC Defendants’ provision of illegal material support and services to

  Iran is reflected in a July 12, 2001 e-mail to senior employees at HSBC-US (containing a

  memorandum authored by HSBC Group Representative for Iran, John Richards).

         665.    Richards’s memorandum outlined the business opportunities members of the

  HSBC Group were presented with in connection with prospects to expand and grow HSBC

  Group’s relationships with Iran, the CBI and Bank Melli, explaining:

         a.      “We have been approached by the Central Bank of Iran to take back their USD
                 clearing business from Natwest. In principal I am keen to do this but on the clear
                 proviso that it can be done profitably and on a sustainable basis.”

         b.      “One of our key objectives for the year is to develop HSBC’s Asset Management
                 activities in Iran and with the Central Bank now managing the oil price stabilization
                 fund amounting to some USD10bn there is considerable scope for this. Obviously
                 many foreign banks are chasing the same business and so we need to demonstrate
                 some competitive or relational advantage. The proposal from the Central Bank was
                 therefore not unwelcome…The Central Bank manages their transactions through
                 Bank Melli London…”

         c.      “In summary if we can make this business independently profitable and sustainable
                 the benefits that we can derive particularly from the Treasury Asset Management
                 and Investment spin offs will be substantial.”




                                                 153
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 154 of 399 PageID #: 154



         666.    Richards’s memorandum also demonstrates the HSBC Defendants’ awareness that

  other foreign banks (including Defendants) were eagerly pursuing U.S. dollar clearing and

  settlement business with the CBI in the Eurodollar market.

         667.    On July 12, 2001, Denise Reilly, HSBC-US’s Senior Manager in Payment

  Operations, sent an e-mail titled “Re: Bank Melli” to various senior HSBC-US employees in which

  she stated, “It was relayed to us that the Group (with the Backing of Bond) [the Chairman] was

  looking to significantly grow our presence in Iran.” Reilly also explained that the “current lines of

  credit [for Iran] were reported to be $800m, trade lines of $150m and growth was anticipated in

  trade, cash management and internet banking.”

         668.    Thus, HSBC-US senior employees understood the significance to the HSBC

  Defendants of their Iranian business and specifically, the HSBC Defendants’ relationship with

  Bank Melli.

         669.    As early as 2001, senior HSBC-US payments, compliance and business managers

  were informed that Iranian Eurodollar payment transactions were being sent by Defendant HSBC-

  London to HSBC-US for clearing and settlement in USD funds after references to Iran had been

  deleted.

         670.    HSBC-US employees were also informed of an HSBC-London proposal to

  streamline the processing of Iranian U-turn transactions by omitting references to Iran so that the

  payment orders would not be halted by OFAC’s sanctions screening filter in the United States.

  Emails at the time show that senior HSBC-US officials expressed discomfort with the HSBC-

  London proposal, but took no other action to stop or prevent the activity already occurring.




                                                  154
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 155 of 399 PageID #: 155



         671.   As noted above, a senior HSBC-US employee received an e-mail on June 28, 2001

  titled “Re: Bank Melli,” which described HSBC-London’s “usual method” of altering payment

  order messages and the reasons for doing so.

         672.   Another example of HSBC-US’ knowledge and acquiescence in the Conspiracy is

  memorialized in a November 14, 2002 memorandum entitled “COMPLIANCE-OFAC ISSUES

  IN GENERAL AND SPECIFIC TO IRAN” authored by HSBC-London’s Multicurrency

  Payments Department Head Malcolm Eastwood (“the Eastwood Memorandum”).

         673.   The Eastwood Memorandum was sent to both HSBC-US and HSBC-London

  employees and forwarded to additional HSBC-US employees in separate emails.

         674.   The Eastwood Memorandum discussed both HSBC’s “cover payment method” of

  evading U.S. sanctions and the specific actions taken by HSBC to modify the contents of payment

  messages. In relevant parts, the Eastwood Memorandum stated:

         •      “As the custodian of HSBC-Europe’s payments operation I currently feel that we
                may be exposing ourselves to unnecessary and unacceptable Reputational and
                Operational Risk when we are handling payments originating from FIs [financial
                institutions] domiciled in or who are a local branch of an FI domiciled in an OFAC
                regulated country.”

         •      “HSBC-Europe’s historical practice has been to send these types of payments
                where the U Turn principal applies (ie funds are generally moving from an
                European bank to another European bank for the credit of an OFAC regulated
                entity) via the Cover Payment method. This means that the payment instructions
                received by HSBC-US contains no mention of the country or entity involved. My
                understanding is that this has been accepted practice for many years and that HSBC-
                Europe IBL hold accounts, some in USD for FIs domiciled in these countries ie
                Cuban, Iranian etc.”

         •      “The Iranian banks continue to send us what I describe as conditional payment
                instructions which for HSBC-Europe require an element of amendment by
                ourselves. This introduces operational risk and under FATF principles we should
                not be amending these payments instructions. Acceptance of these items over many
                years means that we are bound by the precedents currently in place, and I believe
                that we need to break these precedents…”




                                                 155
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 156 of 399 PageID #: 156



         •       “[W]e need…[t]o agree a ‘template’ payment instruction for these U Turn
                 Payments which can be used by PCM Sales and the RM team and sent to the Iranian
                 Banks stipulating that payments must be formatted in this way, confirming that we
                 will be sending these via the Serial method and that any deviation from this
                 template will be at the Iranian Banks own risk.”

         •       “Whilst I am told that there are significant business opportunities particularly with
                 countries such as Iran there are also substantial Reputational and Operational Risks,
                 not to mention financial losses associated with it.”

         675.    In addition, HSBC-US’s OFAC filter occasionally stopped an Iranian-related

  transaction, sent by an HSBC Group affiliate, in which the identifying information had

  inadvertently been retained, demonstrating that undisclosed Iranian U-Turn exemption

  transactions continued to be sent through HSBC-US correspondent accounts.

         676.    US employees were copied on similar memoranda issued by other HSBC

  Defendants during the relevant period. For example, a January 2003 memorandum circulated by

  HSBC-Middle East (and received by several HSBC-US employees) also noted that “[t]he Group

  now has an excellent relationship with all Iranian banks and some very larger Iranian corporates

  such as National Iranian Oil Co, National Petrochemical Co, National Iranian Gas Co, National

  Iranian Steel Co, top Iranian insurance companies, Ministry of Power, Ministry of Post and

  Telecommunications, etc.”

         677.    The memorandum also confirmed the HSBC Defendants’ awareness that other non-

  Iranian banks were participating in the Conspiracy, stating:

                 •      “It is believed that some service providers amend the payments to ensure
                        Iran is not mentioned in the body of the payment instruction to their USD
                        correspondent. This process minimizes the risk of payment being referred
                        to OFAC.”

                 •      “Currently, it is estimated that Iranian banks issue up to 700 USD payments
                        a day using their USD providers, mainly banks in the UK and Europe, which
                        in turn use their New York USD correspondents to effect the payments.”

                 •      “[T]here is substantial income opportunity to sell a USD payments



                                                 156
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 157 of 399 PageID #: 157



                         Proposition to Iranian banks in view the impending FATF regulations. The
                         [requirements of the] new regulations increases the risk of Iranian payments
                         being held in the USA as they may fall foul of the OFAC regulations. The
                         Iranian Banks have now prioritized this issue and are now actively seeking
                         a solution from their banks, including HSBC.”

         678.    An October 2003 document entitled “IRAN-STRATEGY PAPER” circulated to

  senior HSBC-US employees further documented the HSBC Defendants’ eagerness to facilitate

  USD funds transfers for Iran, noting: “One of the reasons to accelerate our process of engagement

  is to demonstrate, to the authorities within Iran, that we are committed to the development of their

  country. This is seen to be particularly important given the more aggressive/pragmatic approach

  to Iranian business adopted by French and German competitor banks.”

         679.    Nevertheless, despite being copied on such memos, HSBC-US took no further

  action to stop the unlawful activities.

         680.    Even when HSBC-US blocked Iranian payment transactions, it failed to take further

  action to ensure that other HSBC Defendants would not continue these illegal practices.

         681.    For example, in late December 2002, HSBC-US’s OFAC sanctions screening filter

  stopped and rejected a payment order listing Bank Melli as the originator of the SWIFT- NET

  message that contained a field that read, “Do not mention our name in NY.”

         682.    An internal HSBC-US email dated December 30, 2002, informed HSBC-US’s

  compliance team about the Bank Melli payment, which once again confirmed the HSBC

  Defendants’ ongoing process of altering payment order messages.

         683.    On June 13, 2003, HSBC-US’s OFAC filter stopped another transaction, this time

  for $150,000 in USD funds, because it included both a reference to Bank Melli and the words “do

  not mention our name.”

         684.    In a June 16, 2003 email entitled “PLC-Re do not mention our name,” HSBC-US




                                                  157
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 158 of 399 PageID #: 158



  compliance officers were notified about the June 13 blocked transaction and received additional

  confirmation of the HSBC Defendants’ illegal practice of altering fields within Iranian payment

  order messages for the express purpose of escaping detection in the United States.

         685.    During 2004, in furtherance of the Conspiracy, HSBC Group members sent

  approximately 7,000 Iranian Eurodollar transactions through various SWIFT-NET network

  accounts for clearance and settlement by Defendant HSBC-US and other correspondent banks in

  the United States without disclosing their source.

         686.    HSBC-US did not report any of the HSBC Defendants’ illegal conduct involving

  Iran to any of its regulators or to U.S. law enforcement at that time.

         687.    During 2005, in furtherance of the Conspiracy, HSBC-London and HSBC-Middle

  East together sent about 5,700 Iranian Eurodollar transactions through various SWIFT-NET

  network accounts for clearance and settlement by Defendant HSBC-US and other correspondent

  banks in the United States without disclosing their source.

         688.    On April 19, 2005, HSBC-US’s OFAC filter again stopped a $362,000 payment

  order from Bank Melli because it contained the phrase “do not mention our name in New York.”

         689.    HSBC-London re-submitted the same payment on April 22, 2005, but HSBC-US

  stopped it again, this time sending HSBC-London a SWIFT-NET message requesting full

  disclosure of the name and address of the underlying originator and ultimate beneficiary of the

  USD funds.

         690.    In early May 2005, HSBC-US stopped a $6.9 million USD payment order

  originating with Defendant Credit Suisse in Zurich because the SWIFT-NET message details

  included the phrase “Bank Melli Iran.”




                                                  158
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 159 of 399 PageID #: 159



           691.   In fact, forty-four of the payments stopped by HSBC-US’s OFAC filter in May

  2005 alone (inadvertently) disclosed Iranian involvement.

           692.   On June 3, 2005, HSBC-US informed Defendant HSBC Holdings that additional

  HSBC-London transfers in the amounts of $1.9 million USD and $160,000 USD had been stopped

  by HSBC-US due to the lack of full disclosure of the originator, beneficiary, and purpose of the

  payment transaction.

           693.   HSBC-London responded that both payment orders were foreign exchange related,

  the originators were Bank Tejarat and Bank Melli,29 and the beneficiaries of the USD funds were

  Persia International Bank and Defendant Credit Suisse’s Zurich office, respectively.

           694.   HSBC-US responded by requesting that HSBC-London follow up with the banks

  to obtain the names and addresses of the initial originators and ultimate beneficiaries, as well as

  confirmation of the underlying purpose of the payments.

           695.   According to information provided by Bank Melli through HSBC-London, the

  $160,000 payment denoted an internal transfer from Bank Melli’s Eurodollar account with HSBC-

  London to Bank Melli’s Eurodollar account with Defendant Credit Suisse’s Zurich office.

           696.   From July 2005 to June 2006, HSBC-Middle East sent more than 2,500 Iranian

  Eurodollar transactions – through its various SWIFT-NET network accounts for clearance and

  settlement by Defendant HSBC-US and/or other correspondent banks in the United States – that

  illegally concealed the required data relating to Iran.

           697.   On November 23, 2005, in an email entitled “Cover payment processed to Credit

  Suisse re ‘Bank Melli’ – USD 100,000,” an HSBC-US OFAC Compliance officer notified HSBC-

  London that, on November 7, 2005, a $100,000 transaction involving Bank Melli had been



  29
       HSBC-London also maintained correspondent accounts for Bank Refah.


                                                   159
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 160 of 399 PageID #: 160



  processed through HSBC-London’s USD account at HSBC-US without transparent

  documentation:

         We are bringing this to your attention as this situation indicates that cover payment
         involving Iran are still being processed by PLC [referring to HSBC-London]. It was our
         understanding that Group payments involving Iran would be fully disclosed as to the
         originators and beneficiaries.

         698.    In furtherance of the Conspiracy, from April 2006 through December 2007, about

  50% of the estimated 700 Iranian Eurodollar payment transactions sent by HSBC-London –

  through its various SWIFT-NET network accounts for clearance and settlement by Defendant

  HSBC-US and/or other correspondent banks in the United States – continued to not disclose their

  connection to Iran.

         699.    In addition, through March 2010, HSBC-US was the conduit for at least twenty-

  four post-U.S. designation Eurodollar transactions on behalf of IRISL and/or its various

  subsidiaries and front companies.

         700.    During the relevant time period, HSBC-US knew that Iran was a designated State

  Sponsor of Terrorism, and that HSBC-US’s USD clearing and settlement operations with CHIPS-

  NY (Eurodollar clearing and settlement), CLS Bank (foreign exchange) and FRB-NY (domestic

  USD clearing and settlement and central bank lender of last resort for the Eurodollar market) were

  being used by the HSBC Defendants to facilitate unlawful transactions in USD funds on behalf of

  Iran in furtherance of the Conspiracy.

         701.    As noted above, on December 11, 2012, Defendants HSBC Holdings and HSBC-

  US entered into a Deferred Prosecution Agreement with DOJ.

         702.    DOJ issued a press release announcing the 2012 DPA’s entry, including the fact

  that the DPA resulted in HSBC Holdings and HSBC-US admitting to AML and sanctions

  violations, as well as the fact that they would pay a $1.256 billion USD forfeiture.



                                                  160
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 161 of 399 PageID #: 161



           703.   In addition to the $1.256 billion forfeiture under the DPA, HSBC Holdings and

  HSBC-US also agreed to pay $665 million in civil penalties – $500 million to the OCC and $165

  million to the Federal Reserve – for the HSBC Defendants’ AML/CFT program violations with

  Iran and other countries and entities.

           704.   DOJ’s press release announcing the DPA quoted then-Assistant Attorney General

  Lanny Breuer:

           HSBC is being held accountable for stunning failures of oversight – and worse – that led
           the bank to permit narcotics traffickers and others to launder hundreds of millions of dollars
           through HSBC subsidiaries, and to facilitate hundreds of millions more in transactions with
           sanctioned countries. The record of dysfunction that prevailed at HSBC for many years
           was astonishing.

           705.   The United States Attorney for the Eastern District of New York Loretta Lynch was

  quoted as stating:

           HSBC’s willful flouting of U.S. sanctions laws and regulations resulted in the processing
           of hundreds of millions of dollars in OFAC-prohibited transactions. Today’s historic
           agreement, which imposes the largest penalty in any [Bank Secrecy Act] prosecution to
           date, makes it clear that all corporate citizens, no matter how large, must be held
           accountable for their actions.

           706.   Manhattan District Attorney Cyrus R. Vance Jr. was quoted in the same press

  release as stating:

           New York is a center of international finance, and those who use our banks as a vehicle for
           international crime will not be tolerated. … Sanctions enforcement is of vital importance
           to our national security and the integrity of our financial system. The fight against money
           laundering and terror financing requires global cooperation, and our joint investigations in
           this and other related cases highlight the importance of coordination in the enforcement of
           U.S. sanctions.

           J.     DEFENDANT BARCLAYS’ AGREEMENT TO, AND PARTICIPATION
                  IN, THE CONSPIRACY

           707.   Until at least May 2008, Defendant Barclays maintained correspondent banking

  relationships with several of the Iranian Bank Co-conspirators, including Bank Saderat and Bank

  Melli.


                                                    161
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 162 of 399 PageID #: 162



         708.    Barclays is a member of SWIFT-Brussels and has historically used the SWIFT-

  NET system to transmit international payment messages from and for financial institutions around

  the world.

         709.    Barclays originally processed USD payment messages through numerous global

  locations.

         710.    Over time, Barclays consolidated its USD payment processing so that the payments

  were predominately processed at Barclays’ Payment Processing Centre located in Poole, England

  (“Poole”).

         711.    Barclays knowingly and willfully engaged in conduct that caused its New York

  branch and other financial institutions in the United States to process Eurodollar payment

  transactions in violation of U.S. sanctions.

         712.    As part of this effort to evade U.S. sanctions against Iran, Barclays:

                 a.      Followed instructions from Iran and its agents not to mention their names
                         in USD payment transaction messages sent to Barclays-New York and to
                         other U.S. financial institutions for clearance and settlement in USD funds;

                 b.      Routed transactions through an internal Barclays sundry account, thereby
                         hiding the payment transactions’ connection to Iranian entities;

                 c.      Amended or reformatted SWIFT-NET payment order messages to remove
                         information identifying Iranian entities involved in the transfer of USD
                         funds; and

                 d.      Re-sent Iranian entities’ SWIFT-NET MT 103 payment order messages as
                         cover payments to take advantage of the lack of transparency as to the
                         ultimate originator/beneficiary that was achieved by using the MT 202
                         bank-to-bank cover payment message format.

         713.    Beginning in 1987, Bank Melli Iran instructed Barclays to process USD

  transactions in favor of Bank Melli’s London branch by referencing only Bank Melli’s Eurodollar

  account number at Midland Bank Plc and without referencing Bank Melli’s name.




                                                  162
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 163 of 399 PageID #: 163



         714.    Bank Melli further instructed Barclays to send separate payment order instructions,

  which included full details about the Eurodollar payment transactions to Midland Bank Plc and

  Bank Melli’s London Branch.

         715.    In response, Barclays memorialized Bank Melli’s instructions for Eurodollar

  market transactions in a memorandum sent by its Head Office to Barclays’ international offices,

  and, as early as the late 1990s, included them in Barclays’ “List of Correspondents” (“LOC”),

  which contained information related to Barclays’ correspondent banking relationships and assisted

  Barclays’ employees in effectuating international payment transactions involving USD funds.

         716.    Barclays’ LOC contained instructions on how to process payments for both

  sanctioned and non-sanctioned banks with which Barclays had correspondent relationships.

         717.    Over time, the LOC grew to include instructions for payments related to several of

  Barclays’ correspondent bank clients and included instructions to use cover payments (SWIFT-

  NET MT 202 payment order messages) when processing payments in USD funds for clearing and

  settlement in the United States, and omitting the names of U.S.-sanctions targets from the payment

  order messages so that U.S. financial institutions could not identify the sanctions nexus of the

  payments.

         718.    In a November 1987 Head Office Circular, Barclays distributed payment

  instructions received from an Iranian bank directing Barclays “to amend the procedures governing

  the transfer of U.S. Dollars for any purpose in favour of our London branch” and to route such

  payments “without mentioning the name of our bank.”

         719.    The reason for, and effect of, these instructions was to disguise Iranian sanctioned

  entity payments from Barclays’ correspondents in the United States so that such correspondents

  would unwittingly process the illegal payments.




                                                 163
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 164 of 399 PageID #: 164



         720.    Barclays’ employees followed the instructions in the LOC when processing USD

  payments involving sanctioned Iranian banks, thereby ensuring that the name of the bank would

  not appear in any MT 202 cover payment messages sent to Barclays’ New York branch for clearing

  and settlement through CHIPS-NY and FRB-NY. For example, with regard to USD payments sent

  on behalf of an Iranian bank, the LOC stated, “[t]he cover MT202 for the direct Payment Order to

  be arranged by the remitting Bank without mentioning [the Iranian bank’s] name ....”

         721.    Barclays’ LOC also contained instructions to contact the remitter or beneficiary for

  routing instructions for certain payments of USD funds involving Iranian sanctioned entities. The

  general instructions for Iranian banks stated:

                                     USD PAYMENTS TO IRAN

                 Certain payments may be blocked by the US Authorities. Therefore, any
                 branch with a USD transfer is advised to contact the remitter beneficiary or
                 beneficiary’s bankers to request specific routing instructions.

         722.    Barclays’ standard operating procedures allowed and even educated its employees

  on how to bypass the sanction screening algorithms in both Poole’s and the U.S. financial

  institution’s OFAC filters to permit illegal payment transactions in USD funds.

         723.    Pursuant to these “standard” procedures, when the Poole filter identified a

  Eurodollar payment transaction that referenced an Iranian entity, that payment order message was

  stopped for further review by Barclays’ employees in Poole.

         724.    If the Poole-based employees found that the payment order message referenced an

  Iranian entity, they would follow one of the following procedures: (i) return the payment order

  message to the remitting entity via a pre-formatted fax cover sheet; (ii) alter or delete fields in the

  SWIFT-NET payment order message; or (iii) change the message type from a serial payment (MT

  103) to a cover payment (MT 202) in order to hide any connection to the Iranian entity.




                                                   164
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 165 of 399 PageID #: 165



          725.    The then-Senior Manager for Barclays Group Payments Industry Management in

  Poole explained that if the MT 202 payment order message contained beneficiary information that

  caused it to be stopped by the OFAC filter in the U.K, that information was removed to ensure the

  payment transaction was not stopped by the OFAC filter when resubmitted.

          726.    The same Senior Manager noted that he was aware that Defendant Barclays’

  payment operators amended payment order messages in order to facilitate the transfer of USD

  funds to Iran and that this was a “common practice” at Barclays.

          727.    As noted above, consistent with Barclays’ “standard” procedures, when an Iranian

  payment was flagged by the Poole OFAC filter, Barclays’ employees generally returned the

  flagged payment order message to the original remitting bank.

          728.    Barclays’ employees used a specific fax cover sheet to advise the remitting area of

  Barclays that the payment message had been cancelled and would further identify the specific

  words in the payment message that had caused the message to be stopped by the Poole sanctions

  screening filter.

          729.    The Barclays fax cover sheet contained the following language:

                  OFAC ITEM: Wording below is contained in the message and does not
                  comply with the Office of Foreign Assets Control regulations applicable to
                  all payments sent via the U.S.A. Payments to U.S.A. must NOT contain the
                  word listed below.

          730.    Subsequently, because Barclays was advising the remitting bank of the prohibited

  language, some of these payment order messages would thereafter be re-sent by the remitting bank

  on the SWIFT-NET network without the “offending” language.

          731.    This deliberate omission enabled the payment order message to pass through the

  Poole sanctions screening filter without being blocked, and then clear and settle in USD funds by

  Barclays’ New York branch and unwitting U.S. financial institutions.



                                                  165
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 166 of 399 PageID #: 166



         732.    In November 2001, the use of the fax cover sheet was identified by Barclays’

  internal auditors as problematic because (according to a Barclays internal audit report) “without

  adequate guidance the recipient of the fax advice may not be aware of the implications and may

  merely remove the offending text and re-submit the payment without any wider consideration.”

         733.    In early 2002, as a result of this internal audit report, the language of the fax

  template was re-worded in an attempt to mitigate these issues. The fax language was changed to:

                 OFAC ITEM: Wording below is contained in the message and does not
                 comply with the U.S.A. / U.K. / E.C. / U.N. Sanctions.

         734.    Despite the altered wording in the fax cover sheet, no implementing guidance was

  circulated, and Barclays’ “standard” practices nevertheless continued, as did the resubmission of

  prohibited OFAC-sanctioned transactions with the offending text removed.

         735.    Barclays’ employees generated internal correspondence that documented Barclays’

  awareness and acceptance of the fact that transactions were being processed via MT 202 cover

  payments for the specific purpose of hiding the identity of Iranian entities in order to ensure that

  Barclays could continue its unfettered processing of USD funds transfers involving Iranian entities

  through Barclays’ New York branch.

         736.    For example, one Barclays employee explained in an email:

                 [W]e can get around [OFAC seizure] by sending only cover payments to
                 US banks and then make MT103 direct to beneficiary’s bank. The MT202
                 cover must not mention of [sic] the offending entity which could cause
                 funds to be seized. A good example is Cuba which the US says we
                 shouldn’t do business with but we do.

         737.     Barclays’ employees understood the advantage of using bank-to-bank cover

  payments. The cover payment message format (MT 202), with its limited information fields, was

  a better mechanism to process OFAC-prohibited transactions than using a more detailed serial

  payment message format (MT 103).



                                                  166
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 167 of 399 PageID #: 167



         738.    A Barclays employee noted in an email: “If we were to route the payment via the

  serial payment method ... the payment would clearly be seized by the US authorities” but by using

  cover payments, “the US Treasury [would] remain blissfully unaware of [the payment’s]

  existence.”

         739.    In December 2002, internal correspondence also brazenly acknowledged Barclays’

  use of MT 202 cover payment messages to detour U.S. Iranian sanctions, stating:

                 To circumvent US legislation, [Barclays is] currently rout[ing] US$ items
                 for sanctioned institutions via unnamed account numbers, without mention
                 of the sanctioned party. For customer transfers, payment cover is routed via
                 MT202 to New York, naming only the account holding bank. A direct
                 MT103 is them [sic] sent to the account holding bank. Further investigation
                 suggests that we are carrying out this practice on behalf of four [Iranian
                 bank] customers….

         740.    A January 2004 report provided to Barclays’ Group Risk Oversight Committee

  noted that a recent failure “illustrat[ed] why the whole sanctions process needs to be reviewed and

  brought up to date.”

         741.    In July 2004, an internal assessment of Barclays’ payments processing explained:

                 Cover payments are an issue for this project as they are effectively a way of
                 by passing [sic] sanctions.... There is nothing in these payment messages
                 [MT 103 and MT 202] that identifies them as linked for the purpose of
                 screening.

         742.    In April 2005, Barclays noted in an internal memo the risk of using MT 202 cover

  payments rather than MT 103 serial payments, and also acknowledged that other financial

  institutions such as the Western Bank Defendants facilitated payments for Iran in the same manner:

         Changing to different message types would be much more expensive to us. Moral risk
         exists if we carry on using cover payments but that is what the industry does. I[n] M[y]
         H[umble] O[pinion] we should carry on using cover payments and accept that there is a
         risk of these being used on occasion to hide true beneficiaries (who may or may not be
         sanctioned individuals or entities).

         743.    In the spring of 2006, Barclays’ senior management learned that four cover



                                                 167
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 168 of 399 PageID #: 168



  payments involving sanctioned parties had been routed through Barclays’ New York branch and

  were processed because the cover payments did not mention the sanctioned beneficiary or

  originator.

         744.    Throughout this entire time period, Barclays knew that Iran was a designated State

  Sponsor of Terrorism and knew that Barclays was facilitating unlawful payments on behalf of Iran

  in furtherance of the Conspiracy.

         745.    Barclays also continued to facilitate unlawful payments on behalf of Bank Saderat

  after Barclays knew that Bank Saderat had been designated an SDGT for enabling the transfer of

  USD funds to Hezbollah.

         746.    Barclays also continued facilitating unlawful Eurodollar payments on behalf of

  Bank Melli after Barclays knew that Bank Melli had been designated by the United States in part

  for its enabling the transfer of USD funds to the IRGC.

         747.    On August 18, 2010, DOJ announced that Barclays had entered into a Deferred

  Prosecution Agreement with federal and New York State prosecutors and agreed to forfeit $298

  million dollars in connection with violations of IEEPA and TWEA.

         748.    A criminal information was filed on August 16, 2010, in the U.S. District Court for

  the District of Columbia charging Barclays with one count of violating the IEEPA, and one count

  of violating TWEA. Barclays waived indictment, agreed to the filing of the information, and

  accepted and acknowledged responsibility for its criminal conduct.

         749.    In the press release announcing the DPA, then-FBI Assistant Director-in-Charge

  Janice K. Fedarcyk was quoted stating:

                 Barclays Bank has admitted a decade-long pattern of violating U.S. banking
                 laws, and taking certain steps to conceal prohibited transactions. Corporate
                 responsibility entails more than just acting discreetly on behalf of one’s
                 clients. It means, first and foremost, acting lawfully.



                                                 168
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 169 of 399 PageID #: 169




            K.     DEFENDANT SCB’S AGREEMENT TO, AND PARTICIPATION IN, THE
                   CONSPIRACY

                   1.     SCB Conspired to Conceal Iran’s Financial Activities and Transactions
                          From Detection, Scrutiny, and Monitoring By U.S. Regulators, Law
                          Enforcement, and/or Depository Institutions.

            750.   Defendant SCB provided, inter alia, trade-finance, Eurodollar and foreign

  exchange banking services to Iranian clients starting in or about 1993.

            751.   At some point thereafter, SCB began formulating plans to participate in and further

  the Conspiracy with Iran.

            752.   For example, on June 1, 1995, SCB’s General Counsel wrote an e-mail advising

  SCB’s regulatory compliance staff: “if SCB London were to ignore OFACs regulations AND SCB

  NY were not involved in any way & (2) had no knowledge of SCB Londons [sic] activities & (3)

  could not be said to be in a position to control SCB London, then IF OFAC discovered SCB

  London’s [sic] breach, there is nothing they could do against SCB London, or more importantly

  against SCBNY.”

            753.   The SCB General Counsel also instructed that a memorandum containing this plan

  was “highly confidential & MUST NOT be sent to the US.”

            754.   In the ensuing years, SCB actively conspired with the CBI, Bank Melli Iran, Bank

  Saderat plc’s predecessor (Iran Overseas Investment Bank) and many other entities to assist Iran

  in evading U.S. sanctions.

            755.   SCB’s role in the Conspiracy grew dramatically in early 2001, when the CBI

  approached SCB to act as the Central Bank of Iran’s recipient bank for U.S. dollar proceeds from

  daily oil sales made by the NIOC in the Eurodollar market.30



  30
       At some point, SCB Dubai also opened a Eurodollar credit facility for the CBI.


                                                   169
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 170 of 399 PageID #: 170



         756.    An e-mail dated February 19, 2001, from SCB’s Head of Inbound Sales,

  Institutional Banking, characterized the CBI’s solicitation of SCB as “very prestigious” because

  “in essence, SCB would be acting as Treasurer to the CBI ...”

         757.    Thus, SCB was knowingly laundering billions of dollars in violation of multiple

  U.S. laws for the benefit of, among others, the IRGC.

         758.    In a follow up e-mail dated March 23, 2001, SCB’s Group Legal Advisor wrote to

  its Product Manager, Corporate & Institutional Banking and its General Counsel (the e-mail was

  also forwarded to SCB’s Group Head of Audit) that “our payment instructions [for Iranian Clients]

  should not identify the client or the purpose of the payment.”

         759.    SCB and the CBI quickly developed operating procedures for USD funds transfers

  to mask the involvement of Iranian entities in payment orders sent to SCB’s New York branch

  (“SCB-NY”).

         760.    When the beneficiary bank of a CBI Eurodollar payment transaction was an Iranian

  bank, SCB-London would send a SWIFT-NET MT 100 or MT 103 to the beneficiary bank’s non-

  U.S., non-Iranian correspondent bank with full details of the Iranian beneficiary bank, and a

  separate MT 202 to SCB-NY with no mention of the Iranian beneficiary bank.

         761.    In fact, SCB-London set up routing rules within its payment system to route all

  incoming SWIFT-NET messages from the CBI to a repair queue, meaning that the payments were

  subject to manual review and processing by wire operators, to prevent SCB - London from

  automatically processing outbound payment instructions for clearance and settlement in the United

  States with a reference to the CBI in the payment message.

         762.    SCB - London’s payment processing team initially instructed the CBI to insert SCB

  - London’s SWIFT-NET BIC address (identified as SCBLGB2L) in field 52 (ordering institution)




                                                 170
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 171 of 399 PageID #: 171



  of its incoming payment order messages so that SCB’s payment system would not populate that

  field with the CBI’s SWIFT-NET BIC address (identified as BMJIIRTH).

         763.      When the CBI failed to remove its BIC address and insert SCB’s BIC address into

  each SWIFT-NET message, SCB - London wire operators would manually change field 52 to

  reference SCB - London’s BIC in order to mask the CBI’s involvement in the payments.

         764.      SCB’s willingness to further the Conspiracy in this manner attracted more illicit

  business.

         765.      As early as February 2002, several additional Iranian banks approached SCB -

  London to discuss the possibility of opening new accounts.

         766.      SCB - London’s Legal, Compliance, and Cash Management groups identified the

  need for written procedures for the operation of these additional Iranian banks’ dollar-

  denominated accounts.

         767.      SCB’s central role in the Conspiracy was memorialized in an internal memorandum

  regarding SCB’s procedures for processing payments sent through the United States from the

  Iranian banks.

         768.      The document was entitled “Standard Chartered Bank Cash Management Services

  UK - Quality Operating Procedure: Iranian Bank Processing.”

         769.      It was first issued to SCB London staff on February 20, 2004, and included detailed

  instructions regarding the omission of the Iranian remitting bank’s BIC:

                   Ensure that if the field 52 of the payment is blank or that of the remitting
                   bank that it is overtyped at the repair stage to a “.” (Note: if this is not done
                   then the Iranian Bank SWIFT code may appear - depending on routing - in
                   the payment message being sent to [SCB-NY]).

         770.      In addition to inserting a “.” in field 52, the memorandum also instructed staff to

  use cover payments to process Iranian bank payments, which resulted in SCB London omitting



                                                     171
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 172 of 399 PageID #: 172



  any reference to the involvement of Iranian beneficiaries or beneficiary banks in SWIFT-NET

  payment order messages sent to SCB’s New York branch.

         771.    This element of the Conspiracy was particularly important to Defendant Bank

  Saderat Plc which repeatedly served as the Reimbursing Bank on Letters of Credit for other Iranian

  banks that were financing various illegal, sanctions-evading transactions on behalf of the IRGC

  and MODAFL through the United States.

         772.    Approximately 60,000 payments related to Iran, totaling $250 billion, were

  eventually processed by SCB as part of the Conspiracy.

         773.    An e-mail dated March 9, 2003, from SCB’s Head of Transactional Banking

  Solutions, UK/Europe Corporate & Institutional Banking to several of SCB’s wholesale bank

  business managers indicates that SCB learned that another bank was “withdrawing their services”

  with one of its Iranian client banks “primarily for reputational risk reasons.”

         774.    In a memorandum accompanying the news of the aforementioned bank’s reduction

  in Iranian business entitled “Summary of the Risks/Issues to be Addressed with Regard to Iranian

  Bank USD Clearing that Require Management Direction from Middle East Senior Management

  Team,” the risks posed by additional Iranian business that might “trigger an action” from OFAC,

  “leaving SCB exposed, with potential reputational damage” were considered, but ultimately

  rejected in favor of pursuing additional Iranian business.

         775.    An October 15, 2003 e-mail from SCB’s Manager, Cash Management Services,

  London to SCB’s Product Manager, Corporate & Institutional Banking and its Head of Cash

  Management Services, UK (forwarded to SCB’s Head of Legal & Compliance, Americas and

  Head of Legal for Corporate & Institutional Banking) outlined how the CBI was instructed to

  “send in their MT 202’s with a [SCB London’s business identifier code] as this is what we required




                                                  172
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 173 of 399 PageID #: 173



  them to do in the initial set up of the account. Therefore, the payments going to NY do not appear

  to NY to have come from an Iranian Bank.”

          776.    SCB utilized such schemes to cloak the dollar clearing activities of Iran, Hezbollah,

  and their Agents and Proxies and thereby shield those transactions from regulatory scrutiny.

  During the Relevant Time Period, OFAC required U.S. financial institutions to filter all USD

  clearing transactions so as to identify those involving sanctioned entities, and then to freeze suspect

  transactions pending investigation. This system could (a) delay transaction processing; (b) require

  that OFAC be advised of information surrounding a transaction; and (c) ultimately result in the

  rejection of a transaction. SCB therefore wire-stripped to ensure the automatic and unobstructed

  clearance of Iranian transactions in New York.

          777.    During the Relevant Time Period, SCB conspired with Iran and Hezbollah to route

  nearly 60,000 different USD payments through SCB-NY after first stripping information from

  wire transfer messages used to identify Iran, Hezbollah, and Hezbollah’s agents.

          778.    For nearly a decade, SCB programmatically engaged in deceptive and fraudulent

  misconduct in order to move at least $250 billion in nearly 60,000 transactions through SCB-NY

  on behalf of Iran, Hezbollah, and Hezbollah’s agents that were then subject to U.S. economic

  sanctions, including Iranian sanctioned entities, and then covered up its transgressions. These

  institutions included no less than the CBI, as well as Bank Saderat and Bank Melli, both of which

  are also Iranian Entities.

          779.    These transactions generated at least hundreds of millions in fees for SCB, and left

  the U.S. financial system vulnerable to terrorists and deprived law enforcement investigators of

  crucial information used to track all manner of criminal activity.

          780.    When SCB anticipated that its business with the Iranian Bank Co-conspirators,




                                                   173
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 174 of 399 PageID #: 174



  including Defendant Bank Saderat Plc, would grow too large for SCB employees to manually

  “repair” the payment order messages for New York bound wire transfers, SCB automated the

  process by building an electronic repair system with “specific repair queues” for each Iranian

  client.

            781.   SCB’s payment “Quality Operations Procedures” manual contained instructions on

  how to manually “repair” or “over-type field 52 as [SCB London]” in SWIFT-NET MT 202

  payment message fields to hide CBI’s role as originator of the MT 202 cover payment transactions

  SCB was processing through New York in USD funds.

            782.   In October 2004, SCB consented to a formal enforcement action and executed a

  written agreement with the N.Y. State Banking Department and the Federal Reserve Board of New

  York (“FRB-NY”), which required SCB to adopt sound Bank Secrecy Act and Anti-Money

  Laundering (“BSA/AML”) practices with respect to foreign bank correspondent accounts (the

  “Written Agreement”).

            783.   The Written Agreement arose as a result of identified flaws in AML risk controls

  at SCB’s New York branch and it required SCB to adopt sound AML practices with respect to

  foreign bank correspondent accounts.

            784.   The Written Agreement also required SCB to hire an independent consultant to

  conduct a retrospective transaction review for the period of July 2002 through October 2004.

            785.   The review was intended to identify suspicious activity involving accounts or

  transactions at, by, or through SCB’s New York branch.

            786.   SCB failed to inform the N.Y. State Banking Department and the Federal Reserve

  Board of New York that its London and Dubai operations were secretly clearing hundreds of




                                                 174
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 175 of 399 PageID #: 175



  billions of dollars through SCB’s New York branch at the same time that it was promising to

  reform its AML practices.

          787.   SCB also failed to inform the N.Y. State Banking Department and the Federal

  Reserve Board of New York that its London, Dubai, Bahrain, Singapore and Hong Kong

  operations were secretly helping MODAFL and the IRGC evade U.S. sanctions at a time when

  they were illegally acquiring a wide range of U.S. equipment and technologies, including

  components for IEDs and EFPs used to kill and maim Coalition Forces in Iraq.

          788.   SCB retained Deloitte & Touche LLP (“Deloitte”) to conduct the required

  “independent” review and to report its findings to the regulators.

          789.   On August 30, 2005, and again on September 17, 2005, Deloitte provided SCB

  confidential historical transaction review reports that Deloitte had prepared for two other major

  foreign banking clients that were under investigation for OFAC violations and money laundering

  activities.

          790.   Deloitte’s reports contained detailed and highly confidential information

  concerning foreign banks involved in illegal U.S. dollar clearing activities.

          791.   SCB then asked Deloitte to delete from its draft “independent” report any reference

  to certain types of payments that could ultimately reveal SCB’s illegal Iranian-related practices.

          792.   In an e-mail dated October 1, 2005, SCB’s Group Head of Legal & Compliance,

  Wholesale Bank, forwarding the Quality Operating Procedure to SCB’s Group Head of

  Compliance and Regulatory Risk, its Group Legal Advisor and its Head of Financial Crime Risk

  Systems and Monitoring, observed that “read in isolation, is clearly ... designed to hide,

  deliberately, the Iranian connection of payments.”

          793.   A few days later, in an e-mail dated October 8, 2005, Deloitte’s Global Leader of




                                                  175
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 176 of 399 PageID #: 176



  Anti-Money Laundering/Trade Sanctions Division wrote to SCB’s Head of Compliance, that

  Deloitte had “agreed” to accede to SCB’s request that Deloitte delete from its draft “independent”

  report any reference to certain types of payments that could ultimately reveal SCB’s illegal Iranian

  U-Turn practices because “this is too much and too politically sensitive for both SCB and Deloitte.

  That is why I drafted the watered-down version.”

           794.   In a December 1, 2005 internal memorandum entitled “Project Gazelle,” SCB’s

  Group Head of Compliance and Regulatory Risk and its CEO in the United Arab Emirates wrote

  to SCB’s Group Executive Director for Risk and its Group Head of Global Markets,

  acknowledging that SCB repair procedures for U-Turn exemption transactions did “not provide

  assurance that it does not relate to a prohibited transaction, and therefore SCB NY is exposed to

  the risk of a breach of sanctions.”

           795.   A February 23, 2006 internal memorandum entitled “Iranian Business” sent from

  SCB’s General Counsel to SCB’s Audit and Risk Committee confirmed SCB’s continued

  recognition that the Conspiracy was expressly designed to enable Iran and the Iranian Bank Co-

  conspirators (including Defendant Bank Saderat Plc) to evade U.S. detection of their transactions

  and confirmed that “certain US$ clearing transactions handled in London were processed with the

  name of the Iranian Bank excluded or removed from the ‘remitter field’” despite the “requirement

  that due diligence in respect of ‘U-turn’ payments should be undertaken by our office in New

  York.”

           796.   In September 2006, New York State regulators requested that SCB provide them

  with statistics on Iranian U-Turns SCB handled, including the number and dollar volume of such

  transactions for a 12-month period.

           797.   In response, SCB searched its records for 2005 and 2006.




                                                  176
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 177 of 399 PageID #: 177



         798.    In a September 26, 2006 email from SCB’s Project Manager for the Lookback

  Review to SCB’s Head of Cash Management Services (2002-2005) and Head of Compliance

  (2005-2007) at SCB’s New York branch, SCB’s Head of Operations and Head of Cash SCB

  identified 2,626 transactions totaling over $16 billion (for Iranian banks).

         799.    Faced with the prospect of disclosing billions of dollars in Iranian transactions,

  SCB’s New York branch’s Head of Compliance was directed by his superiors at SCB to provide

  instead only four days of U-Turn data to regulators; these four days were masquerading as a log

  covering two-years of transaction data.

         800.    In October 2006, the CEO for SCB’s U.S. Operations e-mailed the SCB Group

  Executive Director in London:

                 Firstly, we believe [the Iranian business] needs urgent reviewing at the
                 Group level to evaluate if its returns and strategic benefits are . . . still
                 commensurate with the potential to cause very serious or even catastrophic
                 reputational damage to the Group. Secondly, there is equally importantly
                 potential of risk of subjecting management in US and London (e.g. you and
                 I) and elsewhere to personal reputational damages and/or serious criminal
                 liability.

         801.    CB’s Group Executive Director responded (as quoted by a SCB’s New York branch

  officer): “You f---ing Americans. Who are you to tell us, the rest of the world, that we’re not going

  to deal with Iranians.”

         802.    In 2007, SCB successfully convinced the N.Y. State Banking Department and

  FRBNY to lift their consent order on SCB based on the watered down D&T report and its other

  fraudulent disclosures.

         803.    As noted above, from approximately January 2001 through 2007, SCB transferred

  at least $250 billion through SCB’s New York branch on behalf of the Iranian Bank Co-

  conspirators, including Bank Melli Iran and the CBI, as well as Defendant Bank Saderat Plc.




                                                  177
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 178 of 399 PageID #: 178



         804.    SCB’s New York branch processed approximately 60,000 wire transfers on behalf

  of the Iranian Bank Co-conspirators, with roughly half the transactions originating with SCB’s

  London office, and the other half with SCB’s branch in Dubai, UAE.

         805.    In early 2009, after being contacted by U.S. law enforcement authorities, SCB

  conducted yet another “internal investigation” into its OFAC sanctions screening procedures,

  business practices and technology.

         806.    Nonetheless, SCB’s New York branch was the conduit for at least 50 post-U.S.

  designation transactions on behalf of IRISL and its various front companies through June 2010.

         807.    As of 2011, however, even after its internal investigation and open law enforcement

  investigations commenced in the U.S., the New York State Banking Department still found that

  SCB’s New York branch had:

                 a.      No documented evidence of investigation before the release of funds for
                         transactions with parties whose names matched the OFAC-sanctioned list;
                         and

                 b.      Outsourced SCB’s New York branch’s entire OFAC compliance process to
                         Chennai, India, with no evidence of any oversight or communication
                         between the Chennai and SCB’s New York branch.


                 2.      SCB Facilitated Transactions On Behalf of MODAFL, Mahan Air and
                         Other Instrumentalities of Iranian State-Sponsored Terror (Including
                         a Hezbollah Affiliated Entity) in Furtherance of Numerous Violations
                         of the U.S. Trade Embargo, Thereby Substantially Contributing to the
                         Plaintiffs’ Injuries.


         808.    From at least 2001 to 2007, SCB illegally facilitated more than 1,300 Letters of

  Credit through stripping or cover payment methods that purposefully concealed the participation

  of Iranian counterparties in the transactions.31


  31
     A more accurate accounting would probably exceed 9,000 trade-finance and Eurodollar payment
  transactions.


                                                     178
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 179 of 399 PageID #: 179



         809.    Many of those LCs were issued for the benefit of Iran’s military / terror apparatus,

  facilitating and financing the IRGC’s, MODAFL’s and Hezbollah’s illegal acquisitions of

  materials and technologies, including materials unlawfully obtained from the United States and

  components for IEDs and EFPs used against Coalition Forces in Iraq.

         810.    SCB knowingly facilitated and financed the illegal export to Iran of U.S.-

  manufactured, export-controlled defense and dual-use products worth tens of millions of dollars.

  These were acquired by various Iranian-controlled front companies on behalf of, inter alia, the

  following entities:

             a. Mahan Air;

             b. Four MODAFL subsidiaries: the AIO, the IACI, the IHRSC, and HESA;

             c. The Iran Power Development Company (“IPDC”), MAPNA and Zener Electronics

                 Services (an agent of Hezbollah);

             d. The National Iranian Oil Company (“NIOC”) and several of its subsidiaries; and

             e. Khoram Sanat Producing Co. – Iran.

         811.    None of these aforementioned entities is (or was) a legitimate agency, operation, or

  program of the Iranian government.

         812.    On the contrary, Mahan Air is an SDGT that, according to the U.S. government,

  (1) “facilitated the covert travel of suspected IRGC-QF officers into and out of Iraq;” (2)

  “facilitated IRGC-QF arms shipments”; and (3) “transported personnel, weapons and goods on

  behalf of Hezbollah. [sic]”

         813.    Mahan Air was also later identified as the conduit to Iran of thousands of radio

  frequency modules recovered by Coalition Forces in Iraq from IED devices that were used to

  target, kill and maim U.S. and Coalition Forces.




                                                 179
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 180 of 399 PageID #: 180



          814.    Similarly, MODAFL is the principal procurement arm of Iran’s military and terror

  apparatus.

          815.    The Mapna Group is also a key component of MODAFL and the IRGC’s

  procurement chain.

          816.    Abbas Aliaabadi, Chairman of Mapna International FZE and President of the

  Mapna Group, is a former member of the Iranian Ministry of Construction Jihad and of the Iranian

  Air Force. Aliaabadi was also a key member of the Ministry of Culture & Islamic Guidance

  instrumental in the creation of Hezbollah and has close links to the IRGC.

          817.    During the relevant time period, the National Iranian Oil Company was not only

  controlled by the IRGC but also served as the lifeblood of the Iranian regime’s illicit financing

  activities, providing it with access to billions of dollars in oil and natural gas revenues that enabled

  the IRGC to gain access (through the Conspiracy) to the global financial system.

          818.    SCB knowingly conspired with Iran to facilitate illicit trade for all of these entities

  in violation of U.S. law, thereby substantially assisting Iran in its criminal (and specifically

  terrorist) conduct in Iraq. The foreseeable consequence of that assistance was to enable Iran, the

  IRGC and Hezbollah to kill or wound, or try to kill, or conspire to kill more Americans in Iraq.

          819.    At all relevant times, SCB was fully aware of both the Iran Trade Regulations and

  the Export Administration Regulations, the U.S. State Department’s United States Munitions List

  (“USML”) and their many restrictions.

                          a.      SCB Knowingly Provided Illegal Financing to Mahan Air.

          820.    Between 2000 and 2006, SCB facilitated LCs for the benefit of Mahan Air totaling

  more than $120 million.




                                                    180
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 181 of 399 PageID #: 181



          821.   As noted above, the Treasury Department designated Mahan Air in 2011, finding

  that:

                 Mahan Air also facilitated the covert travel of suspected IRGC-QF officers
                 into and out of Iraq by bypassing normal security procedures and not
                 including information on flight manifests to eliminate records of the IRGC-
                 QF travel.

                 Mahan Air crews have facilitated IRGC-QF arms shipments. Funds were
                 also transferred via Mahan Air for the procurement of controlled goods by
                 the IRGC- QF.

                 In addition to the reasons for which Mahan Air is being designated today,
                 Mahan Air also provides transportation services to Hezbollah [sic], a
                 Lebanon-based designated Foreign Terrorist Organization. Mahan Air has
                 transported personnel, weapons and goods on behalf of Hezbollah [sic] and
                 omitted from Mahan Air cargo manifests secret weapons shipments bound
                 for Hezbollah [sic].


          822.   Mahan Air also transported to Iran thousands of radio frequency modules illegally

  imported by OPTO Electronics in Singapore, NEL Electronics PTE Ltd. and Corezing

  International PTE Ltd. from the United States.32

          823.   These modules were recovered by Coalition Forces in Iraq from IED devices that

  were used to target U.S. and Coalition Forces.

          824.   The modules had encryption capabilities and a particularly long range that allowed

  the Special Groups’ operatives to operate them across significant distances.

          825.   In 2008, Mahan Air transported the IED components from Singapore and Thailand

  to Tehran, Iran.




  32
     See, Superseding Indictment in U.S. v. Larijani at:
  https://www.justice.gov/opa/file/837996/download.


                                                   181
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 182 of 399 PageID #: 182



          826.    Under Secretary of Commerce Eric L. Hirschhorn described this supply chain as

  “egregious conduct by foreign companies and individuals who have endangered the lives of U.S.

  and coalition forces in Iraq.”

          827.    Five LCs facilitated by SCB listed Mahan Air as the “Applicant” and involved the

  illegal acquisition of materials ranging from aviation parts to a U.S. shipment of an Airbus A320.

          828.    The Issuing Banks for the LC included Defendant Bank Saderat Plc, Bank Melli

  Iran and Bank Sepah.

          829.    SCB’s New York branch served as the clearing bank for these LCs.

          830.    Furthermore, in another transaction, Mahan Air was the listed Beneficiary of a $21

  million dollar LC facilitating the leasing of several second-hand Airbus A320s from Europe.33

          831.    In facilitating these trade-finance transactions, often for explicitly “Non-EAR 99”

  goods of U.S. origin – i.e. products on the Commerce Control List, SCB knew that it was (1)

  working with Iranian banks, (2) concealing the Iranian connection to the trade-finance and

  Eurodollar transactions and (3) facilitating the unlawful delivery of these U.S. export controlled

  parts or products to Iranian entities in Iran.

          832.    For at least two transactions facilitated on behalf of Mahan Air (including one for

  export controlled goods of entirely U.S. origin), Credit Suisse in Zurich facilitated the payment on

  the LC to SCB, Dubai, and on at least one of those transactions, the payment was routed by Credit

  Suisse in Zurich through New York on behalf of Bank Melli in the UAE with the transaction being

  cleared and settled in USD funds by SCB’s New York branch.




  33
    Mahan Air was the target of a Temporary Denial Order (“TDO”) by the U.S. Department of
  Commerce in March 2008 for, inter alia, “knowingly re-exporting to Iran three US-origin aircraft,
  specifically Boeing 747.” The Bureau of Industry and Security’s TDO was renewed subsequently
  several times.


                                                   182
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 183 of 399 PageID #: 183



         833.    On one occasion, Mahan Air purchased an Airbus (aircraft) using Blue Sky

  Aviation as its intermediary. SCB, Dubai provided the nearly $30 million to Blue Sky for the

  purchase, and Bank Sepah (Iran) guaranteed the payment through a re-payment made by Credit

  Suisse on its behalf in 2006.

         834.    The front companies for the Special Groups listed as beneficiaries of the LCs

  facilitated by SCB included Sirjanco Trading LLC (“Sirjanco”) and Blue Sky Aviation Co FZE

  (“BSA FZE” or “BSA”), both later designated by the U.S. Treasury as SDGTs, in part, because of

  the illegal sanctions evading conduct facilitated and enabled by SCB.

         835.    Hamidreza Malekouti Pour served simultaneously as the Regional Manager for

  Mahan Air in the UAE, and Managing Director of Sirjanco and BSA FZE – effectively

  demonstrating how these companies are all part of the same IRGC supply chain. Pour has also

  been designated as an SDGT for, inter alia, supplying equipment to the IRGC-QF.

         836.    When designated by the U.S. Treasury Department in 2013 as a Specially

  Designated Global Terrorist,34 Sirjanco was described as “a United Arab Emirates-based company

  designated pursuant to E.O. 13224 for acting for or on behalf of Mahan Air.

         837.    Sirjanco was established specifically to serve as a financial front for Mahan Air.

  Sirjanco has also served as a front for Mahan Air’s acquisition of aircraft. Additionally, Iran’s

  IRGC-QF has used Sirjanco to procure sanctioned goods.”

         838.    A 2005 LC facilitated by SCB listed Mahan as the Applicant, and Sirjanco as the

  beneficiary, for a total of $32,500,000.

         839.    Bank Melli financed the payment through Credit Suisse, which sent the payment




  34
    Sirjanco was previously the target of a Temporary Denial Order by the U.S. Department of
  Commerce in 2011.


                                                183
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 184 of 399 PageID #: 184



  order through New York (clearing and settling in USD funds through SCB’s New York branch).

           840.   The payment was made by SCB, Dubai to Sirjanco’s account with Bank Saderat,

  Dubai.

           841.   At least two other LCs facilitated by SCB listed Mahan Air as the Applicant, and

  Blue Sky Aviation as the Beneficiary, for a total of over $60,000,000.35 All told, between 2000

  and 2006, SCB facilitated at least 11 LCs for the “Blue Sky Group” for a total of more than $125

  million.

           842.   When the U.S. Treasury Department designated Blue Sky Aviation in 2014, it

  described it as “a UAE-based company that is owned or controlled by Mahan Air and acts for or

  on behalf of the airline.

           843.   BSA FZE’s primary function has been to serve as a payment channel for Mahan

  Air to obscure the origination of funds. Mahan Air has used BSA to make payments to oil

  suppliers, and purchase aircraft, engines, and parts.”

           844.   In sum, SCB was vital to Mahan Air’s continued operations and its ability to

  facilitate travel by IRGC-QF officers and arms shipments in and out of Iraq, transport IED

  technologies into Iraq as well as transit personnel, weapons and goods on behalf of Hezbollah,

  which helped facilitate terrorist attacks in Iraq during the relevant time period.

           845.   While neither Mahan Air nor Blue Sky Aviation was designated as a terrorist at the

  time the LCs identified above were financed, SCB engaged in criminal conduct in furtherance of

  the Conspiracy in order to aid these IRGC supply chain entities to evade U.S. sanctions knowing

  that its own conduct was illegal.




  35
    Plaintiffs’ estimates are based on only one Promontory report. SCB’s historical relationship
  with the Blue Sky Group was the subject of a separate Promontory Report not (yet) available.


                                                   184
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 185 of 399 PageID #: 185



         846.    At the time it agreed to engage in overt acts in furtherance of the Conspiracy, SCB

  knew that: (1) Iran was a U.S.-designated State Sponsor of Terrorism; (2) the U.S. had imposed

  strict sanctions and export controls on Iran and Iranian trade; (3) Mahan Air was seeking to

  illegally acquire U.S. export controlled defense and dual-use materials; and (4) Mahan Air was

  using front companies to do so.

         847.    In sum, SCB affirmatively chose to facilitate Iran’s illegal conduct and provide

  material support to its terror apparatus, including Mahan Air, Blue Sky Aviation and Sirjanco. All

  of these entities were later designated as SDGTs in part because of the types of` trade-finance and

  Eurodollar transactions facilitated by SCB.

                        b.      SCB Knowingly Provided Illegal Financing to MODAFL
                                Companies: AIO, IACI, IHRSC and HESA.

         848.    Iran’s Ministry of Defense and Armed Forces Logistics (MODAFL) operates the

  [Iran] Aviation Industries Organization (IAIO), the Aerospace Industries Organization (AIO) and

  the Defense Industries Organization (DIO). MODAFL was designated by the United States on

  October 25, 2007.36

         849.    The AIO was designated on June 28, 2005 for weapons proliferation. SCB

  knowingly provided financing for both the AIO directly, and for 3 major sub- agencies of

  MODAFL’s IAIO: the Iran Aircraft Industries (“IACI”)37 a/k/a SAHA, the Iran Helicopter Support

  and Renewal Company (“IHSRC”) a/k/a PANHA, and the Iran Aircraft Manufacturing Industrial



  36
      MODAFL was also sanctioned, pursuant to the Arms Export Control Act and the Export
  Administration Act, in November 2000.
  37
     IACI was also formerly listed by the European Union on July 26, 2010, and described as an
  entity that “[m]anufactures, repairs, and conducts overhauls of airplanes and aircraft engines and
  procures aviation-related parts often of US-origin typically via foreign intermediaries. IACI and
  its subsidiaries also have been detected using a worldwide network of brokers seeking to procure
  aviation-related goods.” IACI was also formerly sanctioned by Switzerland, Norway, Japan,
  Australia, Canada, and the UK. It was designated by the United States in 2013.

                                                 185
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 186 of 399 PageID #: 186



  Company (“IAMI” a/k/a “HESA”). Support for any of these entities, as sub-agencies of MODAFL

  and the IAIO, was not for legitimate agencies, operations or programs of Iran.




                                    i.     SCB Trade-Finance Transactions with MODAFL’s
                                           Aerospace Industries Organization (AIO)

         850.    In 2002, SCB facilitated an LC for MODAFL’s Aerospace Industries Organization

  that cleared through SCB’s New York branch valued at $57,662 USD for the illegal purchase of

  U.S. export controlled goods.38




  38
     AIO was reportedly responsible for developing anti-tank guided weapons; artillery rocket
  systems; anti- tank missiles; precision machining and metal forming for a variety of Iranian
  weapons systems.


                                                186
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 187 of 399 PageID #: 187



           851.   That transaction was not for the benefit of any legitimate agencies, operations or

  programs of Iran.

                                      ii.     SCB Trade-Finance Transactions with MODAFL’s
                                              [Iran] Aviation Industries Organization (IAIO)

           852.   On numerous additional occasions, SCB illegally facilitated trade-finance and

  Eurodollar transactions on behalf of other MODAFL sub-agencies, including HESA.

           853.   On September 17, 2008, the U.S. Treasury Department designated HESA,39 finding

  that it is:

                  owned or controlled by MODAFL, and also because it has provided support
                  to the Iranian Revolutionary Guard Corps (IRGC). The IRGC, which was
                  designated under Executive Order 13382 on October 25, 2007, is considered
                  to be the military vanguard of Iran and has been outspoken about its
                  willingness to proliferate ballistic missiles capable of carrying WMD.

                  HESA utilizes its own facilities for the inspection, maintenance, repair
                  overhaul research, development, and manufacture of military and civilian
                  aircraft and related military logistic systems. HESA conducts research on,
                  development of, production of, and flight operations for unmanned aerial
                  vehicles (UAVs) in Iran. The IRGC utilizes the “Ababil” UAV,
                  manufactured by HESA. HESA produces different variants of the Ababil
                  UAV, which can be used for surveillance and attack. Farasakht Industries
                  is a subsidiary of HESA that specializes in the manufacturing of various
                  aerospace tools and equipment.

                                (A)         SCB’s Trade-Finance Transactions with MODAFL-
                                            IAIO Front Company Downtown Trading Ltd.

           854.   Between 1998 and 2002, SCB facilitated ten LCs involving a company based in

  Malaysia (and with links to a same named company registered in the U.K.), Downtown Trading

  Ltd (“Downtown Trading”).




  39
    HESA was previously identified in a document distributed by the German government in July
  2005, warning of its potentially illicit activities. It was also identified by the UK government in
  February 1998 as having procured goods and/or technology for WMD programs.


                                                   187
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 188 of 399 PageID #: 188



          855.   The total value of these ten LCs involving Downtown Trading amounted to

  $1,067,575.

          856.   MODAFL-IAIO’s subsidiary Iran Aircraft Industries (“IACI”) was the Applicant

  on these LCs, i.e. the purchaser of the U.S. origin aircraft engine parts in question for seven of

  these transactions, while Downtown Trading was the reported Beneficiary.

          857.   In most or all of these transactions, primarily those for 2002, Bank Sepah (Iran)

  served as the Issuing Bank, Bank Sepah (London) served as the Reimbursing Bank, SCB Dubai

  served as the Negotiating Bank, and SCB’s New York branch helped facilitate the transactions by

  serving as the Clearing Bank.

          858.   With respect to at least four of these transactions, the U.S. aircraft parts were

  transported by Iran Air, later designated as “a commercial airline used by the IRGC and Iran’s

  Ministry of Defense and Armed Forces Logistics (MODAFL) to transport military related

  equipment Iran Air has provided support and services to MODAFL and the IRGC through the

  transport and/or transfer of goods for, or on behalf of, these entities.”

          859.   IACI’s illegal procurements were often financed by Bank Sepah (as the Issuing

  Bank), but SCB in Dubai frequently served as the Negotiating Bank and SCB’s New York branch

  usually served as the Clearing Bank for these same trade-finance transactions, in at least one case

  paying Citibank in New York the fund due.

          860.   Citibank then paid Maybank, Malaysia, which effected the ultimate payment to the

  Eurodollar account of Downtown Trading.

          861.   SCB also facilitated similar LCs in USD funds for Downtown Trading after April

  2005.

          862.   In facilitating these transactions – 70% of which explicitly involved export-




                                                   188
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 189 of 399 PageID #: 189



  controlled “Non-EAR 99” goods of U.S. origin (i.e. products on the Commerce Control List) –

  SCB knew that it was: (1) working with Iranian banks; (2) concealing the Iranian connection to

  the transactions; (3) facilitating the unlawful delivery of goods on the U.S. Commerce Control List

  to Iran’s military and/or the IRGC; and (4) that these transactions were not for legitimate agencies,

  operations, or programs of Iran.

                                  (B)   SCB’s Trade-Finance Transactions with MODAFL-
                                        IAIO Front Company Mac Aviation

         863.    Mac Aviation is an Irish trading company incorporated in 1993 that purported to

  engage in the purchase and sale of aircraft and helicopter parts.

         864.    The company and its owners40 were indicted in 2008 for, among other things,

  violations of the IEEPA, the ITR, and U.S. export controls.

         865.    During the relevant time period, Mac Aviation was a customer of SCB in London.

         866.    According to the indictment, between June 2005 and July 2008 Mac Aviation

  solicited purchase orders from customers in Iran for U.S. origin aircraft parts and then forwarded

  these requests for the parts to U.S. companies.

         867.    The indictment further alleges that Mac Aviation wired funds to banks in the U.S.

  as payment for these parts, and concealed from U.S. sellers the ultimate end-use and Iranian end-

  users of the purchased parts.

         868.    The indictment also alleges that Mac Aviation caused the export of these parts from

  the U.S. to third countries, including Malaysia, before sending their shipments onward to Iran.

         869.    At least one of those shipments, directed by Mac Aviation in February 2006,



  40
     In 1994, one of the owners of Mac Aviation, Thomas McGuinn, was convicted by a Florida
  court for exporting defense products to Iran. He pled guilty and was sentenced on April 19, 1996,
  to time served and 3 years of supervision on release. McGuinn was also barred from receiving
  licenses for exporting U.S. defense articles.


                                                    189
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 190 of 399 PageID #: 190



  resulted in a shipment to be made from a firm called Microset Systems Sdn Bhd in Kuala Lumpur,

  Malaysia, to Sasadja Moavanate Bazargani in Tehran, Iran, an alter ego of Iran’s Defense

  Industries Organization (DIO), which had been designated by Germany, the United Nations, and

  the United States as a procurer of unlawful weapons components beginning as early as 2005.

         870.    As noted above, weapons caches seized from the Special Groups by Coalition

  Forces in Iraq included many 107 mm artillery rockets with closely clustered DIO lot numbers and

  production dates between 2005 and 2007, as well as rounds and fuses for 60 mm and 81 mm

  mortars with DIO lot markings and 2006 production dates.

         871.    In another example, in January 2006, police in the southern Iraqi city of Amara,

  near the Iranian border, captured seventy blocks of TNT explosives and seventy-nine blocks of

  plastic explosive, which were used by the Special Groups as components of IEDs, all with

  markings and lot numbers showing that they were produced by DIO.

         872.    In July 2010, the DOJ obtained a 27-count superseding indictment in USA v. Mac

  Aviation et al. charging the company and its officers with:

                 purchasing F-5 fighter aircraft parts, helicopter engines and other aircraft
                 components from U.S. firms and illegally exporting them to Iran.…

                 […] Beginning as early as August 2005… through July 2008, the
                 defendants solicited purchase orders from customers in Iran for U.S.- origin
                 aircraft engines and parts and then sent requests for aircraft components to
                 U.S. companies. These parts included helicopter engines, aircraft bolts and
                 vanes, and canopy panels for the F-5 fighter aircraft. The defendants wired
                 money to banks in the U.S. as payment for these parts and concealed from
                 U.S. sellers the ultimate end-use and end-users of the purchased parts.

                 The defendants caused these parts to be exported from the U.S. to third
                 countries like Malaysia before causing them to be transshipped to Iran. […]

                 From 2005 [… to] 2006, the defendants caused canopy panels designed for
                 the F-5 fighter aircraft, valued at approximately $44,500, to be exported
                 from the U.S. to Iran. The defendants falsely stated that the end user for the
                 F-5 panels was the Republic of Nigeria. Instead, the panels were sold by the



                                                  190
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 191 of 399 PageID #: 191



                  defendants to Sasadja Moavanate Bazargani, in Tehran, Iran for $86,400.
                  The purchase was arranged through the Iran Aircraft Manufacturing
                  Industrial Company, known by its Iranian acronym as HESA.

          873.    According to the superseding indictment, Mac Aviation also shipped fifteen

  helicopter engines to Iran Aircraft Industrial Manufacturing Company (“HESA”).

          874.    These included ten Rolls-Royce Model 250 C-20B turboshaft engines, and five

  Rolls-Royce Model 250 C-20R2 turboshaft engines.

          875.    Rolls-Royce Model 250 engines are used on HESA’s 278 Shahed (military)

  helicopters (converted or adapted from the design of the American Bell 206B-III “Jet Ranger” and

  Bell 206L “Long Ranger” aircraft) flown by and developed for the IRGC.

          876.    Between 2001 and 2005, SCB facilitated at least 21 LCs involving Mac Aviation

  for a total of close to $8 million dollars.

          877.    In each case, Mac Aviation was the nominal purchaser of the aircraft parts

  (Applicant), and the listed importer was either Iran Aircraft Industries (“IACI”), Iran Helicopter

  Support and Renewal Industries (“IHSRC”), or Iran Aircraft Manufacturing Industrial Company

  (“HESA”).41

          878.    Most, if not all of these LCs appear to have been financed, at least in part, by:

                  Bank Saderat in London (IOVB) serving as the Reimbursing Bank; Bank
                  Refah Iran serving as the Issuing Bank; Standard Chartered Bank in London
                  serving as the Advising Bank; SCB in Dubai serving as the Negotiating
                  Bank; and Standard Chartered Bank’s New York branch serving as the
                  Clearing Bank.




  41
     Iran used an Iranian national named Hossein Ali Khoshnevisrad as an intermediary.
  Khoshnevisrad used two Iranian companies – Ariasa AG (Tehran) and Onakish Co. (Kish Island,
  Iran) – to deal directly with Mac Aviation. Khoshnevisrad was arrested in the U.S. in 2009 and
  “charged with purchasing helicopter engines and advanced aerial cameras for fighter bombers
  from U.S. firms and illegally exporting them to Iran using companies in Malaysia, Ireland and the
  Netherlands. Among the alleged recipients of these U.S. goods was ... HESA.”

                                                   191
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 192 of 399 PageID #: 192



         879.    Some of the transactions were financed through the CBI’s Eurodollar credit line

  with SCB.

         880.    The other transactions were financed through reimbursements in USD funds

  claimed by SCB, London primarily from Defendant Bank Saderat Plc with funds deposited

  received into SCB London's U.S. dollar account with SCB’s New York branch for further credit

  to the Eurodollar account of Mac Aviation (SCB’s customer).

         881.    Iran Air was often used to deliver the illegally procured equipment to Iran.

         882.    Notably, Bank Refah Iran was designated on February 17, 2011, by the U.S.

  Treasury Department for:

                 providing financial services to the Iranian Ministry of Defense and Armed
                 Forces Logistics (MODAFL) and the Iran Aircraft Manufacturing Industrial
                 Company (HESA). In recent years, Bank Refah has facilitated millions of
                 dollars of weapons-related purchases by MODAFL. These purchases
                 included missiles and tanks and enabled Iran’s leadership to maintain its
                 fighter jets and submarines. Bank Refah also facilitated payments from
                 HESA to businesses and individuals linked to Iran’s weapons-related
                 procurement.42


         883.    SCB’s financing of MODAFL’s clandestine and illegal acquisition of U.S. military

  (aircraft) spare parts did not fund or facilitate Iran’s legitimate agencies, operations, or programs.

         884.    Rather, SCB actively participated in a criminal conspiracy to help Iran’s military

  and terror apparatus obtain critical machinery and equipment and aircraft spare parts it desperately

  needed to sustain its violent and unlawful activities.




  42
    Standard Chartered Bank maintained correspondent accounts for Bank Refah in Bangladesh,
  China, Hong Kong, India, Indonesia, Japan, South Korea, Malaysia, Qatar, Singapore, Sri Lanka,
  Taiwan, Thailand and UAE.


                                                   192
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 193 of 399 PageID #: 193



                                 (C)     SCB’s Trade-Finance Transactions with MODAFL-
                                         IAIO Front Company Monarch Aviation (Singapore)

           885.   Monarch Aviation was an Iranian front company based in Singapore that was

  owned and controlled by husband and wife, Brian Douglas Woodford, a UK citizen, and Laura

  Wang-Woodford, a dual U.S. and UK citizen.

           886.   It purported to be a manufacturer, dealer, and repairer of aircrafts and related parts.

  At least during the period between 2001 and 2007, SCB in Singapore (“SCB-Singapore)

  maintained accounts for Monarch Aviation, Brian Douglas Woodford, and Laura Wang-

  Woodford.

           887.   At least one Monarch Aviation account at the SCB-Singapore Battery Road branch

  was listed as account number ACU- 26-0-000106-3.

           888.   Defendant Credit Suisse’s Singapore Branch at 80 Raffles Place also maintained a

  U.S. dollar account for Monarch Aviation with the account number K0100340.01.

           889.   On January 15, 2003, Woodford and Wang-Woodford were indicted for, among

  other things, violations of the IEEPA, and U.S. export control laws.43

           890.   Laura Wang-Woodford was arrested on December 23, 2007, and later pled guilty

  to conspiring to violate the U.S. trade embargo by exporting U.S. origin aircraft components to

  Iran.

           891.   According to the Superseding Indictment, between January 1998 and December

  2007, Monarch Aviation, Jungda International Pte Ltd. (a Singapore based successor to Monarch

  Aviation), Brian Douglas Woodford and his wife, Laura Wang-Woodford, exported U.S. aircraft

  parts to Singapore and Malaysia, and then re-exported those items to companies in Tehran, Iran,




  43
       A Superseding Indictment was returned on May 22, 2008.


                                                   193
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 194 of 399 PageID #: 194



  without obtaining the required U.S. government licenses, while falsely listing their companies as

  the ultimate recipients of the parts on export documents filed with the U.S. government.

             892.   Specifically, according to the Superseding Indictment and the U.S. Justice

  Department’s Sentencing Recommendation, the funds transferred by Monarch Aviation paid for

  Boeing CH-47 (“Chinook”) helicopter parts, including vane assemblies and bevel gears that were

  listed under category VIII on the United States Munitions List (“USML”) and illegally exported

  to Iran.

             893.   The vane assemblies, part number 2-080-090-02 and national stock number

  (“NSN”)44 2840-01-022-7142, and bevel gears, part number 2-080-013-03 and NSN 3020-00-860-

  7419, were manufactured by Honeywell International Inc., commercial and government entity

  (“CAGE”)45 code 99193, in Phoenix, Arizona.

             894.   These export controlled, U.S. manufactured helicopter parts were used in Iran’s

  fleet of Boeing CH-47 Chinook heavy-lift utility helicopters that were refurbished by HESA.

             895.   Iran’s CH-47 helicopters are operated by the Islamic Republic of Iran Army

  Aviation (“IRIAA”) and the Islamic Republic of Iran Air Force (“IRIAF”).

             896.   The Superseding Indictment also listed the following parts, inter alia, that were

  illegally exported to Iran by Monarch Aviation: o-rings, shear bolts, bushings, and rotary wing

  shields.

             897.   The o-rings, identified by part numbers S6135-20059-102 (NSN 5331-01-270-



  44
     The U.S. National Stock Number (NSN) is a unique thirteen-digit numerical identifier assigned
  to each part used by the U.S. Department of Defense (DOD). The NSN system is managed by
  DOD’s Defense Logistics Agency (“DLA”). The DLA system of NSNs was mandated by the
  1952 Defense Cataloging and Standardization Act (Pub L No 82-436)
  45
     The CAGE code is a unique identifier assigned to, inter alia, U.S. defense contractors and DOD
  maintenance facilities. The CAGE code provides a standardized method of identifying a given
  government or defense contractor facility at a specific location.


                                                   194
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 195 of 399 PageID #: 195



  1765) and S6135-20059-106 (NSN 5331-01-270-1766), were manufactured by Sikorsky Aircraft

  Corporation (CAGE code 78266) in Stamford, Connecticut.

         898.    These export controlled, U.S. manufactured parts were used in Iran’s fleet of

  Sikorsky SH-3D (“Sea King”) medium-lift utility/anti-submarine warfare helicopters that were

  refurbished by Iran HESA.

         899.    Iran’s SH-3D helicopters are operated by the Islamic Republic of Iran Navy

  Aviation (“IRINA”).

         900.    The following parts were manufactured by Bell Helicopter Textron, Inc. (CAGE

  code 97499) in Fort Worth, Texas:

                 a.      Shear bolts, identified by part number NAS625-44 (NSN 5306-00-924-
                         6261);

                 b.      Bushings, identified by part number 205-030-477-11 (NSN 1560-00-413-
                         1492); and

                 c.      Rotary-wing shields, identified by part number 204-012-118-1 (NSN 1615-
                         00-865-7914).

         901.    These export controlled, U.S. manufactured parts were used in the following

  Iranian rotary-wing aircraft:

                 a.      Bell AH-1J (“Cobra”) air-assault helicopters (refurbished by HESA);

                 b.      Bell UH-1 (“Iroquois”) utility transport helicopters (refurbished by HESA);

                 c.      Iranian Helicopter Support and Renewal Company (“PAHNA”) 2091
                         (“Toufan”) air-assault helicopters (the PAHNA 2091 is an Iranian
                         remanufactured version of the Bell AH-1J helicopter); and

                 d. PAHNA 2-75 (“Shabaviz”) utility transport helicopters (the PAHNA 2-75 is an
                    Iranian remanufactured version of the Bell UH-1 helicopter).

         902.    Iran’s fleet of Bell AH-1J, Bell UH-1, PAHNA 2091 and PAHNA 2-75 helicopters

  are operated by the Iranian Revolutionary Guard Corps Air Force (“IRGC-AF”) and IRIAA.




                                                 195
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 196 of 399 PageID #: 196



         903.    From 1998 to 2005 (and likely thereafter), SCB facilitated at least 10 LCs financed

  by the CBI and Bank Refah with a total value of more than $1.5 million dollars involving the

  shipment of U.S. origin aircraft parts sold by Monarch Aviation to MODAFL’s sub-agencies Iran

  Aircraft Industries (“IACI”), Iran Helicopter Support and Renewal Co. (“IHSRC”), and HESA.

         904.    Defendant Bank Saderat Plc served as the Reimbursing Bank on most, if not all, of

  these transactions, which cleared through SCB’s New York branch on their way to Monarch

  Aviation’s accounts at SCB in Singapore.

         905.    The aircraft parts were transported by Iran Air from Kuala Lumpur Airport,

  Malaysia, to Tehran Airport, Iran.

         906.    SCB in Dubai served as the Negotiating Bank, and funds from the financing were

  paid to Monarch Aviation’s account with SCB, Singapore through SCB Singapore’s account with

  SCB, London, which in turn received the funds into its U.S. Dollar nostro account with SCB’s

  New York branch from SCB - Bahrain's Offshore Booking Unit (“OBU”).46

         907.    In sum, various overseas branches of SCB conspired with multiple MODAFL sub-

  agencies and Monarch Aviation, and used SCB’s New York branch to both assist Iran’s military

  in illegally acquiring contraband U.S. goods and to illegally disguise the illicit financing of those

  acquisitions through the SCB’s New York accounts.47

         908.    SCB facilitated at least 316 additional transactions totaling $12,110,565 in USD

  funds that involved Monarch Aviation at its accounts at SCB in Singapore. Dozens of those

  transactions post-date Woodford and Wang-Woodford’s 2003 indictment.



  46
     SCB, Bahrain’s Offshore Booking Unit sent proceeds of the Eurodollar loan as payment of
  Letter of Credit through SCB’s New York branch to credit SCB London’s USD account in New
  York for further payment to SCB Singapore.
  47
     SCB, Singapore presented documents under Bank Refah Letter of Credit to SCB, Dubai (the
  Negotiating Bank) for negotiation and payment in USD funds through SCB’s New York branch.


                                                  196
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 197 of 399 PageID #: 197



           909.    SCB’s financing of MODAFL’s clandestine and illegal acquisition of U.S. military

  spare parts through Monarch Aviation did not fund or facilitate Iran’s legitimate agencies,

  operations, or programs. Rather, SCB actively participated in a criminal conspiracy to help Iran’s

  military and terror apparatus obtain critical machinery and (aircraft) spare parts it desperately

  needed to sustain its violent and unlawful activities.

                                  (D)     SCB’s Trade Finance Transactions with MODAFL-
                                          IAIO Front Company Jetpower Industrial Ltd (Hong
                                          Kong)

           910.    Jetpower Industrial Ltd (“Jetpower”) was a Hong-Kong based Iranian front

  company purporting to be a trading company in aircraft parts controlled by Hok Shek Chan, a/k/a

  John Chan.

           911.    In 2011, Chan was sentenced to 42 months for conspiring to illegally export, and

  attempting to illegally export, 10 indicators, used in C-130 military flight simulators, in violation

  of the Arms Export Control Act.

           912.    According to the U.S. Department of Justice:

                   In 1993, Chan’s company, Jetpower Industrial, was convicted in Hong
                   Kong of export violations related to his export of U.S. military parts to Iran.
                   Chan then changed his business practices to avoid detection. Rather than
                   shipping U.S. origin goods directly from Hong Kong to Iran, Chan set up a
                   sophisticated procurement network involving front companies and an
                   experienced freight forwarder in Malaysia. Using his network, the
                   defendant was engaged in the illegal procurement and export of aircraft
                   parts from the U.S. for customers located in Iran, including several military
                   related entities in Iran such as the Iranian Air Force, in direct violation of
                   the U.S. Embargo against Iran since 1997.


           913.    In fact, according to U.S. officials, Jetpower repeatedly and illicitly exported arms

  to Iran prior to Mr. Chan’s arrest and conviction.48


  48
       At least one Jetpower shipment was seized by UAE officials in 2007 along with several other


                                                    197
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 198 of 399 PageID #: 198



         914.    At all relevant times, Jetpower was a customer of Bank Melli in Hong Kong.

         915.    The full scope of SCB’s involvement with and facilitation of Jetpower was

  extensive (involving at least dozens of transactions) but not yet fully known.

         916.    Illegal payments totaling close to $3 million dollars have specifically been

  identified, but the totals could be much higher.

         917.    What is clear is that SCB repeatedly and knowingly facilitated the illegal shipment

  of U.S. origin aircraft parts sold by Jetpower to one of MODAFL’s sub-agencies (IHSRC), and

  that Jetpower was a significant link in Iran’s illegal weapons procurement chain.

         918.    For example, in 2001-2002, Bank Refah (the Issuing Bank) issued a LC to

  MODAFL’s sub-agency IHSRC that was to be reimbursed by Bank Saderat Plc (known then as

  Iran Overseas Investment Bank), then amended the LC to be available with SCB-Dubai. SCB’s

  branches in New York, Singapore and Hong Kong were all instrumental in enabling Jetpower’s

  receipt of payments at its Eurodollar account(s) with Bank Melli in Hong Kong.

         919.    When Jetpower transported the contraband goods (U.S. helicopter parts) to

  MODAFL (using Iran Air), it asked Bank Melli in Hong Kong to present the documents required

  under the LC for payment to SCB Dubai.

         920.    However, in many instances, SCB Dubai took at least four extra steps before Bank

  Melli in Hong Kong received the Eurodollar payment for Jetpower.

         921.    Upon acceptance of the documents from Bank Melli, SCB Dubai used the CBI’s

  Eurodollar credit facility with SCB Dubai and sent instructions for a Eurodollar loan to be issued

  by SCB, Bahrain.



  containers that U.S. officials feared might contain parts or materials that could be used in
  manufacturing IEDs and EFPs. Bank Mellat financed the transaction, and—according to the LC
  supporting documentation—the goods were consigned to HESA.


                                                     198
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 199 of 399 PageID #: 199



           922.   SCB, Bahrain booked the loan and sent the proceeds in USD funds as payment

  under the Letter of Credit through SCB’s New York branch to National Westminster Bank’s New

  York correspondent account for further credit to National Westminster, London for the Eurodollar

  account of its customer, Bank Melli, London.

           923.   SCB, Dubai then sent instructions to Bank Melli, London to pay Bank Melli, Hong

  Kong upon receipt of USD funds.

           924.   Variations on this process were undertaken on multiple LCs in USD funds for the

  benefit of MODAFL’s sub-agency.

           925.   In these cases, SCB, Bahrain knowingly cleared U.S. dollars through SCB’s New

  York branch for the illegal trade-finance transactions by repackaging the payments on the LCs as

  loans that secretly routed through the U.S. to Bank Melli Iran through various British banks.

           926.   Jetpower, in most cases, ultimately received payment in USD funds to its

  Eurodollar bank account with Bank Melli Plc’s branch in Hong Kong for these illicit transactions

  with IHSRC.

           927.   According to BIS-Basel and the Hong Kong Monetary Authority (“HKMA”),49 all

  USD transfers from SCB-Hong Kong to Jetpower’s account with Bank Melli Plc’s Hong Kong

  branch were cleared by the Hong Kong Clearing House Automated Transfer System, and settled

  by HSBC’s Hong Kong subsidiary.

           928.   None of this illegal conduct was undertaken for the benefit of a legitimate agency,

  operation or program of Iran.




  49
       HKMA is the de facto central bank of Hong Kong.


                                                  199
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 200 of 399 PageID #: 200



                        c.      SCB’s Trade-Finance Transactions Iran Power Development
                                Company (“IPDC”), MAPNA and Zener Electronics Services
                                (an agent of Hezbollah)

         929.    The Iran Power Development Company (“IPDC”), an Iranian government-

  controlled entity, has worked extensively for years with a network of Iranian companies known as

  the Mapna Group.50

         930.    Mapna International FZE is a UAE-based subsidiary. One of its directors, Mousa

  Refan, previously served as the first commander of the Air Force of the “Army of the Guardians

  of the Islamic Revolution [IRGC].”51

         931.    Another director, Afshin Rezaei, pled guilty in the U.S. District Court for the

  Northern District of Georgia on April 24, 2008, to:

                 one count of violating the IEEPA for the unlicensed export of computers to
                 Iran via the United Arab Emirates. The computers were controlled for anti-
                 terrorism reasons. On May 15, 2008, Rezaei was sentenced to six months
                 of prison (credit for time served), followed by three years of supervised
                 release, and agreed to forfeit $50,000. On February 18, 2010, a 10-year
                 denial of export privileges was imposed on Rezaei, pursuant to Section
                 11(h) of the EAA.

         932.    During the relevant time period, Mapna International maintained a Eurodollar

  account with SCB, Dubai.

         933.    Between 2001 and 2007, SCB facilitated at least 280 Letters of Credit involving

  Mapna International FZE (as Beneficiary). In most cases, SCB, Dubai acted52 as the Advising



  50
     The Mapna Group lists on its website 41 subsidiaries, some of which were listed by the British
  government in 2011 as entities of concern for Weapons of Mass Destruction-related procurement.
  51
     As noted above, Abbas Aliaabadi, Mapna International FZE’s chairman, is a former member of
  the Iranian Ministry of Construction Jihad and of the Iranian Air Force and former member of the
  Ministry of Culture & Islamic Guidance, instrumental in the creation of Hezbollah and with close
  links to the IRGC.
  52
     Mapna’s subsidiary, Mobin Petrochemicals, was added to the SDN list on June 16, 2010 (and
  removed from the SDN list in January 2016 as part of the Joint Comprehensive Plan of Action).
  During the relevant time period, it maintained a USD account with HSBC.


                                                 200
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 201 of 399 PageID #: 201



  Bank on these transactions.

          934.   At least nine Letters of Credit involved SCB’s New York branch serving as the

  Clearing Bank for the transactions, and in some cases, SCB-London served as the Reimbursing

  Bank.

          935.   SCB facilitated at least 7 LCs – totaling $1,384,972 in USD funds – that involved

  the illegal shipment of U.S. origin goods to the Iran Power Development Company.

          936.   The CBI served as the Issuing Bank on several of these LCs, and six of those seven

  involved goods shipped by IRISL.

          937.   Of particular note, between 2003 and 2004, SCB knowingly facilitated at least four

  unlawful USD funds transfer transactions (cleared through its New York branch) that involved

  Eurodollar payments to Zener Electronics (UAE), a procurement company for Hezbollah.53

          938.   The IPDC was listed as the Applicant for these transactions, and Mapna was

  identified as the 1st Beneficiary, but assigned the payments under the Letters of Credit to Zener

  Electronics (UAE) as a “2nd Beneficiary.”

          939.   Each unlawful trade-finance transaction involved U.S. goods.

          940.   The Central Bank of Iran acted as the Issuing Bank on at least two of the

  transactions and SCB, Dubai acted as the Advising and Negotiating Bank.54

          941.   On at least one occasion, SCB-London served as the Reimbursing Bank for the



  53
     In June 2014, the U.S. Commerce Department identified Zener Electronics as “involved in
  activities contrary to the national security and foreign policy interests of the United States,
  specifically the activities described under paragraph (b)(1) (Supporting persons engaged in acts of
  terror) of § 744.11 of the EAR” and noted its attempts “to procure U.S. technology on behalf of
  persons involved in activities contrary to the national security and foreign policy interests of the
  United States. Specifically, these persons have been involved in supplying U.S.-origin items to
  persons designated by the Secretary of State as Foreign Terrorist Organizations without the
  required authorizations.”
  54
     On at least one occasion, SCB London also served as the Reimbursing Bank.


                                                  201
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 202 of 399 PageID #: 202



  payment to Zener Electronics, sending the credit through its New York branch to SCB Dubai’s

  account with SCB in New York.

            942.   Upon receipt of the funds to its USD account with SCB in New York, SCB, Dubai

  instructed SCB’s New York branch to forward the funds to JP Morgan Chase in New York, which

  held an account for the Commercial Bank of Dubai.

            943.   The Commercial Bank of Dubai, in turn, credited the account of its customer, Zener

  Electronics.

            944.   These illicit transfers on behalf of Mapna resulted in payments to Zener Electronics

  (a key link in Hezbollah’s illicit supply chain) and were not for the benefit of a legitimate agency,

  operation or program of Iran. In a Superseding Indictment filed in federal court on March 30, 2016,

  Mapna was again implicated in the Conspiracy.55

            945.   This time, DOJ charged multiple individuals with covert transactions in 2011

  through a U.S. bank, wherein Mapna’s name was omitted from the transaction to hide its identity

  as a counterparty.

                           d.     SCB’s Trade-Finance Transactions with National Iranian Oil
                                  Company (NIOC) Subsidiaries

            946.   The Iranian Helicopter Aviation Company, Ahwaz Pipe Mill Co. and Kala Naft56

  are all subsidiaries of NIOC, which (as noted supra) was controlled by the IRGC during the

  relevant time period.

            947.   Between 1999 and 2001, SCB knowingly facilitated two illegal transactions

  totaling $750,744 on behalf of the Iranian Helicopter Aviation Company (listed as the Applicant).




  55
       See U.S. v. Zarrab filed in the S.D.N.Y (1:15-cr-00867).
  56
       Kala Naft was designated by the United States in 2010.


                                                   202
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 203 of 399 PageID #: 203



          948.    The Beneficiary listed on both LCs was Limo Sarl. The goods involved in these

  transactions were U.S. origin helicopter parts.

          949.    Payments for both transactions were cleared through SCB’s New York branch, and

  refinanced under the CBI’s Eurodollar credit facility with SCB, Dubai.

          950.    The Paris-based Limo Sarl was directed by a Ms. Laleh Moein, reported to have

  also been in the employ of Iran’s Ministry of Intelligence and Security (“MOIS”).57

          951.    Between 2002 and 2004, SCB knowingly facilitated four (4) illegal transactions

  totaling $611,713 that involved U.S. origin goods illegally transported to Iran on behalf of Kala

  Naft.

          952.    At least two of these transactions had SCB New York’s branch serving as its

  Clearing Bank.

          953.    As early as February 1998, Kala Naft was identified by the UK government “as

  having procured goods and/or technology for weapons of mass destruction programs.”

          954.    Kala Naft was also publicly identified as a NIOC subsidiary in a 2003 Commerce

  Department action that further stated that Kala Naft was a recipient of illegally exported U.S. origin

  oilfield equipment from the U.S.

          955.    Between 2001 and 2006, SCB knowingly facilitated at least two illegal transactions

  totaling $593,307 that involved U.S. origin goods illegally transported to Iran on behalf of Ahwaz

  Pipe Mill Co.

          956.    The CBI was used as the Refinancing Bank, and SCB’s New York branch served

  as the Clearing Bank.




  57
   MOIS was designated by the U.S. for, inter alia, providing support to terrorist groups, including
  Hezbollah.


                                                    203
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 204 of 399 PageID #: 204



            957.   The listed beneficiary of the Ahwaz Pipe Mill Co. trade-finance transactions was a

  Cypriot company named Polygon Co. Ltd.

            958.   Polygon’s managing director and its owner had previously been indicted on

  November 19, 1992, in the Southern District of Florida for illegally conspiring to export oil field

  equipment and other goods, services and technology to Libya, demonstrating its history of illicit

  sanctions evasion on behalf of a State Sponsor of Terrorism.

            959.   The litany of trade-finance and Eurodollar transactions discussed supra often

  involved counterparties (such as Mac Aviation, Jetpower and Polygon) with established track

  records of criminal activity on behalf of Iran.

                          e.     SCB’s Trade-Finance Transactions with Iranian                Front
                                 Company Khoram Sanat Producing Co. – Iran

            960.   On June 20, 2005, SCB facilitated Khoram Sanat Producing Co.’s purchase of

  electromotors for hydraulic presses worth $2.79 million dollars.

            961.   The company is likely a subsidiary of another Iranian company known as “Alborz

  Steel.”

            962.   The nominal purchaser of the equipment was an Iranian front company in the UAE

  called Diamonds Steel.58

            963.   Diamonds Steel maintained one or more accounts with SCB, Dubai.

            964.   Between 2001 and 2007, SCB, Dubai facilitated at least 173 transactions involving

  Diamonds Steel, totaling more than $130 million.

            965.   The aforementioned electromotors were illegally purchased from the United States




  58
    SCB facilitated at least a dozen transactions on behalf of Diamonds Steel, mostly for the benefit
  of Alborz Steel, Iran. Many of these transactions involved both Bank Melli Iran, as well as Credit
  Suisse in Switzerland, acting on behalf of Bank Melli Iran or Bank Melli, Dubai.


                                                    204
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 205 of 399 PageID #: 205



  with the LC facilitated by SCB’s New York branch, which served as the Clearing Bank for the

  transaction, while SCB, Dubai served as the Advising Bank.59

         966.    SCB facilitated this transaction despite the fact that the machinery required an

  export license because the equipment could be used for terrorist purposes.60

         967.    Specifically, hydraulic presses are the precise type of machinery required to

  manufacture EFPs.61

         968.    The production of an EFP shaped-charge munition requires at least a 10-ton

  hydraulic press in order to form sheets of copper and steel, respectively, into the necessary shaped-

  charge geometry for defeating the plating of American armored vehicles of the type used by the

  U.S. military in Iraq.

         969.    Even assuming a steep mark-up in costs of delivery, SCB financed Iran’s

  acquisition of approximately fifty (50) hydraulic presses capable of manufacturing more than a

  hundred EFPs per day.62

         970.    The hydraulic press machinery was transported to Iran by IRISL.



  59
     This occurred during a period of time (between 2004 and 2007) when SCB’s New York branch
  was subject to a formal supervisory action by the New York State Banking Department and the
  Federal Reserve Bank of New York (“FRBNY”) for other regulatory compliance failures
  involving the Bank Secrecy Act (BSA”), anti-money laundering policies and procedures (“AML”),
  and OFAC regulations.
  60
     The product was designated with an ECCN of 2B999 (for Anti-Terrorism reasons) under
  Supplement 1 to Section 774 of the Commerce Control List (CCL).
  61
     SCB facilitated another Letter of Credit on May 12, 2005, involving Khoram Sanat (as
  Applicant) and Diamonds Steel (as Beneficiary) for over $1.9 million for goods described as “Back
  Up Roll Change Carriage, Spare Back Up Roll with Chuck and Main Gear Box.” These standard
  terms are used to describe metal working equipment that may be integrated into large hydraulic
  presses or deployed as stand-alone equipment stations.
  62
     The dangers of Iran possessing hydraulic press equipment were evident from a 2009 reported
  incident wherein Turkish authorities, at the request of the U.S., halted a convoy of trucks heading
  from Iran to Syria that contained a large hydraulic press and punch press. The U.S. requested
  this action because “these items are likely intended for the production of explosively formed
  penetrators (EFPs).”


                                                  205
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 206 of 399 PageID #: 206



         971.     Because Letters of Credit are intrinsically about the submission of detailed

  paperwork and required SCB (Credit Suisse and other Defendants) to examine and retain the

  documentation evidencing Iran’s illegal procurement chain, SCB’s knowledge of its role in the

  Conspiracy is indisputable.

         972.     Furthermore, because Iran’s illegal procurement chain was dependent on access to

  U.S. dollars, SCB’s (and other Defendants’) participation in the Conspiracy was essential to its

  success.

         973.     In sum, SCB was integral to Iran’s inherently lethal and illegal conduct, which

  included a wide variety of money laundering techniques in the service of weapons procurement,

  arms shipments, acquisition of WMDs, and terror financing that substantially and foreseeably

  assisted MODAFL, the IRGC and Hezbollah in their campaign of violence and terror against

  Coalition Forces in Iraq.

                  3.     Regulatory Actions and Criminal Investigations Against SCB, 2012 –
                         Present

         974.     In 2011, the New York State Department of Financial Services (“DFS”) again

  investigated SCB-NY for the very same issues and problems which had led to the SCB 2004

  Written Agreement with DFS and FRBNY: illegal financial transactions with U.S. sanctioned

  entities, most notably Iran, Hezbollah and their Agents and Proxies, and woefully inadequate

  compliance with longstanding BSA, AML, SAR, and OFAC statutory and regulatory

  requirements.

         975.     On August 6, 2012, the DFS issued an Order Pursuant to New York Banking Law

  § 39, which fined SCB $340 million and detailed its legal and regulatory violations, its

  involvement in the conspiracy to provide of illegal banking services to Iran, which allowed

  terrorists to access the U.S. financial system. That Order, among other things, stated as follows:



                                                 206
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 207 of 399 PageID #: 207



                For almost ten years, SCB schemed with the Government of Iran
                and hid from regulators roughly 60,000 secret transactions,
                involving at least $250 billion, and reaping SCB hundreds of
                millions of dollars in fees. SCB’s actions left the U.S. financial
                system vulnerable to terrorists, weapons dealers, drug kingpins,
                corrupt regimes, and deprived law enforcement investigators of
                crucial information used to track all manner of criminal activity.

                In its evident zeal to make hundreds of millions of dollars at almost
                any cost, SCB undertook a course of conduct that included:
                falsifying business records; offering false instruments for filing;
                failing to maintain accurate books and records of all transactions
                effected and all actions taken on behalf of SCB; obstructing
                governmental administration; failing to report misconduct to the
                Department [of Financial Services] in a timely manner; evading
                Federal sanctions; and numerous other violations of law that, as with
                the above, have an impact upon the safety and soundness of SCB’s
                New York branch and the Department’s confidence in SCB’s
                character, credibility and fitness as a financial institution licensed to
                conduct business under the laws of this State [of New York].

                From January 2001 through 2007, SCB conspired with its Iranian
                Clients to route nearly 60,000 different USD payments through
                SCB’s New York branch after first stripping information from wire
                transfer messages used to identify sanctioned countries, individuals
                and entities . . .SCB intentionally withheld material information
                from New York and Federal regulators in its effort to service Iranian
                Clients.

                “In short, SCB operated as a rogue institution” and that employees
                internally knew that its business dealings with Iran could subject
                U.S. and London management to “serious criminal liability.”
                SCB’s success in USD clearing for Iranian Clients stems from the
                documented willingness of its most senior management to deceive
                regulators and violate U.S. law. Worse yet, SCB apparently adopted
                this strategy with full knowledge of the risks involved.”

         976.   On September 21, 2012, SCB and the DFS executed a Consent Order resolving

  charges that, from at least 2001 through 2007, SCB provided Eurodollar clearing and settlement

  services to Iranian customers subject to U.S. economic sanctions, with respect to approximately

  59,000 transactions totaling approximately $250 billion, through SCB’s New York branch.

         977.   DFS concluded that “SCB operated as a rogue institution.”



                                                  207
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 208 of 399 PageID #: 208



         978.    On December 10, 2012, DOJ announced that SCB had agreed to forfeit $227

  million to the Justice Department for conspiring to violate the IEEPA, and that the forfeiture was

  part of Deferred Prosecution Agreements SCB entered into with DOJ and the Manhattan District

  Attorney’s office for illegally moving millions of dollars through the U.S. financial system on

  behalf of, inter alia, sanctioned Iranian entities. SCB also entered into settlement agreements with

  OFAC and the Board of Governors of the Federal Reserve System, as well as with DFS.

         979.    DOJ filed a criminal information charging SCB with one count of knowingly and

  willfully conspiring to violate IEEPA. SCB waived the federal indictment, agreed to the filing of

  the information and, according to DOJ’s press release, “accepted responsibility for its criminal

  conduct and that of its employees.”

         980.    DOJ’s 2012 press release announcing the Deferred Prosecution Agreement quoted

  then-Assistant Attorney General Lanny Bruer as stating: “[f]or years, Standard Chartered Bank

  deliberately violated U.S. laws governing transactions involving Sudan, Iran, and other countries

  subject to U.S. sanctions. The United States expects a minimum standard of behavior from all

  financial institutions that enjoy the benefits of the U.S. financial system. Standard Chartered

  Bank’s conduct was flagrant and unacceptable. Together with the Treasury Department and our

  state and local partners, we will continue our unrelenting efforts to hold accountable financial

  institutions that intentionally mislead regulators to do business with sanctioned countries.”

         981.    Manhattan District Attorney Cyrus Vance Jr. stated in the press release:

  “Investigations of financial institutions, businesses, and individuals who violate U.S. sanctions by

  misusing banks in New York are vitally important to national security and the integrity of our

  banking system. Banks occupy positions of trust. It is a bedrock principle that they must deal

  honestly with their regulators. I will accept nothing less; too much is at stake for the people of New




                                                   208
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 209 of 399 PageID #: 209



  York and this country. These cases give teeth to sanctions enforcement, send a strong message

  about the need for transparency in international banking, and ultimately contribute to the fight

  against money laundering and terror financing.”

          982.   Prior to entering into the 2012 DPA and its settlement with DFS, SCB retained

  Promontory Financial Group, LLC (“Promontory”) in 2009 to provide “consulting services in

  connection with the identification and collection of historical transaction records relating to cross-

  border financial transactions.”

          983.   In the first half of 2010, SCB reported to various regulators, including the New

  York State Banking Department (“NYSBD”), DFS’s predecessor, that it had engaged in conduct

  related to the evasion of U.S. sanctions.

          984.   On April 15, 2010, SCB hired Promontory again to identify, collect and review

  historical transaction records implicating sanctions violations.

          985.   Thereafter, Promontory produced a number of reports and made various

  presentations to government authorities, including the NYSBD (later DFS).

          986.   These Promontory reports included, inter alia, interim reports throughout 2010,

  final reports in January and March of 2011, as well as updates to those final reports in October

  2011.

          987.   DFS relied in part upon the work conducted and presented by Promontory to

  identify the scope of SCB’s improper conduct prior to entering into the September 21, 2012

  Consent Order.

          988.   On June 18, 2013, Deloitte entered into a Settlement Agreement with DFS wherein

  it agreed, inter alia, to pay a penalty of $10 million for misusing confidential information from

  other bank defendants.




                                                   209
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 210 of 399 PageID #: 210



         989.    For example, Deloitte provided SCB with copies of transaction review reports that

  Deloitte had prepared for these other clients and suggested to SCB management that they be used

  as templates for SCB’s transactions review report, and agreeing to SCB’s request that Deloitte

  remove a recommendation from its written final report explaining how “cover payment” messages

  used by SWIFT-NET (MT 202s) could be manipulated by banks to evade U.S. money laundering

  controls.

         990.    On August 19, 2014, DFS announced an order regarding SCB’s failures to

  remediate AML/CFT compliance problems as required in SCB’s 2012 settlement with DFS.

         991.    Under the August 2014 DFS order, SCB was required to: (1) suspend dollar

  clearing through SCB’s New York branch for high-risk retail business clients at SCB’s Hong Kong

  subsidiary; (2) exit high-risk client relationships within certain business lines at SCB’s branches

  in the UAE; (3) decline new dollar-clearing clients or accounts across its operations without prior

  approval from DFS; (4) pay a $300 million penalty; and (5) take other remedial steps.

         992.    Additionally, according to an October 29, 2014 article in The New York Times,

  federal and Manhattan prosecutors have reopened their investigation into SCB.

         993.    The New York Times reported that prosecutors were questioning whether SCB

  failed to disclose the extent of its wrongdoing to the government, thus imperiling SCB’s 2012

  settlement.

         994.    In August 2015, DFS issued a “Report on Investigation of Promontory Financial

  Group, LLC.”

         995.    The DFS report stated that:

                 On April 15, 2010, Promontory was engaged by Standard Chartered’s
                 counsel to identify, collect and review historical transaction records “with
                 certain countries or certain Specially Designated Nationals (“SDNs”)




                                                 210
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 211 of 399 PageID #: 211



                 subject to sanctions” administered by OFAC. The engagement was known
                 as Project Green.

                 As part of the engagement, Promontory produced a number of reports and
                 made various presentations to the Bank and government authorities,
                 including the NYSBD. These reports included interim reports throughout
                 2010, final reports in January and March of 2011, and updates to those final
                 reports in October 2011.

                 In connection with the Department’s investigation of Standard Chartered,
                 the Department relied in part upon the work conducted and presented by
                 Promontory to identify the scope of the Bank’s improper conduct and to
                 determine an appropriate resolution of the investigation.

         996.    DFS ultimately concluded that “There are numerous instances where Promontory,

  at the direction of the Bank or its counsel, or at its own initiative, made changes to ‘soften’ and

  ‘tone down’ the language used in its reports, avoid additional questions from regulators, omit red

  flag terms or otherwise make the reports more favorable to the Bank.”

         997.    Examples identified by DFS included a written communication on January 19,

  2011, wherein “the Bank’s counsel wrote to Promontory that the title of a particular slide entitled

  ‘The 77 non-u-turn payments fell into 3 categories’ – meaning the transactions were potential

  OFAC violations – should be made ‘more bland’ and suggested a rewording to ‘Categories

  identified in Amendment Analysis.’ Promontory made the change to the more vague language

  requested by the Bank.”

         998.    The DFS Report further found that “Promontory omitted certain timelines from the

  reports that would have indicated an increase in violations over time.”

         999.    The Report went on to cite a December 17, 2010 statement by a senior analyst at

  Promontory explaining:

                 Generally, the timelines serve a strong purpose with the Jersey payments.
                 That is, there appears to be a positive trend over time to reduce the
                 involvement with potential violations. This will not be true with Dubai. I
                 have a strong suspicion that people will not want to show the timelines



                                                 211
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 212 of 399 PageID #: 212



                 for Dubai ([a particular client for which the Bank processed prohibited
                 transactions] for example shows an upwardly sloping curve of
                 violations). If we are going to go ahead with the visuals across the
                 workstreams, we should be cognizant of the graphics showing painful
                 information and expect strong pushback from the bank and [the Bank’s
                 counsel]. (Emphasis added.)

         1000. As described above, SCB’s Dubai operations were a central hub for the IRGC’s

  and MODAFL’s illegal procurement efforts.

         1001. In August 2015, The New York Times reported that SCB was once again under

  investigation: “The Justice Department is examining whether it committed sanctions violations

  beyond those covered in the 2012 deal, which centered on what the bank called ‘Project Gazelle,’

  an effort to forge ‘new relationships with Iranian companies.’”

         1002. The Financial Times also reported in September 2015:

                 Documents seen by the FT suggest that StanChart continued to seek new
                 business from Iranian and Iran-connected companies after it had committed
                 in 2007 to stop working with such clients. These activities include foreign
                 exchange transactions that, people familiar with StanChart operations say,
                 would have involved the US dollar….

                 The material reviewed by the FT depicts a bank — one of the few foreign
                 lenders with a license [sic] to operate in the country — determined to keep
                 working with Iranian companies. The status of numerous Iranian and Iran-
                 connected entities was still being reviewed by StanChart as late as 2013,
                 according to documents seen by the FT. These included entities that had
                 internal “markers” and “blocks” placed against them, a way for the bank to
                 flag up concern about links to Tehran. Many accounts belonging to Iranian
                 or Iran-connected entities were indeed closed by 2007, as StanChart
                 promised. But some, like Bank Saderat — which had sanctions imposed in
                 2006, or Bank Sepah — still had open accounts with no markers against
                 them.




                                                 212
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 213 of 399 PageID #: 213



           1003. Even as edited to be favorable to SCB, the 2011 Promontory Report provides a

  window into the vast array of wrongdoings undertaken by SCB in concert with Iran and its

  agents.63

           1004. As the Negotiating Bank on numerous illegal Iranian Letters of Credit, SCB

  received the detailed documentation for the shipment of goods, and knew that it was helping Iran’s

  military and terrorist apparatus acquire prohibited U.S. goods and dual-use technologies.

           1005. In sum, as the Negotiating Bank on numerous illegal Iranian transactions for Mahan

  Air and various MODAFL sub-agencies, and as an active conduit and money-launderer for the

  CBI and other sanctioned Iranian banks, SCB knew that: (1) it was dealing with Iran’s military

  and terrorist apparatus; (2) it was conspiring to evade U.S. export sanctions; (3) it was laundering

  money in USD funds for Iran’s military and terrorist apparatus; (4) its own customers were front

  companies for Iran’s military and terrorist apparatus; (5) that these customers were actively

  engaged in sanctions evasion and money laundering; and (6) that none of this illegal conduct was

  undertaken for the benefit of a legitimate agency, operation or program of Iran.

           1006. Despite this extensive history of egregious and criminal conduct, SCB’s chairman

  claimed in early 2013 that SCB’s illegal conduct were “clerical errors” and not “willful acts: “We

  had no willful act to avoid sanctions; you know, mistakes are made–clerical errors–and we talked

  about last year a number of transactions which clearly were clerical errors or mistakes that were

  made.”

           1007. The USG took the unusual step of forcing SCB to apologize for those statements




  63
     Other Promontory reports that have not (for the time being) been publicly disclosed, detail
  Standard Chartered’s Dubai operations and SCB’s activities on behalf of the CBI, as well as its
  role in financing, inter alia, Blue Sky Aviation’s acquisitions of various materials and
  technologies.


                                                  213
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 214 of 399 PageID #: 214



  and issue an accurate statement about SCB’s purposeful, illegal conduct. In response to the USG

  demand, SCB’s chairman stated:

                  “My statement that SCB ‘had no willful act to avoid sanctions’ was wrong, and
                  directly contradicts SCB’s acceptance of responsibility in the deferred
                  prosecution agreement and accompanying factual statement. Standard Chartered
                  Bank, together with me, Mr. Peter Sands and Mr. Richard Meddings, who jointly
                  hosted the press conference, retract the comment I made as both legally and
                  factually incorrect. To be clear, Standard Chartered Bank unequivocally
                  acknowledges and accepts responsibility, on behalf of the Bank and its
                  employees, for past knowing and willful criminal conduct in violating U.S.
                  economic sanctions laws and regulations, and related New York criminal laws, as
                  set out in the Deferred Prosecution Agreement. I, Mr. Sands, Mr. Meddings, and
                  Standard Chartered Bank apologize for the statements I made to the contrary.”

          1008. Thus, even after avoiding criminal prosecution for its illegal conduct, SCB—only

  months after entering into the Deferred Prosecution Agreements (“DPAs”)—continued to refuse

  to accept responsibility for its violations of U.S. sanctions and participation in the Conspiracy.

          1009. The criminal conduct of SCB is representative of the criminal conduct exhibited by

  the other defendant Banks. Each made millions moving billions for Iran and its agent and proxy,

  Hezbollah.

          1010. In sum, SCB was integral to Iran’s inherently lethal and illegal conduct, which

  included a wide variety of money laundering techniques in the service of weapons procurement,

  arms shipments, acquisition of WMDs, and terror financing that substantially and foreseeably

  assisted MODAFL, the IRGC and Hezbollah in their campaign of violence and terror against

  Coalition Forces in Iraq, including the EFP and other attacks against the Plaintiffs herein.

          1011. Lastly, SCB chose to use its presence in the United States (and its New York branch

  specifically) to effectuate its crimes.




                                                  214
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 215 of 399 PageID #: 215



         L.        DEFENDANT ROYAL BANK OF SCOTLAND N.V.’S AGREEMENT TO,
                   AND PARTICIPATION IN, THE CONSPIRACY


         1012. As alleged above, Defendant RBS N.V. is the legal successor to ABN Amro Bank.

  As noted above, this Defendant is referred to herein as “ABN Amro (RBS N.V.)”

         1013. In May 1995, top officials of ABN Amro (RBS N.V.) in Amsterdam e-mailed the

  entire management of ABN Amro (RBS N.V.) in Europe, Asia, South America, Africa, the

  Caribbean, and North America, advising them that any financial transactions in USD funds

  undertaken for or on behalf of Iranian persons or banks were subject to seizure or blocking in the

  United States.

         1014. Soon after President Clinton signed the Executive Order implementing sanctions

  against Iran in May 1995, Iranian banks sought the services of ABN Amro (RBS N.V.) and other

  banks in aiding Iran to circumvent U.S. laws.

         1015. ABN Amro (RBS N.V.) employees were aware of these requests, discussed these

  requests with the other Co-conspirator banks, and thereafter approved of ABN Amro (RBS N.V.)

  conducting the illegal transactions, contrary to the advice of outside counsel retained by ABN

  Amro (RBS N.V.) that its involvement in such transactions would potentially violate U.S. law.

         1016. From approximately 1995 until in or about 2005, ABN Amro (RBS N.V.) conspired

  with the Iranian Bank Co-conspirators (including the CBI, Bank Melli Iran and Defendant Bank

  Saderat Plc) and their agents to conceal evidence of ABN Amro (RBS N.V.)’s financial

  transactions from the U.S. government, law enforcement, and intelligence agencies, as well as U.S.

  financial institutions charged with detecting and blocking certain Iranian transactions.

         1017. ABN Amro (RBS N.V.) was, at the same time, aware that numerous other non-

  Iranian financial institutions were engaged in the Conspiracy to conceal evidence of the Iranian

  Bank Co-conspirators’ financial transactions from the U.S. government, law enforcement and


                                                  215
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 216 of 399 PageID #: 216



  intelligence agencies, as well as U.S. financial institutions charged with detecting and blocking

  certain Iranian transactions.

         1018. From approximately 1995 until in or about 2005, ABN Amro (RBS N.V.) furthered

  the Conspiracy by methodically removing and/or falsifying payment messages on its funds transfer

  systems to disguise the movement of hundreds of millions of U.S. dollars illegally through the

  U.S. financial system on behalf of the Iranian Bank Co-conspirators (including Bank Melli Iran).

         1019. In furtherance of the Conspiracy, ABN Amro (RBS N.V.) and the Iranian Bank Co-

  conspirators developed methods by which ABN Amro (RBS N.V.) would format USD payments

  so that such payments would evade U.S. sanctions and detection by automated filters used by

  financial institutions in the United States.

         1020. When ABN Amro (RBS N.V.) employees received payment messages from the

  Iranian Bank Co-conspirators that contained certain words that could trigger a U.S. bank’s

  automated OFAC filter software algorithms, ABN Amro (RBS N.V.) would manually alter or

  amend the messages (i.e. “strip” the transactions) to ensure that the transaction would go

  undetected when it was cleared and settled by financial institutions in the United States.

         1021. ABN Amro (RBS N.V.) thereby caused financial institutions in the United States

  to process transactions involving the Iranian Bank Co-conspirators that U.S. financial institutions

  would not otherwise have processed.

         1022. Like SCB, certain offices, branches, and subsidiaries of ABN Amro (RBS N.V.)

  also altered Letters of Credit and foreign exchange transactions involving USD funds by replacing

  the names of the Iranian Bank Co-conspirators (including Bank Melli Iran) on those transactions.

         1023. Beginning as early as 1995 and continuing until in or about 2005, ABN Amro (RBS

  N.V.) undertook various acts in furtherance of the Conspiracy. For example: The Dubai branch of




                                                  216
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 217 of 399 PageID #: 217



  ABN created procedures and guidelines to facilitate the processing of prohibited USD transactions.

             1024. For instance, one section of the ABN payment manual entitled “Special

  Conditions” listed specific instructions on how to effectuate these payments and avoid OFAC

  filters.

             1025. A specific instruction from this manual stated: “Payments by order of Iranian Banks

  …maintaining accounts with ABN, Dubai are to be handled with extra care to ensure the wordings

  “Iran” etc. are not mentioned in the payment due to OFAC regulations.”

             1026. In June 1995, an Iranian Bank Co-conspirator requested of ABN Amro (RBS N.V.)

  officials in Dubai that ABN Amro (RBS N.V.) act as a conduit for all U.S. dollar transactions for

  that Iranian bank in Dubai.

             1027. The Iranian bank requested that all of its USD funds transfer be routed through, or

  be issued in the name of, ABN Amro (RBS N.V.) and carry no reference to the fact that these

  payments were issued on its behalf, and that all of its U.S. dollar receipts would come into ABN

  Amro (RBS N.V.)’s account.

             1028. Thereafter, ABN Amro (RBS N.V.) undertook various specific acts to conceal its

  actions on Iran’s behalf.

             1029. ABN Amro (RBS N.V.) instructed the Iranian Bank Co-conspirators to include the

  code word “SPARE” in their payment messages through the bank so that ABN Amro (RBS N.V.)

  could first segregate these messages from normal message payment processing, and then amend

  the message by removing/altering any potentially problematic text, i.e. any reference to Iran.

             1030. The payment message would then be stopped by ABN Amro (RBS N.V.), routed

  into a special queue, and manually altered to avoid being blocked by any OFAC sanctions

  screening filters.




                                                   217
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 218 of 399 PageID #: 218



          1031. In this manner, ABN Amro (RBS N.V.) assisted sanctioned entities, and ensured

  the processing of transactions by formatting payment order messages so that they would not be

  rejected or blocked by OFAC filters at financial institutions in the United States.

          1032. ABN Amro (RBS N.V.) added to its payment manuals the “Special Conditions”

  that were to be used on behalf of the Iranian Bank Co-conspirators in order to evade detection and

  circumvent the laws of the United States.

          1033. ABN Amro (RBS N.V.) used these same or materially similar procedures with

  respect to Letters of Credit in USD funds, and the processing of USD denominated checks and

  traveler’s checks.

          1034. ABN Amro (RBS N.V.) and the Iranian Bank Co-conspirators knew and discussed

  the fact that without such alterations, amendments, and code words, the automated OFAC filters

  at clearing banks in the United States would likely halt most of the payment messages and other

  transactions, and, in many cases, would reject or block the sanctions-related transactions and report

  the same to OFAC.

          1035. ABN Amro (RBS N.V.) also removed the names, BICs, and any other identifying

  information of the Iranian Bank Co-conspirators in the payment order messages sent to ABN Amro

  (RBS N.V.)’s U.S. correspondent banks.

          1036. In order to circumvent U.S. sanctions, certain Iranian Bank Co-conspirators

  requested that ABN Amro (RBS N.V.) omit their names and BICs from payment order messages

  sent by ABN Amro (RBS N.V.) to ABN Amro (RBS N.V.)’s U.S. correspondent banks. ABN

  Amro (RBS N.V.) complied with the requests of these Iranian Bank Co-conspirators, and omitted

  their names and identifiers in order to help bypass the OFAC filtering mechanisms of U.S. financial

  institutions.




                                                  218
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 219 of 399 PageID #: 219



            1037. ABN Amro (RBS N.V.) also used SWIFT-NET MT 202 cover payment messages

  to shield the identities of the Iranian Bank Co-conspirators.

            1038. Instead of using serial MT 103 payment messages that require the names and details

  of counter-parties to transactions, ABN Amro (RBS N.V.) began using MT 202 cover payment

  messages expressly for the purpose of avoiding revealing the true identity of the ordering customer

  and beneficiary party for U.S. dollar payments sent through financial institutions in the United

  States.

            1039. The Central Bank of Iran coordinated with ABN Amro (RBS N.V.)’s Central Bank

  Desk in Amsterdam regarding the procedure to be followed for repayment of USD deposits to their

  accounts with European Banks in London.

            1040. This procedure stipulated that payment order messages sent to U.S. clearing banks

  for payment of USD funds to the CBI should not contain any reference to the Central Bank of Iran

  or any other reference relating to Iran.

            1041. In or about June and July 1995, officials at ABN Amro (RBS N.V.)’s Amsterdam

  Headquarters and New York offices were advised by outside U.S. counsel that the proposal by

  Iranian banks for ABN Amro (RBS N.V.) to serve as a conduit or means to bypass and avoid the

  sanctions imposed by the United States upon Iran risked breaching U.S. law.

            1042. An internal memorandum generated by ABN Amro (RBS N.V.) at the time stated

  “[t]he fund transfer mechanics proposed by [the first Iranian Bank] are an attempt to circumvent

  the Iranian trade embargo. Given that violations of the Executive Order and OFAC regulations

  carry substantial penalties, not to mention the negative publicity, the [first Iranian Bank] proposal

  must be strictly scrutinized and ABN Amro must weigh the risks before proceeding with any such

  transfers.”




                                                  219
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 220 of 399 PageID #: 220



           1043. Also in June 1995, another Iranian Bank Co-conspirator sent a written

  communication to certain banks in the UAE and the Iranian Bank’s correspondent banks

  instructing those banks to undertake USD funds transfers for the Iranian bank in the name of a

  European financial institution “WITHOUT MENTIONING OUR BANK’S NAME” to defeat and

  circumvent the sanctions imposed upon Iran by the United States.

           1044. Like the first request, the Iranian Bank Co-conspirator’s request was forwarded to

  officials located in several departments of the Amsterdam Headquarters of ABN Amro (RBS

  N.V.).

           1045. As early as 1997, in an internal strategy paper for the Middle East and Africa region

  named “Desert Spring,” prepared by ABN Amro (RBS N.V.)’s Middle East and Africa Regional

  Office, ABN Amro (RBS N.V.) described a “product initiative” with “opportunities in LC

  discounting for Central Bank and Bank Melli, Iran” and “deposit mobilization from Iranian

  nationals.”

           1046. On or about February 5, 2000, an official at the Dubai branch of ABN Amro (RBS

  N.V.) wrote to a Regional Director of one of the Iranian Bank Co-conspirators assuring him that

  ABN Amro (RBS N.V.) would take care of carrying out the scheme to evade and defeat the U.S.

  sanctions.

           1047. The ABN Amro (RBS N.V.) official’s note stated: “[w]e understand the special

  nature of your US$ transactions and will ensure that all operations departments concerned are

  properly briefed regarding this, as well.”

           1048. A July 19, 2003 e-mail written by John Ciccarone, Head of ABN Amro (RBS

  N.V.)’s USD Payments Product Management at ABN Amro (RBS N.V.)’s New York branch,




                                                  220
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 221 of 399 PageID #: 221



  discussed the use of MT 202 cover payments, stating: “There is no way the payment will get

  stopped as all NY ever sees is a bank to bank instruction.”

         1049. Also in 2003, Diane Perrin, a member of ABN Amro (RBS N.V.)’s Group

  Compliance team at the Defendant’s Amsterdam Head Office, stated that “as a European

  Institution, we do not comply with US Sanctions because those sanctions are politically

  motivated.”

         1050. A 2003 memorandum entitled “Proposal for Establishing a Representative Office

  in Tehran, Iran” drafted by ABN Amro (RBS N.V.)’s Country Representative in the UAE, Jan

  Willem van den Bosch, similarly stated:

                  The Central Bank of Iran is faced with difficulties for USD denominated
                  clearing transactions due to sanctions imposed by the US. The OFAC filter
                  impounds all Iran related payments and receipts in the US. The Swiss and
                  other European Banks have worked out a solution for this. The payment
                  instructions are sent directly to the beneficiary’s bank and cover payment is
                  made to the beneficiary bank’s US Correspondent as inter-bank payments.

         1051. Bosch later coordinated the meeting in Dubai between ABN Amro (RBS N.V.)’s

  Managing Board Member and CFO Tom De Swann and top functionaries of the CBI, including

  Aziz Farrashi, CBI’s Director General.

         1052. During the meeting with the CBI’s officials, ABN Amro (RBS N.V.) officials

  discussed the establishment of the Representative Office by ABN Amro (RBS N.V.) in Tehran

  and further business development, including the acceptance of USD deposits by the CBI’s Desk

  in Amsterdam.

         1053. In an April 20, 2004 e-mail, the aforementioned Philbin mentioned the possibility

  of using a Jersey Special Purpose Vehicle as a way to circumvent OFAC restrictions:

                  Mike Louwerens [ABN Amro’s Vice President and Senior Analyst of
                  Country Risk Management Department] mentioned this to me today and
                  sent the attached. The structure below is very interesting and could have


                                                  221
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 222 of 399 PageID #: 222



                 applicability for the banks in Iran as well. But whether that is the case or
                 not, what is clear is that this structure envisages our making and receiving
                 payments in USD which will clear through AA in New York. And for
                 which Mike Bowman sees no objection. I am sending a second note in
                 which OEM (Maarten Seckel) gives a go ahead based on Bowman’s nihil
                 obstat. The Way for our doing significant business with the Iranian banks
                 in cash may yet be clear.

         1054. On July 23, 2004, ABN Amro (RBS N.V.) and its New York branch entered into a

  Written Agreement with the Federal Reserve Banks of New York and Chicago (collectively, the

  “Reserve Banks”) and other regulators that had detected deficiencies at ABN Amro (RBS N.V.)’s

  New York Branch relating to AML policies, procedures, and practices that included:

                 a pattern of previously undisclosed unsafe and unsound practices
                 warranting further enforcement action…. A. ABN AMRO lacked adequate
                 risk management and legal review policies and procedures to ensure
                 compliance with applicable U.S. law, and failed to adhere to those policies
                 and procedures that it did have. As a result, one of ABN AMRO’s overseas
                 branches was able to develop and implement “special procedures” for
                 certain funds transfers, check clearing operations, and letter of credit
                 transactions that were designed and used to circumvent the compliance
                 systems established by the Branches to ensure compliance with the laws of
                 the U.S. In particular, the “special procedures” circumvented the Branches’
                 systems for ensuring compliance with the regulations issued by the Office
                 of Foreign Assets Control (“OFAC”) (31 C.F.R. Chapter V).

         1055. U.S. regulators also found that “[p]rior to August 1, 2004, the New York Branch

  processed wire transfers originated by Bank Melli Iran, a financial institution owned or controlled

  by the Government of Iran. The payment instructions on the wire transfers had been modified by

  one of ABN Amro’s overseas branches such that any reference to Bank Melli Iran was removed.”

         1056. U.S. regulators also found that “[p]rior to August 1, 2004, the Branches advised a

  number of letters of credit issued by Bank Melli Iran. The letters of credit had been reissued by

  one of ABN Amro’s overseas branches such that any reference to Bank Melli Iran was removed.”

         1057. As DOJ later concluded: “Each year between and including 1996 and 2004, ABN



                                                 222
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 223 of 399 PageID #: 223



  caused ABN’s U.S. affiliate to file false, misleading, and inaccurate Annual Reports of Blocked

  Property to OFAC. In each of those reports, the U.S. affiliate of ABN certified to OFAC that all

  information provided was accurate and that all material facts in connection with the report had

  been set forth.”

         1058. Nonetheless, in September 2004, Michael Louwerens, ABN Amro (RBS N.V.)’s

  Vice President and Senior Analyst of Country Risk Management Department, travelled to Iran at

  the behest of ABN Amro (RBS N.V.)’s Head Office and reported back that he had communicated

  with the Chief Representative of HSBC in Tehran (presumably John Richards) and concluded that

  ABN Amro (RBS N.V.)’s payment procedures (to conceal Iranian financial activity) were in line

  with prevailing market practices of HSBC and other banks.

         1059. In addition, ABN Amro (RBS N.V.)’s then New York branch was the conduit for

  at least 90 post-U.S. designation transactions on behalf of IRISL and its various front companies

  through March, 2010.

         1060. On May 10, 2010, DOJ issued a press release announcing that ABN Amro’s

  successor entity, Defendant Royal Bank of Scotland N.V., had agreed to forfeit $500 million to

  the United States in connection with a conspiracy to defraud the United States, to violate the

  IEEPA, the TWEA, and the Bank Secrecy Act (“BSA”).

         1061. In connection with a Deferred Prosecution Agreement ABN Amro (RBS N.V.)

  entered into, a criminal information was filed in the U.S. District Court for the District of Columbia

  charging the Defendant with one count of violating the BSA, and one count of conspiracy to

  defraud the United States and violate the IEEPA and the TWEA. ABN Amro (RBS N.V.) waived

  indictment, agreed to the filing of the information, and, according to the press release “accepted

  and acknowledged responsibility for its conduct.”




                                                   223
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 224 of 399 PageID #: 224



         1062. According to the criminal information, ABN Amro (RBS N.V.)’s participation in

  the conspiracy continued “until in or about December 2007.” Prior to that time, ABN Amro (RBS

  N.V.) willfully and knowingly conspired, inter alia, to “engage in financial transactions with

  entities affiliated with Iran … in violation of the International Emergency Economic Powers Act,

  Title 50, United States Code, Section 1705, and regulations and embargoes issued thereunder….”

         1063. The criminal information confirmed that ABN Amro (RBS N.V.) was an active

  participant in the Conspiracy.

         1064. The criminal information stated that: “It was part of the conspiracy that the

  defendant discussed with the co-conspirators how to format United States Dollar message

  payments so that such payments would avoid detection by automated filters used by financial

  institutions in the United States and thus evade United States sanctions.”

         1065. The criminal information further stated that: “It was part of the conspiracy that the

  defendant removed names and references to the co-conspirators in United States Dollar message

  payments routed through the United States.”

         1066. The criminal information further stated that: “It was part of the conspiracy that the

  defendant altered the names and references to the co-conspirators in United States Dollar message

  payments routed through the United States.”

         1067. The criminal information further stated that: “It was part of the conspiracy that the

  defendant instructed the co-conspirators to use code words in United States Dollar payment

  messages.”

         1068. Additionally, the criminal information stated that: “It was part of the conspiracy

  that the defendant created a special processing queue to manually and materially alter any of the




                                                 224
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 225 of 399 PageID #: 225



  co-conspirators’ United States Dollar message payments that were to be routed through the United

  States.”

           1069. The criminal information also stated that: “It was part of the conspiracy that the

  defendant created “Special Conditions” in the defendant’s payment manuals in order to process

  any co-conspirators’ United States Dollar transactions.”

           1070. Finally, the criminal information further stated that: “It was part of the conspiracy

  that the defendant caused its United States affiliates to submit materially false and misleading

  reports or statements to the United States Department of the Treasury, OFAC.”

           M.     DEFENDANT CREDIT SUISSE’S AGREEMENT TO, AND
                  PARTICIPATION IN, THE CONSPIRACY

           1071. Like the other Defendants in this Action, Credit Suisse worked hand-in-glove with

  Iran and Iranian Bank Co-conspirators acting at Iran’s behest to develop procedures to structure

  USD payments in ways that would evade U.S. sanctions and leave U.S. regulators, law

  enforcement and financial institutions blind as to Iran’s financial activities.

           1072. To this end, Credit Suisse worked diligently to (1) develop methods that would

  avoid disclosing the true originators and/or beneficiaries of Iranian transactions that it was clearing

  and settling in the United States; (2) delete or omit certain information when transactions were to

  be processed through the United States; and (3) provide incorrect information in USD funds

  transfer instructions executed through the United States on behalf of U.S.-sanctioned individuals

  and entities.

           1073. Credit Suisse worked closely with Bank Melli, Bank Saderat, and Iran’s Atomic

  Energy Organization (and other designated Weapons of Mass Destruction proliferators) for many

  years.

           1074. Before 2003, Credit Suisse was an active participant in the Conspiracy, but the



                                                   225
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 226 of 399 PageID #: 226



  sheer volume of its illegal conduct accelerated greatly in 2003 when Lloyds exited its Iran business

  and Bank Melli Plc, Defendant Bank Saderat Plc, and other Iranian agents moved their accounts

  to Credit Suisse.

          1075. For the next two years, Credit Suisse became one of the main USD funds clearing

  banks for the Iranian banking system, quadrupling in only 3 years the number of Iranian U.S. dollar

  payments, from approximately 49,000 in 2002 to nearly 200,000 in 2005.

          1076. The procedures Credit Suisse developed and refined over time to assist Iran were

  embodied in internal directives, memoranda, e-mails between Credit Suisse and its Iranian bank

  clients and internal e-mails involving, among others, a Credit Suisse Bank Payments Sector Head,

  Credit Suisse’s Treasury and Trade Finance Departments, and the Head of Credit Suisse’s Iran

  Desk.

          1077. Since at least the mid-1990s, when it first agreed to assist Iran in carrying out the

  Conspiracy, Credit Suisse’s Iran Desk began adding internal warnings to the accounts of its Iranian

  bank clients, instructing Credit Suisse employees: “Do not mention the name of the Iranian bank

  in payment orders.”

          1078. Such warnings ensured that payment orders given by the Iranian Bank Co-

  conspirators would not be processed automatically, but rather would be manually reviewed,

  “corrected” if necessary, and effectuated by Credit Suisse employees.

          1079. For example, in June 1995, the Credit Suisse representative office in Dubai, United

  Arab Emirates, issued a memorandum recognizing Iran and the Iranian bank’s general scheme to

  ensure that any foreign banks the Iranian Bank Co-conspirators did business with masked their

  transactions, and accordingly advised:

                 Following the decision by the American authorities to declare a unilateral
                 embargo against the Islamic Republic of Iran on April 30th, (an Iranian



                                                  226
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 227 of 399 PageID #: 227



                  bank) approached Credit Suisse to open (a type of correspondent banking
                  account for U.S. dollar transactions). Crucial to them was that the name of
                  the bank would not be mentioned on the transfer orders... Subsequently, (the
                  Iranian bank) was informed that though payments in such a way are
                  basically feasible, to omit the name of the bank could lead to some
                  problems. Meanwhile, operations through this account have started... Some
                  transfers have been rejected by the American banks as the name of (the
                  Iranian bank) appears under the rubric ‘Ordering Bank.’ Question: a) what
                  can be done to avoid this?

          1080. Almost immediately after President Clinton issued E.O. Nos. 12957, 12959, and

  13059, which strengthened existing U.S. sanctions against Iran, the Iranian Bank Co-conspirators

  began requesting that Credit Suisse omit their names and BICs from payment messages Credit

  Suisse sent to its U.S. correspondent banks.

          1081. Credit Suisse complied with the Iranian Bank Co-conspirators’ illegal requests and

  purposefully omitted their names and identifiers in order to help bypass U.S. financial institutions’

  sanctions filters.

          1082. After a 1998 corporate reorganization, in order to further its ongoing efforts to

  evade U.S. sanctions and ensure that other U.S. financial institutions would automatically process

  this new stream of payments, Credit Suisse notified its Iranian clients about the change in USD

  funds clearing and settlement from Credit Suisse First Boston AG (“CSFB”) to third- party U.S.

  correspondents, and provided them with a pamphlet entitled “How to transfer USD payments.”

          1083. The pamphlet provided detailed payment order formatting instructions for USD

  funds transfers on how to avoid triggering U.S. OFAC sanction screening filters.

          1084. In a 1998 letter to an Iranian Bank Co-conspirator explaining the transfer of its USD

  clearing services to the Bank of New York, New York, Defendant Credit Suisse wrote: In order to

  provide your esteemed institution with our clearing services in U.S. Dollars, we have introduced a

  procedure to facilitate your USD payments through our clearing system. The change of our USD-




                                                  227
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 228 of 399 PageID #: 228



  clearer to Bank of New York, New York, will not affect our mutual relationship on any clearing

  transaction in U.S. Dollars as long as the established procedure will be followed.

         1085. Beginning as early as 1995 and continuing through 2005, Credit Suisse, both

  internally and in coordination with the Iranian Bank Co-conspirators, created procedures and

  guidelines to facilitate the processing of prohibited USD transactions by its U.S. correspondent

  banks, primarily the Bank of New York, New York.

         1086. By using Credit Suisse’s internal processing system, employees manually keyed in

  “Order of a Customer” when Iranian payments had to be processed as serial payments through

  U.S. banks.

         1087. This procedure was promoted at Credit Suisse, as demonstrated by an email from a

  Team Leader in the Bank Payments Unit:

         In order to put an end, once and for all, to the discussions regarding the processing of USD
         payment orders of Iranian banks, I have worked out various examples that are to be
         considered binding for everyone.

         1088. Attached to the email were several screenshots of Credit Suisse’s payment

  application illustrating how to format payment order messages to ensure that they would pass

  through the U.S. financial institutions undetected by U.S. OFAC sanction screening filters.

         1089. For example, one such screenshot showed all incoming payment messages listing

  an Iranian bank as the ordering institution in SWIFT-NET payment order message field “52” and

  contained the following explicit instructions: “Population of field 52 with ‘one of our clients’ in

  case of serial payments via the US.”

         1090. A second screenshot showed an incoming payment with the reference “without

  mentioning our banks [sic] name” in field 52 and contained the following instructions: “Population

  of field 52 with ‘one of our clients’ in case of serial payments.”




                                                  228
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 229 of 399 PageID #: 229



         1091. Until 2004, Credit Suisse’s use of “Order of a Customer” was its standard procedure

  for processing bank payment messages involving Credit Suisse’s Iranian customers.

         1092. Credit Suisse’s internal communications also reveal a continual dialogue about

  evading U.S. sanctions spanning approximately a decade, assessing how to better process Iranian

  transactions in order to promote and increase business from existing and future Iranian clients.

         1093. In February 1999, Credit Suisse’s Iran Desk added internal warnings to the

  Customer Information Files (or “CIFs”) it maintained for the accounts of its Iranian bank

  customers, expressly directing Credit Suisse employees: “Do not mention the name of the Iranian

  bank in payment orders.”

         1094. Credit Suisse documented similar directives in subsequent years. For example, in

  2002, another warning was loaded in the CIF that likewise stated: “FOR USD-PAYMENTS

  OUTSIDE CREDIT SUISSE/CS FIRST BOSTON DO NOT MENTION THE NAME OF THE

  IRANIAN BANK.”

         1095. Credit Suisse later decided to remove warnings from the CIFs and replaced them

  with long-term instructions concerning Iranian entities that instructed: “Execute USD payment

  orders always with direct order and cover payment.” These instructions explained that they were

  intended to ensure (according to Credit Suisse’s internal documentation) that “an Iranian origin

  will never be named in USD payments carried out for Iranian banks (because of the US

  sanctions)!”

         1096. An internal Credit Suisse memorandum dated March 12, 1999, stated:

                 Payment orders in USD can only be paid via the American clearing, if the
                 name of the Iranian party is not mentioned (US sanctions). Otherwise, the
                 amounts are returned by the American banks. Even though corresponding
                 warnings have been loaded, there (sic) almost every week cases that are
                 processed incorrectly by us.



                                                 229
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 230 of 399 PageID #: 230



         1097. Between 2000 and 2004, Credit Suisse’s Iran Desk provided similar instructions to

  its Iranian Bank Co-conspirator clients via a standard letter, which stated in part: “The most

  important issue is that you and/or your correspondents do not mention your good bank’s name in

  field 52.”

         1098. Credit Suisse’s Iran Desk also informed Iranian Bank Co-conspirator clients that

  Credit Suisse would utilize cover payments to effect payments to or through the United States,

  stating in one memorandum, for example, “[o]ur payment department will stop all USD payments

  initiated by your fine bank in any case and shall be effected [by]... ‘Direct payment order and cover

  payment order.’”

         1099. In order to prevent straight-through processing of all payment orders sent by Iranian

  Bank Co-conspirators, Credit Suisse configured its payment system to interdict the payments for

  manual review.

         1100. Credit Suisse employees then reviewed the payments to ensure that they contained

  no references to Iran. If such references were detected, Credit Suisse employees would either delete

  the reference, or contact the Iranian Bank Co-conspirators to request further instructions.

         1101. Over time, Credit Suisse employees developed practices to omit information on the

  involvement of Iranian Bank Co-conspirators, including:

         a.      Entering in an empty field, or replacing the name of the Iranian Bank Co-
                 conspirators with, “Order of a Customer” or a similar phrase instead of the actual
                 name of the ordering institution in SWIFT-NET payment order messages;

         b.      Forwarding payment messages received from Iranian Bank Co- conspirators falsely
                 referencing “Credit Suisse” or Credit Suisse’s SWIFT- NET account code
                 (identified by BIC address CRESCHZZ) instead of an Iranian bank as the
                 originating institution. For example, a November 2000 email circulated by a team
                 leader in Credit Suisse’s Bank Payments Unit contained screenshots of an incoming
                 payment order from an Iranian bank co-conspirator in which Credit Suisse was
                 listed as the ordering institution in field “52” of the SWIFT-NET payment message.
                 The instructions were to make no changes to the misleading information in the



                                                  230
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 231 of 399 PageID #: 231



                 SWIFT-NET message’s field “52” for serial payment messages made to U.S.
                 financial institutions;

         c.      Inserting “Credit Suisse” as the ordering institution in payments originating with
                 an Iranian Bank Co-conspirator;

         d.      Removing all references to Iranian names, addresses, cities, and telephone numbers
                 from customer payments;

         e.      Substituting abbreviations for Iranian customer names. For example, in an April
                 16, 2003 email, the Head of Credit Suisse’s Iran Desk wrote to the Credit Suisse
                 representative office in Tehran, “entry to their account works when account number
                 plus XXX is stipulated as beneficiary. What is also important of course is that
                 applicant will give details of final beneficiary as reference for the beneficiary, then
                 it should work;” and

         f.      Converting SWIFT-NET MT 103 Messages to SWIFT-NET MT 202 Messages to
                 hide the details of Iranian transactions, and using MT 202 cover payment messages
                 approximately 95% of the time to facilitate outgoing customer payments involving
                 Iran or Iranian parties.


         1102. A September 24, 2003 Credit Suisse internal email sent from a team leader in

  Customer Payments to a Sector Head within Customer Payments, described Credit Suisse’s Iranian

  U.S. dollar processing:

                 The procedure is identical for all Iranian banks: 1) We attempt to send all
                 USD payments directly to the bank of the beneficiary. Only cover payments
                 are made through the US. In such cases, the ordering institution is not
                 disclosed. 2) Should 1) not be possible (if the beneficiary bank is an
                 American bank, or if no Swift connection or no correspondent was named),
                 then the payment will be made though America. We make sure that the
                 ordering institution is not mentioned (this has been programmed into the
                 system as a default) and that the ordering customer has no connection to
                 ‘Iran’. 3) Should 1) and 2) not be possible, then the payment order will be
                 forwarded to Investigations for further clarifications with the ordering
                 institution.

         1103. In addition, Credit Suisse actually instructed its Iranian Bank Co-conspirator

  customers on how to format U.S. dollar payments so that such payments would evade U.S.

  sanctions and detection by automated filters used by U.S. financial institutions.




                                                  231
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 232 of 399 PageID #: 232



          1104. Payment instructions included a letter from Credit Suisse’s Iran Desk to an Iranian

  customer dated October 16, 2003, that stated: “This is to provide you our recommendation for the

  entry of funds how to handle bank-to-bank payments on your account with Credit Suisse and the

  following procedures should be applied in order to avoid any difficulties.”

          1105. In December 2003, an Iranian bank asked Credit Suisse for an additional USD

  account identifying the Iranian beneficiary bank only by a designated abbreviation (first letter of

  each word constituting the bank’s name, together with the abbreviation commonly used for a type

  of legal entity, i.e., Plc).

          1106. On January 28, 2004, Credit Suisse confirmed that it had opened the requested

  account, writing to the Iranian bank: “Reference is made to the various conversations and your

  email, dated December 18, 2003 wherein you asked us to open a new USD account...Now, we

  would like to confirm the account number ….”

          1107. In addition, Credit Suisse promised the Iranian Bank Co-conspirators, including

  Bank Saderat and Bank Melli, that no messages would leave Credit Suisse without being first

  hand-checked by a Credit Suisse employee to ensure that they had been formatted to avoid U.S.

  OFAC filters.

          1108. Credit Suisse also took a further step in the Conspiracy beyond training the Iranian

  Bank Co-conspirators on how to format their payment messages to evade the OFAC filters; it also

  gave Iranian Bank Co-conspirators materials to use for training other banks on how to prepare

  payment messages to evade U.S. OFAC filters and sanctions regimes.

          1109. In August 2003, Credit Suisse reached an agreement with the London branches of

  a number of Iranian Bank Co-conspirators to take over the banks’ London branches’ U.S. dollar

  clearing activity.




                                                 232
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 233 of 399 PageID #: 233



         1110. As a result of this agreement, Credit Suisse became one of the main USD clearing

  banks for the Iranian banking system.

         1111. Through its subsidiary Credit Suisse Asset Management Limited, United Kingdom

  (“CSAM”), Credit Suisse used code words for Iranian customers, including Iranian Bank Co-

  conspirators, when executing trades involving U.S. securities that were transmitted through the

  U.S.

         1112. Credit Suisse knew that without such alterations, amendments, and code words,

  automated OFAC filters at U.S. clearing banks would likely halt the payment order messages and

  securities transactions, and, in many cases, reject or block the sanctions-related transactions and

  report the same to OFAC.

         1113. Credit Suisse manipulated payment order messages and removed any identifying

  reference to sanctioned countries and entities so that the OFAC filters at the U.S. clearing banks

  would not be able to identify the transactions, and the transactions would be automatically

  processed without detection.

         1114. In July 2004, the Swiss Federal Banking Commission issued an ordinance to

  implement the Financial Action Task Force (“FATF”)’s Special Recommendation on Terrorist

  Financing VII.

         1115. The ordinance required the disclosure of the remitter in payment orders, and

  prompted Credit Suisse to issue an internal directive prohibiting the use of the “Order of a

  Customer” method when making international wire transfers.

         1116. In April 2004, in preparation for the implementation of the ordinance, Credit

  Suisse’s Iran Desk began to inform its Iranian Bank Co-conspirator clients that neither “Order of




                                                 233
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 234 of 399 PageID #: 234



  a Customer” nor “Credit Suisse” could be used to replace references to Iranian banks on payment

  messages.

         1117. Credit Suisse again, however, provided information about the use of the cover

  payment method to send USD payments, ensuring that the Iranian Bank Co-conspirators (and, by

  extension, Iran and the IRGC-QF) remained cognizant of other means of ensuring an uninterrupted

  flow of surreptitious USD.

         1118. Although Credit Suisse’s payment processing units ceased to use the “Order of a

  Customer” method following the Swiss Federal Banking Commission’s July 2004 ordinance,

  Credit Suisse employees nonetheless continued removing and/or altering information in SWIFT

  payment order messages sent to one of its U.S. correspondent banks.

         1119. For example, in May 2005, an internal Credit Suisse email stated:

                 If we do not have a key contact with the beneficiary’s bank, we have to
                 carry out the payment via the US, e.g. via BKTRUS33. However, no
                 reference to Iran may be made in the field reserved for information on the
                 ordering party (no Iranian telephone numbers either). No such reference
                 should be made in fields 70 or 72 either.

         1120. Between March 2004 and November 2005, Credit Suisse repeatedly sent letters to

  its Iranian Bank Co-Conspirator customers describing its internal procedures for forwarding

  Iranian payment orders as:

                 Our Payment department will stop all USD-payments initiated by your fine
                 bank in any case and shall be effected as outlined in the drawing “Direct
                 payment order and cover payment order.”

         1121. From August 2003 to November 2006, Credit Suisse illegally processed electronic

  funds transfers, in the aggregate amount of at least $480,072,032, through financial institutions

  located in the United States for the benefit of Iran and Iranian financial institutions.




                                                   234
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 235 of 399 PageID #: 235



         1122. For a brief period of time, Credit Suisse became one of the main U.S. dollar clearing

  and settlement banks for the Iranian banking system.

         1123. In January 2006, Credit Suisse established a “Sensitive Countries” Task Force to

  implement the exit decision and ultimately ceased U.S. dollar clearing transactions for Iran in

  November 2006.

         1124. On September 11, 2006, Credit Suisse directed its payments centers to discontinue

  certain prohibited payments by an Iranian Bank Co-conspirator. Using the MT 202 cover payment

  method, during the six weeks from September 11, 2006 to October 27, 2006, Credit Suisse

  nevertheless processed 54 outbound payments involving that Iranian Bank Co- conspirator, the

  total value of which was in excess of $8 million.

         1125. As described supra, Credit Suisse also facilitated payments on Letters of Credit

  involving Mahan Air’s illegal purchase of U.S. aircraft and aircraft parts.

         1126. These included the illegal purchase of an aircraft engine and an Airbus A320-232

  financed by Bank Melli, Bank Refah and Bank Sepah.

         1127. In each case, Credit Suisse directed USD payments through the United States in

  furtherance of the Conspiracy.

         1128. In March 2007, following the Deferred Prosecution Agreements of Lloyds and

  ABN Amro (RBS N.V.), Credit Suisse commenced an internal investigation of its historic USD

  funds clearing business involving U.S.-sanctioned countries and persons. Shortly thereafter, Credit

  Suisse was contacted by U.S. and New York law enforcement officials.

         1129. On December 16, 2009, DOJ issued a press release announcing that Credit Suisse

  had agreed to forfeit $536 million in USD funds to the United States and to the Manhattan District

  Attorney’s Office in connection with violations of the IEEPA and New York State law, as a result




                                                  235
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 236 of 399 PageID #: 236



  of violations relating to transactions Credit Suisse illegally conducted on behalf of customers from,

  inter alia, Iran.

          1130. In connection with a DPA that Credit Suisse entered into, DOJ filed a criminal

  information in the U.S. District Court for the District of Columbia charging Credit Suisse with one

  count of violating the IEEPA. Credit Suisse waived the indictment, agreed to the filing of the

  information, and, according to the press release, accepted and acknowledged responsibility for its

  criminal conduct.

          1131. Credit Suisse also simultaneously entered into an agreement with OFAC to settle

  its violations of the IEEPA and agreed to a civil forfeiture as part of the DPA it entered into with

  DOJ, the Manhattan District Attorney’s Office and OFAC.

          1132. The press release announcing the agreements quoted then-Treasury Under-

  Secretary for Terrorism and Financial Intelligence Stuart Levey as stating “[t]his case provides a

  timely lesson about how Iran seeks to involve others in deceptive conduct to evade legal and

  regulatory controls. Those who do business with Iran expose themselves to the risk, and the

  consequences, of participating in transactions supporting proliferation, terrorism or sanctions

  evasion.”

          N.      DEFENDANT COMMERZBANK AG’S AGREEMENT TO, AND
                  PARTICIPATION IN, THE CONSPIRACY

          1133. As noted in a criminal information entered in connection with, as discussed below,

  a March 11, 2015 Deferred Prosecution Agreement between Defendant Commerzbank and DOJ:

                  COMMERZBANK AG and others … unlawfully, willfully and knowingly
                  combined, conspired, confederated and agreed with one another and with
                  others to commit offenses against the United States, that is, to engage in
                  financial transactions with Sanctioned Entities and SDNs in violation of
                  IEEPA, and the executive orders and regulations issued thereunder.… The
                  goal of the conspiracy was for COMMERZBANK and others …to enrich
                  themselves by engaging in a conspiracy and a scheme to violate IEEPA, and
                  the executive orders and regulations issued thereunder. A further goal of


                                                  236
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 237 of 399 PageID #: 237



                 the conspiracy was for COMMERZBANK and others … to violate
                 executive orders and regulations prohibiting the exportation, directly and
                 indirectly, of services from the United States to Sanctioned Entities and
                 SDNs.

         1134. Like many of the other Defendants who entered into the Conspiracy, Commerzbank

  adopted a variety of methods to facilitate Iran’s illegal goals.

         1135. In particular, Commerzbank worked with Bank Sepah, Bank Melli, Bank Saderat

  and Bank Refah to facilitate the goals of the Conspiracy, stripping, altering or changing tens of

  thousands of SWIFT-NET payment order messages.

         1136. Since 2002, Commerzbank also appears to have engaged in various illegal gold

  transactions on behalf of the CBI, including trading orders through its New York branch while

  disguising the Iranian source of the trades.

         1137. A March 2015 Amended Complaint filed in a qui tam case against Defendant

  Commerzbank AG stated that:

                 the gold trade has been essential to Iran's withstanding the increasingly
                 restrictive U.S. sanctions. It has a substantial amount of gold reserves,
                 amounting to $112 billion in gold, which it accumulated in part by trading
                 oil for gold. It used gold to preserve its wealth especially to withstand the
                 devaluation of its currency and to engage in trading that would bypass U.S.
                 sanctions. 64

         1138. On April 17, 2003, Commerzbank finalized a policy document entitled “Routing

  Instructions Iranian banks for USD payments.” This policy admonished employees to “[u]nder no

  circumstances mention the Iranian background in the cover order.” In other words, the German-

  based recipients of this policy were instructed to never mention Iranian customers nor Iranian

  connections to any payment messages sent to the United States.




  64
    In July 2015, Commerzbank settled the qui tam case, 13-cv-8095 (S.D.N.Y. 2013), for
  approximately $866,000.


                                                   237
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 238 of 399 PageID #: 238



         1139. Taking advantage of the fact that Lloyds and other competitors were exiting the

  Iran market, Commerzbank solicited more Iranian clients.

         1140. The resulting increase in the volume and significance of Iranian business at

  Commerzbank led to the establishment of a centralized process for handling certain Iranian dollar

  denominated payments within Commerzbank, and the Defendant designated one group of

  employees within Commerzbank’s Frankfurt Back Office to manually process those payments.

  The task of this group was to review payments and amend them if necessary, to ensure that they

  would not get stopped by OFAC filters when sent to financial institutions in the United States,

  including Commerzbank’s New York branch.

         1141. This increase in volume was in part due to illicit trade-finance, foreign exchange,

  and Eurodollar transactions undertaken by Commerzbank on behalf of Bank Refah, Bank Sepah,

  Bank Melli and Bank Saderat.

         1142. In July 2003, a Back Office employee emailed other bank employees explaining

  that two state-owned Iranian banks, Bank Melli and Bank Saderat, wanted to begin routing their

  entire USD funds clearing business through Commerzbank. The Back Office employee closed his

  email by writing, “If for whatever reason [Commerzbank] New York inquires why our turnover

  has increase [sic] so dramatically under no circumstances may anyone mention that there is a

  connection to the clearing of Iranian banks!!!!!!!!!!!!!” (Exclamation marks in the original).

         1143. On September 17, 2003, a Back Office employee sent an email advising a major

  Iranian Bank that maintained a US dollar account with Commerzbank to list “non ref” in the

  ordering party field in all of its future payment messages.

         1144. The author of the email had tested Commerzbank’s compliance systems in

  Frankfurt, and knew that writing “non ref” would trigger a manual review of the payment, thereby




                                                  238
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 239 of 399 PageID #: 239



  enabling Commerzbank personnel to ensure that the messages did not contain any information

  revealing the true Iranian involvement in the transaction.

         1145. In fact, Commerzbank personnel explained to employees of Iranian bank clients the

  kinds of information that could lead to payments being delayed, rejected, or blocked within the

  United States, and encouraged the Iranian banks to omit this type of information from their

  payment orders so that Commerzbank employees would not have to manually remove it.

         1146. For example, Bank Sepah’s UK subsidiary (Bank Sepah International Plc) provided

  its Iranian customers with routing instructions for “payments to our US Dollar account from

  outside the United States” noting the SWIFT Code for Commerzbank’s New York branch and the

  Bank’s account number at Commerzbank followed by the instruction:

                 Please ensure that no mention is made of any recognisable Iranian entity in
                 any message sent through the United States.

         1147. On October 13, 2003, the Head of Commerzbank’s Internal Audit division emailed

  a member of Commerzbank’s senior management advising that Iranian bank names in payment

  messages transiting through the United States were being “neutralized” and warned that “it raises

  concerns if we consciously reference the suppression of the ordering party in our work procedures

  in order to avoid difficulties in the processing of payments with the U.S.A.”

         1148. On November 19, 2003, a memo was circulated to senior management

  memorializing the internal rules Commerzbank had developed for processing Iranian payments,

  including using MT 202 cover transactions (i.e., splitting a payment into two messages and sending

  a MT 103 to the foreign (non-U.S.) branch of the beneficiary and an MT 202 to the clearing

  institution in the United States), and using serial MT 103 messages that manually replaced the

  name of the (Iranian) ordering party with the bank code for Commerzbank Frankfurt to avoid

  detection by U.S. authorities.



                                                 239
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 240 of 399 PageID #: 240



         1149. It appears that Commerzbank may have ceased stripping some transactions in July

  2004, relying primarily on cover payments (MT 202 payment order messages) to effectuate its

  unlawful conduct. At the same time, Commerzbank conspired with Bank Melli to facilitate over

  one hundred (100) checks totaling approximately $2 million in USD funds that Commerzbank

  issued for illegal payments in the United States.

         1150. However, as noted supra, Bank Sepah International Plc (Bank Sepah’s UK

  subsidiary) provided “stripping” instructions to its clients even in 2006 directing that U.S. dollars

  wire transfers be sent through Commerzbank’s New York branch.

         1151. DOJ described “the rigor with which the Bank enforced the policy during this

  period” by citing an email from a Back Office employee who wrote about Commerzbank’s

  procedures for facilitating the Conspiracy “NO EXPERIMENTS PLEASE!!! Have fun with this

  and greetings.”

         1152. This ongoing conduct involving both “stripping” transactions and converting

  otherwise transparent SWIFT-NET MT 103 messages into opaque MT 202 cover transactions

  resulted in tens of millions of dollars being illegally transferred on Iran’s behalf.

         1153. However, parallel to its illegal conduct on behalf of Bank Sepah, Bank Saderat and

  Bank Melli, as noted above, Commerzbank also directly coordinated with IRISL in laundering

  U.S. dollars through the United States despite the fact that IRISL was Iran’s primary means of

  transporting both conventional and non-conventional weapons.

         1154. Between 2002 and 2008 (and upon information and belief, even later),

  Commerzbank worked directly with IRISL to facilitate illicit payments through the United States.

         1155. In January 2005, Commerzbank’s New York branch rejected a series of payment

  transactions on behalf of Lancelin Shipping Company Ltd., an IRISL-formed entity registered in




                                                   240
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 241 of 399 PageID #: 241



  Cyprus, because the payment messages contained references to IRISL Europe GmbH, a wholly-

  owned IRISL subsidiary registered in Hamburg and designated by the United States in 2008.

          1156. This prompted a direct meeting between the relationship managers in

  Commerzbank’s Hamburg branch and employees from IRISL on January 24, 2005.

          1157. A memorandum summarizing the meeting noted that: “[d]ue to the tense political

  relations between Iran and the U.S., sanctions that have existed for some years against Iran and

  Iranian companies have been tightened…. The number of rejected payments recently increased

  sharply since the word “IRISL” results in inquiries at foreign banks. Based on inquiries from

  Commerzbank, New York we assume that it appears as a term on the embargo list.”

          1158. In a written presentation that Commerzbank delivered to IRISL on January 25,

  2005, following the in-person meeting, the Hamburg relationship manager stated: “[t]he current

  rejections show that IRISL is in the OFAC list.”

          1159. The presentation then explained that “payments which are sent through a ...

  subsidiary are unlikely to be rejected to our present knowledge.”

          1160. Commerzbank ultimately adopted a process it termed a “safe payments solution”

  by which IRISL initiated USD funds transfers through the U.S., using the accounts of less

  conspicuous subsidiaries to prevent its New York branch or other clearing banks from flagging

  IRISL U.S. dollar transactions.

          1161. Moreover, to assist IRISL in its bookkeeping, Commerzbank would sweep those

  accounts daily and zero them out so that IRISL could keep track of which USD funds belonged to

  it – as opposed to its subsidiaries.

          1162. On April 18, 2006, Commerzbank’s New York branch rejected a payment on behalf

  of Lancelin, citing “US sanctions against Iran.” As a result, Commerzbank altered the structure of




                                                 241
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 242 of 399 PageID #: 242



  the “safe payment solution,” suggesting the use of two other subsidiaries to process payments on

  behalf of IRISL and IRISL Europe GmbH.

         1163. In fact, in only four months following IRISL’s U.S. designation in 2008,

  Commerzbank illegally transferred almost $40 million on behalf of IRISL subsidiaries and related

  entities through Commerzbank’s New York branch and other U.S. financial institutions.

         1164. These post-designation transactions, laundered by CommerzBank through the U.S.

  financial system, were self-evidently not for the benefit of a legitimate agency, operation or

  program of Iran.

         1165. Only months earlier, a U.S. State Department diplomatic cable warned of an IRISL-

  flagged vessel in China loaded with cargo containing weapons for Iran’s Defense Industries

  Organization (“DIO”).

         1166. The 2008 diplomatic cable further warned of the dangers of ongoing conventional

  arms transfers from China to Iran, “particularly given Iran’s clear policy of providing arms and

  other support to Iraqi insurgents and terrorist groups like the Taliban and Hezbollah…. We have

  specific information that Chinese weapons and components for weapons transferred to Iran are

  being used against U.S. and Coalition Forces in Iraq, which is a grave U.S. concern.”

         1167. Less than a year after Commerzbank in Hamburg provided IRISL with at least $40

  million in illegal (post-designation) USD transactions in October 2009, U.S. troops boarded a

  German-owned freighter, the Hansa India, in the Gulf of Suez and found eight containers full of

  ammunition, and headed to Syria from Iran.

         1168. The Hansa India was registered to the Hamburg-based shipping company

  Leonhardt & Blumberg, but had in fact been under charter to IRISL for several years.

         1169. The Hansa India carried seven containers of small arms ammunition, as well as one




                                                242
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 243 of 399 PageID #: 243



  container containing copper discs, which constitute, as noted supra, a key component in EFPs used

  to kill and maim many of the Plaintiffs herein.

         1170. Although Commerzbank worked to shield its New York branch from knowing all

  of the details of its illicit activities on behalf of Iran and IRISL, Commerzbank’s New York branch

  was nonetheless aware that it was being used to facilitate unlawful conduct.

         1171. For example, in June 2006, in response to a request from the new Chief Compliance

  Officer asking if there were any concerns they wanted her to share with the new Global Head of

  Compliance in Germany, a New York compliance employee responded “[p]ersistent disregarding

  of OFAC rules by foreign branches. Hamburg is notorious for it.”

         1172. In February 2007, Commerzbank’s then Chief Executive Officer Klaus-Peter

  Mueller and Board Member Martin Blessing met with U.S. Treasury Deputy Secretary Robert

  Kimmitt. In the meeting, Mueller complained about the portrayal of Commerzbank by The Wall

  Street Journal (in a January 2007 article) which he said made it appear that the Bank was trying

  to evade sanctions on Iran. “This,” claimed Mueller “is far from the case.”

         1173. The Wall Street Journal reported on January 10, 2007 that “Commerzbank AG,

  Germany’s second largest bank, said it will stop handling dollar transactions for Iran at its New

  York branch by Jan. 31.” It went on to report that “[a]t present, Commerzbank handles both dollar

  and euro transactions for Iran’s state owned banks. Like several other European banks, it will cease

  handling only dollar transactions.”

         1174. The Wall Street Journal article went on to report:

                 The risks of doing business with Iran are the same in all currencies,” said
                 Mr. [Stuart] Levey. Intelligence officials say Bank Saderat, a large, state-
                 controlled Iranian bank placed on a U.S. Treasury blacklist in October for
                 allegedly funding terrorism, has been able to process dollar transactions
                 through Commerzbank’s New York branch in recent months by using the
                 accounts of two other Iranian banks. Commerzbank says it ceased dealing


                                                    243
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 244 of 399 PageID #: 244



                 with Saderat after it was put on the U.S. blacklist and has no knowledge of
                 any subsequent transactions. “Commerzbank has no knowledge of Bank
                 Saderat directly or indirectly using the accounts of other Iranian banks to
                 process dollar transactions,” the bank said in a statement. Commerzbank,
                 in a response to an inquiry from The Wall Street Journal about its dealings
                 with Iran, also said “all such [dollar clearing] transactions are currently
                 being phased out” as of Jan. 31. It added that “any clearing conducted by
                 our U.S. operations is in strict compliance” with U.S. government
                 regulations.


         1175. Commerzbank’s assurances to The Wall Street Journal, like its assurances to U.S.

  Treasury Deputy Secretary Robert Kimmitt, were plainly false.

         1176. As noted above, on September 10, 2008, the U.S. designated IRISL, IRISL Europe

  GmbH, and several IRISL subsidiaries based on evidence that the IRISL network of companies

  was engaged in WMD proliferation activity and the fact that “IRISL has pursued new strategies

  which could afford it the potential to evade future detection of military shipments.”

         1177. The next day, on September 11, 2008, a senior official at OFAC personally

  forwarded the press release announcing IRISL’s SDN designation to the Head of Compliance at

  Commerzbank in New York.

         1178. The press release was then forwarded to Commerzbank employees in Germany

  with responsibilities related to IRISL. In the email, the relationship manager noted that the U.S.

  government alleged “that IRISL as Iranian government carrier systematically circumvents the

  Iranian arms embargo.”

         1179. Nonetheless, between September 10, 2008, and December 31, 2008 alone,

  Commerzbank illegally directed close to $40 million on behalf of IRISL subsidiaries and related

  entities through the United States.




                                                 244
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 245 of 399 PageID #: 245



            O.     DEFENDANT DEUTSCHE BANK AG’S AGREEMENT TO, AND
                   PARTICIPATION IN, THE CONSPIRACY

            1180. Deutsche Bank AG ("DB") was at the Relevant Time Period and is today one of the

  largest banking institutions in the world, with greater than 98,000 employees and total assets in

  excess of $1.2 trillion, with its world headquarters located in Frankfurt, Germany, and with offices

  in over 70 countries. DB and its various international subsidiaries offered a full panoply of

  financial services to their customers, including the clearing of USD-denominated financial

  transactions.

            1181. Deutsche Bank AG New York Branch ("DBNY") is a foreign bank branch of DB

  that is located in New York City and is licensed, supervised, and regulated by the New York State

  Department of Financial Services and which conducted correspondent banking and United States

  Dollar ("USD")-clearing transactions on behalf of DB and its customers during the Relevant Time

  Period.

            1182. DB agreed to be a part of, and was in fact a part of, the Conspiracy in this matter.

  As part of its participation in the conspiracy, DB and DBNY agreed to and did in fact provide Iran,

  the Iranian Banks, Hezbollah, and the Shia Proxy Groups with access to the U.S. financial system

  when all such entities were blacklisted from such participation; USD; expert advice, and financial

  services.

            1183. At the time DB agreed to become part of, and did in fact participate in the

  conspiracy in this matter, it did so with full knowledge that:

            a.     Iran had been continuously designated by the United States Government as a State

                   Sponsor of Terrorism since 1984; and

            b.     The very purpose for the U.S.-imposed financial and economic sanctions was to

                   incentivize Iran to stop sponsoring international terrorism and its concomitant



                                                   245
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 246 of 399 PageID #: 246



                 attempts to acquire Weapons of Mass Destruction; and

         c.      For decades, the Iranian Banks, the IRGC, QF, MODAFL, Mahan Air, and NIOC

                 were part of the Iranian State apparatus; and

         d.      Since the 1980s, Hezbollah had been an agent of the Iranian State for purposes of

                 perpetrating acts of international terrorism worldwide; and

         e.      Iran would often use 'cover entities', including purported 'charitable organizations',

                 to finance global terrorism; and

         f.      For decades, Iran had sponsored, financed and participated in various international

                 terrorist activities and incidents worldwide.

         1184. At the time DB agreed to become part of, and did in fact participate in the

  conspiracy in this matter, it knew that if it violated any of the existing laws which constituted the

  Iranian financial and economic sanctions, it risked losing its banking license to conduct business

  in or with the United States financial system.

         1185. From at least 1999 through 2006, DB and DBNY used non-transparent methods

  and practices to conduct more than 27,000 USD-clearing transactions valued at over $10.86 billion

  on behalf of Iran and other then-sanctioned entities, including entities "designated" on the

  "Specially Designated Nationals" ("SDNs") List.

         1186. In so doing, DB and DBNY effectively concealed the relationship of a sanctioned

  or possibly-sanctioned Iranian party to the transactions by knowingly processing these non-

  transparent transactions using methods such as (i) removing from SWIFT payment messages

  information that identified an underlying party to the transaction as an entity subject to U.S.

  sanctions; (ii) using non-transparent cover payments, which enabled the bank to send payment

  messages to the U.S. that did not include information identifying an underlying party to the




                                                    246
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 247 of 399 PageID #: 247



  transactions as a possibly-sanctioned entity; and (iii) including notes or code words, or instructing

  sanctioned customers to include certain notes or code words, in payment messages to ensure bank

  staff employed special processing to hide any sanctions relationship before sending the payments

  to the U.S.

           1187. By knowingly and intentionally processing USD transactions on behalf of

  sanctioned Iranian entities using non-transparent methods, DB and DBNY thus failed to generate,

  keep and maintain accurate records as to those transactions, thus further subverting U.S,

  authorities' and regulators' attempts to implement U.S. sanctions against Iran and the Iranian

  Banks.

           1188. The brazenness and audaciousness with which DB and its banking employees

  conspired with and aided and abetted Iranian-sanctioned entities was startling, as evidenced by:

           a.    Bank staff in overseas offices handling Message Type 103 serial payment

                 messages, which required full identifying information about the parties to the

                 transaction, would affirmatively remove that identifying information, thus

                 concealing that the transaction involved Iran or the Iranian Banks.

           b.    Management personnel were quoted as saying that "specific precautionary

                 measures that required a great deal of expertise" were employed by DB to

                 camouflage Iranian transactions;

           c.    When the standard "cover payment" processing was not possible so as to avoid

                 identifying an Iranian transaction, "we will arrange for the order to be dropped...into

                 a further repair queue, where the references to the principal [Iran] will then be

                 eliminated";

           d.    Some payments that were rejected by DBNY due to a suspected Iranian connection




                                                  247
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 248 of 399 PageID #: 248



             to the transaction were simply resubmitted to a different U.S. correspondent bank

             by the overseas office;

        e.   The "special processing" that DB used to handle Iranian-involved transactions was

             anything but "business as usual"; it required manual intervention by DB employees

             to identify and process the payments that needed "repair" so as to avoid the

             sanctions-related suspicions in the U.S.;

        f.   When customers who received this "special processing" questioned the higher fees

             they had to pay for such service, they were told that "this is what was necessary in

             order to circumvent the U.S.-based sanctions controls";

        g.   DB's "bank relationship managers" worked with Iranian sanctioned entities'

             customers in the process of concealing the details about their payments from U.S.

             correspondent banks;

        h.   Iranian customers were told to include "special notes" or "code words" in their

             payment messages that would trigger special handling by DB before the payment

             would be sent to the U.S.;

        i.   Iranian customers would note things like "PLS DON'T MENTION THE NAME

             OF BANK SADERAT IRAN OR IRAN IN THE USA..." or "THE NAME BANK

             MELLI OR MARKAZI SHOULD NOT BE MENTIONED...IMPORTANT: NO

             IRANIAN NAMES TO BE MENTIONED WHEN MAKING PAYMENT TO

             NEW YORK..."

        j.   DB's "OFAC-safe" handling processes were "selling points" when soliciting new

             business from sanctioned customers;

        k.   The practice of DB having non-transparent payment processing was not isolated or




                                             248
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 249 of 399 PageID #: 249



                 limited to a specific manager or small group of staff, but rather was pervasive and

                 wide-spread throughout various different overseas offices;

         l.      DB's illegal payment processing actually became part of a DB Training Manual for

                 newly-hired staff personnel in an overseas DB office.

         1189. In 2015, and based upon the long course of conduct described above, DB and

  DBNY entered into Consent Orders with the Board of Governors of the United States Federal

  Reserve System and the New York State Department of Financial Services ("NYSDFS"). In these

  Consent Orders, DB and DBNY conceded the accuracy of the above-referenced facts and course

  of conduct; that its employees and staff members were acting within the course and scope of their

  employment and affiliation with DB and DBNY when they so acted; and that various violations

  of various federal and state laws had been perpetrated, and intentionally so, by and on behalf of

  DB and DBNY.

         1190. Pursuant to the Consent Order entered into between DB/DBNY and the NYSDFS,

  DB agreed to pay a fine or penalty in the amount of $200,000,000.00.

         1191. Pursuant to the Consent Order entered into between DB/DBNY and the Federal

  Reserve, DB agreed to pay a fine or penalty in the amount of $58,000,000.00.

         1192. Earlier that same year, DB and DBNY entered into a Deferred Prosecution

  Agreement ("DPA") with the United States Department of Justice, Criminal Division, Fraud

  Section and Anti-Trust Division regarding the long course of conduct described above. In that

  DPA, DB/DBNY agreed to pay a monetary penalty in the amount of $625,000,000.00 into the

  United States Treasury.

         1193. During the Relevant Period, DB transferred money to certain charitable

  organizations that were actually fronts for Iran.




                                                  249
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 250 of 399 PageID #: 250



            1194. DB deliberately and repeatedly (more than 27,000 times) used a New York account

  to support the same terrorist organizations who perpetrated the terrorist attacks against Plaintiffs

  or their family members.

            1195. Although the transfers at issue vary in time and location to a degree, such transfers

  substantively constitute a single course of conduct by DB that entailed violations of U.S. law in

  the same manner with respect to all Plaintiffs’ claims.

            P.     DEFENDANTS’ AIDING AND ABETTING OF HEZBOLLAH THROUGH
                   DIRECT FUNDING OF HEZBOLLAH’S AGENTS

            1196. Throughout the Relevant Time Period, Defendants facilitated financial transactions

  for Hezbollah, either directly through Defendants’ own customers, or indirectly through

  Defendants’ role as correspondent banks for various Arab banks.

            1197. During the Relevant Time Period, Defendants and their affiliates undertook

  financial transactions involving OFAC-sanctioned entities and/or Hezbollah agents.               The

  aggregate dollar value of these transactions during the Relevant Time Period was in the hundreds

  of millions of dollars.

            1198. An example of providing direct financial assistance to a Hezbollah agent is

  Defendant Commerzbank knowingly, or with deliberate indifference to the fact, maintaining

  account number 7001688 for an open and notorious Hezbollah fundraising agent in Germany

  known as Waisenkinderprojekt Libanon e.V. (“the Orphans Project Lebanon e.V.”).

            1199. Despite prior public German government reports identifying its customer as a

  Hezbollah fundraising organization, and the fact that on July 24, 2007 the United States

  designated65 the Lebanese organization that was primary recipient of funds donated from the

  account (Hezbollah’s Martyrs Foundation), Commerzbank knowingly, or with deliberate


  65
       See https://www.treasury.gov/press-center/press-releases/Pages/hp503.aspx.


                                                   250
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 251 of 399 PageID #: 251



  indifference to the fact, continued to provide financial services to Waisenkinderprojekt Libanon

  e.V. and hence continued to transfer funds to Hezbollah.

         1200. In addition to working directly with Hezbollah’s agents as bank customers,

  Defendants also aided and abetted Hezbollah during the Relevant Time Period through their role

  as correspondent banks. In doing so, Defendants enabled Hezbollah’s agents to access the

  Eurodollar market without being subjected to the AML and anti-terrorist financing controls that

  existed during the Relevant Time Period.

         1201. Defendants’ facilitation of Hezbollah’s agents’ access to the Eurodollar market

  provided substantial assistance to Hezbollah. The attacks committed by Hezbollah and its terror

  proxies in Iraq were only possible because Hezbollah was able to access the financial resources

  required to carry out the attacks. As discussed previously, Hezbollah required access to the

  Eurodollar market in order to fund its operations in Iraq, and this access could only be gained

  through the knowing and active participation of Defendants.

         1202. The Hezbollah agents who were assisted by Defendants included Kairaba

  Supermarket, Congo Futur, Kassim Jajideen, Ali Tajideen, Husayn Tajideen, Tajco, and Tajco

  Limited, among others. Many of these entities were eventually designated and subject to OFAC

  monitoring, but Defendants evaded that monitoring by omitting or intentionally altering

  information. For example, Defendants would intentionally misspell the names of certain entities

  that were associated with Hezbollah, thereby bypassing the monitoring systems put in place to

  detect suspect transactions.

         1203. Defendants were generally aware that they were playing a general role in

  Hezbollah’s violent or life-threatening activities.   Defendants knew, or were deliberately




                                                251
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 252 of 399 PageID #: 252



  indifferent, that the Hezbollah agents they were dealing with were funneling money to Hezbollah

  and its terrorist operations.

          1204. As just one example, and based upon information and belief, Defendants operated

  as correspondent banks during the Relevant Time Period for transactions involving Jihad Al Bina,

  a Lebanon-based construction company formed and operated by Hezbollah that was designated by

  the Treasury Department in February 2007 pursuant to E.O. 13224.

          1205. Jihad al-Bina is also referred to as “Construction for the Sake of the Holy Struggle,”

  a loose translation of its Arabic name. The organization is modeled after a similar firm established

  in Iran after the Islamic revolution. Jihad al-Bina selects projects based on political considerations

  that serve the overall objectives of Hezbollah. According to the Treasury Department, Jihad al-

  Bina receives direct funding from Iran, is run by Hezbollah members, and is overseen by

  Hezbollah’s Shura Council, at the head of which sits Hezbollah Secretary General Hassan

  Nasrallah.

          1206. In 1993, Jihad al-Bina had only a $1.8 million budget. By November 2006,

  however, the firm’s budget had ballooned to hundreds of millions of dollars.

          1207. Jihad al-Bina is an example of a Hezbollah-controlled agent that directly interacted

  with Defendants via the correspondent banking process, thereby gaining access to the Eurodollar

  market. Defendants knew of, or were deliberately indifferent to, Jihad al-Bina’s role as a

  fundraising agent for Hezbollah’s terrorist activities. Even a cursory examination of Jihad al-Bina

  during the Relevant Time Period would have revealed its connection to Hezbollah. For example,

  a 1999 report by the United Nations determined that Jihad al-Bina selects projects based on

  political considerations that serve the overall objectives of Hezbollah.

  VII.    PLAINTIFFS

          1208. Each of the acts of international terrorism described below was committed by


                                                   252
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 253 of 399 PageID #: 253



  Hezbollah (including its Iraqi agents, the Special Groups) ... and was planned and/or authorized

  by Hezbollah. Without Defendants’ conduct and material support, as identified in this Complaint,

  Hezbollah and its agents would not have had the funding or material support necessary to carry

  out these terrorist acts.

                          ATTACK 1: JULY 14, 2005 - KIRKUK, IRAQ

      A.      James Donaldson

           1209. Specialist James Donaldson was a citizen and national of the United States and a

  member of the United States Army when he was wounded in Kirkuk, Iraq on July 14, 2005.

  Donaldson is a resident of the State of Idaho.

           1210. On that date at about 6:42 a.m., Specialist Donaldson, along with two other Soldiers

  riding in an M1114 HUMVEE as part of a three-vehicle convoy, were on a patrol at C25 Sector,

  Kirkuk, Iraq, when an EFP detonated from the side of the vehicle in which he was riding, thus

  causing both legs to be blown off and other very serious physical and emotional injuries.

           1211. The convoy of which Specialist Donaldson was a part of was traveling back to

  Forward Operating Base (“FOB”) Normandy when the EFP attack occurred.

           1212. Photographs of the blown-up HUMVEE vehicle revealed that its armor had circular

  holes, a signature finding of EFP devices.

           1213. The SIGACT report specifically indicated that this IED strike was a “possible shape

  charge” that penetrated Specialist Donaldson’s M1114 up-armored HUMVEE door armor

  “consistent with an EFP strike.”

           1214. As a result of the EFP attack, Specialist Donaldson lost both legs, his right leg

  below the knee, and his left leg above the knee; and experienced multiple other and additional

  physical and emotional injuries, including multiple debridement procedures, treatments for

  multiple infections, loss of the right dominant index finger, causing permanent radial nerve damage


                                                   253
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 254 of 399 PageID #: 254



  in the right forearm resulting in lost grip strength, traumatic brain injury (“TBI”), post-concussive

  syndrome, anxiety, cognitive disorder, and sleep apnea.

          1215. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Specialist Donaldson has experienced severe physical and emotional

  pain and suffering in the past and will experience same into the indeterminable future; has incurred

  medical bills for medical and rehabilitation services rendered and will incur same into the

  indeterminable future; has incurred an overwhelming loss of income and earnings capacity and

  will experience same into the indeterminable future; has experienced permanent injuries to his

  person and psyche; and has experienced severe mental anguish, anxiety and depression and will

  experience same into the indeterminable future.

                    ATTACK 2: JULY 27, 2005 – CAMP ASHRAF, IRAQ

     B.      The Butler Family

          1216. Specialist Adrian Josiah Butler was a citizen and national of the United States and

  a member of the United States Army when he was killed in Iraq on July 27, 2005.

          1217. On that date, Specialist Butler was positioned as the gunner of an M1114 HUMVEE

  vehicle traveling on Route Dover in Baghdad, Iraq, when an IED detonated nearby, thus causing

  the death of Specialist Butler.

          1218. The Final Autopsy Report concluded that Specialist Butler died due to “multiple

  blast injuries” in the subject attack such that his entire torso was blown off at the sacrum level.

  Later, the charred lower body torso and parts of Specialist Butler had to be identified with DNA

  to match the torso with what was left of his body.

          1219. Plaintiff, Peggy Donaldson, was at the time of Specialist Butler’s death and still is

  a citizen of the United States and a resident of the State of Michigan. She is the Mother of Adrian

  Josiah Butler.


                                                  254
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 255 of 399 PageID #: 255



          1220. Plaintiff, Eldridge Butler, was at the time of Specialist Butler’s death and still is a

  citizen of the United States and a resident of the State of Michigan. He is the Brother of Adrian

  Josiah Butler.

          1221. Plaintiff, Peggy Donaldson, brings an action individually and on behalf of the

  Estate of Adrian Josiah Butler, as its Personal Representative in Wayne County, Michigan, under

  File No.: 2018-841373-DE.

          1222. As a direct result of the IED attack, and the resulting wrongful death of Adrian

  Josiah Butler, the Estate of Adrian Butler is entitled to recover for the substantial economic and

  earnings capacity loss.

          1223. As a direct result of the IED attack, and the resulting death of Adrian Josiah Butler,

  Plaintiffs, Peggy Donaldson and Eldridge Butler, have experienced various solatium-related

  damages, including intentional infliction of severe emotional distress, severe mental anguish,

  extreme emotional pain and suffering, a loss of society, companionship, comfort, advice and

  counsel, and substantial economic loss.

     C.      The Tollefson Family

          1224. Specialist John Olliver Tollefson was a citizen and national of the United States

  and a member of the United States Army when he was killed in Iraq on July 27, 2005.

          1225. On that date, Specialist Tollefson was riding in an M1114 HUMVEE vehicle

  traveling on Route Dover in Baghdad, Iraq, when an IED detonated nearby, thus causing the death

  of Specialist Tollefson.

          1226. Plaintiff, Walter Tollefson, was at the time of Specialist Tollefson’s death and still

  is a citizen of the United States and a resident of the State of Wisconsin. He is the Father of John

  Olliver Tollefson.




                                                  255
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 256 of 399 PageID #: 256



          1227. Plaintiff, Mary Steinman, was at the time of Specialist Tollefson’s death and still is

  a citizen of the United States and a resident of the State of Wisconsin. She is the Mother of John

  Olliver Tollefson.

          1228. Plaintiff, Jessica Mecklenburg, was at the time of Specialist Tollefson’s death and

  still is a citizen of the United States and a resident of the State of Wisconsin. She is the Sister of

  John Olliver Tollefson.

          1229. Plaintiff, Kathryn Miller, was at the time of Specialist Tollefson’s death and still is

  a citizen of the United States and a resident of the State of Wisconsin. She is the Sister of John

  Olliver Tollefson.

          1230. Plaintiff, Walter Tollefson, brings an action individually and on behalf of the Estate

  of John Olliver Tollefson, as its Personal Representative in Fond du Lac County, Wisconsin, under

  File No.: 2018PR00047.

          1231. As a direct result of the IED attack, and the resulting wrongful death of John Olliver

  Tollefson, the Estate of John Tollefson is entitled to recover for the substantial economic and

  earnings capacity loss.

          1232. As a direct result of the IED attack, and the resulting death of John Olliver

  Tollefson, Plaintiffs, Walter Tollefson, Mary Steinman, Jessica Mecklenburg, and Kathryn Miller

  have experienced various solatium-related damages, including intentional infliction of severe

  emotional distress, severe mental anguish, extreme emotional pain and suffering, a loss of society,

  companionship, comfort, advice and counsel, and substantial economic loss.

                   ATTACK 3: SEPTEMBER 26, 2005 - SHU'AIBA, IRAQ

     D.      The Wendling Family

          1233. Specialist Michael Jacob Wendling was a citizen and national of the United States

  and a member of the United States Army when he was killed in Iraq on September 26, 2005.


                                                   256
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 257 of 399 PageID #: 257



         1234. On that date, Specialist Wendling was driving a vehicle along Main Supply Route

  (“MSR”) Tampa as part of a 40-vehicle convoy near Basra City, near its intersection with Route

  Heart/Tampa, when an EFP detonated near the vehicle, causing a massive explosion and major

  blast injuries to Wendling which later that day caused his death.

         1235. Plaintiff, Randall Wendling, was at the time of Specialist Wendling’s death and still

  is a citizen of the United States and a resident of the State of Wisconsin. He is the Father of

  Michael Wendling.

         1236. Plaintiff, Carrie Wendling, was at the time of Specialist Wendling’s death and still

  is a citizen of the United States and a resident of the State of Wisconsin. She is the Mother of

  Michael Wendling.

         1237. Plaintiff, Randall Wendling, brings an action individually and on behalf of the

  Estate of Michael Wendling, as its Personal Representative in Dodge County, Wisconsin under

  File No.: 2018PR000224.

         1238. As a direct result of the EFP attack, and the resulting wrongful death of Michael

  Wendling, the Estate of Michael Wendling is entitled to recover for pain and suffering experienced

  by Michael Wendling between the time of the EFP attack and his death, and for the substantial

  economic and earnings capacity loss.

         1239. As a direct result of the EFP attack, and the resulting death of Michael Wendling,

  Plaintiffs, Randall Wendling and Carrie Wendling have experienced various solatium-related

  damages, including intentional infliction of severe emotional distress, severe mental anguish,

  extreme emotional pain and suffering, a loss of society, companionship, comfort, advice and

  counsel, and substantial economic loss.




                                                 257
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 258 of 399 PageID #: 258



            ATTACK 4: SEPTEMBER 26, 2005 - AL RAHMANIYAH DISTRICT,
                              BAGHDAD, IRAQ

     E.       The Allen Family

           1240. Sergeant Howard Allen was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on September 26, 2005.

           1241. On that date, Sergeant Allen was riding in an M1114 HUMVEE vehicle near the

  Al Shu’ala district in Baghdad when an EFP detonated from an overpass median located near the

  vehicle, causing a massive explosion, thus causing the death of Sergeant Allen.

           1242. Plaintiff, Diane Pennington, was at the time of Sergeant Allen’s death and still is a

  citizen of the United States and a resident of the State of Arizona. She is the Sister of Sergeant

  Allen.

           1243. Plaintiff, D.A., a Minor, was at the time of Sergeant Allen’s death and still is a

  citizen of the United States and a resident of the State of Arizona. He is the son of Sergeant Allen.

           1244. Plaintiff, Diane Pennington, brings an action individually and on behalf of the

  Estate of Howard Allen, as its Personal Representative in Dodge County, Arizona under File No.:

  2018PR000224.

           1245. As a direct result of the EFP attack, and the resulting wrongful death of Howard

  Allen, the Estate of Howard Allen is entitled to recover for the substantial economic and earnings

  capacity loss.

           1246. As a direct result of the EFP attack, and the resulting death of Howard Allen,

  Plaintiffs, Diane Pennington, individually and as the legal guardian of D.A., a Minor, have

  experienced various solatium-related damages, including intentional infliction of severe emotional

  distress, severe mental anguish, extreme emotional pain and suffering, a loss of society,

  companionship, comfort, advice and counsel, and substantial economic loss.



                                                  258
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 259 of 399 PageID #: 259



        ATTACK 5:_OCTOBER 23, 2005 - RUSAFA DISTRICT, BAGHDAD, IRAQ

      F.      The Anderson Family

           1247. Sergeant Bryan Anderson was a citizen and national of the United States and a

  member of the United States Army when he was seriously wounded in Iraq on October 23, 2005.

  He is a citizen and resident of the State of Illinois.

           1248. On that date at about noon, Sergeant Anderson was riding in an up-armored

  HUMVEE vehicle traveling in the Rusafa District of Baghdad, which is very close to Sadr City,

  when a massive explosion occurred from the left side of the vehicle, causing circular holes to

  pierce through the sides of the vehicle and copper shrapnel pieces to blow off Sergeant Anderson’s

  legs, ultimately resulting in above-the-knee amputations of both of Sergeant Anderson’s legs, and

  causing other and further very serious physical and emotional injuries.

           1249. Photographs of the blown-up HUMVEE vehicle revealed that its armor had circular

  holes, a signature finding of EFP devices.

           1250. Subsequent to the attack, Sergeant Anderson’s health care providers removed

  copper fragments lodged in and throughout his person, another signature finding of EFP

  detonations.

           1251. The SIGACT report concluded that it was an EFP device which was involved in

  the explosion.

           1252. As a result of the attack, Sergeant Anderson lost both legs above-the-knee and his

  left arm below-the-elbow; severely damaged and suffered fractures to his right (dominant) hand

  and fingers; had shrapnel fragments blow into and all over his body; had his right lung collapse;

  experienced multiple surgeries to address and treat his injuries; developed decubitus ulcers on his

  person due to his immobility caused by his various injuries; developed heterotopic ossification on




                                                    259
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 260 of 399 PageID #: 260



  his two leg stumps; and has experienced psychological problems and issues from the horrific

  experience and as a result of all of his physical injuries.

         1253. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Sergeant Anderson has experienced severe physical and emotional

  pain and suffering in the past and will experience same into the indeterminable future; has incurred

  medical bills for medical and rehabilitation services rendered and will incur same into the

  indeterminable future; has incurred an overwhelming loss of income and earnings capacity and

  will experience same into the indeterminable future; has experienced permanent injuries to his

  person and psyche; and has experienced severe mental anguish, anxiety and depression and will

  experience same into the indeterminable future.

         1254. Plaintiff, Janet Waswo, was at the time of Sergeant Anderson’s attack and still is a

  citizen of the United States and a resident of the State of Illinois. She is the Mother of Sergeant

  Anderson.

         1255. Plaintiff, James Waswo, was at the time of Sergeant Anderson’s attack and still is

  a citizen of the United States and a resident of the State of Illinois. He is the Step-Father of

  Sergeant Anderson. James Waswo has, for most of the Life of Sergeant Anderson, acted as a

  “Father figure” to and for Sergeant Anderson and raised Sergeant Anderson as if he were his own

  son.

         1256. Plaintiff, Robert Anderson, was at the time of Sergeant Anderson’s attack and still

  is a citizen of the United States and a resident of the State of Illinois. He is the Brother of Sergeant

  Anderson.




                                                   260
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 261 of 399 PageID #: 261



           1257. Plaintiff, Briana Waswo, was at the time of Sergeant Anderson’s attack and still is

  a citizen of the United States and a resident of the State of Illinois. She is the Sister of Sergeant

  Anderson.

           1258. As a direct result of the EFP attack, and the resulting serious physical and emotional

  injuries sustained by Bryan Anderson, Plaintiffs, Janet Waswo, James Waswo, Robert Anderson,

  and Briana Waswo, have experienced various solatium-related damages, including intentional

  infliction of severe emotional distress, severe mental anguish, extreme emotional pain and

  suffering, and substantial economic loss.

                     ATTACK 6: DECEMBER 4, 2005 - BAGHDAD, IRAQ

      G.      The Cuka Family

           1259. Staff Sergeant Daniel Cuka was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on December 4, 2005.

           1260. On that date, Staff Sergeant Cuka was on a patrol in a three-vehicle convoy of

  M1114 HUMVEE vehicles near the Jurf Naddaf neighborhood near Jisr Diyala, Iraq, just east of

  Baghdad, when two separate arrays of EFPs detonated near the HUMVEE vehicle in which he was

  riding, thus causing a massive explosion, killing Cuka and another Soldier in the convoy, and

  injuring three other Soldiers in the convoy.

           1261. After the attack, the Special Group Kata’ib Hezbollah, released a video displaying

  the entire attack and took credit for it.

           1262. Plaintiff, Melissa Kay Cuka, was at the time of Daniel Cuka’s death and still is a

  citizen of the United States and a resident of the State of South Dakota. She is the Widow and

  Wife of Daniel Cuka.




                                                   261
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 262 of 399 PageID #: 262



          1263. Plaintiff, Abigail Rose Cuka, was at the time of Daniel Cuka’s death and still is a

  citizen of the United States and a resident of the State of South Dakota. She is the Daughter of

  Daniel Cuka.

          1264. Plaintiff, A.M.C., a Minor, being represented by his legal guardian, Melissa Kay

  Cuka, was at the time of Daniel Cuka’s death and still is a citizen of the United States and a resident

  of the State of South Dakota. He is the Son of Daniel Cuka.

          1265. Plaintiff, Melissa Kay Cuka, brings an action individually and on behalf of the

  Estate of Staff Sergeant Daniel Cuka as its Personal Representative in Yankton County, South

  Dakota under Pro. # 18-46.

          1266. As a direct result of the EFP attack, and the resulting wrongful death of Daniel

  Cuka, the Estate of Daniel Cuka is entitled to recover for the substantial economic and earnings

  capacity loss.

          1267. As a direct result of the EFP attack, and the resulting death of Daniel Cuka,

  Plaintiffs, Melissa Kay Cuka, Abigail Rose Cuka, and A.M.C., a Minor, have experienced various

  solatium-related damages, including intentional infliction of severe emotional distress, severe

  mental anguish, extreme emotional pain and suffering, a loss of society, companionship, comfort,

  advice and counsel, and substantial economic loss.

     H.      The Schild Family

          1268. Sergeant First Class Richard Schild was a citizen and national of the United States

  and a member of the United States Army when he was killed in Iraq on December 4, 2005.

          1269. On that date, Sergeant First Class Schild was on a patrol in a three-vehicle convoy

  of M1114 HUMVEE vehicles near Baghdad Al Jadeeda when two separate arrays of EFPs

  detonated near the HUMVEE vehicle in which he was riding, thus causing a massive explosion,




                                                   262
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 263 of 399 PageID #: 263



  killing Schild and another Soldier in the convoy, and injuring three other Soldiers in the convoy.

            1270. The Army’s Certificate of Death concluded that “projectile shrapnel injuries due to

  blast” were the cause of Sergeant First Class Schild’s death.

            1271. After the attack, the Special Group Kata’ib Hezbollah, released a video displaying

  the entire attack and took credit for it.

            1272. Plaintiff, Kay Schild, was at the time of Richard Schild’s death and still is a citizen

  of the United States and a resident of the State of South Dakota. She is the Widow and Wife of

  Richard Schild.

            1273. Plaintiff, Ke.S., a Minor, being represented by her legal guardian, Kay Schild, was

  at the time of Richard Schild’s death and still is a citizen of the United States and a resident of the

  State of South Dakota. She is the Daughter of Richard Schild.

            1274. Plaintiff, Ko.S., a Minor, being represented by his legal guardian, Kay Schild, was

  at the time of Richard Schild’s death and still is a citizen of the United States and a resident of the

  State of South Dakota. He is the Son of Richard Schild.

            1275. Plaintiff, Colleen Schild, was at the time of Richard Schild’s death and still is a

  citizen of the United States and a resident of the State of South Dakota. She is the Mother of

  Richard Schild.

            1276. Plaintiff, Bruce Schild, was at the time of Richard Schild’s death and still is a citizen

  of the United States and a resident of the State of South Dakota. He is the Brother of Richard

  Schild.

            1277. Plaintiff, Brooks Schild, was at the time of Richard Schild’s death and still is a

  citizen of the United States and a resident of the State of South Dakota. He is the Brother of

  Richard Schild.




                                                     263
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 264 of 399 PageID #: 264



          1278. Plaintiff, Kay Schild, brings an action individually and on behalf of the Estate of

  Richard Schild, as its Personal Representative in Bon Homme County, South Dakota under File

  No.: 2018PR00022.

          1279. As a direct result of the EFP attack, and the resulting wrongful death of Richard

  Schild, the Estate of Richard Schild is entitled to recover for the substantial economic and earnings

  capacity loss.

          1280. As a direct result of the EFP attack, and the resulting death of Richard Schild,

  Plaintiffs, Kay Schild, Ke.S, a Minor, Ko.S., a Minor, Colleen Schild, Bruce Schild, and Brooks

  Schild have experienced various solatium-related damages, including intentional infliction of

  severe emotional distress, severe mental anguish, extreme emotional pain and suffering, a loss of

  society, companionship, comfort, advice and counsel, and substantial economic loss.

                        ATTACK 7: APRIL 12, 2006 - MISIAB, IRAQ

     I.      The Calderon Family

          1281. Specialist/Tanker Roland Calderon was a citizen and national of the United States

  and a member of the United States Army when he was killed in Iraq on April 12, 2006.

          1282. On that date, Calderon was driving an up-armored M1114 HUMVEE and was the

  second such vehicle in a convoy, when two EFPs detonated at or near his vehicle near Al Misiab,

  Iraq, thus killing Calderon

          1283. The so-called “CEXC” (“Combined Explosives Exploitation Cell”) concluded that

  the pattern of holes in the M1114 HUMVEE indicated that the devices were in fact EFPs.

          1284. Plaintiff, Mirtha Ponce, was at the time of Roland Calderon’s death and still is a

  citizen of the United States and is a resident of the State of Georgia. She is the Widow and Wife

  of Roland Calderon and is the Personal Representative of the Estate of Roland Calderon in Hardee

  County, Florida under File No.: 252018CP000032.


                                                  264
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 265 of 399 PageID #: 265



         1285. Plaintiff, A.R.C., a Minor, represented by his legal guardian Mirtha Ponce, was at

  the time of Rolando Calderon’s death and still is a citizen of the United States and is a resident of

  the State of Georgia. He is the Son of Roland Calderon.

         1286. Plaintiff, A.J.C., a Minor, represented by his legal guardian, Mirtha Ponce, was at

  the time of Roland Calderon’s death and still is a citizen of the United States and is a resident of

  the State of Georgia. He is the Son of Roland Calderon.

         1287. Plaintiff, Rosa Milagro, was at the time of Roland Calderon’s death and still is a

  citizen of the United States and is a resident of the State of Florida. She is the Mother of Roland

  Calderon.

         1288. Plaintiff, Saul Rauda, was at the time of Roland Calderon’s death and still is a

  citizen of the United States and is a resident of the State of Florida. He is the Step-Father of Roland

  Calderon.

         1289. Plaintiff, Yeny Rauda, was at the time of Roland Calderon’s death and still is a

  citizen of the United States and is a resident of the State of Florida. She is the Sister of Roland

  Calderon.

         1290. Plaintiff, Jasmyn Rauda, was at the time of Roland Calderon’s death and still is a

  citizen of the United States and is a resident of the State of Florida. She is the Sister of Roland

  Calderon.

         1291. Plaintiff, Evelyn Rauda, was at the time of Roland Calderon’s death and still is a

  citizen of the United States and a resident of the State of Florida. She is the Sister of Roland

  Calderon.




                                                   265
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 266 of 399 PageID #: 266



           1292. As a direct result of the EFP attack, and the resulting wrongful death of Roland

  Calderon, the Estate of Roland Calderon is entitled to recover for the substantial economic and

  earnings capacity loss.

           1293. As a direct result of the EFP attack, and the resulting death of Roland Calderon,

  Plaintiffs, Mirtha Ponce, A.R.C., a Minor, A.J.C., a Minor, Rosa Milagro, Saul Rauda, Yeny

  Rauda, Jasmyn Rauda, and Evelyn Rauda have experienced various solatium-related damages,

  including intentional infliction of severe emotional distress, severe mental anguish, extreme

  emotional pain and suffering, a loss of society, companionship, comfort, advice and counsel, and

  substantial economic loss.

                       ATTACK 8: APRIL 18, 2006 - BAGHDAD, IRAQ

     J.       The Weikel Family

           1294. Captain Ian Weikel was a citizen and national of the United States and a member

  of the United States Army when he was killed in Iraq on April 18, 2006.

           1295. The AR 15-6 Investigative Report indicates that on that, the armored HUMVEE

  vehicle in which Captain Weikel was riding was blown up by an EFP near the intersection of

  Alternative Supply Route (“ASR”) Vernon and Main Supply Route (“MSR”) Tampa just north of

  Baghdad, Iraq.

           1296. The AR 15-6 Investigative Report concluded that “the circular shapes of the

  penetrations are consistent with previous EFP attacks. Further evidence was collected from inside

  the vehicle in the form of copper fragmentation. Melted copper is the projectile material used in

  EFPs.”

           1297. Captain Weikel was not killed in the attack, but died later on an operating table as

  health care providers tried to stabilize his condition.




                                                   266
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 267 of 399 PageID #: 267



          1298. Upon information and belief, the specific Special Group perpetrating this attack

  was Jaysh al-Mahdi.

          1299. Plaintiff, Wendy Green, was at the time of Ian Weikel’s death and still is a citizen

  of the United States and is a resident of the State of Minnesota. She is the Widow and Wife of Ian

  Weikel.

          1300. Plaintiff, J.T.W., a Minor, represented by his legal guardian, Wendy Green, was at

  the time of Ian Weikel’s death and still is a citizen of the United States and is a resident of the

  State of Minnesota. He is the Son of Ian Weikel.

          1301. Plaintiff, Chad Weikel, was at the time of Ian Weikel’s death and still is a citizen

  of the United States and is a resident of the State of Colorado. He is the Brother of Ian Weikel.

          1302. Plaintiff, Wendy Green, brings an action individually and on behalf of the Estate of

  Ian Weikel, as its Personal Representative in Bell County, Texas under Case No.: 26076.

          1303. As a direct result of the EFP attack, and the resulting wrongful death of Ian Weikel,

  the Estate of Ian Weikel is entitled to recover for the pain, suffering, and mental anguish

  experienced by Ian Weikel between the time of the EFP attack and his death, and for the substantial

  economic and earnings capacity loss.

          1304. As a direct result of the EFP attack, and the resulting wrongful death of Ian Weikel,

  Plaintiffs, Wendy Green, J.T.W., a Minor, and Chad Weikel have experienced various solatium-

  related damages, including intentional infliction of severe emotional distress, severe mental

  anguish, extreme emotional pain and suffering, a loss of society, companionship, comfort, advice

  and counsel, and substantial economic loss.

            ATTACK 9: APRIL 20, 2006 – SHUHADA AL SYDIA, BAGHDAD, IRAQ

     K.      The Teeters Family

          1305. Sergeant Brandon Teeters was a citizen and national of the United States and a


                                                 267
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 268 of 399 PageID #: 268



  member of the United States Army when he died on May12, 2006, due to blast injuries sustained

  in an EFP attack in the Dora Zone of Baghdad on April 20, 2006.

         1306. On that date, Sergeant Teeters was riding in an M2A2 Bradley Fighting Vehicle

  just west of the intersection of Baghdad Road and the Dora Expressway in the Shuhada Al Sydia

  section of Baghdad. Sergeant Teeters was in the “gunner” position in the vehicle when an array

  of EFPs detonated, causing a massive explosion, thus causing five Soldiers to be seriously injured,

  and one, Sergeant Teeters, to die subsequently from his blast injuries sustained at that time.

         1307. Sergeant Teeters suffered burns over 80% of his body before being removed, alive,

  from the Bradley Fighting Vehicle.

         1308. The Army concluded that a copper-shaped EFP hit the fuel cell on the M2A2

  Bradley Fighting Vehicle in which Sergeant Teeters was then riding, thus causing a huge fire

  within the vehicle.

         1309. Plaintiff, Tammy Richard, was at the time of Brandon Teeters’ death and still is a

  citizen of the United States and a resident of the State of Louisiana. She is the Mother of Brandon

  Teeters.

         1310. Plaintiff, Glenn Richard, was at the time of Brandon Teeters’ death and still is a

  citizen of the United States and a resident of the State of Louisiana. He is the Father of Brandon

  Teeters.

         1311. Plaintiff, Heather Richard, was at the time of Brandon Teeters’ death and still is a

  citizen of the United States and a resident of the State of Louisiana. She is the Sister of Brandon

  Teeters.




                                                  268
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 269 of 399 PageID #: 269



           1312. Plaintiff, Tammy Richard, brings an action individually and on behalf of the Estate

  of Brandon Teeters, as its Independent Administratrix in the Parish of St. Mary, Louisiana under

  Docket No.: 20960.

           1313. As a direct result of the EFP attack, and the resulting wrongful death of Brandon

  Teeters, the Estate of Brandon Teeters is entitled to recover for the pain, suffering, and mental

  anguish experienced by Brandon Teeters between the time of the EFP attack and his death, and for

  the substantial economic and earnings capacity loss.

           1314. As a direct result of the EFP attack, and the resulting wrongful death of Brandon

  Teeters, Plaintiffs, Glenn Richard, Tammy Richard and Heather Richard have experienced various

  solatium-related damages, including intentional infliction of severe emotional distress, severe

  mental anguish, extreme emotional pain and suffering, a loss of society, companionship, comfort,

  advice and counsel, and substantial economic loss.

                       ATTACK 10: APRIL 28, 2006 - BAGHDAD, IRAQ

      L.       The Herlem Family

           1315. Staff Sergeant Bryant Anthony Herlem was a citizen and national of the United

  States and a member of the United States Army when he was killed in Iraq on April 28, 2006.

           1316. On that date, Staff Sergeant Herlem was riding in a M1114 just southwest of the

  intersection of Baghdad Road and the Dora Expressway in the Shuhada Al Sydia section of

  Baghdad, when the lead vehicle in a convoy struck an IED, causing a secondary IED located in a

  hollowed-out log to detonate near the M1114 Herlem was riding in, killing him and another Soldier

  instantly.

           1317. Plaintiff, LaNita Herlem, was at the time of Bryant Herlem’s death and still is a

  citizen of the United States and a resident of the State of Texas. She is the Widow and Wife of

  Staff Sergeant Herlem.


                                                 269
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 270 of 399 PageID #: 270



            1318. Plaintiff, LaNita Herlem, brings an action individually and on behalf of the Estate

  of Staff Sergeant Herlem, as its Independent Administratrix in Bell County, Texas under Docket

  No.: 25,895.

            1319. As a direct result of the IED attack, and the resulting wrongful death of Staff

  Sergeant Herlem, the Estate of Bryant Herlem is entitled to recover for the substantial economic

  and earnings capacity loss.

            1320. As a direct result of the IED attack, and the resulting death of Staff Sergeant

  Herlem, Plaintiff, LaNita Herlem has experienced various solatium-related damages, including

  intentional infliction of severe emotional distress, severe mental anguish, extreme emotional pain

  and suffering, a loss of society, companionship, comfort, advice and counsel, and substantial

  economic loss.

                           ATTACK 11: MAY 5, 2006 - BAGHDAD, IRAQ

     M.        The Torres Family

            1321. Private First Class Teodoro Torres was a citizen and national of the United States

  and a member of the United States Army when he was killed in Iraq on May 5, 2006.

            1322. On that date, Private Torres was riding in a convoy of four M1114 HUMVEE

  vehicles on a patrol on Highway 8 just to the north of Al Hillah and south of Baghdad, when an

  array of five to eight EFPs detonated and blew up the first vehicle in the convoy in which Torres

  was riding in the gunner’s cupola, thus killing him.

            1323. The Certificate of Death indicated that Private Torres was killed by “blast injuries

  of the pelvis and lower extremities.”

            1324. Plaintiff, Yarissa Torres, was at the time of Teodoro Torres’ death and still is a

  citizen of the United States and a resident of the State of New York. She is the Widow of Teodoro

  Torres.


                                                   270
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 271 of 399 PageID #: 271



           1325. Plaintiff, Yarissa Torres, brings an action individually and on behalf of the Estate

  of Teodoro Torres, as its Personal Representative in Taylor County, Texas under Case No.: 29516.

           1326. As a direct result of the EFP attack, and the resulting wrongful death of Teodoro

  Torres, the Estate of Teodoro Torres is entitled to recover for the substantial economic and earnings

  capacity loss.

           1327. As a direct result of the EFP attack, and the resulting death of Teodoro Torres,

  Plaintiff, Yarissa Torres, has experienced various solatium-related damages, including intentional

  infliction of severe emotional distress, severe mental anguish, extreme emotional pain and

  suffering, a loss of society, companionship, comfort, advice and counsel, and substantial economic

  loss.

               ATTACK 12: MAY 8, 2006 – RUSTAMIYAH BAGHDAD, IRAQ

      N.      The Mesa Family

           1328. Retired Sergeant First Class Rudy Guerrero Mesa was a citizen and national of the

  United States and civilian contractor when he was killed in Rustamiyah Baghdad, Iraq on May 8,

  2006.

           1329. On that date, Mesa was riding in an M1114 HUMVEE vehicle just outside of

  Forward Operating Base (“FOB”) Rustamiyah when an EFP detonation occurred, thus killing

  Mesa.

           1330. Plaintiff, Velia F. Mesa, was at the time of Rudy Mesa’s death and still is a citizen

  of the United States and a resident of the State of Texas. She is the Widow and Wife of Rudy

  Guerrero Mesa.

           1331. Plaintiff, Velia A. Mesa, was at the time of Rudy Mesa’s death and still is a citizen

  of the United States and a resident of the State of Texas. She is the Daughter of Rudy Guerrero

  Mesa.


                                                  271
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 272 of 399 PageID #: 272



           1332. Plaintiff, Lucy Rigby, was at the time of Rudy Mesa’s death and still is a citizen of

  the United States and a resident of the State of Texas. She is the Daughter of Rudy Guerrero Mesa.

           1333. Plaintiff, Luis Aguilar, was at the time of Rudy Mesa’s death and still is a citizen

  of the United States and a resident of the State of Texas. He is the Step-Son of Rudy Guerrero

  Mesa.

           1334. Plaintiff, Manuel Aguilar, was at the time of Rudy Mesa’s death and still is a citizen

  of the United States and a resident of the State of Texas. He is the Step-Son of Rudy Guerrero

  Mesa.

           1335. Plaintiff, Velia F. Mesa, brings an action individually and on behalf of the Estate

  of Rudy Guerrero Mesa, as its Personal Representative in Caldwell County, Texas under Case No.:

  10371.

           1336. As a direct result of the EFP attack, and the resulting wrongful death of Rudy

  Guerrero Mesa, the Estate of Rudy Mesa is entitled to recover for the substantial economic and

  earnings capacity loss.

           1337. As a direct result of the EFP attack, and the resulting wrongful death of Rudy

  Guerrero Mesa, Plaintiffs, Velia Mesa, Velia A. Mesa, Lucy Rigby, Luis Aguilar and Manuel

  Aguilar have experienced various solatium-related damages, including intentional infliction of

  severe emotional distress, severe mental anguish, extreme emotional pain and suffering, a loss of

  society, companionship, comfort, advice and counsel, and substantial economic loss.

                         ATTACK 13: JULY 2, 2006 – KIRKUK, IRAQ

      O.      The Paupore Family

           1338. Specialist Nicholas Paupore was a citizen and national of the United States and a

  member of the United States Army when he was seriously injured in Iraq on July 2, 2006. Paupore

  is a resident of the State of Virginia.


                                                   272
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 273 of 399 PageID #: 273



         1339. On that date, Specialist Paupore was on a patrol riding in an M114 HUMVEE

  vehicle along Route Ford, along with five other similar vehicles, near Kirkuk, Iraq, when a series

  of EFPs detonated just adjacent to and underneath the vehicle in which he was riding, thus causing

  his right leg to be blown off and other very serious physical and emotional injuries.

         1340. Investigation of the blown-up HUMVEE vehicle revealed that its armor had been

  penetrated by copper slugs, a signature finding of EFP devices.

         1341. As a result of the EFP attack, Specialist Paupore lost his right leg above the knee,

  along with multiple other and additional physical and emotional injuries, including multiple

  debridement procedures, treatments for multiple infections, a mangled left thigh and right forearm

  from shrapnel, permanent radial nerve damage in the right forearm resulting in lost grip strength,

  traumatic brain injury (“TBI”), post-concussive syndrome, cognitive disorder, and sleep apnea.

         1342. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Specialist Paupore has experienced severe physical and emotional pain

  and suffering in the past and will experience same into the indeterminable future; has incurred

  medical bills for medical and rehabilitation services rendered and will incur same into the

  indeterminable future; has incurred an overwhelming loss of income and earnings capacity and

  will experience same into the indeterminable future; has experienced permanent injuries to his

  person and psyche; and has experienced severe mental anguish, anxiety and depression and will

  experience same into the indeterminable future.

         1343. Plaintiff, Maria Paupore, was at the time of Nicholas Paupore’s attack and still is a

  citizen of the United States and is a resident of the State of Virginia. She is the Wife of Nicholas

  Paupore.

         1344. Plaintiff, M.P., a Minor, represented by her legal guardian, Maria Paupore, was at




                                                  273
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 274 of 399 PageID #: 274



  the time of Nicholas Paupore’s attack and still is a citizen of the United States and a resident of

  the State of Virginia. She is the Daughter of Nicholas Paupore.

          1345. Plaintiff, Cody Paupore, was at the time of Nicholas Paupore’s attack and still is a

  citizen of the United States and is a resident of the State of Virginia. He is the Son of Nicholas

  Paupore.

          1346. Plaintiff, Sharon Osborne, was at the time of Nicholas Paupore’s attack and still is

  a citizen of the United States and is a resident of the State of Michigan. She is the Mother of

  Nicholas Paupore.

          1347. Plaintiff, Thomas Paupore, was at the time of Nicholas Paupore’s attack and still is

  a citizen of the United States and is a resident of the State of Arizona. He is the Father of Nicholas

  Paupore.

          1348. Plaintiff, Leslie Paupore Bueno, was at the time of Nicholas Paupore’s attack and

  still is a citizen of the United States and is a resident of the State of Arizona. She is the Sister of

  Nicholas Paupore.

          1349. Plaintiff, Joe Paupore, was at the time of Nicholas Paupore’s attack and still is a

  citizen of the United States and is a resident of the State of Michigan. He is the Brother of Nicholas

  Paupore.

          1350. As a result of the EFP attack, and the physical and emotional injuries suffered by

  Nicholas Paupore as a direct result therefrom, Plaintiffs, Maria Paupore, M.P., a Minor, Cody

  Paupore, Sharon Osborne, Thomas Paupore, Leslie Paupore Bueno, and Joe Paupore, have

  experienced various solatium-related damages, including intentional infliction of severe emotional

  distress, severe mental anguish, extreme emotional pain and suffering, and substantial economic

  loss.




                                                   274
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 275 of 399 PageID #: 275



     P.      The Saaristo Family

          1351. Sergeant Brian Saaristo was a citizen and national of the United States and a

  member of the United States Army when he was seriously injured in Iraq on July 2, 2006. Saaristo

  is a resident of the State of Minnesota.

          1352. On that date, Sergeant Saaristo was on a patrol riding in an M114 HUMVEE

  vehicle in the front passenger seat, along with five other similar vehicles, near Kirkuk, Iraq, when

  a series of EFPs detonated just adjacent to and underneath the vehicle in which he was riding, thus

  causing both of his legs to be sheared off below the knees, along with other very serious physical

  and emotional injuries.

          1353. Investigation of the blown-up HUMVEE vehicle revealed that its armor had been

  penetrated by copper slugs, a signature finding of EFP devices.

          1354. As a result of the EFP attack, Sergeant Saaristo lost both of his legs below the knee,

  along with multiple other and additional physical and emotional injuries, including multiple

  debridement procedures, treatments for multiple infections, hypertrophic ossification, “phantom

  pain” in the areas where his legs should be, hearing loss, and an anxiety disorder.

          1355. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Brian Saaristo has experienced severe physical and emotional pain and

  suffering in the past and will experience same into the indeterminable future; has incurred medical

  bills for medical and rehabilitation services rendered and will incur same into the indeterminable

  future; has incurred an overwhelming loss of income and earnings capacity and will experience

  same into the indeterminable future; has experienced permanent injuries to his person and psyche;

  and has experienced severe mental anguish, anxiety and depression and will experience same into

  the indeterminable future.




                                                  275
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 276 of 399 PageID #: 276



         1356. Plaintiff, Cheryl Saaristo, was at the time of Brian Saaristo’s attack and still is a

  citizen of the United States and is a resident of the State of Minnesota. She is the Wife of Brian

  Saaristo.

         1357. Plaintiff, L.M.S., a Minor, represented by her Mother, Cheryl Saaristo, was at the

  time of Brian Saaristo’s attack and still is a citizen of the United States and a resident of the State

  of Minnesota. She is the Daughter of Brian Saaristo.

         1358. Plaintiff, B.D.S., Jr., a Minor, represented by his Mother, Cheryl Saaristo, was at

  the time of Brian Saaristo’s attack and still is a citizen of the United States and a resident of the

  State of Minnesota. He is the Son of Brian Saaristo.

         1359. Plaintiff, Shirley Ann Saaristo, was at the time of Brian Saaristo’s attack and still

  is a citizen of the United States and a resident of the State of Minnesota. She is the Mother of Brian

  Saaristo.

         1360. Plaintiff, Brenda Angell, was at the time of Brian Saaristo’s attack and still is a

  citizen of the United States and a resident of the State of Minnesota. She is Sister of Brian Saaristo.

         1361. Plaintiff, Barbara Liimatainen, was at the time of Brian Saaristo’s attack and still is

  a citizen of the United States and a resident of the State of Minnesota. She is the Sister of Brian

  Saaristo.

         1362. As a result of the EFP attack, and the physical and emotional injuries suffered by

  Brian Saaristo, Plaintiffs, Cheryl Saaristo, L.M.S., a Minor, and B.D.S., Jr., a Minor, Shirley Ann

  Saaristo, Brenda Angell, and Barbara Liimatainen have experienced various solatium-related

  damages, including intentional infliction of severe emotional distress, severe mental anguish,

  extreme emotional pain and suffering, and substantial economic loss.




                                                   276
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 277 of 399 PageID #: 277



                     ATTACK 14: JULY 31, 2006 – AL NUMANIYAH, IRAQ

      Q.        The Ford Family

           1363. Specialist Joshua Ford was a citizen and national of the United States and a member

  of the United States Army when he was killed in Iraq on July 31, 2006.

           1364. On that date, Specialist Ford was driving a Bobtail truck which was vehicle No. 20

  in a long convoy of 24 tractor trucks, fuel trucks, trailers, and HUMVEEs and vehicles along

  Alternate Supply Route (“ASR”) Kiev, Zone 514, near the checkpoint outside of the entrance to

  the Numaniyah Iraqi Army Base near Hillah, when his truck was blown off course by an EFP

  detonation.

           1365. The Army’s investigation into this EFP attack concluded that the penetrations in

  the truck Specialist Ford was then driving were consistent with and distinctive of an EFP array.

           1366. Specialist Ford died soon after the EFP attack due to blast and shrapnel-related

  injuries all over his person.

           1367. Plaintiff, Lonnie Ford, was at the time of Specialist Ford’s death and still is a citizen

  of the United States and domiciled in the State of Nebraska. He is the Father of Joshua Ford.

           1368. Plaintiff, Linda Mattison-Ford, was at the time of Specialist Ford’s death and still

  is a citizen of the United States and domiciled in the State of Nebraska. She is the step-Mother of

  Joshua Ford.

           1369. Plaintiff, Jessica Matson, was at the time of Specialist Ford’s death and still is a

  citizen of the United States and a resident of the State of Nebraska. She is the Sister of Joshua

  Ford.

           1370. Plaintiff, Shawn Ford, was at the time of Specialist Ford’s death and still is a citizen

  of the United States and resident of the State of Nebraska. She is the Sister of Joshua Ford.

           1371. Plaintiff, Lonnie Ford, brings an action individually and on behalf of the Estate of


                                                    277
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 278 of 399 PageID #: 278



  Joshua Ford, as its Personal Representative in Thurston County, Nebraska under Case No.: 18-2.

         1372. As a direct result of the EFP attack, and the resulting wrongful death of Joshua

  Ford, the Estate of Joshua Ford is entitled to recover for the pain and suffering experienced by

  Joshua Ford between the time of the EFP attack and his death, and for the substantial economic

  and earnings capacity loss.

         1373. As a direct result of the EFP attack, and the resulting wrongful death of Joshua

  Ford, Plaintiffs, Lonnie Ford, Linda Mattison-Ford, Jessica Matson, and Shawn Ford, have

  experienced various solatium-related damages, including intentional infliction of severe emotional

  distress, severe mental anguish, extreme emotional pain and suffering, a loss of society,

  companionship, comfort, advice and counsel, and substantial economic loss.

                    ATTACK 15: AUGUST 24, 2006 - BAGHDAD, IRAQ

     R. The Thorne Family

         1374. Private First Class William Thorne was a citizen and national of the United States

  and a member of the United States Army when he was killed in Iraq on August 24, 2006.

         1375. On August 24, 2006, Private Thorne was operating an M1114 HUMVEE armored

  vehicle in an area just south of Baghdad when an IED detonated nearby, thus killing Private

  Thorne.

         1376. Plaintiff, Corey Schlenker, was at the time of Private Thorne’s death and still is a

  citizen of the United States and a resident of the State of South Dakota. She is the Widow and Wife

  of William Thorne.

         1377. Plaintiff, Karen Thorne, was at the time of Private Thorne’s death and still is a

  citizen of the United States and a resident of the State of Iowa. She is the Mother of William

  Thorne.

         1378. Plaintiff, Doyle Thorne, was at the time of Private Thorne’s death and still is a


                                                 278
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 279 of 399 PageID #: 279



  citizen of the United States and a resident of the State of Iowa. He is the Brother of William Thorne.

          1379. Plaintiff, Joey Robinson, was at the time of Private Thorne’s death and still is a

  citizen of the United States and a resident of the State of Nebraska. She is the Sister of William

  Thorne.

          1380. Plaintiff, Corey Schlenker, brings an action individually and on behalf of the Estate

  of William Thorne, as its Personal Representative in Sioux County, Iowa under Probate No.: ESPR

  019907.

          1381. As a direct result of the IED attack, and the resulting wrongful death of William

  Thorne, the Estate of William Thorne is entitled to recover for the pain and suffering experienced

  by William Thorne between the time of the IED attack and his death, and for the substantial

  economic and earnings capacity loss.

          1382. As a direct result of the IED attack, and the resulting wrongful death of William

  Thorne, Plaintiffs, Corey Schlenker, Karen Thorne, Doyle Thorne, and Joey Thorne, have

  experienced various solatium-related damages, including intentional infliction of severe emotional

  distress, severe mental anguish, extreme emotional pain and suffering, a loss of society,

  companionship, comfort, advice and counsel, and substantial economic loss.

          ATTACK 16: SEPTEMBER 3, 2006 - RUSTAMIYAH BAGHDAD, IRAQ

     S.      The Merrill Family

          1383. Sergeant Jason L. Merrill was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on September 3, 2006.

          1384. On September 3, 2006, Sergeant Merrill was operating an M1151 HUMVEE

  armored vehicle just outside of Baghdad southbound on Route Wildcat as part of a four-vehicle

  convoy, when a three-array EFP detonated nearby, thus killing Sergeant Merrill.

          1385. The United States Armed Forces’ Explosive Ordinance Disposal (“EOD”) unit


                                                   279
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 280 of 399 PageID #: 280



  determined that Sergeant Merrill’s lead M1151 was in fact hit with a three-array EFP.

         1386. Plaintiff, Timothy Merrill, was at the time of Sergeant Merrill’s death and still is a

  citizen of the United States and a resident of the State of Arizona. He is the Father of Sergeant

  Jason L. Merrill.

         1387. Plaintiff, Wanda Sue Merrill, was at the time of Sergeant Merrill’s death and still

  is a citizen of the United States and a resident of the State of Arizona. She is the Mother of Sergeant

  Jason L. Merrill.

         1388. Plaintiff, Alyssa Merrill, was at the time of Sergeant Merrill’s death and still is a

  citizen of the United States and a resident of the State of Arizona. She is the Sister of Sergeant

  Jason L. Merrill.

         1389. Plaintiff, Amber Piraneo, was at the time of Sergeant Merrill’s death and still is a

  citizen of the United States and a resident of the State of Arizona. She is the Sister of Sergeant

  Jason L. Merrill.

         1390. Plaintiff, Ashlea Lewis, was at the time of Sergeant Merrill’s death and still is a

  citizen of the United States and a resident of the State of Arizona. She is the Sister of Sergeant

  Jason L. Merrill.

         1391. Plaintiff, Timothy Merrill, brings an action individually and on behalf of the Estate

  of Sergeant Jason L. Merrill, as its Personal Representative in Maricopa County, Arizona under

  Probate No. PB2018-002366.

         1392. As a direct result of the EFP attack, and the resulting wrongful death of Jason

  Merrill, the Estate of Jason Merrill is entitled to recover for the pain and suffering experienced by

  Jason Merrill between the time of the EFP attack and his death, and for the substantial economic

  and earnings capacity loss.




                                                   280
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 281 of 399 PageID #: 281



          1393. As a direct result of the EFP attack, and the resulting wrongful death of Sergeant

  Jason Merrill, Plaintiffs, Timothy Merrill, Wanda Sue Merrill, Alyssa Merrill, Amber Piraneo, and

  Ashlea Lewis, have experienced various solatium-related damages, including intentional infliction

  of severe emotional distress, severe mental anguish, extreme emotional pain and suffering, a loss

  of society, companionship, comfort, advice and counsel, and substantial economic loss.

                    ATTACK 17: SEPTEMBER 7, 2006 - SADR CITY, IRAQ

     T.      The Botts Family

          1394. Sergeant John Botts was a citizen and national of the United States and a member

  of the United States Army Military Police when he was seriously injured in Iraq on September 7,

  2006. Botts is a resident of the State of Texas.

          1395. On that date, Sergeant Botts was acting as Team Leader/Truck Commander of a

  Military Police Company and riding in the front passenger seat of an unarmored M1114 HUMVEE

  vehicle in a patrol convoy just east of Sadr City, Iraq, when an EFP suddenly detonated next to the

  vehicle, causing him to experience a traumatic amputation of his left leg and additional very serious

  physical and emotional injuries as a result of the blast.

          1396. Botts’ unit had been on “high alert” for the presence of insurgents from the Mahdi

  Army a/k/a Jaysh al-Mahdi in the region in and around Sadr City, and had been briefed on the

  placement of EFPs along roadways in this region by these insurgents.

          1397. Upon information and belief, the specific Special Group perpetrating this attack

  was Jaysh al-Mahdi.

          1398. Investigation of the blown-up HUMVEE vehicle revealed penetration patterns,

  circular in nature, which are signature findings of an EFP attack.

          1399. As a result of the EFP attack, John Botts lost almost his entire left leg, along with

  multiple other and additional physical and emotional injuries, including a major right tibia fracture,


                                                     281
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 282 of 399 PageID #: 282



  a major soft tissue injury to his right calf, facial burns, shrapnel pieces lodged throughout his body,

  multiple debridement procedures, treatments for multiple infections and osteomyelitis, “phantom

  pain” in the area where his left leg should be, hepatitis C from bad transfusions, strength, traumatic

  brain injury (“TBI”), post-traumatic stress disorder (“PTSD”), anxiety, and depression.

           1400. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, John Botts has experienced severe physical and emotional pain and

  suffering in the past and will experience same into the indeterminable future; has incurred medical

  bills for medical and rehabilitation services rendered and will incur same into the indeterminable

  future; has incurred an overwhelming loss of income and earnings capacity and will experience

  same into the indeterminable future; has experienced permanent injuries to his person and psyche;

  and has experienced severe mental anguish, anxiety and depression and will experience same into

  the indeterminable future.

           1401. Plaintiff, Jennifer Botts, was at the time of John Botts’ attack and still is a citizen

  of the United States and a resident of the State of Texas. She is the Wife of John Botts.

           1402. Plaintiff, Dara Botts, was at the time of John Botts’ attack and still is a citizen of

  the United States and a resident of the State of Tennessee. She is the Mother of John Botts.

           1403. Plaintiff, John Stephen “Steve” Botts, was at the time of John Botts’ attack and still

  is a citizen of the United States and a resident of the State of Tennessee. He is the Father of John

  Botts.

           1404. Plaintiff, Elizabeth Cunningham, was at the time of John Botts’ attack and still is a

  citizen of the United States and a resident of the State of Tennessee. She is the Sister of John Botts.

           1405. As a result of the EFP attack, and the physical and emotional injuries suffered by

  John Botts as a direct result therefrom, Plaintiffs, Jennifer Botts, Dara Botts, John Stephen “Steve”




                                                   282
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 283 of 399 PageID #: 283



  Botts, and Elizabeth Cunningham have suffered and experienced intentional infliction of severe

  emotional distress and loss of consortium-related damages.

                     ATTACK 18: SEPTEMBER 12, 2006 - AL KIFL, IRAQ

     U.      The Perez Family

          1406. Second Lieutenant Emily Perez was a citizen and national of the United States and

  was a member of the United States Army when she was killed in Iraq on September 9, 2006.

          1407. On that date, Second Lieutenant Perez was providing security as the lead vehicle in

  a 21-vehicle convoy near Al Kifl, Iraq, riding as the front passenger in an M1114 HUMVEE

  armored vehicle when an array of five EFPs detonated near the vehicle, causing a massive

  explosion, thus causing her death and serious physical injuries to another Soldier in the vehicle.

          1408. Plaintiff, Daniel Perez, was at the time of Emily Perez’s death and still is a citizen

  of the United States and a resident of the State of Georgia. He is the Father of Emily J.T. Perez.

          1409. Plaintiff, Vicki Perez, was at the time of Emily Perez’s death and still is a citizen

  of the United States and a resident of the State of Georgia. She is the Mother of Emily J.T. Perez.

          1410. Plaintiff, Kevyn Perez, was at the time of Emily Perez’s death and still is a citizen

  of the United States and a resident of the State of Maryland. He is the Brother of Emily J.T. Perez.

          1411. Plaintiff, Daniel Perez, brings an action individually and on behalf of the Estate of

  2LT Emily J.T. Perez, as its Personal Representative in Bell County, Texas under Case No.: 33577.

          1412. As a direct result of the EFP attack, and the resulting wrongful death of Emily

  Perez, the Estate of Emily Perez is entitled to recover for any pain and suffering experienced by

  Emily Perez between the time of the EFP attack and her death, and for the substantial economic

  and earnings capacity loss.

          1413. As a direct result of the EFP attack, and the resulting death of Emily Perez,

  Plaintiffs, Daniel Perez, Vicki Perez, and Kevyn Perez have experienced various solatium-related


                                                  283
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 284 of 399 PageID #: 284



  damages, including intentional infliction of severe emotional distress, severe mental anguish,

  extreme emotional pain and suffering, a loss of society, companionship, comfort, advice and

  counsel, and substantial economic loss.

            ATTACK 19: OCTOBER 11, 2006 – SADR CITY BAGHDAD, IRAQ

     V.      The Beem Family

          1414. Staff Sergeant Brian Beem was a citizen and national of the United States and the

  Army Platoon Leader of the Stryker Vehicle Crew C11 as a member of the 1st Platoon, C Troop,

  4th Squadron, 14th Cavalry, 172nd Stryker Brigade when he was wounded in Iraq on October 11,

  2006. Beem is a resident of Colorado.

          1415. On that date at approximately 1:30 a.m., Staff Sergeant Beem was riding on the

  back-left hatch in a Stryker Reconnaissance Variant Vehicle when an EFP detonated near his

  vehicle, causing a massive explosion which, in turn, caused very serious personal injuries to Beem.

          1416. Investigation of the blown-up HUMVEE vehicle revealed penetration patterns,

  circular in nature, which are signature findings of an EFP attack.

          1417. As a result of the EFP attack, Staff Sergeant Beem lost almost his entire left leg,

  along with multiple other and additional physical and emotional injuries, including a major right

  tibia fracture, a major soft tissue injury to his right calf, facial burns, shrapnel pieces lodged

  throughout his body, multiple debridement procedures, treatments for multiple infections and

  osteomyelitis, “phantom pain” in the area where his left leg should be, hepatitis C from bad

  transfusions, strength, traumatic brain injury (“TBI”), post-traumatic stress disorder (“PTSD”),

  anxiety, and depression.

          1418. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Staff Sergeant Beem has experienced severe physical and emotional

  pain and suffering in the past and will experience same into the indeterminable future; has incurred


                                                  284
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 285 of 399 PageID #: 285



  medical bills for medical and rehabilitation services rendered and will incur same into the

  indeterminable future; has incurred an overwhelming loss of income and earnings capacity and

  will experience same into the indeterminable future; has experienced permanent injuries to his

  person and psyche; and has experienced severe mental anguish, anxiety and depression and will

  experience same into the indeterminable future.

         1419. Plaintiff, Elizabeth Beem, was at the time of the attack and still is a citizen of the

  United States and resident of the State of Colorado. She is the Wife of Brian Beem.

         1420. Plaintiff, Diane Beem, was at the time of the attack and still is a citizen of the United

  States and resident of the State of New York. She is the Mother of Brian Beem.

         1421. Plaintiff, Joseph Beem, was at the time of the attack and still is a citizen of the

  United States and resident of the State of New York. He is the Father of Brian Beem.

         1422. Plaintiff, Cassandra Beem, was at the time of the attack and still is a citizen of the

  United States and resident of the State of Colorado. She is the Daughter of Brian Beem.

         1423. Plaintiff, Kaitlyn Beem, was at the time of the attack and still is a citizen of the

  United States and resident of the State of Colorado. She is the Daughter of Brian Beem.

         1424. Plaintiff, K.B., a Minor, represented by her legal guardian, Brian Beem, was at the

  time of the attack and still is a citizen of the United States and a resident of the State of Colorado.

  She is the Daughter of Brian Beem.

         1425. Plaintiff, Cynthia Colón, was at the time of the attack and still is a citizen of the

  United States and resident of the State of Tennessee. She is the Sister of Brian Beem.

         1426. Plaintiff, Joseph Beem, Jr., was at the time of the attack and still is a citizen of the

  United States and resident of the State of Virginia. He is the Brother of Brian Beem.

         1427. As a result of the EFP attack, and the physical and emotional injuries suffered by




                                                   285
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 286 of 399 PageID #: 286



  Brian Beem as a direct result therefrom, Plaintiffs, Elizabeth Beem, Diane Beem, Joseph Beem,

  Cassandra Beem, Kaitlyn Beem, K.B., a Minor, Cynthia Colón and Joseph Beem, Jr. have suffered

  and experienced intentional infliction of severe emotional distress and loss of consortium-related

  damages.

     W.       The Sowinski Family

          1428. Sergeant Nicholas Sowinski was a citizen and national of the United States as well

  as a member of the Stryker Vehicle Crew C11 of the 1st Platoon, C Troop, 4th Squadron, 14th

  Cavalry, 172nd Stryker Brigade and a member of the United States Army when he was killed in

  Iraq on October 11, 2006.

          1429. On that date, Sergeant Sowinski was riding as a Gunner in a Stryker

  Reconnaissance Variant Vehicle when an EFP detonated near his vehicle, causing a massive

  explosion which, in turn, caused Sergeant Sowinski’s death.

          1430. Plaintiff, Diane Traynor Sowinski, was at the time of Nicholas Sowinski’s death

  and still is a citizen of the United States and a resident of the State of Arizona. She is the Mother

  of Nicholas Sowinski.

          1431. Plaintiff, Jared Sowinski, was at the time of Nicholas Sowinski’s death and still is

  a citizen of the United States and a resident of the State of Arizona. He is the Brother of Nicholas

  Sowinski.

          1432. Plaintiff, Austin Sowinski, was at the time of Nicholas Sowinski’s death and still is

  a citizen of the United States and a resident of the State of Arizona. He is the Brother of Nicholas

  Sowinski.




                                                  286
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 287 of 399 PageID #: 287



          1433. Plaintiff, Diane Traynor Sowinski, brings an action individually and on behalf of

  the Estate of Nicholas Sowinski, as its Personal Representative, in Superior Court of Arizona,

  Yavapai County, under No: P1300PB201800102.

          1434. As a direct result of the EFP attack, and the resulting wrongful death of Nicholas

  Sowinski, the Estate of Nicholas Sowinski is entitled to recover for any pain and suffering

  experienced by Nicholas Sowinski between the time of the EFP attack and his death, and for the

  substantial economic and earnings capacity loss.

          1435. As a direct result of the EFP attack, and the resulting wrongful death of Nicholas

  Sowinski, Plaintiffs, Diane Traynor Sowinski, Jared Sowinski, and Austin Sowinski have

  experienced various solatium-related damages, including intentional infliction of severe emotional

  distress, severe mental anguish, extreme emotional pain and suffering, loss of society,

  companionship, comfort, advice and counsel, and substantial economic loss.

                    ATTACK 20: OCTOBER 16, 2006 - SAFWAN, IRAQ

     X.      The Byers Family

          1436. Senior Airman Brandon Byers was a citizen and national of the United States and

  a member of the United States Air Force under the 586th ESFS Army Command when he was

  wounded in Iraq on October 16, 2006. Senior Airman Byers is a resident of Texas.

          1437. On that date at approximately 1800 hours, Senior Airman Byers was the gunner in

  the fourth-in-line HUMVEE, heading for supplies in Kuwait from Camp Bucca, when an EFP

  detonated through the rear of his vehicle, causing a massive explosion which caused very serious

  personal injuries to Byers.

          1438. Investigation of the blown-up HUMVEE vehicle revealed penetration patterns,

  circular in nature, which are signature findings of an EFP attack.

          1439. As a result of the EFP attack, Senior Airman Byers sustained a severe wound to his


                                                 287
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 288 of 399 PageID #: 288



  right hand, clipping an artery and blowing out the bone and tendons in his right hand, along with

  multiple other and additional physical and emotional injuries, including footdrop of the left leg

  leaving clusters of nerve damage; shrapnel lodged into his leg knee causing multiple debridement

  procedures, treatments for multiple infections, osteomyelitis, and two left total-knee replacements;

  traumatic brain injury (“TBI”), post-traumatic stress disorder (“PTSD”), anxiety, and depression.

           1440. After almost seven years of therapy and failed surgeries to repair his leg, Senior

  Airman Byers eventually had an above-the-knee amputation of the left leg performed in September

  of 2013.

           1441. Senior Airman Byers now suffers from “phantom pain” in the area where his left

  leg would otherwise be.

           1442. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Senior Airman Byers has experienced severe physical and emotional

  pain and suffering in the past and will experience same into the indeterminable future; has incurred

  medical bills for medical and rehabilitation services rendered and will incur same into the

  indeterminable future; has incurred an overwhelming loss of income and earnings capacity and

  will experience same into the indeterminable future; has experienced permanent injuries to his

  person and psyche; and has experienced severe mental anguish, anxiety and depression and will

  experience same into the indeterminable future.

           1443. Plaintiff, Megan Byers, was at the time of Brandon Byers’ attack and still is a

  citizen of the United States and a resident of the State of Arizona Texas. She is the Wife of Brandon

  Byers.

           1444. Plaintiff, C.B., a Minor, was at the time of Brandon Byers’ attack and still is a

  citizen of the United States and a resident of the State of Arizona Texas. She is the daughter of




                                                  288
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 289 of 399 PageID #: 289



  Brandon Byers.

          1445. As a result of the EFP attack, and the physical and emotional injuries suffered by

  Brandon Byers as a direct result therefrom, Plaintiffs, Megan Byers and C.B., a Minor, have

  suffered and experienced intentional infliction of severe emotional distress and loss of consortium-

  related damages.

                     ATTACK 21: NOVEMBER 2, 2006 - BAGHDAD, IRAQ

     Y.      The Gage Family

          1446. Staff Sergeant Joseph Gage was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on November 2, 2006.

          1447. On that date, Staff Sergeant Gage was sitting in the right front passenger seat of an

  M1114 HUMVEE vehicle, the lead vehicle in a four-vehicle convoy traveling in the Ziyouna

  neighborhood of eastern Baghdad, when an EFP detonated near his vehicle, sending a six-inch

  round copper slug penetrating into the passenger side, thus killing all four vehicle occupants,

  including Gage.

          1448. Plaintiff, Samantha Gage, was at the time of Joseph Gage’s death and still is a

  citizen of the United States and a resident of the State of Michigan. She is the Widow and Wife of

  Joseph Gage.

          1449. Plaintiff, M.G., a Minor, represented by his legal guardian, Samantha Gage, was at

  the time of Joseph Gage’s death and still is a citizen of the United States and a resident of the State

  of Michigan. He is the Son of Joseph Gage.

          1450. Plaintiff, Randy Gage, was at the time of Joseph Gage’s death and still is a citizen

  of the United States and a resident of the State of California. He is the Father of Joseph Gage.




                                                   289
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 290 of 399 PageID #: 290



          1451. Plaintiff, Tamara Gage, was at the time of Joseph Gage’s death and still is a citizen

  of the United States and a resident of the State of California. She is the Step-Mother of Joseph

  Gage.

          1452. Plaintiff, Julia Rosa, was at the time of Joseph Gage’s death and still is a citizen of

  the United States and a resident of the State of California. She is the Sister of Joseph Gage.

          1453. Plaintiff, Samantha Gage, brings an action individually and on behalf of the Estate

  of Joseph Gage, as its Personal Representative Commonwealth of Kentucky Court of Justice,

  County of Christian, Kentucky under Case No.: 18-P-237.

          1454. As a direct result of the EFP attack, and the resulting wrongful death of Joseph

  Gage, the Estate of Joseph Gage is entitled to recover for any pain and suffering experienced by

  Joseph Gage between the time of the EFP attack and his death, and for the substantial economic

  and earnings capacity loss.

          1455. As a direct result of the EFP attack, and the resulting wrongful death of Joseph

  Gage, Plaintiffs, Samantha Gage, M.G., a Minor, Randy Gage, Tamara Gage and Julia Rosa have

  experienced various solatium-related damages, including intentional infliction of severe emotional

  distress, severe mental anguish, extreme emotional pain and suffering, loss of society,

  companionship, comfort, advice and counsel, and substantial economic loss.

                   ATTACK 22: NOVEMBER 6, 2006 – BAGHDAD, IRAQ

     Z.      The White Family

          1456. Sergeant Lucas T. White was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on November 6, 2006.

          1457. On that date, Sergeant White was riding as a passenger in a Stryker Fighting

  Vehicle traveling near the Ghazaliya neighborhood in the western outskirts of Baghdad, when an

  EFP detonated near his vehicle, causing Sergeant White’s death.


                                                  290
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 291 of 399 PageID #: 291



         1458. Plaintiff, Jennifer White, was at the time of Lucas T. White’s death and still is a

  citizen of the United States and a resident of the State of Idaho. She is the Widow and Wife of

  Sergeant White.

         1459. Plaintiff, Julia Brooks, was at the time of Lucas T. White’s death and still is a citizen

  of the United States and a resident of the State of Montana. She is the Mother of Sergeant Lucas

  T. White.

         1460. Plaintiff, Lyle Brooks, was at the time of Lucas T. White’s death and still is a citizen

  of the United States and a resident of the State of Montana. He is the Step-Father of Sergeant

  Lucas T. White.

         1461. Plaintiff, Marcus Ramos, was at the time of Lucas T. White’s death and still is a

  citizen of the United States and a resident of the State of Montana. He is the Brother of Sergeant

  Lucas T. White.

         1462. Plaintiff, Jennifer White, brings an action individually and on behalf of the Estate

  of Sergeant Lucas T. White, as its Personal Representative in the Superior Court of Washington,

  County of Grant, under No..: 18-4-00178-13.

         1463. As a direct result of the EFP attack, and the resulting wrongful death of Sergeant

  Lucas T. White, the Estate of Lucas White is entitled to recover for any pain and suffering

  experienced by Lucas T. White between the time of the EFP attack and his death, and for the

  substantial economic and earnings capacity loss.

         1464. As a direct result of the EFP attack, and the resulting wrongful death of Sergeant

  Lucas T. White, Plaintiffs, Jennifer White, Julia Brooks, Lyle Brooks, and Marcus Ramos have

  experienced various solatium-related damages, including intentional infliction of severe emotional

  distress, severe mental anguish, extreme emotional pain and suffering, loss of society,




                                                  291
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 292 of 399 PageID #: 292



  companionship, comfort, advice and counsel, and substantial economic loss.

                  ATTACK 23: NOVEMBER 13, 2006 - AL-WAHDA, IRAQ

     AA.     The Cope Family

          1465. Sergeant Joshua Cope was a citizen and national of the United States and a member

  of the United States Army when he was seriously injured in Iraq on November 13, 2006. Cope is

  a resident of the State of Florida.

          1466. On that date, Sergeant Cope was the Team Dismount Leader riding in the back

  passenger seat of an M1151 HUMVEE armored vehicle, which was the lead vehicle in a five-

  vehicle convoy, in what was thought to be a normal presence patrol near the Al Wahda

  neighborhood of Baghdad, Iraq, when an array of EFPs detonated alongside the vehicle, causing a

  massive blast which killed two occupants and seriously injured two others, including Sergeant

  Cope.

          1467. As a result of the EFP attack, Sergeant Cope lost both of his legs above the knee,

  along with multiple other and additional physical and emotional injuries, including a major right-

  hand injury resulting in permanent paralysis and 80% loss of feeling in his dominant hand,

  permanent damage to his left thumb, “phantom pain” in the areas where both of his legs should

  be, extensive nerve damage resulting in nerve pain in his stump areas, chronic low back and neck

  pain, post-traumatic stress disorder (“PTSD”), flashbacks, nightmares, depression, anxiety,

  memory loss, and traumatic brain injury (“TBI”).

          1468. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Joshua Cope has experienced severe physical and emotional pain and

  suffering in the past and will experience same into the indeterminable future; has incurred medical

  bills for medical and rehabilitation services rendered and will incur same into the indeterminable

  future; has incurred an overwhelming loss of income and earnings capacity and will experience


                                                 292
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 293 of 399 PageID #: 293



  same into the indeterminable future; has experienced permanent injuries to his person and psyche;

  and has experienced severe mental anguish, anxiety and depression and will experience same into

  the indeterminable future.

         1469. Plaintiff, Erica Cope, was at the time of Joshua Cope’s attack and still is a citizen

  of the United States and a resident of the State of Florida. She is the former Wife of Joshua Cope,

  but was married to Joshua Cope at the time of the November 13, 2006, EFP attack.

         1470. Plaintiff, L.K.C., a Minor, represented by her Mother, Erica Cope, was at the time

  of Joshua Cope’s attack and still is a citizen of the United States and a resident of the State of

  Florida. She is the Daughter of Joshua Cope.

         1471. Plaintiff, Linda Cope, was at the time of Joshua Cope’s attack and still is a citizen

  of the United States and a resident of the State of Florida. She is the Mother of Joshua Cope.

         1472. Plaintiff, Philip Cope, was at the time of Joshua Cope’s attack and still is a citizen

  of the United States and a resident of the State of Florida. He is Father of Joshua Cope.

         1473. Plaintiff, Jacob Cope, was at the time of Joshua Cope’s attack and still is a citizen

  of the United States and a resident of the State of Florida. He is the Brother of Joshua Cope.

         1474. Plaintiff, Jonathan Cope, was at the time of Joshua Cope’s attack and still is a

  citizen of the United States and a resident of the State of Florida. He is the Brother of Joshua Cope.

         1475. As a result of the EFP attack, and the physical and emotional injuries suffered by

  Joshua Cope as a direct result therefrom, Plaintiffs, Erica Cope, L.K.C., a Minor, Linda Cope,

  Philip Cope, Jacob Cope, and Jonathan Cope have suffered and experienced intentional infliction

  of severe emotional distress and loss of consortium-related damages.




                                                   293
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 294 of 399 PageID #: 294



                    ATTACK 24: NOVEMBER 25, 2006 - AL JUDIAH, IRAQ

      BB.      The Morris Family

            1476. Sergeant Daniel Morris was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on November 25, 2006.

            1477. On that date, Sergeant Morris was riding on a routine patrol on Route Dover near

  Al Judiah, Iraq, Diyal Province, near the Khan Bani Sad Air Base, in an armored M1114 HUMVEE

  vehicle when an array of three EFPs detonated near the vehicle, causing a massive explosion, thus

  eventually causing the death of Morris and very serious injuries to two other Soldiers. Morris died

  later the same day outside a medical treatment facility while awaiting medical care for his blast

  injuries.

            1478. The Army Weapons Intelligence Team and the Explosive Ordinance Disposal

  (“WIT/EOD”) concluded that because of the copper residue that was evident around the points

  where the M1114 HUMVEE’s armor was penetrated, this was an EFP attack.

            1479. Plaintiff, Glenn Morris, was at the time of Daniel Morris’ death and still is a citizen

  of the United States and a resident of the State of Tennessee. He is the Father of Daniel Morris.

            1480. Plaintiff, Amy Morris, was at the time of Daniel Morris’ death and still is a citizen

  of the United States and a resident of the State of Tennessee. She is the Mother of Daniel Morris.

            1481. Plaintiff, Adam Morris, was at the time of Daniel Morris’ death and still is a citizen

  of the United States and a resident of the State of Tennessee. He is the Brother of Daniel Morris.

            1482. Plaintiff, Cassidy Morris, was at the time of Daniel Morris’ death and still is a

  citizen of the United States and a resident of the State of Tennessee. She is the Sister of Daniel

  Morris.




                                                    294
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 295 of 399 PageID #: 295



         1483. Plaintiff, Amy Morris, brings an action individually and on behalf of the Estate of

  Daniel Morris, as its Personal Representative in Anderson County, Tennessee under File No.:

  18PB307.

         1484.    As a direct result of the EFP attack, and the resulting wrongful death of Daniel

  Morris, the Estate of Daniel Morris is entitled to recover for any pain and suffering experienced

  by Daniel Morris between the time of the EFP attack and his death, and for the substantial

  economic and earnings capacity loss.

         1485. As a direct result of the EFP attack, and the resulting wrongful death of Daniel

  Morris, Plaintiffs, Glenn Morris, Amy Morris, Adam Morris, and Cassidy Morris have experienced

  various solatium-related damages, including intentional infliction of severe emotional distress,

  severe mental anguish, extreme emotional pain and suffering, loss of society, companionship,

  comfort, advice and counsel, and substantial economic loss.

                 ATTACK 25: DECEMBER 25, 2006 – TOBJI, BAGHDAD, IRAQ

     CC.     The Nelson Family

         1486. Private First Class Andrew Nelson was a citizen and national of the United States

  and a member of the United States Army when he was killed in Iraq on December 25, 2006.

         1487. On that date, Private First Class Nelson was performing a security patrol in the

  Tobji neighborhood of Baghdad and was riding in an RG-31 Nyala Mine Protected Vehicle when

  an array of at least four separate EFPs detonated near the vehicle, causing a massive explosion,

  thus causing the death of Nelson and one other Soldier.

         1488. The Army’s Explosive Ordinance Disposal (“EOD”) and Combined Explosive

  Exploitation Cell (“CEXC”) concluded that the copper fragments found in Nelson’s brain and in

  the RG-31 vehicle verified that this was an EFP attack.

         1489. Plaintiff, Kristie Pearson, was at the time of Andrew Nelson’s death and still is a


                                                295
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 296 of 399 PageID #: 296



  citizen of the United States and a resident of the State of Minnesota. She is the Widow and Wife

  of Andrew Nelson. She brings an action individually and on behalf of the Estate of Andrew

  Nelson, as its Personal Representative in Clinton County, Michigan under File No.: 2018-30173-

  DE.

         1490. As a direct result of the EFP attack, and the resulting wrongful death of Andrew

  Nelson, the Estate of Andrew Nelson is entitled to recover for any pain and suffering experienced

  by Andrew Nelson between the time of the EFP attack and his death, and for the substantial

  economic and earnings capacity loss.

         1491. As a direct result of the EFP attack, and the resulting wrongful death of Andrew

  Nelson, Plaintiff, Kristie Pearson has experienced various solatium-related damages, including

  intentional infliction of severe emotional distress, severe mental anguish, extreme emotional pain

  and suffering, loss of society, companionship, comfort, advice and counsel, and substantial

  economic loss.

     DD.     The Preston Family

         1492. Specialist Aaron Preston was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on December 25, 2006.

         1493. On that date, Specialist Preston was performing a security patrol in the Tobji

  neighborhood of Baghdad and was riding in an RG-31 Nyala Mine Protected Vehicle when an

  array of at least four separate EFPs detonated near the vehicle, causing a massive explosion, thus

  causing the death of Preston and one other Soldier.

         1494. The Army’s Explosive Ordinance Disposal (“EOD”) and Combined Explosive

  Exploitation Cell (“CEXC”) concluded that the copper fragments found in one of the occupants’

  brain and in the RG-31 vehicle verified that this was an EFP attack.




                                                 296
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 297 of 399 PageID #: 297



          1495. Plaintiff, Mariah Coward, was at the time of Aaron Preston’s death and still is a

  citizen of the United States and a resident of the State of Texas. She is the Sister of Aaron Preston.

          1496. As a direct result of the EFP attack, and the resulting wrongful death of Aaron

  Preston, Plaintiff, Mariah Coward, has experienced various solatium-related damages, including

  intentional infliction of severe emotional distress, severe mental anguish, extreme emotional pain

  and suffering, loss of society, companionship, comfort, advice and counsel, and substantial

  economic loss.

                       ATTACK 26: JANUARY 22, 2007 - BAGHDAD, IRAQ

      EE.     Derek Gagne

          1497. Specialist Derek Gagne was a citizen and national of the United States when he was

  seriously injured in Iraq on January 22, 2007. Gagne is a resident of the State of Michigan.

          1498. On that date, Specialist Gagne was positioned as the gunner riding in an M1114

  HUMVEE armored vehicle traveling from Baghdad Airport on Route Pluto to Forward Operating

  Base (“FOB”) Rustamiyah, which was the third vehicle in a six-vehicle convoy, when a multiple

  array of EFPs detonated near the right side of the vehicle, killing two Soldiers and causing serious

  physical and emotional injuries to Gagne and another Soldier.

          1499. The Army’s Explosive Ordinance Disposal (“EOD”) verified that this was a

  multiple array EFP attack.

          1500. As a result of the EFP attack, Derek Gagne sustained a below-the-knee amputation

  of his right leg, lost toes on his left leg, lost his left eye, lost his hearing in his left ear, and various

  severe facial injuries.

          1501. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Derek Gagne has experienced severe physical and emotional pain and

  suffering in the past and will experience same into the indeterminable future; has incurred medical


                                                      297
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 298 of 399 PageID #: 298



  bills for medical and rehabilitation services rendered and will incur same into the indeterminable

  future; has incurred an overwhelming loss of income and earnings capacity and will experience

  same into the indeterminable future; has experienced permanent injuries to his person and psyche;

  and has experienced severe mental anguish, anxiety and depression and will experience same into

  the indeterminable future.

           1502. Plaintiff, Faye Mroczkowski, was at the time of Derek Gagne’s attack and still is a

  citizen of the United States and a resident of the State of Michigan. She is the Mother of Derek

  Gagne.

           1503. As a result of the EFP attack, and the physical and emotional injuries suffered by

  Derek Gagne as a direct result therefrom, Plaintiff, Faye Mroczkowski, suffered and experienced

  intentional infliction of severe emotional distress and loss of consortium-related damages.

     FF. The Stout Family

           1504. Specialist Brandon Stout was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on January 22, 2007.

           1505. On that date, Specialist Stout was riding in an M1114 HUMVEE armored vehicle

  traveling from Baghdad Airport on Route Pluto to Forward Operating Base (“FOB”) Rustamiyah

  which was the third vehicle in a six-vehicle convoy when a multiple array of EFPs detonated near

  the right side of the vehicle, causing a massive explosion, thus killing Stout and another Soldier

  and causing serious physical and emotional injuries to two other Soldiers.

           1506. The Army’s Explosive Ordinance Disposal (“EOD”) verified that this was a

  multiple array EFP attack.

           1507. Plaintiff, Audrey Barber, was at the time of Brandon Stout’s death and still is a

  citizen of the United States and a resident of the State of Michigan. She is the Widow of Brandon




                                                 298
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 299 of 399 PageID #: 299



  Stout. She brings an action individually and on behalf of the Estate of Brandon Stout, as its

  Personal Representative in Kent County, Michigan, under File No.: 18-204, 429-DE.

           1508. Plaintiff, William Stout, was at the time of Brandon Stout’s death and still is a

  citizen of the United States and a resident of the State of Georgia. He is the Father of Brandon

  Stout.

           1509. Plaintiff, Tamara Stout, was at the time of Brandon Stout’s death and still is a

  citizen of the United States and a resident of the State of Georgia. She is the Step-Mother of

  Brandon Stout.

           1510. Plaintiff, Callie McGee, was at the time of Brandon Stout’s death and still is a

  citizen of the United States and a resident of the State of Georgia. She is the Sister of Brandon

  Stout.

           1511. Plaintiff, Stephanie Benefield, was at the time of Brandon Stout’s death and still is

  a citizen of the United States and a resident of the State of Georgia. She is the Sister of Brandon

  Stout.

           1512. As a direct result of the EFP attack, and the resulting wrongful death of Brandon

  Stout, the Estate of Brandon Stout is entitled to recover for any pain and suffering experienced by

  Brandon Stout between the time of the EFP attack and his death, and for the substantial economic

  and earnings capacity loss.

           1513. As a direct result of the EFP attack, and the resulting wrongful death of Brandon

  Stout, Plaintiffs, Audrey Barber, William Stout, Tamara Stout, Callie McGee, Stephanie Benefield

  have experienced various solatium-related damages, including intentional infliction of severe

  emotional distress, severe mental anguish, extreme emotional pain and suffering, loss of society,

  companionship, comfort, advice and counsel, and substantial economic loss.




                                                  299
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 300 of 399 PageID #: 300



     GG.      The Wager Family

           1514. Sergeant Michelle Wager was a citizen and national of the United States and was a

  member of the United States Army when she was seriously injured in Iraq on January 22, 2007.

  Wager is a citizen of the State of Michigan.

           1515. On that date, Sergeant Wager was riding as the right front-seat passenger in an

  M1114 HUMVEE armored vehicle traveling from Baghdad Airport on Route Pluto to Forward

  Operating Base (“FOB”) Rustamiyah, which was the third vehicle in a six-vehicle convoy, when

  a multiple array of EFPs detonated near the right side of the vehicle, killing two Soldiers and

  causing serious physical and emotional injuries to Wager and another Soldier.

           1516. The Army’s Explosive Ordinance Disposal (“EOD”) verified that this was a

  multiple array EFP attack.

           1517. As a result of the EFP attack, Sergeant Wager sustained an above-the-knee

  amputation of her left leg, an open right femur fracture with tissue loss at the right hip, a right

  ankle injury, severe blood loss, “phantom pain” in the areas where her left leg should be, post-

  traumatic stress disorder (“PTSD”), traumatic brain injury (“TBI”), and infertility.

           1518. Plaintiff, Melinda Igo, was at the time of Michelle Wager’s attack and still is a

  citizen of the United States and a resident of the State of Ohio. She is the Mother of Michelle

  Wager.

           1519. Plaintiff, Alicia Igo, was at the time of Michelle Wager’s attack and still is a citizen

  of the United States and a resident of the State of Ohio. She is the Sister of Michelle Wager.

           1520. Plaintiff, Ashley Lewis, was at the time of Michelle Wager’s attack and still is a

  citizen of the United States and a resident of the State of Ohio. She is the Sister of Michelle Wager.

           1521. Plaintiff, Devin Igo, was at the time of Michelle Wager’s attack and still is a citizen




                                                    300
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 301 of 399 PageID #: 301



  of the United States and a resident of the State of Ohio. He is the Brother of Michelle Wager.

         1522. As a result of the EFP attack, and the physical and emotional injuries she suffered

  as a direct result therefrom, Michelle Wager has experienced severe physical and emotional pain

  and suffering in the past and will experience same into the indeterminable future; has incurred

  medical bills for medical and rehabilitation services rendered and will incur same into the

  indeterminable future; has incurred an overwhelming loss of income and earnings capacity and

  will experience same into the indeterminable future; has experienced permanent injuries to her

  person and psyche; and has experienced severe mental anguish, anxiety and depression and will

  experience same into the indeterminable future.

         1523. As a result of the EFP attack, and the physical and emotional injuries suffered by

  Michelle Wager as a direct result therefrom, Plaintiffs, Melinda Igo, Alicia Igo, Ashley Lewis and

  Devin Igo have suffered and experienced intentional infliction of severe emotional distress and

  loss of consortium-related damages.

                  ATTACK 27: FEBRUARY 7, 2007 - AL DULOIYA, IRAQ

     HH.     The Vendela Family

         1524. Staff Sergeant Travis Vendela was a citizen and national of the United States and a

  member of the United States Army when he was seriously injured in Iraq on February 7, 2007.

  Vendela is a resident of the State of Utah.

         1525. On that date, Staff Sergeant Vendela was acting as a Scout Sniper with his unit

  tasked with the responsibility of tracking down Special Groups insurgents known to be

  distributing, planting, and detonating IEDs in the area of his patrol, when an IED detonated near

  the vehicle, causing a massive explosion, thus causing very serious physical and emotional injuries

  to Staff Sergeant Vendela.

         1526. As a result of the IED attack, Staff Sergeant Vendela lost both of his legs due to


                                                 301
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 302 of 399 PageID #: 302



  amputation, broke his neck at the C3-C5 levels and eventually had to undergo a cervical fusion at

  those levels, separated facets in his lower back, separated his sacroiliac joint and had to undergo

  an operative procedure to stabilize the area, fractured his right jawbone, fractured his left humerus

  (upper arm), experienced hemorrhagic shock, suffered a traumatic brain injury (“TBI”), underwent

  a fasciotomy procedure in his right forearm to save that arm, had multiple shrapnel fragments

  imbed throughout areas of his body, had a tracheostomy performed, experienced hypertrophic

  ossification, suffered post-traumatic stress disorder (“PTSD”), anxiety, sleep deprivation, and

  depression.

         1527. As a result of the IED attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Travis Vendela has experienced severe physical and emotional pain

  and suffering in the past and will experience same into the indeterminable future; has incurred

  medical bills for medical and rehabilitation services rendered and will incur same into the

  indeterminable future; has incurred an overwhelming loss of income and earnings capacity and

  will experience same into the indeterminable future; has experienced permanent injuries to his

  person and psyche; and has experienced severe mental anguish, anxiety and depression and will

  experience same into the indeterminable future.

         1528. Plaintiff, Marianne Vendela, was at the time of Travis Vendela’s attack and still is

  a citizen of the United States and a resident of the State of Arizona. She is the Mother of Travis

  Vendela.

         1529. As a result of the EFP attack, and the physical and emotional injuries suffered by

  Travis Vendela as a direct result therefrom, Plaintiff, Marianne Vendela, has suffered and

  experienced intentional infliction of severe emotional distress and loss of consortium-related

  damages.




                                                  302
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 303 of 399 PageID #: 303



                      ATTACK 28: FEBRUARY 27, 2007 - BAGHDAD, IRAQ

      II.      The Cadavero Family

            1530. Sergeant Jonathan Cadavero was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on February 27, 2007.

            1531. On that date, Sergeant Cadavero was acting as a Medic with his unit near Yusufiya,

  southwest of Baghdad, riding in a vehicle when an EFP detonated nearby, thus causing a massive

  explosion which caused Sergeant Cadavero’s death.

            1532. After the attack, the Special Group Kata’ib Hezbollah, released a video displaying

  the entire attack and took credit for it.

            1533. Plaintiff, Nadia Cadavero, was at the time of Jonathan Cadavero’s death and still is

  a citizen of the United States and a resident of the State of New York. She is the Mother of Jonathan

  Cadavero.

            1534. Plaintiff, Michelle Dearing, was at the time of Jonathan Cadavero’s death and still

  is a citizen of the United States and a resident of the State of Maryland. She is the Widow of

  Jonathan Cadavero.

            1535. Plaintiff, David Cadavero, was at the time of Jonathan Cadavero’s death and still is

  a citizen of the United States and a resident of the State of New Jersey. He is the Father of Jonathan

  Cadavero.

            1536. Plaintiff, Kristia Markarian, was at the time of Jonathan Cadavero’s death and still

  is a citizen of the United States and a resident of the State of New Jersey. She is the Sister of

  Jonathan Cadavero.




                                                   303
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 304 of 399 PageID #: 304



           1537. Plaintiff, Nadia Cadavero, brings an action individually and on behalf of the Estate

  of Jonathan Cadavero, as its Personal Representative in Orange County, New York under File No.:

  2007-309/A.

           1538. As a direct result of the EFP attack, and the resulting wrongful death of Jonathan

  Cadavero, the Estate of Jonathan Cadavero is entitled to recover for any pain and suffering

  experienced by Jonathan Cadavero between the time of the EFP attack and his death, and for the

  substantial economic and earnings capacity loss.

           1539. As a direct result of the EFP attack, and the resulting wrongful death of Jonathan

  Cadavero, Plaintiffs, Nadia Cadavero, Michelle Dearing, David Cadavero, and Kristia Markarian

  have experienced various solatium-related damages, including intentional infliction of severe

  emotional distress, severe mental anguish, extreme emotional pain and suffering, loss of society,

  companionship, comfort, advice and counsel, and substantial economic loss.

                       ATTACK 29: MARCH 2, 2007 – SAFWAN, IRAQ

     JJ.      The Young Family

           1540. Specialist Christopher D. Young was a citizen and national of the United States and

  a member of the United States Army when he was killed in Iraq on March 2, 2007.

           1541. On that date, Specialist Christopher D. Young was riding in an M1114 HUMVEE

  vehicle traveling northwest-bound on Alternative Supply Route (“ASR”) Sioux Falls near the

  Safwan Overpass near Safwan, Iraq, when an EFP detonation occurred, thus killing Specialist

  Young.

           1542. Plaintiff, Gina Wright, was at the time of Christopher D. Young’s death and still is

  a citizen of the United States and a resident of the State of California. She is the Mother of

  Christopher D. Young.

           1543. As a direct result of the EFP attack, and the resulting wrongful death of Christopher


                                                  304
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 305 of 399 PageID #: 305



  D. Young, Plaintiff, Gina Wright has experienced various solatium-related damages, including

  intentional infliction of severe emotional distress, severe mental anguish, extreme emotional pain

  and suffering, loss of society, companionship, comfort, advice and counsel, and substantial

  economic loss.

                        ATTACK 30: MARCH 5, 2007 - BAQUBAH, IRAQ

     KK.       The Harris Family

            1544. Sergeant Blake Harris was a citizen and national of the United States and a member

  of the United States Army when he was killed in Iraq on March 5, 2007.

            1545. On that date, Sergeant Harris was riding in an M1114 HUMVEE armored vehicle

  traveling in the city of Baqubah in the Diyala province when an IED detonated near his vehicle,

  causing a massive explosion which, in turn, caused Harris’ and two other American Soldiers’

  deaths.

            1546. Plaintiff, Joanna Harris, was at the time of Blake Harris’ death and still is a citizen

  of the United States and a resident of the State of Colorado. She is the Widow of Blake Harris.

            1547. Plaintiff, J.H., a Minor, represented by his legal guardian, Joanna Harris, was at the

  time of Blake Harris’ death and still is a citizen of the United States and a resident of the State of

  Colorado. He is the Son of Blake Harris.

            1548. Plaintiff, Deborah Harris, was at the time of Blake Harris’ death and still is a citizen

  of the United States and a resident of the State of Colorado. She is the Mother of Blake Harris.

            1549. Plaintiff, Joanna Harris brings an action individually and on behalf of the Estate of

  Blake Harris, as its Personal Representative in Bell County, Texas under Probate No. 27445.

            1550. As a direct result of the IED attack, and the resulting wrongful death of Blake

  Harris, the Estate of Blake Harris is entitled to recover for any pain and suffering experienced by




                                                     305
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 306 of 399 PageID #: 306



  Blake Harris between the time of the IED attack and his death, and for the substantial economic

  and earnings capacity loss.

         1551. As a direct result of the IED attack, and the resulting wrongful death of Blake

  Harris, Plaintiffs, Joanna Harris, J.H., a Minor, and Deborah Harris, have experienced various

  solatium-related damages, including intentional infliction of severe emotional distress, severe

  mental anguish, extreme emotional pain and suffering, loss of society, companionship, comfort,

  advice and counsel, and substantial economic loss.

     LL.     The Mayo Family

         1552. Private First Class Barry Mayo was a citizen and national of the United States and

  a member of the United States Army when he was killed in Iraq on March 5, 2007.

         1553. On that date, Private First Class Mayo was riding in an M1114 HUMVEE armored

  vehicle traveling in the city of Baqubah in the Diyala province when an IED, consisting of two

  125mm high explosive shells, detonated near his vehicle and caused a massive explosion which

  killed Private First Class Mayo and two other American Soldiers.

         1554. Plaintiff, John Mayo, was at the time of Barry Mayo’s death and still is a citizen of

  the United States and a resident of the State of Texas. He is the Father of Barry Mayo.

         1555. Plaintiff, Kimberly Yarbrough, was at the time of Barry Mayo’s death and still is a

  citizen of the United States and a resident of the State of Texas. She is the Mother of Barry Mayo.

         1556. Plaintiff, Andy Mayo, is a citizen of the United States and a resident of the State of

  Texas. He is the Brother of Barry Mayo.

         1557. Plaintiff, John Mayo, brings an action individually and on behalf of the Estate of

  Barry Mayo, as its Personal Representative in Bell County, Texas, under Case No.: 33575.

         1558.   As a direct result of the EFP attack, and the resulting wrongful death of Barry




                                                 306
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 307 of 399 PageID #: 307



  Mayo, the Estate of Barry Mayo is entitled to recover for any pain and suffering experienced by

  Barry Mayo between the time of the IED attack and his death, and for the substantial economic

  and earnings capacity loss.

            1559. As a direct result of the IED attack, and the resulting wrongful death of Barry Mayo,

  Plaintiffs, John Mayo, Kimberly Yarbrough, and Andy Mayo, have experienced various solatium-

  related damages, including intentional infliction of severe emotional distress, severe mental

  anguish, extreme emotional pain and suffering, loss of society, companionship, comfort, advice

  and counsel, and substantial economic loss.

     MM. The Russell Family

            1560. Specialist Ryan Russell was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on March 5, 2007.

            1561. On that date, Specialist Ryan was in an M1114 HUMVEE armored vehicle

  traveling in the city of Baqubah in the Diyala province when an IED detonated near his vehicle,

  causing a massive explosion which caused Specialist Ryan’s and two other American Soldiers’

  deaths.

            1562. Plaintiff, Kathy Moore, was at the time of Ryan Russell’s death and still is a citizen

  of the United States and a resident of the State of North Carolina. She is the Mother of Ryan

  Russell.

             1563. Plaintiff, Thomas Moore, Jr., was at the time of Ryan Russell’s death and still is a

  citizen of the United States and a resident of the State of North Carolina. He is the Step-Father of

  Ryan Russell.

            1564. Plaintiff, Kathy Moore, brings an action individually and on behalf of the Estate of

  Ryan Russell, as its Personal Representative in Bell County, Texas, under File No.: 27037.




                                                    307
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 308 of 399 PageID #: 308



         1565. As a direct result of the IED attack, and the resulting wrongful death of Ryan

  Russell, the Estate of Ryan Russell is entitled to recover for any pain and suffering experienced by

  Ryan Russell between the time of the IED attack and his death, and for the substantial economic

  and earnings capacity loss.

         1566. As a direct result of the IED attack, and the resulting wrongful death of Ryan

  Russell, Plaintiffs, Kathy Moore and Thomas Moore, Jr., have experienced various solatium-

  related damages, including intentional infliction of severe emotional distress, severe mental

  anguish, extreme emotional pain and suffering, loss of society, companionship, comfort, advice

  and counsel, and substantial economic loss.

                         ATTACK 31: MAY 8, 2007 - PASMAYA, IRAQ

     NN.     The Martinez Family

         1567. Private First Class Saul Martinez was a citizen and national of the United States

  and a member of the United States Army when he was seriously injured in Iraq on May 8, 2007.

  Martinez is a resident of the State of Montana.

         1568. On that date, Private First Class Martinez was acting as a Gunner in a convoy of

  four M1114 HUMVEE armored vehicles traveling near Pasmaya, Iraq, southeast of Baghdad,

  escorting Colonel Grigsby to a destination, when an array of EFPs detonated adjacent to his

  vehicle, causing a massive explosion and sending it airborne and rolling, thus killing three of the

  vehicle occupants and seriously injuring Martinez.

         1569. Upon information and belief, the specific Special Group perpetrating this attack

  was Jaysh al-Mahdi.

         1570. As a result of the EFP attack, Saul Martinez had an above-the-knee amputation of

  his right leg, a below-the-knee amputation of his left leg, a traumatic brain injury (“TBI”) which

  results in regular fatigue and forgetfulness, a major hole or gap in his right gluteal (buttocks) area


                                                    308
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 309 of 399 PageID #: 309



  from shrapnel, hypertrophic ossification, an IV infiltration on his right forearm, and post-traumatic

  stress disorder (“PTSD”), depression and anxiety.

         1571. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Saul Martinez has experienced severe physical and emotional pain and

  suffering in the past and will experience same into the indeterminable future; has incurred medical

  bills for medical and rehabilitation services rendered and will incur same into the indeterminable

  future; has incurred an overwhelming loss of income and earnings capacity and will experience

  same into the indeterminable future; has experienced permanent injuries to his person and psyche;

  and has experienced severe mental anguish, anxiety and depression and will experience same into

  the indeterminable future.

         1572. Plaintiff, Sarah Martinez, was at the time of Saul Martinez’s attack and still is a

  citizen of the United States and a resident of the State of Montana. She is the Wife of Saul Martinez.

         1573. As a result of the EFP attack, and the physical and emotional injuries suffered by

  Saul Martinez as a direct result therefrom, Plaintiff, Sarah Martinez, has suffered and experienced

  intentional infliction of severe emotional distress and loss of consortium-related damages.

     OO.     The Blake Stephens Estate

         1574. Sergeant Blake Stephens was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on May 8, 2007.

         1575. On that date, Sergeant Stephens was acting as the Commander, and sitting in the

  front passenger seat, of the lead vehicle in a convoy of four M1114 HUMVEE armored vehicles

  traveling near Pasmaya, Iraq, southeast of Baghdad escorting Colonel Grigsby to a destination

  when an array of EFPs detonated adjacent to his vehicle, causing a massive explosion and sending




                                                   309
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 310 of 399 PageID #: 310



  it airborne and rolling, thus killing three of the vehicle occupants, including Sergeant Stephens,

  and seriously injuring another.

           1576.   Upon information and belief, the specific Special Group perpetrating this attack

  was Jaysh al-Mahdi.

           1577. Plaintiff, Erin Dructor, was at the time of Blake Stephens’ death and still is a citizen

  of the United States and a resident of the State of California. She is the Widow of Blake Stephens.

           1578. Plaintiff, Erin Dructor, brings an action individually and on behalf of the Estate of

  Blake Stephens, as its Personal Representative in Bannock County, Idaho, under Case No.: CV-

  2018-967-IE.

           1579. As a direct result of the EFP attack, and the resulting wrongful death of Blake

  Stephens, the Estate of Blake Stephens is entitled to recover for any pain and suffering experienced

  by Blake Stephens between the time of the EFP attack and his death, and for the substantial

  economic and earnings capacity loss.

           1580. As a direct result of the EFP attack, and the resulting wrongful death of Blake

  Stephens, Plaintiff, Erin Dructor has experienced various solatium-related damages, including

  intentional infliction of severe emotional distress, severe mental anguish, extreme emotional pain

  and suffering, loss of society, companionship, comfort, advice and counsel, and substantial

  economic loss.

             ATTACK 32: MAY 14, 2007 – AMIL DISTRICT, BAGHDAD, IRAQ

     PP.      The Altman Family

           1581. Specialist Jake Altman was a citizen and national of the United States and a member

  of the United States Army when he was seriously injured in Iraq on May 14, 2007. Altman is a

  resident of the State of North Carolina.

           1582. On that date, Specialist Altman was inside of a one-man reconnaissance vehicle, an


                                                    310
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 311 of 399 PageID #: 311



  M1151 armored HUMVEE vehicle traveling in the Amil District of Baghdad from Forward

  Operating Base (“FOB”) Falcon to FOB Liberty on Route Vernon, when an EFP detonated right

  next to the vehicle, causing a massive explosion which, in turn, caused very serious personal

  injuries to Altman.

         1583. As a result of the EFP attack, Jake Altman lost his right hand and forearm up to his

  elbow, had shrapnel fragments explode into various parts and areas of his body, most notably in

  his entire left leg, had to have operative procedures on both knees to remove shrapnel fragments,

  had to undergo a fasciotomy procedure in his left leg to save that leg from an amputation, fractured

  his left pointer finger, fractured the bottom of his left femur bone, fractured his left toe, and was

  diagnosed with post-traumatic stress disorder (“PTSD”).

         1584. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Jake Altman has experienced severe physical and emotional pain and

  suffering in the past and will experience same into the indeterminable future; has incurred medical

  bills for medical and rehabilitation services rendered and will incur same into the indeterminable

  future; has incurred an overwhelming loss of income and earnings capacity and will experience

  same into the indeterminable future; has experienced permanent injuries to his person and psyche;

  and has experienced severe mental anguish, anxiety and depression and will experience same into

  the indeterminable future.

         1585. Plaintiff, Nadja Altman, was at the time of Jake Altman’s attack and still is a citizen

  of the United States and a resident of the State of North Carolina. She is the Wife of Jake Altman.

         1586. Plaintiff, J.A., a Minor, represented by his legal guardian, Nadja Altman, was at the

  time of Jake Altman’s attack and still is a citizen of the United States and a resident of the State of

  North Carolina. He is the Son of Jake Altman.




                                                   311
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 312 of 399 PageID #: 312



         1587. Plaintiff, Gloria Prosser, was at the time of Jake Altman’s attack and still is a citizen

  of the United States and a resident of the State of North Carolina. She is the Mother of Jake Altman.

         1588. Plaintiff, Charles Altman, was at the time of Jake Altman’s attack and still is a

  citizen of the United States and a resident of the State of North Carolina. He is the Brother of Jake

  Altman.

         1589. Plaintiff, Michael Altman, was at the time of Jake Altman’s attack and still is a

  citizen of the United States and a resident of the State of Colorado. He is the Brother of Jake

  Altman.

         1590. As a result of the EFP attack, and the physical and emotional injuries suffered by

  Jake Altman as a direct result therefrom, Plaintiffs, Nadja Altman, J.A., a Minor, Gloria Prosser,

  Charles Altman and Michael Altman have suffered and experienced intentional infliction of severe

  emotional distress and loss of consortium-related damages.

                        ATTACK 33: MAY 18, 2007 - BAGHDAD, IRAQ

     QQ.     The Brown Family

         1591. Sergeant First Class Scott Brown was a citizen and national of the United States

  and a member of the United States Army when he was killed in Iraq on May 18, 2007.

         1592. On that date, Sergeant First Class Brown was on a patrol riding in an M1151

  HUMVEE vehicle on Bravo Road heading towards Forward Operating Base (“FOB”) Liberty in

  or very near to the Al-Hurriya neighborhood of western Baghdad when an IED detonated just

  adjacent to and underneath the vehicle in which he was riding, thus causing Sergeant First Class

  Brown’s death.

         1593.     Plaintiff, Taylor Brown, was at the time of Scott Brown’s death and still is a citizen

  of the United States and a resident of the State of Wisconsin. He is the Son of Scott Brown.

         1594. Plaintiff, Taylor Brown, brings an action individually and on behalf of the Estate


                                                   312
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 313 of 399 PageID #: 313



  of Sergeant First Class Scott Brown, as its Personal Representative in Waukesha County,

  Wisconsin, under Case No.: 16 PR 658.

         1595. As a direct result of the EFP attack, and the resulting wrongful death of Sergeant

  First Class Scott Brown, the proper parties Plaintiff in the Wrongful Death action can and should

  recover for any pain and suffering experienced by Sergeant First Class Scott Brown between the

  time of the EFP attack and his death, and for the substantial economic loss caused by his death.

         1596. As a direct result of the EFP attack, and the resulting wrongful death of Sergeant

  First Class Scott Brown, Plaintiff, Taylor Brown has experienced various solatium-related

  damages, including intentional infliction of severe emotional distress, severe mental anguish,

  extreme emotional pain and suffering, loss of society, companionship, comfort, advice and

  counsel, and substantial economic loss.

                      ATTACK 34: MAY 18, 2007 – NASIRIYAH, IRAQ

     RR.     The Dahlman Family

         1597. Private First Class Louis Dahlman was a citizen and national of the United States

  and a member of the United States Army when he was seriously injured in Iraq on May 19, 2007.

  He is a resident of the State of Texas.

         1598. On that date, Private First Class Dahlman was serving as the “Gunner” riding in a

  lead M1114 HUMVEE armored vehicle providing armed escort for a convoy heading north from

  Tallil Air Force Base to Camp Scania in Southern Iraq.

         1599. As the lead HUMVEE approached an overpass, an EFP detonated, creating an

  overwhelming explosion and causing fire and a huge copper slug to rip through it, thus destroying

  the vehicle and causing the violent death of two occupants and serious physical and emotional

  injuries to the other two, including Private First Class Dahlman.




                                                 313
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 314 of 399 PageID #: 314



         1600. The Army later confirmed the presence of EFPs at the accident site when it picked

  up the destroyed HUMVEE.

         1601. As a result of the EFP attack, Louis Dahlman had most of his jaw, mouth and teeth

  blown off his person, lost much facial skin, had shrapnel blow into most parts of his face, upper

  torso and extremities, suffered a traumatic brain injury (“TBI”) and concussion, fractured his

  clavicle (“collarbone”) three separate times in securing necessary treatment, underwent operative

  procedures to correct the clavicle fractures, lost much of his two fibula bones in both of his legs in

  procedures to graft bone onto his jaw area, and has experienced over 12 surgeries to attempt to fix

  his jaw area, mouth and teeth.

         1602. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Louis Dahlman has experienced severe physical and emotional pain

  and suffering in the past and will experience same into the indeterminable future; has incurred

  medical bills for medical and rehabilitation services rendered and will incur same into the

  indeterminable future; has incurred an overwhelming loss of income and earnings capacity and

  will experience same into the indeterminable future; has experienced permanent injuries to his

  person and psyche; and has experienced severe mental anguish, anxiety and depression and will

  experience same into the indeterminable future.

         1603. Plaintiff, Kay Stockdale, was at the time of Louis Dahlman’s attack and still is a

  citizen of the United States and a resident of the State of Iowa. She is the Mother of Louis Dahlman.

         1604. Plaintiff, Lucas Dahlman, was at the time of Louis Dahlman’s attack and still is a

  citizen of the United States and a resident of the State of Iowa. He is the Brother of Louis Dahlman.

         1605. Plaintiff, Amber Ahrens, was at the time of Louis Dahlman’s attack and still is a

  citizen of the United States and a resident of the State of Iowa. She is the Sister of Louis Dahlman.




                                                   314
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 315 of 399 PageID #: 315



           1606. As a result of the EFP attack, and the physical and emotional injuries suffered by

  Louis Dahlman as a direct result therefrom, Plaintiffs, Kay Stockdale, Lucas Dahlman and Amber

  Ahrens have suffered and experienced intentional infliction of severe emotional distress and loss

  of consortium-related damages.

     SS.      The Schumann Family

           1607. Sergeant Jason Schumann was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on May 18, 2007.

           1608. On that date, Sergeant Schumann was riding in a lead M1114 HUMVEE armored

  vehicle providing armed escort for a convoy heading north from Tallil Air Force Base to Camp

  Scania in Southern Iraq.

           1609. As the lead HUMVEE approached an overpass, an EFP detonated, creating an

  overwhelming explosion and causing fire and a huge copper slug to rip through it, thus destroying

  the vehicle and causing the violent death of two Soldiers, including Schumann, and serious

  physical and emotional injuries to two other Soldiers.

           1610. The Army later confirmed the presence of EFPs at the accident site when it picked

  up the destroyed HUMVEE.

           1611.   Plaintiff, James Schuman, was at the time of Jason Schumann’s attack and still is

  a citizen of the United States and a resident of the State of Minnesota. He is the Father of Jason

  Schumann.

           1612. Plaintiff, Ben Schumann, was at the time of Jason Schumann’s attack and still is a

  citizen of the United States and a resident of the State of Minnesota. He is the Brother of Jason

  Schumann.

           1613. Plaintiff, Brent Anderson, was at the time of Jason Schumann’s attack and still is a




                                                  315
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 316 of 399 PageID #: 316



  citizen of the United States and a resident of the State of Minnesota. He is the Step-Brother of

  Jason Schumann.

         1614. Plaintiff, Kristie Nelson, was at the time of Jason Schumann’s attack and still is a

  citizen of the United States and a resident of the State of Minnesota. She is the Step-Sister of Jason

  Schumann.

         1615. Plaintiff, Kayla Nelson, was at the time of Jason Schumann’s attack and still is a

  citizen of the United States and a resident of the State of Minnesota. She is the Step-Sister of Jason

  Schumann.

         1616. Plaintiff, James Schumann, brings an action individually and on behalf of the Estate

  of Jason Schumann, as its Personal Representative in Clay County, Minnesota, under Court File

  No.: 14-PR-4627.

         1617. As a direct result of the EFP attack, and the resulting wrongful death of Jason

  Schumann, the Estate of Jason Schumann is entitled to recover for any pain and suffering

  experienced by Jason Schumann between the time of the EFP attack and his death, and for the

  substantial economic and earnings capacity loss.

         1618. As a direct result of the EFP attack, and the resulting wrongful death of Jason

  Schumann, Plaintiffs, James Schumann, Ben Schumann, Brent Anderson, Kristie Nelson and

  Kayla Nelson have experienced various solatium-related damages, including intentional infliction

  of severe emotional distress, severe mental anguish, extreme emotional pain and suffering, loss of

  society, companionship, comfort, advice and counsel, and substantial economic loss.

                      ATTACK 35: MAY 29, 2007 – SADR CITY, IRAQ

     TT.      The Hancock Family

         1619. Specialist Jerral Steele Hancock was a citizen and national of the United States and

  a member of the United States Army when he was wounded in Iraq on May 29, 2007. He is a


                                                   316
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 317 of 399 PageID #: 317



  resident of the State of California.

            1620. On that date, which was also Specialist Hancock’s 21st birthday and Memorial Day,

  he was on a classified mission driving as part of a four-vehicle convoy in Sadr City.

  Specialist Hancock was driving the lead vehicle, a 70-ton M-1 Abrams Main Battle Tank, through

  Sadr City, Iraq, when an EFP exploded near his vehicle.

            1621. As a result of the attack, Specialist Hancock has lost his left arm and is paralyzed

  from the chest down.

            1622. Plaintiff, Rachel Lambright, was at the time of the attack and still is a citizen of the

  United States and domiciled in Oregon. She was the Wife of Jerral Hancock at the time of his EFP

  attack.

            1623. Plaintiff, J.H., a Minor, represented by his legal guardian, Stacie Tscherny, was at

  the time of the attack and still is a citizen of the United States and domiciled in the State of

  California. He is the Son of Jerral Hancock.

            1624. Plaintiff, A.H., a Minor, represented by her legal guardian, Stacie Tscherny, was at

  the time of the attack and still is a citizen of the United States and domiciled in the State of

  California. She is the Daughter of Jerral Hancock.

            1625. Plaintiff, Stacie Tscherny, was at the time of the attack and still is a citizen of the

  United States and domiciled in California. She is the Mother of Jerral Hancock.

            1626. Plaintiff, Dirrick Benjamin, was at the time of the attack and still is a citizen of the

  United States and domiciled in California. He is the Step-Father of Jerral Hancock.

            1627. Plaintiff, Savannah Tscherny, was at the time of the attack and still is a citizen of

  the United States and domiciled in California. She is the Sister of Jerral Hancock.

            1628. Plaintiff, Samantha Hancock, was at the time of the attack and still is a citizen of




                                                     317
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 318 of 399 PageID #: 318



  the United States and domiciled in California. She is the Sister of Jerral Hancock.

         1629. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Jerral Hancock has experienced severe physical and emotional pain

  and suffering in the past and will experience same into the indeterminable future; has incurred

  medical bills for medical and rehabilitation services rendered and will incur same into the

  indeterminable future; has incurred an overwhelming loss of income and earnings capacity and

  will experience same into the indeterminable future; has experienced permanent injuries to his

  person and psyche; and has experienced severe mental anguish, anxiety and depression and will

  experience same into the indeterminable future.

         1630. As a result of the EFP attack, and the physical and emotional injuries suffered by

  Jerral Hancock as a direct result therefrom, Plaintiffs, Rachel Lambright, J.H., a Minor, A.H., a

  Minor, Stacie Tscherny, Dirrick Benjamin, Savannah Tscherny, and Samantha Hancock, have

  suffered and experienced intentional infliction of severe emotional distress and loss of consortium-

  related damages.

                       ATTACK 36: JUNE 6, 2007 – BAGHDAD, IRAQ

     UU.     The Gajdos Family

         1631. Specialist Shawn Gajdos was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on June 6, 2007.

         1632. On that date, Specialist Gajdos was riding in a M1151 HUMVEE armored vehicle

  traveling at or near the intersection of Mohammed Al-Qasim Expressway and Omar Bin Al Khatab

  Street in the Baghdad Al-Jahida area of Baghdad when a multiple array EFP detonated next to the

  vehicle, thus destroying it and killing Specialist Gajdos.

         1633.    Plaintiff, Brenda Richards, is a citizen of the United States and a resident of the

  State of Michigan. She is the Mother of Shawn Gajdos.


                                                  318
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 319 of 399 PageID #: 319



         1634. Plaintiff, Brenda Richards, brings an action individually and on behalf of the Estate

  of Shawn Gajdos, as its Personal Representative in Clay County, Minnesota, under Court File No.:

  14-PR-4627.

         1635. As a direct result of the EFP attack, and the resulting wrongful death of Shawn

  Gajdos, the Estate of Shawn Gajdos is entitled to recover for any pain and suffering experienced

  by Shawn Gajdos between the time of the EFP attack and his death, and for the substantial

  economic and earnings capacity loss.

         1636. As a direct result of the EFP attack, and the resulting wrongful death of Shawn

  Gajdos, Plaintiff, Brenda Richards, has experienced various solatium-related damages, including

  intentional infliction of severe emotional distress, severe mental anguish, extreme emotional pain

  and suffering, loss of society, companionship, comfort, advice and counsel, and substantial

  economic loss.

              ATTACK 37: JUNE 11, 2007 – SADR CITY, BAGHDAD, IRAQ

     VV.     The Payne Family

         1637. Private First Class Cameron Payne was a citizen and national of the United States

  and a member of the United States Army when he was killed in Iraq on June 11, 2007.

         1638. On that date, Private First Class Payne was the “gunner” in the second vehicle of a

  four-vehicle convoy traveling from Forward Operating Base (“FOB”) Rustamiyah to the Ranger

  Joint Security Station (“JSS”) near the Sadr City neighborhood of Baghdad when his M1151

  vehicle was struck by an EFP, thus causing Private First Class Payne’s death.

         1639.     Plaintiff, Julie Payne, is a citizen of the United States and a resident of the State of

  California. She is the Widow and Wife of Private First Class Cameron Payne.

         1640. Plaintiff, A.L.P., a Minor, represented by her Mother, Julie Payne, was at the time




                                                    319
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 320 of 399 PageID #: 320



  of Cameron Payne’s attack and still is a citizen of the United States and a resident of the State of

  California. She is the Daughter of Cameron Payne.

         1641. Plaintiff, K.P., a Minor, represented by her Mother, Julie Payne, was at the time of

  Cameron Payne’s attack and still is a citizen of the United States and a resident of the State of

  California. She is the Daughter of Cameron Payne.

         1642. Plaintiff, Julie Payne, brings an action individually and on behalf of the Estate of

  Cameron Payne, as its Personal Representative in Riverside County, California under Case No.:

  1803227.

         1643. As a direct result of the EFP attack, and the resulting wrongful death of Cameron

  Payne, the Estate of Cameron Payne is entitled to recover for any pain and suffering experienced

  by Cameron Payne between the time of the EFP attack and his death, and for the substantial

  economic and earnings capacity loss.

         1644. As a direct result of the EFP attack, and the resulting wrongful death of Cameron

  Payne, Plaintiffs, Julie Payne, A.L.P., a Minor, and K.P., a Minor, have experienced various

  solatium-related damages, including intentional infliction of severe emotional distress, severe

  mental anguish, extreme emotional pain and suffering, loss of society, companionship, comfort,

  advice and counsel, and substantial economic loss.

                  ATTACK 38: JUNE 19, 2007 – MUHAMMAD SALIH, IRAQ

     WW.      The Modgling Family

         1645. Private First Class Joshua Modgling was a citizen and national of the United States

  and a member of the United States Army when he was killed in Iraq on June 19, 2007.

         1646. On that date, Private First Class Modgling was acting as a Combat Engineer on a

  mounted patrol driving a Bradley Fighting Vehicle near Muhammad Salih, Iraq, when an IED

  detonated close by, thus causing a massive explosion which, in turn, caused blast injuries to


                                                  320
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 321 of 399 PageID #: 321



  Modgling’s head, torso, and extremities, thus causing his death along with the death of a Soldier

  riding with him.

         1647. Plaintiff, Julie Montano, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Nevada. She is the Mother of Joshua Modgling.

         1648. Plaintiff, Keith Modgling, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Nevada. He is the Father of Joshua Modgling.

         1649. Plaintiff, Christopher Modgling, was at the time of the attack and still is a citizen

  of the United States and resident of the State of Nevada. He is the Brother of Joshua Modgling.

         1650. Plaintiff, Kellilynn Stuart, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Colorado. She is the Step-Sister of Joshua Modgling.

         1651. Plaintiff, Michelle Modgling, was at the time of the attack and still is a citizen of

  the United States and a resident of the State of Nevada. She is the Sister of Joshua Modgling.

         1652. Plaintiff, Kenneth Schaffer, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Nevada. He is the Step-Brother of Joshua Modgling.

         1653. Plaintiff, Julie Montano, brings an action individually and on behalf of the Estate

  of Joshua Modgling, as its Personal Representative in Nye County, Nevada under Case No.:

  PR8367.

         1654. As a direct result of the IED attack, and the resulting wrongful death of Joshua

  Modgling, the Estate of Joshua Modgling is entitled to recover for any pain and suffering

  experienced by Joshua Modgling between the time of the IED attack and his death, and for the

  substantial economic and earnings capacity loss.

         1655. As a direct result of the IED attack, and the resulting wrongful death of Joshua

  Modgling, Plaintiffs, Julie Montano, Keith Modgling, Christopher Modgling, Kellilynn Stuart,




                                                  321
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 322 of 399 PageID #: 322



  Michelle Modgling, and Kenneth Schaffer have experienced various solatium-related damages,

  including intentional infliction of severe emotional distress, severe mental anguish, extreme

  emotional pain and suffering, loss of society, companionship, comfort, advice and counsel, and

  substantial economic loss.

     XX.     The Zapfe Family

         1656. Sergeant First Class William Zapfe was a citizen and national of the United States

  and a member of the United States Army when he was killed in Iraq on June 19, 2007.

         1657. On that date, Sergeant First Class Zapfe was on a mounted patrol riding in a Bradley

  Fighting Vehicle near Muhammad Salih, Iraq, when an IED detonated close by, thus causing a

  massive explosion which, in turn, caused Sergeant First Class Zapfe’s death, along with the death

  of a Soldier riding with him.

         1658. Plaintiff, Conietha Zapfe, was at the time of the attack and still is a citizen of the

  United States and resident of the State of Kentucky. She is the Widow and Wife of William Zapfe.

         1659. Plaintiff, C.Z., a Minor, represented by his legal guardian, Conietha Zapfe, was at

  the time of William Zapfe’s death and still is a citizen of the United States and is a resident of the

  State of Kentucky. He is the Son of William Zapfe.

         1660. Plaintiff, S.Z., a Minor, represented by his legal guardian, Conietha Zapfe, was at

  the time of William Zapfe’s death and still is a citizen of the United States and is a resident of the

  State of Kentucky. He is the Son of William Zapfe.

         1661. Plaintiff, A.Z., a Minor, represented by her legal guardian, Conietha Zapfe, was at

  the time of William Zapfe’s death and still is a citizen of the United States and is a resident of the

  State of Kentucky. She is the Daughter of William Zapfe.

         1662. Plaintiff, Joseph Zapfe, is a citizen of the United States and resident of the State of




                                                   322
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 323 of 399 PageID #: 323



  Idaho. He is the Brother of William Zapfe.

         1663. Plaintiff, Edward Zapfe, is a citizen of the United States and a resident of the State

  of Idaho. He is the Brother of William Zapfe.

         1664. As a direct result of the IED attack, and the resulting wrongful death of William

  Zapfe, Plaintiffs, Conietha Zapfe, C.Z., a Minor, S.Z., a Minor, A.Z., a Minor, Joseph Zapfe, and

  Edward Zapfe have experienced various solatium-related damages, including intentional infliction

  of severe emotional distress, severe mental anguish, extreme emotional pain and suffering, loss of

  society, companionship, comfort, advice and counsel, and substantial economic loss.

                      ATTACK 39: JUNE 29, 2007 - BAGHDAD, IRAQ

     YY.     The Adair Family

         1665. Specialist James Adair was a citizen and national of the United States and a member

  of the United States Army when he was killed in Iraq on June 29, 2007.

         1666. On that date, Specialist Adair was on a patrol while riding in an armored M1151

  HUMVEE vehicle traveling just outside of Baghdad International Airport when an array of four

  EFPs detonated on the driver’s side of the vehicle, causing a massive, fiery explosion and four

  large slugs to penetrate the driver’s door and left passenger door, thus killing Adair and seriously

  injuring the other three occupants.

         1667. Plaintiff, Chelsea Adair, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Texas. She is the Widow and Wife of James Adair.

         1668. Plaintiff, Chelsea Adair, brings an action individually and on behalf of the Estate

  of James Adair, as its Personal Representative in Panola County, Texas under No.: 10711.

         1669. As a direct result of the EFP attack, and the resulting wrongful death of James

  Adair, the Estate of James Adair is entitled to recover for any pain and suffering experienced by

  James Adair between the time of the EFP attack and his death, and for the substantial economic


                                                  323
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 324 of 399 PageID #: 324



  loss caused by his death.

         1670. As a direct result of the EFP attack, and the resulting wrongful death of James

  Adair, Plaintiff, Chelsea Adair, has experienced various solatium-related damages, including

  intentional infliction of severe emotional distress, severe mental anguish, extreme emotional pain

  and suffering, loss of society, companionship, comfort, advice and counsel, consortium, and

  substantial economic loss.

     ZZ.     The Takai Family

         1671. Corporal John Takai was a citizen and national of the United States and a member

  of the United States Army when he was seriously injured in Iraq on June 29, 2007. Takai is a

  resident of the State of Texas.

         1672. On that date, Corporal Takai was on a patrol while riding in an armored M1151

  HUMVEE vehicle just outside of Baghdad International Airport when an array of four EFPs

  detonated on the driver’s side of the vehicle, causing a massive, fiery explosion and four large

  slugs to penetrate the driver’s door and left passenger door, thus seriously injuring three occupants,

  including Takai, and killing the fourth.

         1673. As a result of the EFP attack, John Takai sustained very serious left arm and

  shoulder injuries, along with a left arm degloving injury, all of which required several major

  surgeries, a very serious traumatic brain injury (“TBI”), a major concussion, regular headaches, a

  fractured left humerus bone, hypertrophic ossification, third degree burns with resulting necessary

  grafting procedures, a left shoulder dislocation, had shrapnel blown into his left thigh which caused

  a gaping wound hole to exist and cause major femoral artery damage, tore many left leg muscles

  up and down the length of the left leg, fractured the outer bone in his left foot, and was diagnosed

  with post-traumatic stress disorder (“PTSD”), depression, fatigue, and flashbacks and nightmares




                                                   324
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 325 of 399 PageID #: 325



  reliving the incident.

         1674. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, John Takai has experienced severe physical and emotional pain and

  suffering in the past and will experience same into the indeterminable future; has incurred medical

  bills for medical and rehabilitation services rendered and will incur same into the indeterminable

  future; has incurred an overwhelming loss of income and earnings capacity and will experience

  same into the indeterminable future; has experienced permanent injuries to his person and psyche;

  and has experienced severe mental anguish, anxiety and depression and will experience same into

  the indeterminable future.

         1675. Plaintiff, Mae Takai, was at the time of the attack and still is a citizen of the United

  States and a resident of the State of Texas. She is the Wife of John Takai.

         1676. Plaintiff, Jonamae Takai, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Texas. She is the Daughter of John Takai.

         1677. Plaintiff, Niana Takai, was at the time of the attack and still is a citizen of the United

  States and a resident of the State of Texas. She is the Daughter of John Takai.

         1678. Plaintiff, I.T., a Minor, represented by her legal guardian, Mae Takai, was at the

  time of the attack and still is a citizen of the United States and domiciled in the State of Texas. She

  is the Daughter of John Takai.

         1679. Plaintiff, K.T., a Minor, represented by her legal guardian, Mae Takai, was at the

  time of the attack and still is a citizen of the United States and a resident of the State of Texas. She

  is the Daughter of John Takai.

         1680. Plaintiff, Patricia Cruz, was at the time of the attack and still is a citizen of the

  United States and domiciled in the State of Texas. She is the Mother of John Takai.




                                                   325
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 326 of 399 PageID #: 326



         1681. Plaintiff, Juan Takai, was at the time of the attack and still is a citizen of the United

  States and domiciled in the State of Texas. He is the Father of John Takai.

         1682. Plaintiff, Jolene Takai, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Texas. She is the Sister of John Takai.

         1683. Plaintiff, Jermaine Takai, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Texas. He is the Brother of John Takai.

         1684. As a result of the EFP attack, and the physical and emotional injuries suffered by

  John Takai, Plaintiffs, Mae Takai, Jonamae Takai, Niana Takai, Imiko Takai, Ku’uipolLani Takai,

  Patricia Cruz, Juan Takai, Jolene Takai, and Jermaine Takai have suffered and experienced

  intentional infliction of emotional distress and loss of consortium-related damages.

                       ATTACK 40: JULY 5, 2007 - BAGHDAD, IRAQ

     AAA. The Ahearn Family

         1685. Major James Ahearn was a citizen and national of the United States and a member

  of the United States Army when he was killed in Iraq on July 5, 2007.

         1686. On that date, Major Ahearn was riding with his Civil Affairs Battalion in an

  armored M1151 HUMVEE lead vehicle of a convoy on Route Jackson just south of the intersection

  of Baghdad Road and its intersection with the Dora Expressway in southern Baghdad when an

  array of EFPs struck the driver’s side of the vehicle, causing a massive explosion, thus killing

  Ahearn and another occupant, and also causing very serious personal injuries to three additional

  occupants.

         1687. The Special Group Kata’ib Hezbollah claimed responsibility for the attack which

  killed Major Ahearn.

         1688. Plaintiff, Constance Ahearn, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of California. She is the Mother of James Ahearn.


                                                  326
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 327 of 399 PageID #: 327



         1689. Plaintiff, James Ahearn, Sr. was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Arizona. He is the Father of James Ahearn.

         1690. Plaintiff, Kevin Ahearn, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Arizona. He is the Brother of James Ahearn.

         1691. As a direct result of the EFP attack, and the resulting wrongful death of James

  Ahearn, Plaintiffs, Constance Ahearn, James Ahearn, Sr., and Kevin Ahearn experienced various

  solatium-related damages, including intentional infliction of severe emotional distress, severe

  mental anguish, extreme emotional pain and suffering, loss of society, companionship, comfort,

  advice and counsel, consortium, and substantial economic loss.

     BBB. The Kline Family

         1692. Sergeant Keith Kline was a citizen and national of the United States and a member

  of the United States Army when he was killed in Iraq on July 5, 2007.

         1693. On that date, Sergeant Kline was riding with his Civil Affairs Battalion in an

  armored M1151 HUMVEE lead vehicle of a convoy on Route Jackson just south of the intersection

  of Baghdad Road and its intersection with the Dora Expressway in southern Baghdad when an

  array of EFPs struck the driver’s side of the vehicle, causing a massive explosion, killing Sergeant

  Kline and another occupant and causing very serious personal injuries to three additional

  occupants.

         1694. The Special Group Kata’ib Hezbollah claimed responsibility for the attack which

  killed Sergeant Kline.

         1695. Plaintiff, Betty Jean Kline, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Ohio. She is the Mother of Keith Kline.

         1696. Plaintiff, John Kline, Jr. was at the time of the attack and still is a citizen of the




                                                  327
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 328 of 399 PageID #: 328



  United States and a resident of the State of Ohio. He is the Brother of Keith Kline.

         1697. Plaintiff, Pamela McKean, brings an action on behalf of the Estate of Keith Kline,

  as its Personal Representative in Ottawa County, Ohio under case # 20071178.

         1698. As a direct result of the EFP attack, and the resulting wrongful death of Keith Kline,

  the Estate of Keith Kline is entitled to recover for any pain and suffering experienced by Keith

  Kline between the time of the EFP attack and his death, and for the substantial economic and

  earnings capacity loss.

         1699. As a direct result of the EFP attack, and the resulting wrongful death of Keith Kline,

  Plaintiffs, Betty Jean Kline, John Kline, Jr. experienced various solatium-related damages,

  including intentional infliction of severe emotional distress, severe mental anguish, extreme

  emotional pain and suffering, loss of society, companionship, comfort, advice and counsel,

  consortium, and substantial economic loss.

                       ATTACK 41: JULY 6, 2007 - BAGHDAD, IRAQ

     CCC. The Lill Family

         1700. Specialist Eric Lill was a citizen and national of the United States and a member of

  the United States Army when he was killed in Iraq on July 6, 2007.

         1701. On that date, Specialist Lill was riding in an armored M1114 HUMVEE vehicle on

  a patrol traveling on Muasker Al Rashid Street just south of its intersection with the Dora

  Expressway when an EFP detonated, thus causing a massive explosion which killed Specialist Lill

  and seriously injured three other occupants.

         1702. Plaintiff, Skye Otero, was at the time of Eric Lill’s attack and still is a citizen of the

  United States and a resident of the State of Illinois. She is the Widow of Eric Lill.

         1703. Plaintiff, M.L., a Minor, represented by her legal guardian, her Mother, Skye Otero,

  was at the time of Eric Lill’s attack and still is a citizen of the United States and resident of the


                                                  328
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 329 of 399 PageID #: 329



  State of Illinois. She is the Daughter of Eric Lill.

          1704. Plaintiff, C.L., a Minor, represented by his legal guardian, his Mother, Skye Otero,

  was at the time of Eric Lill’s attack and still is a citizen of the United States and a resident of the

  State of Illinois. He is the Son of Eric Lill.

          1705. Plaintiff, Anthony Lill, was at the time of Eric Lill’s attack and still is a citizen of

  the United States and a resident of the State of Tennessee. He is the Father of Eric Lill.

          1706. Plaintiff, Charmaine Lill, was at the time of Eric Lill’s attack and still is a citizen

  of the United States and resident of the State of Tennessee. She is the Mother of Eric Lill.

          1707. Plaintiff, Kortne Lill Jones, was at the time of Eric Lill’s attack and still is a citizen

  of the United States and resident of the State of Tennessee. She is the Sister of Eric Lill.

          1708. Plaintiff, Anthony Lill, brings an action individually and on behalf of the Estate of

  Eric Lill, as its Personal Representative in Cook County, Illinois under Case Number

  2007P006563.

          1709. As a direct result of the EFP attack, and the resulting wrongful death of Eric Lill,

  the Estate of Eric Lill is entitled to recover for any pain and suffering experienced by Eric Lill

  between the time of the EFP attack and his death, and for the substantial economic and earnings

  capacity loss.

          1710. As a direct result of the EFP attack, and the resulting wrongful death of Eric Lill,

  Plaintiffs, Skye Otero, M.L., a Minor, C.L., a Minor, Anthony Lill, Charmaine Lill, and Kortne

  Lill Jones, experienced various solatium-related damages, including intentional infliction of severe

  emotional distress, severe mental anguish, extreme emotional pain and suffering, loss of society,

  companionship, comfort, advice and counsel, consortium, and substantial economic loss.

                        ATTACK 42: JULY 6, 2007 – BAGHDAD, IRAQ

      DDD. The Wilson Family


                                                   329
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 330 of 399 PageID #: 330



         1711. Private First Class LeRon A. Wilson was a citizen and national of the United States

  and a member of the United States Army when he was killed in Iraq on July 6, 2007.

         1712. On that date, Private First Class Wilson was riding in an armored M1151 HUMVEE

  vehicle on a routine patrol just east of the Mohammed Al-Qasim Expressway near the Sadr City

  neighborhood of Baghdad when an IED detonated right adjacent to or underneath the vehicle,

  causing a massive explosion which killed Private First Class Wilson.

         1713. Plaintiff, Simona Francis, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of New York. She is the Mother of Le Ron A. Wilson.

         1714. Plaintiff, Simona Francis, brings an action individually and on behalf of the Estate

  of Le Ron A. Wilson, as its Personal Representative in Cook County, Illinois under Case Number

  2007P006563.

         1715. As a direct result of the IED attack, and the resulting wrongful death of LeRon

  Wilson, the Estate of LeRon Wilson is entitled to recover for any pain and suffering experienced

  by LeRon Wilson between the time of the IED attack and his death, and for the substantial

  economic and earnings capacity loss.

         1716. As a direct result of the IED attack, and the resulting wrongful death of LeRon

  Wilson, Plaintiff, Simona Francis experienced various solatium-related damages, including

  intentional infliction of severe emotional distress, severe mental anguish, extreme emotional pain

  and suffering, loss of society, companionship, comfort, advice and counsel, consortium, and

  substantial economic loss.

                      ATTACK 43: JULY 14, 2007 - BAGHDAD, IRAQ

     EEE. The Kube Family

         1717. Private Christopher Kube was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on July 14, 2007.


                                                 330
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 331 of 399 PageID #: 331



           1718. On that date, Private Kube was riding in an armored M1151 HUMVEE in a convoy

  of vehicles traveling on Airport Road just north of its intersection with the Dora Expressway when

  an EFP detonated near his vehicle, causing a massive explosion which caused Private Kube’s

  death.

           1719. Plaintiff, Debbie Otte, was at the time of the attack and still is a citizen of the United

  States and resident of the State of Michigan. She is the Mother of Christopher Kube.

           1720. Plaintiff, David Kube, was at the time of the attack and still is a citizen of the United

  States and a resident of the State of Michigan. He is the Father of David Kube.

           1721. Plaintiff, Jonathan Kube, was at the time of the attack and still is a citizen of the

  United States and resident of the State of Michigan. He is the Brother of Christopher Kube.

           1722. Plaintiff, Jessica Kube, was at the time of the attack and still is a citizen of the

  United States and resident of the State of Michigan. She is the Sister of Christopher Kube.

           1723. Plaintiff, Jason Kube, was at the time of the attack and still is a citizen of the United

  States and resident of the State of Michigan. He is the Brother of Christopher Kube.

           1724. Plaintiff, Jennifer Kube, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Michigan. She is the Sister of Christopher Kube.

           1725. Plaintiff, Debbie Otte, brings an action individually and on behalf of the Estate of

  Christopher Kube, as its Personal Representative in Macomb County, Michigan, under File No.:

  2018-227149-DE.

           1726. As a direct result of the EFP attack, and the resulting wrongful death of Christopher

  Kube, the Estate of Christopher Kube is entitled to recover for any pain and suffering experienced

  by Christopher Kube between the time of the EFP attack and his death, and for the substantial

  economic and earnings capacity loss.




                                                    331
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 332 of 399 PageID #: 332



         1727. As a direct result of the EFP attack, and the resulting wrongful death of Christopher

  Kube, Plaintiffs, David Kube, Debbie Otte, Jonathan Kube, Jessica Kube, Jason Kube, and Jennifer

  Kube have experienced various solatium-related damages, including intentional infliction of

  severe emotional distress, severe mental anguish, extreme emotional pain and suffering, loss of

  society, companionship, comfort, advice and counsel, consortium, and substantial economic loss.

                ATTACK 44: JULY 31, 2007 - SADR CITY, BAGHDAD, IRAQ

     FFF. The Egli Family

         1728. Sergeant Adam Egli was a citizen and national of the United States and a member

  of the United States Army when he was wounded in Iraq on July 31, 2007.

         1729. On that date, Sergeant Egli was riding in a Stryker vehicle as the lead vehicle of

  four Stryker vehicles returning from a Sadr City counter-mortar patrol when an array of three EFPs

  detonated near the Stryker vehicle, causing a massive explosion which struck directly in the main

  troop compartment of the vehicle, seriously injuring Egli and six other Soldiers, and killing another

  Soldier.

         1730. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Sergeant Egli has experienced severe physical and emotional pain and

  suffering in the past and will experience same into the indeterminable future; has incurred medical

  bills for medical and rehabilitation services rendered and will incur same into the indeterminable

  future; has incurred an overwhelming loss of income and earnings capacity and will experience

  same into the indeterminable future; has experienced permanent injuries to his person and psyche;

  and has experienced severe mental anguish, anxiety and depression and will experience same into

  the indeterminable future.

         1731. Plaintiff, Danielle Egli, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Georgia. She is the Wife of Adam Egli.


                                                  332
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 333 of 399 PageID #: 333



         1732. Plaintiff, K.E., a Minor, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Georgia. She is the Daughter of Adam Egli.

         1733. Plaintiff, B.E., a Minor, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Georgia. She is the Daughter of Adam Egli.

         1734. As a result of the EFP attack, and the physical and emotional injuries suffered by

  Adam Egli as a direct result therefrom, Plaintiffs, Danielle Egli, K.E., a Minor, B.E., a Minor, have

  experienced intentional infliction of severe emotional distress and loss of consortium-related

  damages.

     GGG. The Gonzalez Family

         1735. Specialist Zachariah Gonzalez was a citizen and national of the United States and

  a member of the United States Army when he was killed in Iraq on July 31, 2007.

         1736. On that date, Specialist Gonzalez was riding in a Stryker vehicle as the lead vehicle

  of four Stryker vehicles returning from a Sadr City counter-mortar patrol when an array of three

  EFPs detonated near the Stryker vehicle, causing a massive explosion which struck directly in the

  main troop compartment of the vehicle, killing Gonzalez and seriously injuring six other Soldiers.

         1737. Plaintiff, Laura Gonzalez, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Indiana. She is the Mother of Zachariah Gonzalez.

         1738. Plaintiff, Benedict Gonzalez, is a citizen of the United States and a resident of the

  State of Indiana. He is the Father of Zachariah Gonzalez.

         1739. Plaintiff, Laura Gonzalez, brings an action individually and on behalf of the Estate

  of Zachariah Gonzalez, as its Personal Representative in Marion County, Indiana, under Case No.:

  49D08-1812-EU-048352.

         1740. As a direct result of the EFP attack, and the resulting wrongful death of Zachariah




                                                  333
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 334 of 399 PageID #: 334



  Gonzalez, the Estate of Zachariah Gonzalez is entitled to recover for any pain and suffering

  experienced by Zachariah Gonzalez between the time of the EFP attack and his death, and for the

  substantial economic and earnings capacity loss.

         1741. As a direct result of the EFP attack, and the resulting wrongful death of Zachariah

  Gonzalez, Plaintiffs, Laura Gonzalez and Benedict Gonzalez have experienced various solatium-

  related damages, including intentional infliction of severe emotional distress, severe mental

  anguish, extreme emotional pain and suffering, loss of society, companionship, comfort, advice

  and counsel, consortium, and substantial economic loss.

                   ATTACK 45: AUGUST 4, 2007 HAWR RAJAB, IRAQ

     HHH. The Wakeman Family

         1742. Sergeant Dustin Wakeman was a citizen and national of the United States and was

  a member of the United States Army when he was killed in Iraq on August 4, 2007.

         1743. On that date, Sergeant Wakeman was riding in an M1151 HUMVEE vehicle

  traveling in Hawr Rajab, Baghdad, Iraq, when an IED detonated near the vehicle in which he was

  then riding, causing a massive explosion, thus causing his death.

         1744. Plaintiff, Margaret Wakeman, was at the time of the attack and still is a citizen of

  the United States and a resident of the State of Texas. She is the Mother of Dustin Wakeman.

         1745. Plaintiff, David Wakeman, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Texas. He is the Father of Dustin Wakeman.

         1746. Plaintiff, William “Zack” Wakeman, was at the time of the attack and still is a

  citizen of the United States and a resident the State of Texas. He is the Brother of Dustin Wakeman.

         1747. Plaintiff, Margaret Wakeman, brings an action individually and on behalf of the

  Estate of Dustin Wakeman, as its Personal Representative in Tarrant County, Texas, under Case

  No.: 2018-PR00686-2.


                                                  334
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 335 of 399 PageID #: 335



             1748. As a direct result of the IED attack, and the resulting wrongful death of Dustin

  Wakeman, the Estate of Dustin Wakeman is entitled to recover for any pain and suffering

  experienced by Dustin Wakeman between the time of the IED attack and his death, and for the

  substantial economic and earnings capacity loss.

             1749. As a direct result of the IED attack, and the resulting wrongful death of Dustin

  Wakeman, Plaintiffs, Margaret Wakeman, David Wakeman, and William “Zack” Wakeman have

  experienced various solatium-related damages, including intentional infliction of severe emotional

  distress, severe mental anguish, extreme emotional pain and suffering, loss of society,

  companionship, comfort, advice and counsel, consortium, and substantial economic loss.

      ATTACK 46: AUGUST 13, 2007—QAYYARAH, NINEVEH PROVINCE, IRAQ

      III.       The Cottrell Family

             1750. Staff Sergeant Eric Cottrell was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on August 13, 2007

             1751. On that date, Staff Sergeant Cottrell was riding in an M1114 HUMVEE vehicle

  northbound on Alternate Supply Route (“ASR”) Atlanta near Qayyarah, Nineveh Province, Iraq,

  when an IED detonated, thus causing a massive explosion which killed Staff Sergeant Cottrell.

             1752. Plaintiff, Sherri Cottrell, was at the time of Eric Cottrell’s attack and still is a citizen

  of the United States and a resident of the State of Maryland. She is the Widow and Wife of Eric

  Cottrell.

             1753. Plaintiff, E.C., a Minor, being represented by his legal guardian, Sherri Cottrell,

  was at the time of Eric Cottrell’s attack and still is a citizen of the United States and a resident of

  the State of Maryland. He is the Son of Eric Cottrell.

             1754. Plaintiff, James Cottrell, was at the time of Eric Cottrell’s attack and still is a citizen

  of the United States and a resident of the State of Maryland. He is the Son of Eric Cottrell.


                                                       335
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 336 of 399 PageID #: 336



          1755. Plaintiff, Brandy Cottrell, was at the time of Eric Cottrell’s attack and still is a

  citizen of the United States and a resident of the State of Maryland. She is the Daughter of Eric

  Cottrell.

          1756. Plaintiff, Megan Cottrell, was at the time of Eric Cottrell’s attack and still is a

  citizen of the United States and a resident of the State of Maryland. She is the Daughter of Eric

  Cottrell.

          1757. Plaintiff, Doeshie Waters, was at the time of Eric Cottrell’s attack and still is a

  citizen of the United States and a resident of the State of California. She is the Mother of Eric

  Cottrell.

          1758. Plaintiff, Norris Waters, Sr., was at the time of Eric Cottrell’s attack and still is a

  citizen of the United States and a resident of the State of California. He is the Step-Father of Eric

  Cottrell.

          1759. As a direct result of the IED attack, and the resulting death of Eric Cottrell,

  Plaintiffs, Sherri Cottrell, E.C., a Minor, James Cottrell, Brandy Cottrell, Megan Cottrell, Doeshie

  Waters, and Norris Waters, Sr., have experienced various solatium-related damages, including

  intentional infliction of severe emotional distress, severe mental anguish, extreme emotional pain

  and suffering, a loss of society, companionship, comfort, advice and counsel, and substantial

  economic loss.

              ATTACK 47: AUGUST 17, 2007 - BAGHDAD AL JADEEDA, IRAQ

      JJJ.     The Edds Family

          1760. First Lieutenant Jonathan Edds was a citizen and national of the United States and

  a member of the United States Army when he was killed in Iraq on August 17, 2007.

          1761. On that date, First Lieutenant Edds was riding in an M1151 HUMVEE vehicle as

  part of a six-vehicle convoy in the Baghdad Al Jadeeda district of Baghdad, Iraq, when an IED


                                                  336
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 337 of 399 PageID #: 337



  detonated, thus causing a massive explosion which killed First Lieutenant Edds.

         1762. Plaintiff, Laura Russell Kennedy, was at the time of Jonathan Edds’ death and still

  is a citizen of the United States and a resident of the State of Maryland. She is the Widow of

  Jonathan Edds.

         1763. Plaintiff, Barry Edds, was at the time of Jonathan Edds’ death and still is a citizen

  of the United States and a resident of the State of Michigan. He is the Father of Jonathan Edds.

         1764. Plaintiff, Julia Edds, was at the time of Jonathan Edds’ death and still is a citizen

  of the United States and a resident of the State of Michigan. She is the Mother of Jonathan Edds.

         1765. Plaintiff, Joel Edds, was at the time of Jonathan Edds’ death and still is a citizen of

  the United States and a resident of the State of Michigan. He is the Brother of Jonathan Edds.

         1766. Plaintiff, Laura Russell Kennedy, brings an action individually and on behalf of the

  Estate of Jonathan Edds, as its Personal Representative in St. Joseph County, Michigan under File

  No.: 18-374-DE.

         1767. As a direct result of the IED attack, and the resulting wrongful death of Jonathan

  Edds, the Estate of Jonathan Edds is entitled to recover for the substantial economic and earnings

  capacity loss.

         1768. As a direct result of the IED attack, and the resulting death of Jonathan Edds,

  Plaintiffs, Laura Russell Kennedy, Barry Edds, Julia Edds, and Joel Edds have experienced various

  solatium-related damages, including intentional infliction of severe emotional distress, severe

  mental anguish, extreme emotional pain and suffering, a loss of society, companionship, comfort,

  advice and counsel, and substantial economic loss.

           ATTACK 48: AUGUST 18, 2007—RAHMANIYA, BAGHDAD, IRAQ

     KKK. Andrew Tong

         1769. Captain Andrew Tong was a citizen and national of the United States and a member


                                                 337
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 338 of 399 PageID #: 338



  of the United States Army when he was wounded in Iraq on August 18, 2007.

         1770. On that date, Captain Tong was riding as the right front passenger in an M1083

  Medium Tactical Vehicle (“MTV”) standard cargo truck, the third vehicle in a convoy of eight

  vehicles in the Rahmaniya district of Baghdad, Iraq, when an EFP detonated, thus causing a

  massive explosion which seriously injured Captain Tong.

         1771. As a result of the EFP attack, Captain Tong sustained a traumatic amputation of his

  right leg below the knee; experienced multiple and various complications associated with the

  “stump” on the end of his right lower leg, including infections, wounds and neuromas; had shrapnel

  blow into his left ankle area which has caused the need for over 100 injections; sustained a

  traumatic brain injury (“TBI”) and concussion from the EFP detonation; developed migraine

  headaches; experienced Post-Traumatic Stress Disorder (“PTSD”); developed permanent double

  vision; experienced a permanent hearing loss and tinnitus condition; and had to have surgery on

  his right arm where shrapnel had blown into it.

         1772. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Captain Tong has experienced severe physical and emotional pain and

  suffering in the past and will experience same into the indeterminable future; has incurred medical

  bills for medical and rehabilitation services rendered and will incur same into the indeterminable

  future; has incurred an overwhelming loss of income and earnings capacity and will experience

  same into the indeterminable future; has experienced permanent injuries to his person and psyche;

  and has experienced severe mental anguish, anxiety and depression and will experience same into

  the indeterminable future.

          ATTACK 49: SEPTEMBER 4, 2007 - BAGHDAD AL JADEEDA, IRAQ

     LLL. The Crookston Family

         1773. Specialist Duncan Crookston was a citizen and national of the United States and a


                                                    338
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 339 of 399 PageID #: 339



  member of the United States Army when he was attacked in Iraq on September 4, 2006. Crookston

  died some months after this attack.

         1774. On that date, Specialist Crookston was riding in an M1151 HUMVEE vehicle as

  part of a five vehicle patrol on Route Predator in the Baghdad Al Jadeeda district of Baghdad, Iraq,

  when an EFP detonated, thus causing a massive explosion which caused serious personal injuries

  to Specialist Class Crookston, injuries which later caused his death on February 25, 2008.

         1775. Plaintiff, Leesha Crookston, was at the time of Specialist Duncan Crookston’s death

  and still is a citizen of the United States and a resident of the State of Colorado. She is the Widow

  of Specialist Duncan Crookston.

         1776. Plaintiff, Leesha Crookston, brings an action individually and on behalf of the

  Estate of Specialist Duncan Crookston, as its Personal Representative in Shawnee County, Kansas

  under Case No.: 2018-PR-568.

         1777. As a direct result of the EFP attack, and the resulting wrongful death of Specialist

  Duncan Crookston, the Estate of Specialist Duncan Crookston is entitled to recover for the

  substantial economic and earnings capacity loss.

         1778. As a direct result of the EFP attack, and the resulting death of Specialist Duncan

  Crookston, Plaintiff, Leesha Crookston has experienced various solatium-related damages,

  including intentional infliction of severe emotional distress, severe mental anguish, extreme

  emotional pain and suffering, a loss of society, companionship, comfort, advice and counsel, and

  substantial economic loss.

               ATTACK 50: SEPTEMBER 20, 2007—MUQDADIYAH, IRAQ

     MMM.        The Marciante Family

         1779. Specialist Luigi Marciante was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on September 20, 2007.


                                                  339
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 340 of 399 PageID #: 340



          1780. On that date, Specialist Marciante was riding in an Stryker Fighting Vehicle as part

  of a Combat Logistics Patrol (“CLP”) near Muqdadiyah, Iraq, when an IED detonated, thus

  causing a massive explosion which killed Specialist Marciante.

          1781. Plaintiff, Stephanie Marciante, was at the time of Luigi Marciante, Jr.’s death and

  still is a citizen of the United States and a resident of the State of New Jersey. She is the Widow

  of Corporal Luigi Marciante, Jr.

          1782. Plaintiff, L.M., a Minor, being represented by his legal guardian, Stephanie

  Marciante, was at the time of Luigi Marciante, Jr.’s death and still is a citizen of the United States

  and a resident of the State of New Jersey. He is the Son of Corporal Luigi Marciante, Jr.

          1783. Plaintiff, Maria Marciante, was at the time of Luigi Marciante, Jr.’s death and still

  is a citizen of the United States and a resident of the State of New Jersey. She is the Mother of

  Corporal Luigi Marciante, Jr.

          1784. Plaintiff, Luigi Marciante, was at the time of Luigi Marciante, Jr.’s death and still

  is a citizen of the United States and a resident of the State of New Jersey. He is the Father of

  Corporal Luigi Marciante, Jr.

          1785. Plaintiff, Enza Marciante Balestrieri, was at the time of Luigi Marciante, Jr.’s death

  and still is a citizen of the United States and a resident of the State of New Jersey. She is the Sister

  of Corporal Luigi Marciante, Jr.

          1786. Plaintiff, Stephanie Marciante, brings an action individually and on behalf of the

  Estate of Corporal Luigi Marciante, Jr., as its Personal Representative in Ocean County, New

  Jersey under Case No.: 227045.

          1787. As a direct result of the EFP attack, and the resulting wrongful death of Luigi

  Marciante, Jr., the Estate of Luigi Marciante, Jr. is entitled to recover for the substantial economic




                                                    340
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 341 of 399 PageID #: 341



  and earnings capacity loss.

          1788. As a direct result of the EFP attack, and the resulting death of Luigi Marciante, Jr.,

  Plaintiffs, Stephanie Marciante, L.M., a Minor, Maria Marciante, Luigi Marciante, and Enza

  Marciante Balestrieri, has experienced various solatium-related damages, including intentional

  infliction of severe emotional distress, severe mental anguish, extreme emotional pain and

  suffering, a loss of society, companionship, comfort, advice and counsel, and substantial economic

  loss.

              ATTACK 51: NOVEMBER 2, 2007 – HURRIYA, BAGHDAD, IRAQ

      NNN. The Wells Family

          1789. Specialist Joshua Wells was a citizen and national of the United States and a

  member of the United States Army when he was seriously injured in Iraq on November 2, 2007.

  Wells is a resident of the State of Mississippi.

          1790. On that date, Specialist Wells was driving a Stryker vehicle on a routine refueling

  mission through an Iraqi checkpoint along Mosul Road in the vicinity of Hurriya, northern

  Baghdad, when an array of four EFPs detonated next to the Stryker vehicle, causing a massive

  explosion which caused serious physical and emotional injuries to Wells and two other occupants.

          1791. As a result of the EFP attack, Joshua Wells sustained bilateral below-the-knee

  amputations, a very serious left shoulder injury with permanent nerve damage resulting in loss of

  lifting and grip strength in his left arm and hand, serious lumbar disc issues and problems which

  result in constant low back pain due to long term use of bilateral prosthetic devices to ambulate,

  ringing in his ears, hearing loss, shrapnel fragments blown into various portions of his body, post-

  traumatic stress disorder (“PTSD”), depression, anxiety disorder, and panic attacks.

          1792. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Joshua Wells has experienced severe physical and emotional pain and


                                                     341
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 342 of 399 PageID #: 342



  suffering in the past and will experience same into the indeterminable future; has incurred medical

  bills for medical and rehabilitation services rendered and will incur same into the indeterminable

  future; has incurred an overwhelming loss of income and earnings capacity and will experience

  same into the indeterminable future; has experienced permanent injuries to his person and psyche;

  and has experienced severe mental anguish, anxiety and depression and will experience same into

  the indeterminable future.

          1793. Plaintiff, Lydia Lantrip, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Mississippi. She is the Mother of Joshua Wells.

          1794. Plaintiff, Billie Wells, Jr., was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Mississippi. He is the Father of Joshua Wells.

          1795. Plaintiff, David “Blake” Lantrip, was at the time of the attack and still is a citizen

  of the United States and a resident of the State of Mississippi. He is the Brother of Joshua Wells.

          1796. Plaintiff, J.W., a Minor represented by his legal guardian, Billie Wells, Jr., was at

  the time of the attack and still is a citizen of the United States and a resident of the State of

  Mississippi. He is the Brother of Joshua Wells.

          1797. As a result of the EFP attack, and the physical and emotional injuries suffered by

  Joshua Wells as a direct result therefrom, Plaintiffs, Lydia Lantrip, Billie Wells, Jr., David “Blake”

  Lantrip, and J.W., a Minor, have suffered and experienced intentional infliction of severe

  emotional distress and loss of consortium-related damages.

          ATTACK 52: DECEMBER 17, 2007 – BAGHDAD AL JADEEDA, IRAQ

      OOO. The Wagner Family

          1798. Specialist Bryan Wagner was a citizen and national of the United States and a

  member of the United States Army when he was wounded in Iraq on December 17, 2007. Wagner

  is a resident of the State of Florida.


                                                   342
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 343 of 399 PageID #: 343



         1799. On that date, Specialist Wagner was on a Military Police “Protective Service

  Detail” (“PSD”) in an up-armored M1114 HUMVEE vehicle in the Al Jadeeda district of Baghdad,

  Iraq, when a series of EFPs detonated, thus causing his right leg to be blown off and other very

  serious physical and emotional injuries.

         1800. Investigation of the blown-up HUMVEE vehicle revealed that its armor had been

  penetrated by copper slugs, a signature finding of EFP devices.

         1801. As a result of the EFP attack, Specialist Wagner lost his right leg above the knee,

  along with multiple other and additional physical and emotional injuries, including multiple

  debridement procedures, treatments for multiple infections, a mangled left thigh and right forearm

  from shrapnel, permanent radial nerve damage in the right forearm resulting in lost grip strength,

  traumatic brain injury (“TBI”), post-concussive syndrome, cognitive disorder, and sleep apnea.

         1802. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Specialist Wagner has experienced severe physical and emotional pain

  and suffering in the past and will experience same into the indeterminable future; has incurred

  medical bills for medical and rehabilitation services rendered and will incur same into the

  indeterminable future; has incurred an overwhelming loss of income and earnings capacity and

  will experience same into the indeterminable future; has experienced permanent injuries to his

  person and psyche; and has experienced severe mental anguish, anxiety and depression and will

  experience same into the indeterminable future.

               ATTACK 53: MARCH 14, 2008 – EAST OF MUSAYIB, IRAQ

     PPP. The Knapp Family

         1803. Specialist David A. Knapp was a citizen and national of the United States and a

  member of the United States Army when he was wounded in Iraq on March 14, 2008.

         1804. On that date, Specialist Knapp was on a patrol riding in an M1151 HUMVEE just


                                                 343
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 344 of 399 PageID #: 344



  east of Musayib, Iraq, when an array of four to six EFPs detonated, thus causing a massive

  explosion which caused Specialist Knapp to sustain very serious personal injuries.

           1805. As a result of the EFP attack, Specialist Knapp suffered two traumatic above-the-

  knee amputations of his legs and other serious physical and emotional injuries.

           1806. On October 2, 2010, Specialist Knapp died.

           1807. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Specialist Knapp experienced severe physical and emotional pain

  through the date of his death; incurred medical bills for medical and rehabilitation services

  rendered through the date of his death; incurred an overwhelming loss of income and earnings

  capacity through the date of his death; experienced injuries to his person and psyche through the

  date of his death; and experienced severe mental anguish, anxiety and depression through the date

  of his death.

           1808. Plaintiff, Jeanette Knapp, was at the time of David A. Knapp’s attack and still is a

  citizen of the United States and is a resident of the State of Florida. She is the Mother of David A.

  Knapp.

           1809. Plaintiff, Jeanette Knapp, was named as the Personal Representative of the Estate

  of David A. Knapp in Dodge County, Arizona, under File No.: 2018PR000224. The Estate of

  David A. Knapp is pursuing claims for the personal injuries sustained by David A. Knapp between

  the date of the EFP attack and his death.

           1810. As a result of the EFP attack, and the physical and emotional injuries suffered by

  David Alex Knapp as a direct result therefrom, Plaintiff, Jeanette Knapp, has experienced various

  solatium-related damages, including intentional infliction of severe emotional distress, severe

  mental anguish, extreme emotional pain and suffering, and substantial economic loss.




                                                  344
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 345 of 399 PageID #: 345



               ATTACK 54: MARCH 17, 2008 - SADR CITY, BAGHDAD, IRAQ

     QQQ. Norman Forbes, IV

            1811. Sergeant Norman Forbes, IV was a citizen and national of the United States and a

  member of the United States Army when he was seriously wounded in Iraq on March 17, 2008.

            1812. On that date, Sergeant Forbes was driving an M1114 HUMVEE vehicle in a five-

  vehicle convoy on Route Predator in Sadr City, Baghdad, Iraq, when at least two EFPs in an array

  of four EFPS detonated, thus causing a tremendous explosion which seriously injured Sergeant

  Forbes.

            1813. As a result of the EFP attack, Sergeant Forbes sustained an open and comminuted

  fracture of his left femur (thigh) bone which has necessitated multiple surgeries and has left him

  with permanent deformities to the leg and musculature around it; a mangled and disfigured left

  hand which included multiple fractures and a missing left pinky finger; a fractured left forearm

  bone with permanent nerve damage; a major missing portion of his left quadriceps muscle area;

  significant shrapnel injuries to his right forearm which resulted in a loss of sensation and feeling

  in his right (dominant) hand; and severe lacerations and shrapnel wounds to all of his extremities.

            1814. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, Sergeant Forbes has experienced severe physical and emotional pain

  and suffering in the past and will experience same into the indeterminable future; has incurred

  medical bills for medical and rehabilitation services rendered and will incur same into the

  indeterminable future; has incurred an overwhelming loss of income and earnings capacity and

  will experience same into the indeterminable future; has experienced permanent injuries to his

  person and psyche; and has experienced severe mental anguish, anxiety and depression and will

  experience same into the indeterminable future.

                 ATTACK 55: MARCH 23, 2008 - MALEF, BAGHDAD, IRAQ


                                                  345
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 346 of 399 PageID #: 346



     RRR. The Rubio-Hernandez Family

         1815. Corporal Jose Rubio-Hernandez was a national of the United States and a member

  of the United States Army when he was killed in Iraq on March 24, 2008.

         1816. On that date, Corporal Rubio-Hernandez was on a patrol riding in a Bradley A2M2

  Fighting Vehicle in the Malef neighborhood of Baghdad area when an EFP detonated near his

  vehicle, causing a massive explosion, thus causing the death of Hernandez and three other vehicle

  occupants.

         1817. Plaintiff, Jennifer Rubio, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Texas. She is the Widow of Jose Rubio-Hernandez.

         1818. Plaintiff, N.H., a Minor, represented by his legal guardian, Jennifer Rubio, was at

  the time of the attack and still is a citizen of the United States and a resident of the State of Texas.

  He is the Son of Jose Rubio-Hernandez.

         1819. As a direct result of the EFP attack, and the resulting wrongful death of Jose Rubio

  Hernandez, Plaintiffs, Jennifer Rubio and N.H., a Minor, have experienced various solatium-

  related damages, including intentional infliction of severe emotional distress, severe mental

  anguish, extreme emotional pain and suffering, loss of society, companionship, comfort, advice

  and counsel, consortium, and substantial economic loss.

               ATTACK 56: MARCH 29, 2008 - SADR CITY, BAGHDAD, IRAQ

     SSS.      The Bennett Family

         1820. Specialist Durrell Bennett was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on March 29, 2008.

         1821. On that date, Specialist Bennett was on a patrol riding in an armored M1151

  HUMVEE vehicle in Sadr City, Baghdad, Iraq, when an EFP detonated near his vehicle, causing

  a massive explosion that killed Bennett and one other occupant, and seriously injured three other


                                                   346
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 347 of 399 PageID #: 347



  occupants of the vehicle.

         1822. Plaintiff, Doris Bennett, was at the time of the attack and still is a citizen of the

  United States and a resident of the State of Washington. She is the Mother of Durrell Bennett.

         1823. Plaintiff, Dempsey Bennett, was at the time of the attack and still is a citizen of the

  United States and resident of the State of Washington. He is the Father of Durrell Bennett.

         1824. Plaintiff, Darnell Bennett, was at the time of the attack and still is a citizen of the

  United States and resident of the State of Washington. He is the Brother of Durrell Bennett.

         1825. Plaintiff, Dempsey Bennett, brings an action individually and on behalf of the

  Estate of Durrell Bennett, as its Personal Representative in Pierce County, Washington under File

  No.: 18-4-01725-7.

         1826. As a direct result of the EFP attack, and the resulting wrongful death of Durrell

  Bennett, the Estate of Durrell Bennett is entitled to recover for any pain and suffering experienced

  by Durrell Bennett between the time of the EFP attack and his death, and for the substantial

  economic and earnings capacity loss.

         1827. As a direct result of the EFP attack, and the resulting wrongful death of Durrell

  Bennett, Plaintiffs, Dempsey Bennett, Doris Bennett, and Darnell Bennett have experienced

  various solatium-related damages, including intentional infliction of severe emotional distress,

  severe mental anguish, extreme emotional pain and suffering, loss of society, companionship,

  comfort, advice and counsel, consortium, and substantial economic loss.

                       ATTACK 57: APRIL 8, 2008 – BAGHDAD, IRAQ

     TTT. The Rosenberg Family

         1828. Major Mark Rosenberg was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on April 8, 2008.

         1829. On that date, Major Rosenberg was riding on a patrol in an M1114 HUMVEE


                                                  347
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 348 of 399 PageID #: 348



  vehicle along Route Pluto just adjacent to Sadr City, Baghdad, Iraq, when a two array EFP

  detonation consisting of multiple copper slugs, detonated, thus killing Major Rosenberg.

         1830. The Army concluded that Special Groups in the Sadr City area of Baghdad were

  responsible for the EFP attack which killed Major Rosenberg and that the Special Groups would

  continue to target Coalition Forces with similar EFP attacks in the same area.

         1831. Plaintiff, Julie Rosenberg, was at the time of Major Rosenberg’s death and still is a

  citizen of the United States and a resident of the State of New Mexico. She is the Widow of Major

  Rosenberg.

         1832. Plaintiff, J.R., a Minor, being represented by his legal guardian, Julie Rosenberg,

  was at the time of Major Mark Rosenberg’s death and still is a citizen of the United States and a

  resident of the State of New Mexico. He is the Son of Major Mark Rosenberg.

         1833. Plaintiff, M.R., a Minor, being represented by his legal guardian, Julie Rosenberg,

  was at the time of Major Mark Rosenberg’s death and still is a citizen of the United States and a

  resident of the State of New Mexico. He is the Son of Major Mark Rosenberg.

         1834. Plaintiff, Julie Rosenberg, is the Personal Representative of Major Mark

  Rosenberg, in El Paso County, Colorado under Case Number: 2008PR665.

         1835. As a direct result of the EFP attack, and the resulting wrongful death of Major Mark

  Rosenberg, the Estate of Major Mark Rosenberg is entitled to recover for the substantial economic

  and earnings capacity loss.

         1836. As a direct result of the EFP attack, and the resulting death of Major Mark

  Rosenberg, Plaintiffs, Julie Rosenberg, J.R., a Minor, M.R., a Minor, have experienced various

  solatium-related damages, including intentional infliction of severe emotional distress, severe

  mental anguish, extreme emotional pain and suffering, a loss of society, companionship, comfort,




                                                 348
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 349 of 399 PageID #: 349



  advice and counsel, and substantial economic loss.

                       ATTACK 58: APRIL 14, 2008 – BAGHDAD, IRAQ

      UUU. The Joseph Richard, III Family

          1837. Sergeant Joseph Richard, III was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on April 14, 2008.

          1838. On that date, Sergeant Richard was riding in a vehicle on a patrol in the Akad

  District of Baghdad just adjacent to Sadr City when an EFP detonation occurred, thus killing

  Sergeant Richard.

          1839. Plaintiff, Monique Shantel Green Richard, was at the time of Sergeant Joseph

  Richard, III’s death and still is a citizen of the United States and a resident of the State of Louisiana.

  She is the Widow and Wife of Sergeant Joseph Richard, III.

          1840. Plaintiff, Elaine (Lois) Richard, was at the time of Sergeant Joseph Richard, III’s

  death and still is a citizen of the United States and a resident of the State of Louisiana. She is the

  Mother of Sergeant Joseph Richard, III.

          1841. Plaintiff, Joseph Richard, Jr., was at the time of Sergeant Joseph Richard, III’s death

  and still is a citizen of the United States and a resident of the State of Louisiana. He is the Father

  of Sergeant Joseph Richard, III.

          1842. Plaintiff, Carmen Richard Billedeaux, was at the time of Sergeant Joseph Richard,

  III’s death and still is a citizen of the United States and a resident of the State of Louisiana. She is

  the Sister of Sergeant Joseph Richard, III.

          1843. Plaintiff, Monique Shantel Green Richard, is the Personal Representative of

  Sergeant Joseph Richard, III, in Parish of Beauregard, Louisiana under Number: P-20058-0131A.

          1844. As a direct result of the EFP attack, and the resulting wrongful death of Sergeant

  Joseph Richard, III, the Estate of Sergeant Joseph Richard, III is entitled to recover for the


                                                    349
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 350 of 399 PageID #: 350



  substantial economic and earnings capacity loss.

         1845. As a direct result of the EFP attack, and the resulting death of Sergeant Joseph

  Richard, III, Plaintiffs, Monique Shantel Green Richard, Elaine (Lois) Richard, Joseph Richard,

  Jr., and Carmen Richard Billedeaux, have experienced various solatium-related damages,

  including intentional infliction of severe emotional distress, severe mental anguish, extreme

  emotional pain and suffering, a loss of society, companionship, comfort, advice and counsel, and

  substantial economic loss.

                     ATTACK 59: APRIL 30, 2008 – BAGHDAD, IRAQ

     VVV. The Pearson Family

         1846. Captain Andrew R. Pearson was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on April 30, 2008.

         1847. On that date, Captain Pearson was riding in a vehicle on a patrol in the Baiyaa, Al

  Rashid District of Baghdad just adjacent to Sadr City when an EFP detonation occurred, thus

  killing Captain Pearson.

         1848. Plaintiff, Jon Marie Pearson, was at the time of Captain Pearson’s death and still is

  a citizen of the United States and a resident of the State of New York. She is the Widow of Captain

  Andrew R. Pearson.

         1849. Plaintiff, Jon Marie Pearson, is the Personal Representative of Captain Andrew R.

  Pearson in Parish of Beauregard, Louisiana under Number: P-20058-0131A.

         1850. As a direct result of the EFP attack, and the resulting wrongful death of Captain

  Andrew R. Pearson, the Estate of Captain Andrew R. Pearson is entitled to recover for the

  substantial economic and earnings capacity loss.

         1851. As a direct result of the EFP attack, and the resulting death of Captain Andrew R.

  Pearson, Plaintiff, Jon Marie Pearson has experienced various solatium-related damages, including


                                                 350
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 351 of 399 PageID #: 351



  intentional infliction of severe emotional distress, severe mental anguish, extreme emotional pain

  and suffering, a loss of society, companionship, comfort, advice and counsel, and substantial

  economic loss.

                        ATTACK 60: JUNE 1, 2008 – BAGHDAD, IRAQ

     WWW.          The Mixon Family

           1852. Specialist Justin Mixon was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on June 1, 2008.

           1853. On that date, Specialist Mixon was on a patrol riding in a Stryker Armored Combat

  Vehicle in a convoy of two Stryker vehicles and six low-boy trailers near the Al Jazair Police

  Station in Baghdad when an array of between six to eight EFPs detonated near his vehicle, causing

  a massive explosion, thus causing the death of Mixon and very serious injuries to the other

  occupant of the vehicle.

           1854. Plaintiff, Tia Mixon, was at the time of Specialist Mixon’s death and still is a citizen

  of the United States and a resident of the State of Mississippi. She is the Widow of Specialist

  Mixon.

           1855. Plaintiff, T.R.M., a Minor represented by his legal guardian, Tia Mixon, is a citizen

  of the United States and a resident of the State of Mississippi. He is the son of Specialist Mixon.

           1856. Plaintiff, Melinda Mixon, was at the time of Specialist Mixon’s death and still is a

  citizen of the United States and a resident of the State of Mississippi. She is the Mother of Justin

  Mixon.

           1857. Plaintiff, Walter Mixon, was at the time of Specialist Mixon’s death and still is a

  citizen of the United States and a resident of the State of Mississippi. He is the Father of Justin

  Mixon.

           1858. Plaintiff, Kenneth Mixon, was at the time of Specialist Mixon’s death and still is a


                                                    351
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 352 of 399 PageID #: 352



  citizen of the United States and a resident of the State of Louisiana. He is the Brother of Justin

  Mixon.

           1859. Plaintiff, Kimberly Spillyards, was at the time of Specialist Mixon’s death and still

  is a citizen of the United States and a resident of the State of Louisiana. She is the Sister of Justin

  Mixon.

           1860. Plaintiff, Walter Mixon, brings an action individually and on behalf of the Estate

  of Justin Mixon, as its Personal Representative in Parish of Washington, Louisiana, under Probate

  Number: 16230-A.

           1861. As a direct result of the EFP attack, and the resulting wrongful death of Justin

  Mixon, the proper parties Plaintiff in the Wrongful Death action can and should recover for any

  pain and suffering experienced by Justin Mixon between the time of the EFP attack and his death,

  and for the substantial economic loss caused by his death.

           1862. As a direct result of the EFP attack, and the resulting wrongful death of Justin

  Mixon, Plaintiffs, Tia Mixon, T.R.M., a Minor, Walter Mixon, Melinda Mixon, Kenneth Mixon,

  and Kimberly Spillyards, have experienced various solatium-related damages, including

  intentional infliction of severe emotional distress, severe mental anguish, extreme emotional pain

  and suffering, loss of society, companionship, comfort, advice and counsel, consortium, and

  substantial economic loss.

                       ATTACK 61: JUNE 25, 2008 - BAGHDAD, IRAQ

     XXX. The Plocica Family

           1863. Specialist Joshua Plocica was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on June 25, 2008.

           1864. At that time, Specialist Plocica was in an armored M1151 HUMVEE in a convoy

  of vehicles consisting of two Mine Resistant Ambush Protected vehicles (“MRAPs”), four armored


                                                   352
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 353 of 399 PageID #: 353



  M1151 HUMVEE vehicles, and five “Rhino Runner” armored buses, when a dual array of six

  EFPs each detonated near his vehicle, causing a massive explosion that killed Plocica and seriously

  injured the three other occupants of the vehicle.

         1865. Upon information and belief, the specific Special Group perpetrating this attack

  was Jaysh al-Mahdi.

         1866. Plaintiff, Lisa Thompson, is a citizen of the United States and resident of the State

  of Tennessee. She is the Mother of Joshua Plocica.

         1867. Plaintiff, Lowell “Keith” Thompson, is a citizen of the United States and resident

  of the State of Tennessee. He is the step-Father of Joshua Plocica.

         1868. Plaintiff, Brenna Corbin, is a citizen of the United States and resident of the State

  of Tennessee. She is the Sister of Joshua Plocica.

         1869. Plaintiff, Lisa Thompson, brings an action individually and on behalf of the Estate

  of Joshua Plocica, as its Personal Representative in Montgomery County, Tennessee at Clarksville

  Probate Division, under Case No. MC CM CV PB XX-XXXXXXX.

         1870. As a direct result of the EFP attack, and the resulting wrongful death of Joshua

  Plocica, the proper parties Plaintiff in the Wrongful Death action can and should recover for any

  pain and suffering experienced by Joshua Plocica between the time of the EFP attack and his death,

  and for the substantial economic loss caused by his death.

         1871. As a direct result of the EFP attack, and the resulting wrongful death of Joshua

  Plocica, Plaintiffs, Lisa Thompson, Lowell “Keith” Thompson, and Brenna Corbin have

  experienced various solatium-related damages, including intentional infliction of severe emotional

  distress, severe mental anguish, extreme emotional pain and suffering, loss of society,

  companionship, comfort, advice and counsel, consortium, and substantial economic loss.




                                                  353
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 354 of 399 PageID #: 354



                      ATTACK 62: AUGUST 4, 2008 - BAGHDAD, IRAQ

     YYY. The Blickenstaff Family

         1872. Specialist John Blickenstaff was a citizen and national of the United States and a

  member of the United States Army when he was seriously injured in Iraq on August 4, 2008.

  Blickenstaff is resident of the State of Indiana.

         1873. On August 4, 2008, Specialist Blickenstaff was operating as a Gunner and a

  Military Policeman and was riding in an M1151 HUMVEE vehicle as the lead vehicle of a four

  HUMVEE convoy when a dual array of eight EFPs each detonated next to his HUMVEE, causing

  a massive explosion and very serious physical and emotional injuries to Blickenstaff and the death

  of two other occupants of the vehicle.

         1874. Upon information and belief, the specific Special Group perpetrating this attack

  was Jaysh al-Mahdi.

         1875. As a result of the EFP attack, John Blickenstaff sustained massive injuries to both

  of his legs, including fractures of his tibia and fibula bones in his right leg, a transection of his

  peroneal artery in his right leg, extensive soft tissue injuries to his right leg, extensive wounds in

  and to the right leg, a fractured left tibia bone, a major injury to his right calf area which required

  significant surgery, shrapnel blown into and embedded inside various portions of his body, a major

  injury to his testicles which required an orchiotomy procedure, which is in essence a removal of

  the testicles, an amputated right second toe, developed traumatically-caused “hammer toes,” a

  migraine headache syndrome, a brachial-plexus nerve injury, post-traumatic stress disorder

  (“PTSD”), panic attacks, anxiety disorder, cognitive difficulties, sleeping disorder, and depression.

         1876. As a result of the EFP attack, and the physical and emotional injuries he suffered

  as a direct result therefrom, John Blickenstaff has experienced severe physical and emotional pain

  and suffering in the past and will experience same into the indeterminable future; has incurred


                                                      354
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 355 of 399 PageID #: 355



  medical bills for medical and rehabilitation services rendered and will incur same into the

  indeterminable future; has incurred an overwhelming loss of income and earnings capacity and

  will experience same into the indeterminable future; has experienced permanent injuries to his

  person and psyche; and has experienced severe mental anguish, anxiety and depression and will

  experience same into the indeterminable future.

          1877. Plaintiff, Misty Blickenstaff, was at the time of John Blickenstaff’s attack and still

  is a citizen of the United States and a resident of the State of Indiana. She is the Wife of John

  Blickenstaff.

          1878. Plaintiff, M.B., a Minor, represented by her legal guardian, Misty Blickenstaff, was

  at the time of John Blickenstaff’s attack and still is a citizen of the United States and a resident of

  the State of Indiana. She is the Daughter of John Blickenstaff.

          1879. Plaintiff, C.B., a Minor, represented by her legal guardian, Misty Blickenstaff, was

  at the time of John Blickenstaff’s attack and still is a citizen of the United States and a resident of

  the State of Indiana. She is the Daughter of John Blickenstaff.

          1880. Plaintiff, Pam Jones, was at the time of John Blickenstaff’s attack and still is a

  citizen of the United States and a resident of the State of Indiana. She is the Mother of John

  Blickenstaff.

          1881. Plaintiff, Jared Blickenstaff, was at the time of John Blickenstaff’s attack and still

  is a citizen of the United States and a resident of the State of Indiana. He is the Brother of John

  Blickenstaff.

          1882. Plaintiff, Adrianne Blickenstaff, was at the time of John Blickenstaff’s attack and

  still is a citizen of the United States and a resident of the State of Indiana. She is the Sister of John

  Blickenstaff.




                                                    355
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 356 of 399 PageID #: 356



         1883. Plaintiff, Trista Carter, was at the time of John Blickenstaff’s attack and still is a

  citizen of the United States and a resident of the State of Indiana. She is the Sister of John

  Blickenstaff.

         1884. As a result of the EFP attack, and the physical and emotional injuries suffered by

  John Blickenstaff as a direct result therefrom, Plaintiffs, Misty Blickenstaff, M.B., a Minor, C.B.,

  a Minor, Pam Jones, Jared Carter, Adrianne Blickenstaff and Trista Carter have suffered and

  experienced intentional infliction of severe emotional distress and loss of consortium-related

  damages.

     ZZZ. The Henry Family

         1885. Sergeant Gary Henry was a citizen and national of the United States and a member

  of the United States Army when he was killed in Iraq on August 4, 2008.

         1886. On that date, Sergeant Henry was acting as a Military Policeman and was riding in

  an M1151 HUMVEE vehicle as the lead vehicle of a four HUMVEE convoy when a dual array of

  eight EFPs each detonated next to his HUMVEE, thus causing a massive explosion that killed

  Henry and another vehicle occupant, seriously injured another occupant.

         1887. Upon information and belief, the specific Special Group perpetrating this attack

  was Jaysh al-Mahdi.

         1888. Plaintiff, Gary L. Henry, was at the time of Gary Henry’s death and still is a citizen

  of the United States and a resident of the State of Indiana. He is the Father of Gary Henry.

         1889. As a direct result of the EFP attack, and the resulting wrongful death of Gary Henry,

  Plaintiff, Gary L. Henry, has experienced various solatium-related damages, including intentional

  infliction of severe emotional distress, severe mental anguish, extreme emotional pain and

  suffering, loss of society, companionship, comfort, advice and counsel, consortium, and substantial




                                                  356
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 357 of 399 PageID #: 357



  economic loss.

                      ATTACK 63: AUGUST 9, 2008 – SADR CITY, IRAQ

     AAAA.         The Ulloa Family

           1890. Sergeant Jose E. Ulloa was a citizen and national of the United States and a member

  of the United States Army when he was killed in Iraq on August 9, 2008.

           1891. On that date, Sergeant Ulloa was on a patrol riding in a Stryker Armored Combat

  Vehicle in a convoy of two Stryker vehicles and six low-boy trailers near the Al Jazair Police

  Station in Baghdad when an array of between six to eight EFPs detonated near his vehicle, causing

  a massive explosion, that killed Sergeant Ulloa and seriously injured the other occupant of the

  vehicle.

           1892. Plaintiff, Melanie Atzmann, was at the time of Sergeant Ulloa’s death and still is a

  citizen of the United States and a resident of the State of New York. She is the Widow of Sergeant

  Jose E. Ulloa.

           1893. Plaintiff, S.U., a Minor represented by his legal guardian, Melanie Atzmann, is a

  citizen of the United States and a resident of the State of New York. He is the son of Sergeant Jose

  E. Ulloa.

           1894. Plaintiff, Francisca Marmol, was at the time of Sergeant Ulloa’s death and still is a

  citizen of the United States and a resident of the State of New York. She is the Sister who was

  also the legal guardian of Sergeant Jose E. Ulloa.

           1895. Plaintiff, Jose Ulloa, was at the time of Sergeant Ulloa’s death and still is a citizen

  of the United States and a resident of the State of New York. He is the Father of Sergeant Jose E.

  Ulloa.

           1896. Plaintiff, Ruberterna Ulloa, was at the time of Sergeant Ulloa’s death and still is a

  citizen of the United States and a resident of the State of New York. She is the Sister of Sergeant


                                                   357
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 358 of 399 PageID #: 358



  Jose E. Ulloa.

         1897. Plaintiff, Stephanie Marmol, was at the time of Sergeant Ulloa’s death and still is a

  citizen of the United States and a resident of the State of New York. She is the Sister of Sergeant

  Jose E. Ulloa.

         1898. Plaintiff, Stephanie Marmol, brings an action individually and on behalf of the

  Estate of Sergeant Jose E. Ulloa, as its Personal Representative in Parish of Washington,

  Louisiana, under Probate Number: 16230-A.

         1899. As a direct result of the EFP attack, and the resulting wrongful death of Jose E.

  Ulloa, the Estate of Jose Ulloa is entitled to recover for any pain and suffering experienced by Jose

  Ulloa between the time of the EFP attack and his death, and for the substantial economic loss

  caused by his death.

         1900. As a direct result of the EFP attack, and the resulting wrongful death of Sergeant

  Jose E. Ulloa, Plaintiffs, Melanie Atzmann, S.U., a Minor, Francisca Marmol, Jose Ulloa,

  Ruberterna Ulloa, and Stephanie Marmol, have experienced various solatium-related damages,

  including intentional infliction of severe emotional distress, severe mental anguish, extreme

  emotional pain and suffering, loss of society, companionship, comfort, advice and counsel,

  consortium, and substantial economic loss.

                   ATTACK 64: FEBRUARY 15, 2009 - AS SALAM, IRAQ

     BBBB. The Diamond Family

         1901. Staff Sergeant Sean Diamond was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on February 15, 2009.

         1902. On that date, Staff Sergeant Diamond was on a patrol riding in a RG-31 Nyala Mine

  Protected Vehicle with another such vehicle near As Salam, Iraq, when an array of three EFPs

  detonated nearby his vehicle, causing a massive explosion, thereby causing his death and very


                                                  358
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 359 of 399 PageID #: 359



  serious personal injuries to two other occupants.

         1903. Plaintiff, Loramay “Lora” Diamond, was at the time of Staff Sergeant Diamond’s

  death and still is a citizen of the United States and a resident of the State of Washington. She is the

  Widow of Sean Diamond.

         1904. Plaintiff, Taylor M. Diamond, was at the time of Staff Sergeant Diamond’s death

  and still is a citizen of the United States and a resident of the State of Washington. She is the

  Daughter of Sean Diamond.

         1905. Plaintiff, Madison J. Diamond, was at the time of Staff Sergeant Diamond’s death

  and still is a citizen of the United States and a resident of the State of Washington. She is the

  Daughter of Sean Diamond.

         1906. Plaintiff, S.R.D., a Minor, represented by his legal guardian, Loramay “Lora”

  Diamond, was at the time of Staff Sergeant Diamond’s death and still is a citizen of the United

  States and a resident of the State of Washington. He is the son of Sean Diamond.

         1907. Plaintiff, A.N.D., a Minor, represented by her legal guardian, Loramay “Lora”

  Diamond, was at the time of Staff Sergeant Diamond’s death and still is a citizen of the United

  States and a resident of the State of Washington. She is the Daughter of Sean Diamond.

         1908. Plaintiff, Sally Diamond Wiley, was at the time of Staff Sergeant Diamond’s death

  and still is a citizen of the United States and a resident of the State of Nevada. She is the Mother

  of Sean Diamond.

         1909. Plaintiff, James “Michael” Wiley, was at the time of Staff Sergeant Diamond’s

  death and still is a citizen of the United States and a resident of the State of Nevada. He is the Step-

  Father of Sean Diamond.




                                                   359
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 360 of 399 PageID #: 360



         1910. Plaintiff, Jason Diamond, was at the time of Staff Sergeant Diamond’s death and

  still is a citizen of the United States and a resident of the State of California. He is the Brother of

  Sean Diamond.

         1911. Plaintiff, Michael Diamond, was at the time of Staff Sergeant Diamond’s death and

  still is a citizen of the United States and a resident of the State of California. He is the Brother of

  Sean Diamond.

         1912. Plaintiff, Loramay “Lora” Diamond, brings an action individually and on behalf of

  the Estate of Sean Diamond, as its Personal Representative in Pierce County, Washington, under

  Case Number: 18-4-01345-6.

         1913. As a direct result of the EFP attack, and the resulting wrongful death of Sean

  Diamond, the Estate of Sean Diamond is entitled to recover for any pain and suffering experienced

  by Sean Diamond between the time of the EFP attack and his death, and for the substantial

  economic loss caused by his death.

         1914. As a direct result of the EFP attack, and the resulting wrongful death of Sean

  Diamond, Plaintiff, Loramay “Lora” Diamond, Taylor M. Diamond, Madison J. Diamond, S.R.D.,

  a Minor, A.N.D., a Minor, Sally Diamond Wiley, James “Michael” Wiley, Jason Diamond, and

  Michael Diamond experienced various solatium-related damages, including intentional infliction

  of severe emotional distress, severe mental anguish, extreme emotional pain and suffering, loss of

  society, companionship, comfort, advice and counsel, consortium, and substantial economic loss.

                        ATTACK 65: APRIL 12, 2009 - BAYLA, IRAQ

     CCCC.       The Anaya Family

         1915. Corporal Michael Anaya was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on April 12, 2009.

         1916. On that date, Corporal Anaya was riding in a Mine Resistant Ambush Protected


                                                   360
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 361 of 399 PageID #: 361



  (“MRAP”) vehicle as the fourth vehicle in a four vehicle convoy near Forward Operating Base

  (“FOB”) Summerall in Sharqat, Iraq, when an EFP detonation occurred, thus causing a massive

  explosion, thus causing Corporal Anaya’s death.

           1917. The Combined Explosive Exploitation Cell (“CEXC”) discovered copper remnants

  at the detonation scene and noted “copper-shaped charged, steel-lined IED 12 APR09.” The

  CEXC concluded that “this IED was an EFP…”

           1918. Plaintiff, Cheryl Anaya, was at the time of Corporal Anaya’s death and still is a

  citizen of the United States and a resident of the State of Florida. She is the Mother of Michael

  Anaya.

           1919. Plaintiff, Trista Moffett, was at the time of Corporal Anaya’s death and still is a

  citizen of the United States and a resident of the State of Florida. She is the Sister of Michael

  Anaya.

           1920. Plaintiff, Carmelo Anaya, Jr. was at the time of Corporal Anaya’s death and still is

  a citizen of the United States and a resident of the State of Florida. He is the Brother of Michael

  Anaya.

           1921. Plaintiff, Cheryl Anaya, brings an action individually and on behalf of the Estate of

  Michael Anaya, as its Personal Representative in Okaloosa County, Florida, under Probate Case

  No.: 2018 CP 000460.

           1922. As a direct result of the EFP attack, and the resulting wrongful death of Michael

  Anaya, the Estate of Michael Anaya is entitled to recover for any pain and suffering experienced

  by Michael Anaya between the time of the EFP attack and his death, and for the substantial

  economic loss caused by his death.

           1923. As a direct result of the EFP attack, and the resulting wrongful death of Michael




                                                  361
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 362 of 399 PageID #: 362



  Anaya, Plaintiffs, Cheryl Anaya, Trista Moffett, and Carmelo Anaya, Jr. have experienced various

  solatium-related damages, including intentional infliction of severe emotional distress, severe

  mental anguish, extreme emotional pain and suffering, loss of society, companionship, comfort,

  advice and counsel, consortium, and substantial economic loss.

                         ATTACK 66: JULY 16, 2009 – BASRA, IRAQ

     DDDD.       The Wilcox Family

         1924. Specialist Carlos Wilcox was a citizen and national of the United States and a

  member of the United States Army when he was killed in Iraq on July 16, 2009.

         1925. On that date, Specialist Wilcox was operating on a military base near Basrah, Iraq,

  when the vehicle in which he was then riding came under rocket fire that caused a massive

  explosion, which killed him.

         1926. Plaintiff, Charlene Wilcox, was at the time of Specialist Wilcox’s death and still is

  a citizen of the United States and a resident of the State of Minnesota. She is the Mother of Carlos

  Wilcox.

         1927. Plaintiff, Bianca Wilcox, was at the time of Specialist Wilcox’s death and still is a

  citizen of the United States and a resident of the State of Minnesota. She is the Sister of Carlos

  Wilcox.

         1928. Plaintiff, Ona Wilcox, was at the time of Specialist Wilcox’s death and still is a

  citizen of the United States and a resident of the State of Minnesota. She is the Sister of Carlos

  Wilcox.

         1929. Plaintiff, Charles Wilcox III, was at the time of Specialist Wilcox’s death and still

  is a citizen of the United States and a resident of the State of Minnesota. He is the Brother of Carlos

  Wilcox.

         1930. Plaintiff, Charlene Wilcox, brings an action individually and on behalf of the Estate


                                                   362
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 363 of 399 PageID #: 363



  of Carlos Wilcox, as its Personal Representative in Washington County, Minnesota, under Court

  File No: 82-PR-18-999.

          1931. As a direct result of the rocket attack, and the resulting wrongful death of Carlos

  Wilcox, the proper parties Plaintiff in the Wrongful Death action can recover for any pain and

  suffering experienced by Carlos Wilcox between the time of the EFP attack and his death, and for

  the substantial economic loss caused by his death.

          1932. As a direct result of the rocket attack, and the resulting wrongful death of Carlos

  Wilcox, Plaintiffs, Charlene Wilcox, Bianca Wilcox, Ona Wilcox, and Charles Wilcox III have

  experienced various solatium-related damages, including intentional infliction of severe emotional

  distress, severe mental anguish, extreme emotional pain and suffering, loss of society,

  companionship, comfort, advice and counsel, consortium, and substantial economic loss.

  VIII. CLAIMS FOR RELIEF

                           FIRST CLAIM FOR RELIEF
    CIVIL LIABILITY UNDER 18 U.S.C. § 2333(a) AGAINST ALL DEFENDANTS FOR
    VIOLATIONS OF 18 U.S.C. § 2339A CONSTITUTING ACTS OF INTERNATIONAL
                                  TERRORISM

          1933. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

  as if fully set forth herein.

          1934. By knowingly agreeing to provide, and providing, material support to Iran in an

  illegal manner, and knowing, or with deliberate indifference to the fact, that the objects and aims

  of the Conspiracy were to be used in preparation for or carrying out multiple acts set forth in 18

  U.S.C. § 2339A, each Defendant violated § 2339A’s express prohibition against conspiring to

  provide material support within the meaning of § 2339A, and committed and completed overt acts

  in furtherance of the Conspiracy.

          1935. Each Defendant’s conduct in agreeing to provide Iran with hundreds of millions (or



                                                 363
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 364 of 399 PageID #: 364



  more) of USD in an illegal manner, violated 18 U.S.C. § 2339A’s express prohibition against

  concealing or disguising the nature, location, source, or ownership of material support or resources,

  knowing that the material support or resources are to be used in preparation for, or in carrying out,

  a violation of any of 18 U.S.C. §§ 32, 37, 81, 175, 229, 351, 831, 842(m)-(n), 844(f) or (i), 930

  (c), 956, 1091, 1114, 1116, 1203, 1361, 1362, 1363, 1366, 1751, 1992, 2155, 2156, 2280, 2281,

  2332, 2332a, 2332b, 2332f, 2340A, or 2442, 42 U.S.C. § 2284, 49 U.S.C. §§ 46502 or 60123 (b),

  or any offense listed in 18 U.S.C. § 2332b (g)(5)(B) (except for §§ 2339A and 2339B).

         1936. Both the Conspiracy itself and the acts of international terrorism that injured the

  Plaintiffs constitute acts of international terrorism under 18 U.S.C. § 2331, and constitute

  “engaging in terrorist activity” under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), and/or “engaging in

  terrorism” under 22 U.S.C. § 2656f.

         1937. The Conspiracy between Iran and its agents and the Defendants (including

  Defendants John Does 1-50), and other non-defendant Co-conspirators resulted in the transfer of:

  (a) more than two hundred billion dollars through the United States in a manner designed to

  purposefully circumvent monitoring by U.S. regulators and law enforcement agencies; and (b)

  hundreds of millions of dollars to Hezbollah, the IRGC and other terrorist organizations (including

  the Special Groups) actively engaged in murdering and maiming U.S. nationals in Iraq.

         1938. The Defendants (including Defendants John Does 1-50) together with other

  nondefendant Co-conspirators (including Iran) agreed to, and did in fact, purposefully transfer

  billions of USD through the United States knowing that such funds would be delivered to Iran and

  Iranian agents, and that the payment order messages facilitating such funds transfers had been

  deliberately and intentionally structured, designed, and processed in a manner expressly designed




                                                  364
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 365 of 399 PageID #: 365



  to ensure that such funds would not be detected or monitored by U.S. regulators and law

  enforcement agencies.

         1939. At the time each Defendant knowingly agreed to provide Iran material support in

  an illegal manner, each Defendant knew that the United States had formally designated Iran as a

  State Sponsor of Terrorism and knew, or was deliberately indifferent to the fact that, inter alia,

  Iran used the IRGC and Hezbollah as primary mechanisms to cultivate and support terrorism.

         1940. Among other things, and as documented in the U.S. State Department’s 2013

  Country Reports on Terrorism, between 2004 and 2011 the IRGC, in concert with Hezbollah,

  provided training outside of Iraq, as well as sending advisors to Iraq, to assist, train, supply and

  guide Special Groups in the construction and use of EFPs and other advanced weaponry, devices

  that constitute “weapons of mass destruction” as defined in 18 U.S.C. § 2332a, incorporating the

  definition of “destructive devices” set forth in 18 U.S.C. § 924(4)(A)-(C).

         1941. Each Defendant knew or was deliberately indifferent to the fact that Iran, the IRGC,

  Hezbollah, and the Special Groups engaged or engages in terrorist activity (8 U.S.C. §

  1182(a)((3)(B)(iii)-(iv)), terrorism (22 U.S.C § 2656f), and acts of international terrorism (18

  U.S.C. § 2331), including facilitating, funding, preparing for, and supporting terrorist activity by

  the Special Groups.

         1942. Through this clandestine stream of U.S. dollars, each Defendant knew, or was

  deliberately indifferent to the fact that as a result of knowingly agreeing to join the Conspiracy to

  provide Iran with illegal material support, such conduct foreseeably (and in fact did) facilitate the

  transfer of hundreds of millions of dollars in payments to the IRGC and Hezbollah through the

  international financial system, including payments initiated, processed, altered, modified, falsified,

  or released by or through the Defendants.




                                                   365
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 366 of 399 PageID #: 366



          1943. Each Defendant knowingly and purposefully agreed to provide material support

  and services to Iran in an illegal manner, knowing or deliberately indifferent to the fact that such

  illegal support and services facilitated Iran’s clandestine support for the IRGC and Hezbollah, and

  that such agreements and resultant overt acts and conduct would foreseeably facilitate acts of

  international terrorism, terrorist activities, and terrorism, including homicides, attempted

  homicides, or conspiracies to commit homicide against U.S. nationals by the IRGC, Hezbollah

  and/or the Special Groups (including KH, JAM and AAH), as well as attacks conducted by

  weapons of mass destruction, such as EFPs, and bombings, attempted bombings, or conspiracies

  to bomb places of public use, state or government facilities, public transportation systems, or

  infrastructure facilities by the IRGC, Hezbollah, and/or the Special Groups.

          1944. The material support that Defendants knowingly agreed to illegally provide to Iran

  and Hezbollah’s agents, provided foreseeable, substantial assistance to the IRGC, Hezbollah and

  the Special Groups, thereby preparing and facilitating acts of terrorism in violation of 18 U.S.C.

  §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that caused Plaintiffs’

  injuries.

          1945. The material support that Defendants knowingly agreed to illegally provide to Iran

  included facilitating tens of millions of dollars in illicit transactions on behalf of MODAFL, the

  IRGC, Mahan Air and other instrumentalities of Iranian state-sponsored terror to enable numerous

  violations of the U.S. trade embargo against Iran, concealing Iran’s efforts to evade U.S. sanctions

  and enabling Iran’s acquisition from the United States of goods and technologies prohibited by

  U.S. law to be sold or transferred to Iran, including components of IEDs deployed against Coalition

  Forces in Iraq.

          1946. Each Defendant also: knew of the existence of other conspirators including some




                                                  366
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 367 of 399 PageID #: 367



  or all of the Defendants; was aware that the other conspirators (including Defendants and Iranian

  Bank Co-conspirators) engaged in the same or similar conduct, and that the other conspirators

  shared the objective of providing material support to Iran in an illegal manner for the explicit

  purpose of enabling Iran to avoid U.S. sanctions and regulations enacted specifically to prevent

  Iran’s ability to finance, support, prepare for, plan, or carry out acts of international terrorism,

  including the types of acts that injured the Plaintiffs.

          1947. Each Defendant also knew or was deliberately indifferent to the fact that one of the

  specific aims and objectives of the Conspiracy was keeping U.S. depository institutions, law

  enforcement and counter-terrorism agencies blind to Iran’s movement of U.S. dollars through the

  international financial system, and thus also knew or was deliberately indifferent to the fact that

  the overt acts they performed in furtherance of the Conspiracy facilitated that specific objective.

          1948. Having entered into an agreement to provide Iran material support in an illegal

  manner, in direct contravention of U.S. laws and regulations enacted expressly to mitigate Iran’s

  sponsorship of terrorism and terrorist organizations (including Weapons of Mass Destruction

  proliferation activities in furtherance of such sponsorship) each Defendant also knew or was

  deliberately indifferent to the fact, that the Conspiracy’s aims would foreseeably result in Iran

  transferring millions of dollars in order to engage in terrorist activities (8 U.S.C. §

  1182(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C. § 2656f), and acts of international terrorism (18

  U.S.C. § 2331).

          1949. The Defendants’ overt acts and agreement to purposefully transfer billions of

  dollars through the United States to Iran in a manner expressly designed to ensure that the funds

  could be transferred by and to Iran without being monitored by U.S. regulators and law




                                                    367
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 368 of 399 PageID #: 368



  enforcement agencies, involved acts that were dangerous to human life, by their nature, and as

  further evidenced by their consequences.

         1950. The Defendants’ acts either occurred primarily outside the territorial jurisdiction of

  the United States or transcended national boundaries in terms of the means by which they were

  accomplished.

         1951. Each Defendant’s agreement to enter into the Conspiracy and purposeful transfer

  of billions of dollars through the United States in a manner designed to purposefully circumvent

  monitoring by U.S. regulators and law enforcement agencies foreseeably resulted in material

  support being delivered in order to carry out or prepare for violations of, inter alia, 18 U.S.C. §§

  2332(a)-(c), 2332a, and § 2332f by the IRGC, Hezbollah and/or the Special Groups, and were thus

  themselves acts of international terrorism because they either were, or objectively appear to have

  been intended to: (a) intimidate or coerce the civilian population of the United States and other

  nations, (b) influence the policy of the governments of the United States and other nations by

  intimidation or coercion, and/or (c) affect the conduct of the governments of the United States and

  other nations by facilitating the IRGC, Hezbollah and/or the Special Groups’ abilities to prepare

  for, support, fund, train, initiate, and/or carry out mass destruction and murder.

         1952. Each Defendant’s conduct was a substantial cause in fact and a significant factor in

  the chain of events leading to the Plaintiffs’ injuries, and foreseeably, substantially enhanced the

  IRGC, Hezbollah and the Special Groups’ ability to engage in terrorist activity (8 U.S.C. §

  1182(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C. § 2656f), and/or commit acts of international

  terrorism (18 U.S.C. § 2331) (including violations of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a),

  2332(b), 2332(c), 2332a, and/or 2332f and 2339A). Each Defendant’s conduct was thus also a

  substantial, foreseeable factor in bringing about the Plaintiffs’ injuries.




                                                   368
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 369 of 399 PageID #: 369



          1953. Furthermore, each Plaintiff’s injuries constitutes a harm falling within the

  foreseeable risk contemplated by each Defendant’s violations, including each Defendant’s

  knowing agreement to enter into the Conspiracy, each Defendant’s performance of overt acts in

  furtherance of the Conspiracy, and each Defendant’s knowledge or deliberate indifference to the

  full scope, objectives, and results of the Conspiracy. Injuries resulting from terrorist attacks

  (including attacks launched by Hezbollah and the Special Groups) that were planned, supported

  by, funded, or assisted by Iran are precisely the risks contemplated by Executive Orders, statutes

  and regulations (including, without limitation, designations under Executive Orders specifically

  concerning the IRGC, Defendant Bank Saderat Plc, and the IRISL) enacted specifically to ensure

  that Iran had restricted access to USD and financial services under conditions of maximum

  transparency, that such dollars were used only for legitimate agencies, operations, and programs

  and not by or for the benefit of SDNs, and not for Iran’s efforts to acquire, develop, and distribute

  Weapons of Mass Destruction (including weapons such as EFPs directed at Coalition Forces), and

  to ensure that any funds Iran did receive that touched U.S. depository institutions could be

  monitored by U.S. regulators and law enforcement agencies.

          1954. Through its conduct as described above, by knowingly entering into the

  Conspiracy and violating 18 U.S.C. § 2339A in the manner and with the state of mind alleged

  above, each Defendant committed acts of international terrorism and is civilly liable for damages

  to each Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).

                         SECOND CLAIM FOR RELIEF
    CIVIL LIABILITY UNDER 18 U.S.C. § 2333(a) AGAINST ALL DEFENDANTS FOR
    VIOLATIONS OF 18 U.S.C. § 2339B CONSTITUTING ACTS OF INTERNATIONAL
                                  TERRORISM

          1955. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

  as if fully set forth herein.



                                                  369
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 370 of 399 PageID #: 370



          1956. In knowingly agreeing to provide, and providing, material support to Iran in an

  illegal manner, and knowing, or deliberately indifferent to the fact, that the objects and aims of the

  Conspiracy were to provide material support to Foreign Terrorist Organizations (FTOs), including

  Hezbollah and Kata’ib Hezbollah, each Defendant violated § 2339B’s express prohibition against

  conspiring to provide material support within the meaning of § 2339B, and committed and

  completed overt acts in furtherance of the Conspiracy

          1957. The Defendants herein (including Defendants John Does 1-50) and Iran agreed to,

  and did in fact, purposefully transfer hundreds of billions of dollars through the United States in a

  manner expressly designed to purposefully circumvent monitoring by U.S. regulators and law

  enforcement agencies and evade U.S. sanctions; minimize the transparency of their financial

  activities; and knowingly, or with deliberate indifference, facilitated the transfer of tens of millions

  of dollars in payments to Hezbollah through the international financial system. In doing so, the

  Defendants were willing to, and did, commit numerous felonies under U.S. law to assist Iran in

  concealing its financial activities and violated 18 U.S.C. § 2339B by knowingly, or with deliberate

  indifference, entering the Conspiracy, which provided material support to FTOs that were

  responsible for Plaintiffs’ injuries.

          1958. At the time each Defendant knowingly agreed to provide Iran material support in

  an illegal manner, each Defendant knew that Iran had, since 1984, been officially designated by

  the United States as a State Sponsor of Terrorism, subject to various U.S. sanctions, and knew or

  was deliberately indifferent to the fact that such designation was based in part on Iran’s

  sponsorship and patronage of Hezbollah and other FTOs, and that Iran used Hezbollah as a primary

  mechanism to enable it to cultivate and support terrorism.

          1959. Each Defendant knew, or was deliberately indifferent to the fact that, Hezbollah




                                                   370
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 371 of 399 PageID #: 371



  was designated an FTO at all times relevant to this action. Each Defendant also knew that

  Hezbollah engaged in terrorist activities (8 U.S.C. § 1183(a)(3)(B)(iii)-(iv)), terrorism (22 U.S.C.§

  2656f), and acts of international terrorism (18 U.S.C. § 2331).

          1960. Each Defendant knew or was deliberately indifferent to the fact that its agreement

  to provide Iran material support in an illegal manner, and the overt acts it completed in connection

  with the Conspiracy, unlawfully evaded U.S. sanctions and regulations directed at mitigating the

  risk that Iran would carry out, support, fund, plan for, prepare, conspire with, or facilitate acts of

  international terrorism by FTOs, including acts planned, attempted, and perpetrated by Iran’s

  proxy, agent, and strategic partner, Hezbollah.

          1961. Both the Conspiracy itself and the acts of international terrorism that injured the

  Plaintiffs constitute acts of international terrorism under 18 U.S.C. § 2331, and constitute

  “engaging in terrorist activity” under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), and/or “engaging in

  terrorism” under 22 U.S.C. § 2656f.

          1962. Each Defendant also: knew of the existence of other Co-conspirators including

  some or all of the Defendants; was aware that the other Co-conspirators (including Defendants and

  Iranian Bank Co-conspirators) engaged in the same or similar conduct, and that the other Co-

  conspirators shared the objective of providing material support and services to Iran in an illegal

  manner for the explicit purpose of enabling Iran to avoid U.S. sanctions and regulations enacted

  specifically to prevent Iran’s ability to finance, support, prepare for, plan, or carry out acts by FTOs

  including Iran’s proxy, agent, and strategic partner, Hezbollah.

          1963. Each Defendant also knew or was deliberately indifferent to the fact that one of the

  specific aims and objectives of the Conspiracy was to keep U.S. depository institutions, law

  enforcement and counter-terrorism agencies blind to Iran’s movement of U.S. dollars through the




                                                    371
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 372 of 399 PageID #: 372



  international financial system, and thus also knew or was deliberately indifferent to the fact that

  the overt acts it performed in furtherance of the Conspiracy facilitated that specific objective.

         1964. Having entered into an agreement to provide Iran material support in an illegal

  manner, in direct contravention of U.S. laws and regulations enacted expressly to mitigate Iran’s

  sponsorship of terrorism and terrorist organizations (including Weapons of Mass Destruction

  proliferation activities in furtherance of such sponsorship), each Defendant also knew or was

  deliberately indifferent to the fact, that the Conspiracy’s aims would foreseeably result in Iran

  transferring millions of dollars to Hezbollah, an FTO.

         1965. The material support that each Defendant, through the Conspiracy, knowingly, or

  with deliberate indifference, provided to Hezbollah, constituted substantial assistance to

  Hezbollah, thereby facilitating acts of terrorism in violation of §§ 1114, 1203, 1362, 2332(a),

  2332(b), 2332(c), 2332a, and/or 2332f, and that has caused injuries to Plaintiffs.

         1966. The Defendants’ overt acts in entering into the Conspiracy and knowingly agreeing

  to provide Iran – a known and designated State Sponsor of Terrorism – material support and

  services in an illegal manner, and resultant, purposeful transfer of billions of USD through the

  United States in a manner expressly designed to ensure that the funds could be transferred without

  being monitored by U.S. regulators and law enforcement agencies – involved acts that were

  dangerous to human life, by their nature, and as further evidenced by their consequences.

         1967. The Defendants’ acts either occurred primarily outside the territorial jurisdiction of

  the United States or transcended national boundaries in terms of the means by which they were

  accomplished.

         1968. Each Defendant’s agreement to enter into the Conspiracy and purposeful transfer

  (collectively) of billions of dollars through the United States in a manner designed to purposefully




                                                  372
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 373 of 399 PageID #: 373



  circumvent monitoring by U.S. regulators and law enforcement agencies foreseeably resulted in

  material support being provided to FTOs, and were thus themselves acts of international terrorism

  because they either were, or objectively appear to have been intended to: (a) intimidate or coerce

  the civilian population of the United States and other nations, (b) influence the policy of the

  governments of the United States and other nations by intimidation or coercion (in part to cause

  them to withdraw Coalition Forces from Iraq), and/or (c) affect the conduct of the governments of

  the United States and other nations by facilitating Hezbollah’s role in killing and injuring hundreds

  of American nationals in Iraq.

         1969. Each Defendant’s conduct was a substantial cause in fact and a significant factor in

  the chain of events leading to the Plaintiffs’ injuries, and foreseeably, substantially accelerated and

  multiplied Hezbollah’s ability to engage in terrorist activity (8 U.S.C. § 1182(a)(3)(B)(iii)-(iv)),

  terrorism (22 U.S.C. § 2656f), and acts of international terrorism under the definition set forth in

  18 U.S.C. § 2331. Each Defendant’s conduct was thus also a substantial, foreseeable factor in

  bringing about the Plaintiffs’ injuries.

         1970. Furthermore, each Plaintiff’s injuries constitutes a harm falling within the risk

  contemplated by each Defendant’s violations, including each Defendant’s knowing agreement to

  enter into the Conspiracy, the overt acts each Defendant performed in furtherance of the

  Conspiracy, and each Defendant’s knowledge of, or deliberate indifference to, the fact that a

  specific, foreseeable aim and purpose of the Conspiracy was to provide material support to

  Hezbollah and other FTOs. Injuries resulting from terrorist attacks planned, designed, assisted,

  funded, initiated, and/or overseen by Hezbollah are precisely the risks contemplated by statutes,

  regulations and Executive Orders designed to ensure that Hezbollah’s sponsor, principal, and

  strategic partner – Iran – had restricted access to U.S. dollars and financial services, and that any




                                                   373
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 374 of 399 PageID #: 374



  funds it did receive that touched U.S. depository institutions were transparent and could be blocked

  if warranted.

          1971. Through its conduct as described above, by knowingly entering into the Conspiracy

  and violating 18 U.S.C. § 2339B in the manner and with the state of mind alleged above, each

  Defendant committed acts of international terrorism and is civilly liable for damages to each

  Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).

                         THIRD CLAIM FOR RELIEF
  CIVIL LIABILITY AGAINST HSBC BANK USA, N.A. UNDER 18 U.S.C. § 2333(a) FOR
   VIOLATIONS OF 18 U.S.C. § 2332d CONSTITUTING ACTS OF INTERNATIONAL
                                 TERRORISM

          1972. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

  as if fully set forth herein.

          1973. Defendant HSBC-US is a juridical person organized under the laws of the United

  States pursuant to 18 U.S.C. § 2332d(b)(2)(C), and is also a person within the United States

  pursuant to 18 U.S.C. § 2332d(b)(2)(D).

          1974. As alleged above, at all relevant times HSBC-US knew that Iran was a country

  designated by the United States under section 6(j) of the Export Administration Act of 1979 (50

  App. U.S.C. 2405) as a country supporting international terrorism, yet HSBC-US nevertheless

  engaged in thousands of financial transactions with Iran in violation of 18 U.S.C. § 2332d.

          1975. Defendant HSBC-US also knew, or was deliberately indifferent to the fact, that

  Hezbollah had been designated an FTO.

          1976. Defendant HSBC-US also knew, or was deliberately indifferent to the fact, that the

  IRGC-QF had been designated an SDGT.

          1977. Defendant HSBC-US also knew, or was deliberately indifferent to the fact, that

  Bank Saderat (including Defendant Bank Saderat Plc) had been designated an SDGT.



                                                   374
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 375 of 399 PageID #: 375



         1978. Defendant HSBC-US also knew, or was deliberately indifferent to the fact, that the

  IRGC had been designated an SDN.

         1979. Defendant HSBC-US also knew or was deliberately indifferent to the fact that Bank

  Melli (including Melli Bank Plc), Bank Saderat (including Defendant Bank Saderat Plc), Bank

  Mellat, and Bank Sepah had been designated SDNs before November 2008, and, as such, were

  excluded from accessing the U-Turn exemption in the Iranian Transaction Regulations.

         1980. Defendant HSBC-US also knew or was deliberately indifferent to the fact that the

  IRISL and multiple IRISL entities had been designated SDNs.

         1981. As alleged above, HSBC-US knowingly conducted illegal financial transactions on

  behalf of Iran through Bank Melli and other Iranian counter-parties that did not fall within the safe

  harbor provisions of the regulations issued by the U.S. Treasury Department – regulations passed

  for the specific purposes of mitigating the risk that funds transfers to Iran could be used to: engage

  in terrorist activity under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), terrorism under 22 U.S.C. § 2656f, or

  acts of international terrorism under 18 U.S.C. § 2331.

         1982. In fact, the transactions at issue (including at least the $183 million HSBC-US

  facilitated on behalf of sanctioned entities in Iran that were identified in HSBC-US’s December

  11, 2012 Deferred Prosecution Agreement with DOJ) explicitly violated 31 C.F.R 535.701(a)(2)

  and 31 C.F.R 560.203.

         1983. Defendant HSBC-US knew that Defendants HSBC-Europe and HSBC-Middle East

  were deliberately altering and omitting information in funds transfer payment order messages

  being processed through HSBC-US, thereby evading U.S. laws and regulations whose express

  purpose was (and is) to ensure that only a very limited class of payments could be facilitated to

  Iran, and that payment order messages for such funds transfers required transparency in order to




                                                   375
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 376 of 399 PageID #: 376



  ensure that the transfers qualified for the limited exceptions and exemptions, and did not result in

  U.S. depository institutions processing transactions for the benefit of SDNs.

         1984. As alleged in detail above, throughout the relevant time period, HSBC-US knew

  that other HSBC Defendants such as HSBC-London and HSBC-Middle East were providing

  material support to Iran in a manner violating U.S. laws and regulations, and HSBC-US also knew

  its own systems and networks were being used to facilitate the HSBC Defendants’ illegal conduct.

         1985. Defendant HSBC-US also thus knew or was deliberately indifferent to the fact that

  Iran, the IRGC, IRISL, Hezbollah, and Defendant Bank Saderat Plc all engaged in terrorist activity

  under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), terrorism under 22 U.S.C. § 2656f, and acts of

  international terrorism under 18 U.S.C. § 2331 (including violations of 18 U.S.C. §§ 1114, 1203,

  1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f), and that Iran provided massive support and

  sponsorship for violations of all these statutes, while also providing support for other acts of

  international terrorism, such as those planned, attempted, and/or perpetrated by the Special

  Groups.

         1986. Knowing that Defendants HSBC-London and HSBC-Middle East were moving

  billions of sanctions-evading Iranian USD through HSBC-US’s offices with the specific intent of

  defeating HSBC-US’s OFAC filters and violating HSBC-US reporting requirements, it was

  reasonably foreseeable that HSBC-US’s conduct would aid Iran and Iran’s agents, proxies, and

  strategic partners (including Hezbollah, the IRGC, and Special Groups) to engage in terrorist

  activity under 8 U.S.C. § 1182(a)(3)(B)(iii)-(iv), terrorism under 22 U.S.C. § 2656f, and acts of

  international terrorism under 18 U.S.C. § 2331.

         1987. Because Defendant HSBC-US is a financial institution operating in the United

  States, at all times relevant to the Complaint, it is deemed by law to be aware of all designations




                                                  376
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 377 of 399 PageID #: 377



  made to the SDN list, including without limitation designations for Iran, Hezbollah, the IRGC, the

  IRGC-QF, Bank Saderat (including Defendant Bank Saderat Plc), Bank Melli, Bank Mellat, Bank

  Sepah, IRISL (and multiple IRISL entities).

          1988. Defendant HSBC-US thus also knew or was deliberately indifferent to the fact that

  Bank Melli (including Melli Bank Plc), Bank Saderat (including Defendant Bank Saderat Plc)

  Bank Mellat, and Bank Sepah had been designated SDNs before November 2008, and, as such,

  were excluded from accessing the U-Turn exemption in the Iranian Transaction Regulations.

          1989. Defendant HSBC-US’s conduct foreseeably and substantially enhanced

  Hezbollah’s, the IRGC’s and the Special Groups’ and other Iranian-sponsored terrorists’ ability to

  engage in terrorist activity, including preparing and facilitating acts of terrorism in violation of 18

  U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that caused Plaintiffs’

  injuries, and thus HSBC-US’s conduct was also a substantial, foreseeable factor in bringing about

  the Plaintiffs’ injuries.

          1990. Defendant HSBC-US’s knowing or deliberately indifferent provision of illegal

  financial services to Iran, enabled Iran to move billions of U.S. dollars through the United States

  without those funds being monitored by U.S. regulators and law enforcement agencies and

  therefore involved acts that were dangerous to human life, by their nature and as evidenced by

  their consequences.

          1991. Defendant HSBC-US’s acts transcended national boundaries in terms of the means

  by which they were accomplished.

          1992. Defendant HSBC-US’s conduct itself constitutes an act of international terrorism

  because it either was, or objectively appears to have been intended to: (a) intimidate or coerce the

  civilian population of the United States and other nations, (b) influence the policy of the




                                                   377
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 378 of 399 PageID #: 378



  governments of the United States and other nations by intimidation or coercion, and/or (c) affect

  the conduct of the governments of the United States and other nations by facilitating Iran’s ability

  to prepare for and/or carry out mass destruction and murder.

          1993. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

  contemplated by Defendant HSBC-US’s violations, including its knowing agreement to provide

  illegal services to Iran. Injuries resulting from terrorist attacks (including attacks launched by

  Hezbollah or the Special Groups) that were planned, supported by, funded, or assisted by the IRGC

  and/or Hezbollah are precisely the risks contemplated by Executive Orders, statutes and

  regulations designed to ensure that Iran had restricted access to U.S. dollars and financial services,

  and that any funds it did receive that touched U.S. depository institutions could be monitored by

  U.S. regulators and law enforcement agencies, and that the transactions were not for the benefit of

  SDNs.

          1994. Through its conduct as described above, by violating § 2332d in the manner and

  with the state of mind alleged above, HSBC-US committed acts of international terrorism, and is

  civilly liable for damages to each Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).

                              FOURTH CLAIM FOR RELIEF
   CIVIL LIABILITY UNDER 18 U.S.C. § 2333(a) AGAINST STANDARD CHARTERED
       BANK, ROYAL BANK OF SCOTLAND N.V. AND COMMERZBANK FOR
    VIOLATIONS OF 18 USC § 2332d CONSTITUTING ACTS OF INTERNATIONAL
                                         TERRORISM
       1995. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

  as if fully set forth herein.

          1996. Defendants SCB, ABN Amro (RBS N.V.), and Commerzbank each utilized their

  respective New York branches in connection with their agreement to provide Iran material support

  in an illegal manner in order to effectuate and facilitate the Conspiracy, and each of those




                                                   378
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 379 of 399 PageID #: 379



  respective New York branches is a “person in the United States” within the scope of 18 U.S.C. §

  2332d(b)(2)(D).

         1997. As set forth above, each of the above-referenced Defendants knew or was

  deliberately indifferent to the fact that Iran was designated under section 6(j) of the Export

  Administration Act of 1979 (50 App. U.S.C. 2405) as a country supporting international terrorism

  and nonetheless knowingly engaged in thousands of illegal financial transactions with the

  government of Iran through their U.S. operations.

         1998. The New York branch of each of the above-referenced Defendants also knew, or

  was deliberately indifferent to the fact, that Hezbollah had been designated an FTO, that the IRGC-

  QF and Bank Saderat (including Defendant Bank Saderat Plc) had each been designated an SDGT,

  and that multiple other Iranian actors and agents (including the IRGC, Bank Melli, Bank Mellat,

  Bank Sepah, IRISL (and multiple IRISL entities)) had been designated SDNs.

         1999. The New York branches of the above-referenced Defendants also knew or were

  deliberately indifferent to the fact that Bank Melli (including Melli Bank Plc), Bank Saderat

  (including Defendant Bank Saderat Plc), Bank Mellat, and Bank Sepah had been designated SDNs

  before November 2008, and, as such, were excluded from accessing the U-Turn exemption in the

  Iranian Transaction Regulations.

         2000. As set forth above, the illegal transactions knowingly facilitated through New York

  by the respective New York branches of the above-referenced Defendants thus did not fall within

  the safe harbor provisions of the regulations issued by the U.S. Treasury Department for U-Turn

  exemption transactions, and therefore violated the criminal provisions of 18 U.S.C § 2332d(a).

         2001. In fact, the transactions at issue explicitly violated 31 C.F.R 535.701(a)(2) and 31

  C.F.R 560.203.




                                                 379
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 380 of 399 PageID #: 380



         2002. Each of the above-referenced Defendants’ New York branch’s acts transcended

  national boundaries in terms of the means by which they were accomplished.

         2003. Each of the above-referenced Defendants’ New York branch’s conduct foreseeably

  and substantially enhanced Hezbollah’s, the IRGC’s and Special Groups’ and other Iranian

  sponsored terrorists’ ability to engage in terrorist activity, including preparing and facilitating acts

  of terrorism in violation of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a,

  and/or 2332f that caused Plaintiffs’ injuries, and thus each of the above Defendants’ New York

  branch’s conduct was also a substantial, foreseeable factor in bringing about the Plaintiffs’ injuries.

         2004. Each of the above-referenced Defendant’s New York branch knowingly, or with

  deliberate indifference, provided financial services to Iran in the United States, knowing that its

  conduct enabled Iran to move millions (or in some cases, billions) of USD through the United

  States without those funds being monitored by U.S. regulators and law enforcement agencies. That

  conduct involved acts that were dangerous to human life, by their nature and as evidenced by their

  consequences.

         2005. Each of the above-referenced Defendant’s conduct itself constitutes an act of

  international terrorism because it either was, or objectively appears to have been intended to: (a)

  intimidate or coerce the civilian population of the United States and other nations, (b) influence

  the policy of the governments of the United States and other nations by intimidation or coercion,

  and/or (c) affect the conduct of the governments of the United States and other nations by

  facilitating Iran’s ability to prepare for and/or carry out mass destruction and murder.

         2006. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

  contemplated by each of the above-referenced Defendants’ New York branch’s unlawful conduct,

  including their knowing agreement to provide illegal services to Iran. Injuries resulting from




                                                   380
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 381 of 399 PageID #: 381



  terrorist attacks (including attacks launched by Hezbollah or the Special Groups) that were

  planned, supported by, funded, or assisted by the IRGC and/or Hezbollah are precisely the risks

  contemplated by Executive Orders, statutes and regulations designed to ensure that Iran had

  restricted access to U.S. dollars and financial services, and that any funds it did receive that touched

  U.S. depository institutions could be monitored by U.S. regulators and law enforcement agencies.

          2007. Each of the above-referenced Defendants’ criminal violations of the provisions of

  18 U.S.C. § 2332d(a) was a sufficient cause of Plaintiffs’ injuries, and, for the reasons alleged in

  Plaintiffs’ Third Claim for Relief against Defendant HSBC-US, constitutes an act of international

  terrorism rendering each of the above Defendants civilly liable for damages to each Plaintiff for

  their injuries pursuant to 18 U.S.C. § 2333(a).

                           FIFTH CLAIM FOR RELIEF
   CIVIL LIABILITY AGAINST COMMERZBANK AG UNDER 18 U.S.C. § 2333(a) FOR
    VIOLATIONS OF 18 U.S.C. § 2339A CONSTITUTING ACTS OF INTERNATIONAL
                                  TERRORISM

          2008. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

  as if fully set forth herein.

          2009. Defendant Commerzbank provided material support to the IRGC through

  Commerzbank’s acts on behalf of IRISL, and Commerzbank violated § 2339A in concealing and

  disguising the nature, location, source, and ownership of material support it provided to IRISL,

  knowing or deliberately indifferent to the fact, that IRISL and the IRGC would use that support in

  preparation for, or in carrying out acts of international terrorism, including violations of 18 U.S.C.

  §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f .

          2010. Defendant Commerzbank knew or was deliberately indifferent that to the fact that

  the IRISL had been designated an SDN for Weapons of Mass Destruction-related activities that

  included arms shipments, including shipments destined for Hezbollah and other terrorists.



                                                    381
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 382 of 399 PageID #: 382



          2011. Defendant Commerzbank’s conduct was a substantial cause in fact and a significant

  factor in the chain of events leading to the Plaintiffs’ injuries, and substantially accelerated and

  multiplied the IRGC’s ability to engage in terrorist activity (8 U.S.C § 1182(a)(3)(B)(iii)-(iv)),

  terrorism (22 U.S.C. § 2656f), and/or commit acts of international terrorism as that terms is defined

  in 18 U.S.C. § 2331.

          2012. The material support that Commerzbank knowingly and illegally provided to the

  IRISL provided foreseeable, substantial assistance to the IRGC, Hezbollah and the Special Groups,

  thereby preparing and facilitating acts of terrorism in violation of 18 U.S.C. §§ 1114, 1203, 1362,

  2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that caused Plaintiffs’ injuries, and thus

  Commerzbank’s conduct was also a substantial, foreseeable factor in bringing about the Plaintiffs’

  injuries.

          2013. Commerzbank’s illegal conduct transcended national boundaries in terms of the

  means by which it was accomplished.

          2014. Commerzbank’s knowing or deliberately indifferent provision of illegal financial

  services to the IRGC and IRISL involved acts that were dangerous to human life, by their nature

  and as evidenced by their consequences.

          2015. Commerzbank’s conduct itself constitutes an act of international terrorism because

  it either was, or objectively appears to have been intended to: (a) intimidate or coerce the civilian

  population of the United States and other nations, (b) influence the policy of the governments of

  the United States and other nations by intimidation or coercion, and/or (c) affect the conduct of

  the governments of the United States and other nations by facilitating Iran’s ability to prepare for

  and/or carry out mass destruction and murder.

          2016. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk




                                                  382
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 383 of 399 PageID #: 383



  contemplated by Commerzbank’s material support to the IRGC and IRISL. Injuries resulting from

  terrorist attacks perpetrated, planned, supported by, funded, or assisted by Iran and Hezbollah are

  precisely the risks contemplated by statutes and regulations designed to ensure that the IRGC,

  IRISL and Iran had restricted access to USD and financial services, and that any funds they did

  receive that touched U.S. depository institutions were transparent and could be blocked if

  warranted, and did not benefit an SDN.

          2017. Through its conduct as described above, by knowingly or with deliberate

  indifference, providing material support to Iran, the IRGC, and IRISL, and thereby violating 18

  U.S.C. § 2339A in the manner and with the state of mind alleged above, Commerzbank is civilly

  liable for damages to each Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).

                          SIXTH CLAIM FOR RELIEF
   CIVIL LIABILITY AGAINST COMMERZBANK AG UNDER 18 U.S.C. § 2333(a) FOR
    VIOLATIONS OF 18 U.S.C. § 2339B CONSTITUTING ACTS OF INTERNATIONAL
                                  TERRORISM

          2018. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

  as if fully set forth herein.

          2019. Defendant Commerzbank violated § 2339B by providing material support to

  Hezbollah through Commerzbank’s acts on behalf of its customer Waisenkinderprojekt Libanon

  e.V. (Orphans Project Lebanon e.V.).

          2020. Commerzbank knew, or was deliberately indifferent to the fact, that Orphans

  Project Lebanon e.V. was transferring funds through Commerzbank to FTO Hezbollah and that

  Hezbollah would use that support in preparation for, or in carrying out, acts of international

  terrorism, including violations of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c),

  2332a, and/or 2332f.

          2021. Defendant Commerzbank’s conduct was a substantial cause in fact and a significant



                                                  383
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 384 of 399 PageID #: 384



  factor in the chain of events leading to the Plaintiffs’ injuries, and substantially accelerated and

  multiplied Hezbollah’s ability to engage in terrorist activity (8 U.S.C § 1182(a)(3)(B)(iii)-(iv)),

  terrorism (22 U.S.C. § 2656f), and acts of international terrorism as that terms is defined in 18

  U.S.C. § 2331.

          2022. The material support that Commerzbank knowingly and illegally provided to the

  Orphans Project Lebanon e.V. and hence to Hezbollah, provided foreseeable, substantial assistance

  to the Hezbollah and the Special Groups, thereby preparing and facilitating acts of terrorism in

  violation of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that

  caused Plaintiffs’ injuries, and thus Commerzbank’s conduct was also a substantial, foreseeable

  factor in bringing about the Plaintiffs’ injuries.

          2023. Commerzbank’s illegal conduct transcended national boundaries in terms of the

  means by which it was accomplished.

          2024. Commerzbank’s knowing or deliberately indifferent provision of illegal financial

  services to Hezbollah involved acts that were dangerous to human life, by their nature and as

  evidenced by their consequences.

          2025. Commerzbank’s conduct itself constitutes an act of international terrorism because

  it either was, or objectively appears to have been intended to: (a) intimidate or coerce the civilian

  population of the United States and other nations, (b) influence the policy of the governments of

  the United States and other nations by intimidation or coercion, and/or (c) affect the conduct of

  the governments of the United States and other nations by facilitating Iran’s ability to prepare for

  and/or carry out mass destruction and murder.

          2026. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

  contemplated by Commerzbank’s material support to Hezbollah.




                                                       384
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 385 of 399 PageID #: 385



          2027. Through its conduct as described above, by knowingly or with deliberate

  indifference, providing material support to Hezbollah, and thereby violating 18 U.S.C. § 2339B in

  the manner and with the state of mind alleged above, Commerzbank is civilly liable for damages

  to each Plaintiff for their injuries pursuant to 18 U.S.C. § 2333(a).

                        SEVENTH CLAIM FOR RELIEF
   CIVIL LIABILITY AGAINST STANDARD CHARTERED BANK UNDER 18 U.S.C. §
      2333(a) FOR VIOLATIONS OF 18 U.S.C. § 2339A CONSTITUTING ACTS OF
                        INTERNATIONAL TERRORISM

          2028. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

  as if fully set forth herein.

          2029. Defendant Standard Chartered Bank provided material support to the IRGC and its

  Qods Force through its acts on behalf of Mahan Air, MODAFL and other entities identified supra

  in violation of § 2339A by concealing and disguising the nature, location, source, and ownership

  of material support it provided to Mahan Air, MODAFL and other entities identified supra,

  knowing or deliberately indifferent to the fact that the IRGC and its Qods Force would use that

  support in preparation for, or in carrying out, acts of international terrorism, including violations

  of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f .

          2030. Defendant Standard Chartered Bank knew or was deliberately indifferent to the fact

  that Mahan Air, MODAFL and other entities identified supra were utilizing Letters of Credit

  facilitated by Standard Chartered Bank to evade U.S. sanctions and acquire materials used, inter

  alia, to effectuate arms shipments, transport weapons, personnel and technology to the IRGC-QF

  and Hezbollah.

          2031. Mahan Air did, in fact, transport weapons, personnel and technology into Iraq on

  behalf of the IRGC-QF and Hezbollah and did, in fact, transport modules used to control and

  activate IEDs and EFPs deployed against Coalition Forces in Iraq.



                                                  385
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 386 of 399 PageID #: 386



         2032. Iran could not have successfully evaded U.S. sanctions and obtained raw materials

  and manufacturing equipment prohibited by the International Traffic in Arms Regulations

  (“ITARs”), Export Administration Regulations (“EARs”), and Iran Trade Regulations (“ITRs”)

  simply by establishing front companies in foreign jurisdictions like Malaysia, Singapore or Dubai

  because those front companies could not have negotiated international payments without being

  able to provide U.S. and other suppliers with conventional letters of credit drawn on Western banks

  with established correspondent accounts with U.S. clearing banks.

         2033. Nor could the front companies that participated in Iran’s clandestine supply chain

  have succeeded in their efforts had they been forced to rely solely on financing by Iranian banks

  because those banks could not have provided financing directly since they could not maintain

  correspondent accounts with U.S. clearing banks and most of them were blacklisted at one point

  in time or another and frozen out of the US dollar-clearing system.

         2034. For example, no legitimate U.S. manufacturer would have agreed to transport

  materials subject to the ITARs, EARs or ITRs to an unknown company in Singapore or Dubai

  based on a letter of credit issued by Bank Saderat or Bank Melli.

         2035. The linchpin of Iran’s illegal and clandestine supply chain was the cooperation of

  Standard Chartered Bank and the other Western Bank Defendants who concealed both the role of

  Iranian banks in providing the credit necessary to finance the transactions and the identities of the

  Iranian military and IRGC sub-agencies that were actually purchasing the raw materials and

  manufacturing equipment (invariably being transported to Iran by IRISL, Mahan Air or Iran Air).

         2036. Defendant Standard Chartered Bank knew, or was deliberately indifferent to the

  fact, that Mahan Air, MODAFL and other entities identified supra were utilizing Letters of Credit

  facilitated by Standard Chartered Bank to evade U.S. sanctions and acquire materials used, inter




                                                  386
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 387 of 399 PageID #: 387



  alia, to effectuate arms shipments, transport weapons, personnel and technology to the IRGC-QF

  and Hezbollah.

         2037. Mahan Air did, in fact, transport weapons, personnel and technology into Iraq on

  behalf of the IRGC-QF and Hezbollah and did, in fact, transport modules used to control and

  activate IEDs and EFPs deployed against Coalition Forces in Iraq.

         2038. With the necessary assistance of Standard Chartered Bank and the other Western

  Bank Defendants, MODAFL did in fact acquire spare parts for various military aircraft.

         2039. With the necessary assistance of Standard Chartered Bank and the other Western

  Bank Defendants, Iranian front companies did purchase hydraulic press components of the kind

  used to manufacture EFPs and did purchase steel and copper and other materials necessary for the

  manufacturing of EFPs and other weapons deployed against Coalition Forces in Iraq.

         2040. This substantial assistance to Iran’s terror apparatus (including the IRGC and

  MODAFL), knowingly provided by Defendant Standard Chartered Bank, made it possible for Iran

  to procure the radio frequency modules, metals, and hydraulic presses used to manufacture the

  copper plates and steel cylinders necessary to manufacture the EFPs and other Iranian weapons

  used in the attacks on the Plaintiffs, as well Iran’s transport of weapons, supplies, and IRGC and

  Hezbollah operatives (who conducted, supervised, and trained the perpetrators of those attacks).

  Defendant Standard Chartered Bank’s conduct was a substantial cause in fact and a significant

  factor in the chain of events leading to the Plaintiffs’ injuries, and substantially accelerated and

  multiplied the IRGC’s ability to engage in terrorist activity (8 U.S.C § 1182(a)(3)(B)(iii)-(iv)),

  terrorism (22 U.S.C. § 2656f), and commit acts of international terrorism as that terms is defined

  in 18 U.S.C. § 2331.

         2041. The material support that Standard Chartered Bank knowingly and illegally




                                                  387
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 388 of 399 PageID #: 388



  provided to Mahan Air, MODAFL and other entities identified supra provided foreseeable,

  substantial assistance to the IRGC, Hezbollah and the Special Groups, thereby preparing and

  facilitating acts of terrorism in violation of 18 U.S.C. §§ 1114, 1203, 1362, 2332(a), 2332(b),

  2332(c), 2332a, and/or 2332f that caused Plaintiffs’ injuries, and thus Standard Chartered Bank’s

  conduct was also a substantial, foreseeable factor in bringing about the Plaintiffs’ injuries.

         2042. Standard Chartered Bank’s illegal conduct transcended national boundaries in

  terms of the means by which it was accomplished.

         2043. Standard Chartered Bank’s knowing or deliberately indifferent provision of illegal

  financial services to the IRGC, Mahan Air, MODAFL and other entities identified supra, involved

  acts that were dangerous to human life, by their nature and as evidenced by their consequences.

         2044. Standard Chartered Bank’s conduct itself constitutes an act of international

  terrorism because it either was, or objectively appears to have been intended to: (a) intimidate or

  coerce the civilian population of the United States and other nations, (b) influence the policy of

  the governments of the United States and other nations by intimidation or coercion, and/or (c)

  affect the conduct of the governments of the United States and other nations by facilitating Iran’s

  ability to prepare for and/or carry out mass destruction and murder.

         2045. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

  contemplated by Standard Chartered Bank’s material support to the IRGC, Mahan Air, MODAFL

  and other entities identified supra. Injuries resulting from terrorist attacks perpetrated, planned,

  supported by, funded, or assisted by Iran and Hezbollah are precisely the risks contemplated by

  statutes and regulations designed to ensure that Iran had restricted access to U.S. dollars and

  financial services, and that any funds they did receive that touched U.S. depository institutions

  were transparent and could be blocked if warranted, and did not benefit an SDN.




                                                  388
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 389 of 399 PageID #: 389



          2046. Through its conduct as described above, by knowingly or with deliberate

  indifference, providing material support to Iran, the IRGC, Mahan Air, MODAFL and other

  entities identified supra, and thereby violating 18 U.S.C. § 2339A in the manner and with the state

  of mind alleged above, Standard Chartered Bank is civilly liable for damages to each Plaintiff for

  their injuries pursuant to 18 U.S.C. § 2333(a).

                        EIGHTH CLAIM FOR RELIEF
     PRIMARY LIABILITY UNDER 18. U.S.C. §2333(a) AGAINST ALL DEFENDANTS

          2047. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

  as if fully set forth herein.

          2048. By knowingly providing material support and resources, to include financial

  services, currency, monetary instruments, or securities, to designated FTO Hezbollah, Defendants

  have violated 18 U.S.C. §2339B(a)(1).

          2049. During the Relevant Time Period, Defendants had absolute corporate knowledge

  that Hezbollah was designated by the United States Secretary of State as a designated Foreign

  Terrorist Organization (“FTO”) on October 8, 1997. By definition of such designation, the Bank

  Defendants had absolute corporate knowledge that Hezbollah was at all times relevant to this

  lawsuit an organization which engages in terrorist activities which threaten the security of the

  United States and its nationals.

          2050. During the Relevant Time Period, Defendants knew that Hezbollah was an FTO

  when they engaged in financial transactions with and for the benefit of Hezbollah and agents of

  Hezbollah, and that by engaging in such financial transactions with agents for Hezbollah those

  agents would provide material support and resources to Hezbollah, including the Special Groups.

          2051. The admitted criminal conduct of Defendants did not involve anything resembling

  “routine banking services”, but rather a criminal enterprise, as exemplified by the allegations and



                                                    389
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 390 of 399 PageID #: 390



  criminal admissions referred to above in this Complaint, both prior to and during the Relevant

  Time Period. Put another way, criminally avoiding inputting the correct spelling of known

  Hezbollah agents in the Wire Filter System is anything but routine banking services.

          2052. The actions and omissions of Defendants as described in this Complaint constitute

  “acts of international terrorism” inasmuch as giving money to an FTO like Hezbollah is analogous

  to giving a loaded gun to a child. Both are acts “dangerous to human life.”

          2053. By augmenting Hezbollah’s coffers, Defendants enabled Hezbollah to wreak more

  terrorist activity havoc on Americans, including the Plaintiffs herein.

          2054. Given that blowing up American Soldiers is exactly what Hezbollah does–that is

  why it has been designated as an FTO since 1997–engaging in financial transactions for its ultimate

  benefit would “appear to be intended to intimidate or coerce a civilian population or to influence

  the policy of a government by intimidation or coercion.”

          2055. By knowingly providing material support and resources to Hezbollah, a designated

  FTO, and by virtue of the fact that all of the Plaintiffs herein have suffered severe personal injury

  and/or death by reason of these acts of international terrorism, Defendants are civilly liable to all

  of the Plaintiffs herein.

                         NINTH CLAIM FOR RELIEF
        SECONDARY LIABILITY UNDER 18. U.S.C. §2333(d)(2) FOR AIDING AND
              ABETTING A FOREIGN TERRORIST ORGANIZATION

          2056. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

  as if fully set forth herein.

          2057. Defendants violated 18 U.S.C. § 2333(d)(2) by aiding and abetting Hezbollah

  through Defendants’ acts on behalf of various agents for Hezbollah, who were Defendants’

  customers.




                                                  390
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 391 of 399 PageID #: 391



          2058. Defendants knew, or were deliberately indifferent to the fact, that Hezbollah

  (including its agents) was transferring funds through them and that Hezbollah would use that

  support in preparation for, or in carrying out, acts of international terrorism.

          2059. Defendants conduct was a substantial cause in fact and a significant factor in the

  chain of events leading to the Plaintiffs’ injuries, and substantially accelerated and multiplied

  Hezbollah’s ability to engage in terrorist activity (8 U.S.C § 1182(a)(3)(B)(iii)-(iv)), terrorism (22

  U.S.C. § 2656f), and acts of international terrorism as that terms is defined in 18 U.S.C. § 2331.

          2060. The amount of assistance Defendants provided—millions of dollars illegally

  transferred to Hezbollah and access to the U.S. financial system while blinding U.S. counter-terror

  finance authorities—was integral to the acts of terrorism at issue.

          2061. The substantial assistance that Defendants knowingly and illegally provided to

  Hezbollah and its agents provided foreseeable, material support to Hezbollah and the Special

  Groups, thereby preparing and facilitating acts of terrorism in violation of 18 U.S.C. §§ 1114,

  1203, 1362, 2332(a), 2332(b), 2332(c), 2332a, and/or 2332f that caused Plaintiffs’ injuries, and

  thus Defendants conduct was also a substantial, foreseeable factor in bringing about the Plaintiffs’

  injuries.

          2062. Defendants’ illegal conduct transcended national boundaries in terms of the means

  by which it was accomplished.

          2063. Furthermore, each Plaintiff’s injuries constitute a harm falling within the risk

  contemplated by Defendants’ substantial assistance to Hezbollah.

          2064. Through its conduct as described above, by knowingly or with deliberate

  indifference, providing substantial assistance to Hezbollah, Defendants are civilly liable for

  damages to each Plaintiff for their injuries pursuant to 18 U.S.C. §§ 2333(a) and 2333(d)(2).




                                                   391
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 392 of 399 PageID #: 392



          2065. Hezbollah, a designated FTO since 1997, committed, planned and/or authorized the

  hideous EFP attacks that maimed or killed all of the Plaintiffs or their family members.

          2066. During the entire Relevant Time Period Defendants engaged in their financial

  transactions with and for the benefit of FTO Hezbollah (including its agents). Defendants were

  generally aware that they were playing a role, and a significant financial one at that, in Hezbollah’s

  criminal terrorist enterprise.

          2067. Defendants’ material support was a substantial factor in the sequence of events

  causing Plaintiffs’ injuries.

          2068. Plaintiffs’ injuries were reasonably foreseeable as a natural consequence of

  Defendants’ material support.

          2069. Defendants were found by the United States Government to have turned a blind eye

  to their brazen violations of federal banking, BSA and AML laws. Defendants’ explicit agreement

  to bypass these laws converted their actions from routine banking behavior to atypical, illicit and

  illegal conduct. Defendants’ facilitation of non-routine and illegal financial transactions for the

  benefit of Hezbollah (and its agents) constitutes material support, because Hezbollah depended on

  the illegal actions of banks in order to access the Eurodollar market and thereby fund Hezbollah’s

  terrorist activities. Defendants were generally aware that allowing and sponsoring the flow of

  hundreds of millions of USD to Hezbollah during the Relevant Time Period substantially assisted

  its terrorist activities, including the EFP attacks on Plaintiffs or their family members.

          2070. Given the Defendants’ scienter, as demonstrated by the allegations in this

  Complaint prior to and during the entire Relevant Time Period, there is no question that Defendants

  knew they were playing a substantial role in Hezbollah’s criminal terrorist enterprise. As just one

  example, Defendants intentionally misspelled the names of Hezbollah’s agents in order to avoid




                                                   392
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 393 of 399 PageID #: 393



  detection by various law enforcement agencies and banking authorities.

          2071. When Congress enacted the subject amendments to JASTA in late 2016, it made

  very clear, lest there be no ambiguity or confusion in matters like this lawsuit, that the intention of

  JASTA is to hold those entities which provide substantial assistance to FTOs which commit acts

  of international terrorism civilly liable to those injured by the acts of international terrorism.

          2072. Defendants are civilly liable to Plaintiffs herein under both the ATA and JASTA.

                          TENTH CLAIM FOR RELIEF
     CIVIL LIABILITY FOR CONSPIRACY IN VIOLATION OF 18 U.S.C. § 2333(d)(2)
                                  (JASTA)

          2073. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

  as if fully set forth herein.

          2074. Plaintiffs allege that Defendants conspired with Hezbollah (including its agents),

  who committed the acts of international terrorism (set forth herein), within the meaning of 18

  U.S.C. § 2333(d).

          2075. Each attack alleged herein was an act of international terrorism as defined by 18

  U.S.C. § 2331(1).

          2076. The IRGC’s and Hezbollah’s provision of EFPs and other weapons, training,

  funding, and direction to the Special Groups to target Coalition Forces constitutes acts of

  international terrorism as defined by 18 U.S.C. § 2331(1).

          2077. The Plaintiffs’ injuries were proximately caused by these acts of international

  terrorism, which included the provision of EFPs and other weapons, training, funding, and

  direction to the Special Groups to target Coalition Forces.




                                                   393
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 394 of 399 PageID #: 394



         2078. Each attack and act of international terrorism alleged herein was committed,

  planned or authorized by the designated Foreign Terrorist Organizations (“FTOs”) Hezbollah, in

  concert with the IRGC.

         2079. Each attack and act of international terrorism alleged herein was committed by

  Hezbollah through its agents, the Special Groups, who perpetrated the attacks in Iraq.

         2080. The IRGC and Hezbollah provided the EFPs and other explosive devices used in

  the attacks by the Special Groups that injured or killed the Plaintiffs or their family members.

         2081. The IRGC and Hezbollah funded, trained, equipped, guided, directed and

  controlled the Special Groups who emplaced and activated the EFPs and other explosive devices

  and/or shot Plaintiffs or their family members, in concert with, and at the direction of, the IRGC

  and Hezbollah.

         2082. Each Defendant conspired with Hezbollah (including its agents), Iran, the IRGC,

  the “Iranian commercial co-conspirators” (constituting Bank Melli, Defendant Bank Saderat, the

  Central Bank of Iran, the National Iranian Oil Company, the Islamic Republic of Iran Shipping

  Lines, various entities owned by the Ministry of Defense Armed Forces Logistics (“MODAFL”),

  and their banking co-Defendants to provide material support, directly or indirectly, for terrorism

  and terrorist crimes. This material support was often channeled, inter alia, through the Iranian

  commercial co-conspirators, acting as funding conduits on behalf of, and as agents for, the IRGC

  and Hezbollah. Defendants also provided material support directly to Hezbollah through its

  various financing agents.

         2083. Each Defendant joined this conspiracy and agreed and conspired with Hezbollah,

  Iran, the IRGC, the Iranian “commercial” co-conspirators, and their banking co-Defendants to

  conceal and disguise the nature, location, source, or ownership of that material support, which




                                                  394
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 395 of 399 PageID #: 395



  constituted illegal services that Hezbollah and its agents needed in order to perform acts of

  international terrorism without interference by U.S. authorities.

         2084. Each Defendant agreed and conspired with Hezbollah, Iran, the IRGC, the Iranian

  “commercial” co-conspirators, and their banking co-Defendants, to deceive U.S. counter-terror

  finance authorities and evade legal controls, and to illegally perform transactions outside of Iran’s

  regulatory safe harbor for performing legitimate transactions, to give Hezbollah, Iran, the IRGC,

  and their agents and proxies concealed access to the U.S. financial system for illegitimate

  activities, enabling them to commit acts of terrorism and to facilitate their support for terrorism.

         2085. Each Defendant agreed and conspired to provide, and conceal and disguise the

  source of, material support for agents, affiliates, and alter egos of the IRGC and Hezbollah.

         2086. At least some of the Defendants also knowingly facilitated Iran’s and the IRGC’s

  illegal acquisition of materials specifically prohibited from export to Iran because of their military

  or terrorism applications, including items used in the manufacture of EFPs.

         2087. Each Defendant knew that, or exhibited deliberate indifference to whether, Iran’s

  and Hezbollah’s terrorism campaigns required vast sums of money.

         2088. Each Defendant knew that most of Iran’s financial resources were held in

  Eurodollars.

         2089. Each Defendant knew that the U.S. sanctions and authorities it circumvented on

  behalf of its Iranian co-conspirators were designed to prevent Iran from financing terrorism and,

  in some cases, weapons of mass destruction proliferation.

         2090. Each Defendant knew, from its interactions with co-conspirators, the counter-terror

  financing and counter-WMD proliferation sanctions laws they were violating, and publicly

  available information, that providing and concealing and disguising the source of material support




                                                   395
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 396 of 399 PageID #: 396



  and controlled materials for the foregoing purposes and entities was Iran’s core purpose for the

  conspiracy.

         2091. Each Defendant also knew that, or exhibited deliberate indifference as to whether,

  its acts in furtherance of the conspiracy raised a substantial probability that some of the funds it

  concealed and provided would be used by Hezbollah and its agents for terrorist activities and acts

  of international terrorism.

         2092. Each Defendant understood that the lucrative fees it collected from its co-

  conspirators and the large pools of Eurodollars it was allowed to invest on behalf its co-

  conspirators were dependent on each Defendant’s ongoing willingness to commit multiple crimes

  on behalf of its co-conspirators.

         2093. As set forth above, Iran, the IRGC, Hezbollah and their terror agents and proxies

  depended on this illegal assistance of major banks with the financial and legal capacity to clear

  billions of dollars through the United States and their willingness to circumvent U.S. counter-terror

  financing controls.

         2094. Despite this knowledge, each Defendant continued to participate in the conspiracy

  for several years during the relevant period.

         2095. The Defendants’ unlawful acts for the benefit of Hezbollah and the IRGC, in

  stripping financial transactions, disguising payment sources, directly or indirectly transferring

  funds to sanctioned entities, manually altering payment information, and related activities intended

  to evade U.S. sanctions, were pursuant to, and in furtherance of, the conspiracy.

         2096. The use of the funds that the Iranian commercial co-conspirators channeled to

  coconspirators Hezbollah and IRGC and their agents, proxies and affiliates were within the scope

  of the Conspiracy.




                                                  396
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 397 of 399 PageID #: 397



          2097. The acts of international terrorism at issue were overt acts foreseeably committed

  as a consequence of, in furtherance of, and pursuant to the conspiracy.

                     ELEVENTH CLAIM FOR RELIEF
   COLLECTING AND PROVIDING FUNDS FOR THE FINANCING OF TERRORISM
           IN VIOLATION OF 18 U.S.C. §2339C AND 18 U.S.C. §2333(a)

          2098. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

  as if fully set forth herein.

          2099. The Banking Defendants have all unlawfully and willfully provided and/or

  collected funds for the benefit of FTO Hezbollah and/or Agents for Hezbollah with full knowledge

  that such funds were to be used and were used, in full or part, in order to carry out acts of

  international terrorism.

          2100. Given that blowing up American Soldiers is exactly what Hezbollah does–that is

  why it has been designated as an FTO since 1997–providing and collecting funds for its ultimate

  benefit would have to be done with knowledge that such funds were going to be used to intimidate

  or coerce a civilian population or to influence the policy of a government by intimidation or

  coercion”, or in acts of international terrorism, the Banking Defendants’ actions themselves were

  acts of international terrorism.

          2101. By unlawfully and willfully providing and collecting funds for or on behalf of

  Hezbollah, a designated FTO, for acts of international terrorism, and by virtue of the fact that all

  of the Plaintiffs herein have suffered severe personal injury and/or death by reason of these acts of

  international terrorism, the Defendants are civilly liable to all of the Plaintiffs herein.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, and each of them, pray that this Court:




                                                    397
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 398 of 399 PageID #: 398



        (a) Enter Judgment in their favor and against each Banking Defendant for compensatory

           damages in amounts to be determined at trial;

        (b) Enter Judgment in their favor and against each Banking Defendant for treble

           damages pursuant to 18 U.S.C. §2333(a);

        (c) Enter Judgment in their favor and against each Banking Defendant for any and all

           litigation-related costs incurred in connection with the pursuit of this lawsuit,

           including any and all attorneys’ fees; and

        (d) Grant such other and further relief as justice requires

                 PLAINTIFFS DEMAND A JURY TRIAL ON ALL ISSUES




                                                 398
Case 1:18-cv-07442-LDH-JO Document 1 Filed 12/28/18 Page 399 of 399 PageID #: 399




  Dated: December 28, 2018           By:
                                           Laura J. Baughman, EDNY SBN 4173399
                                           Thomas Sims (Pro Hac Vice to be filed)
                                           Russell Budd (Pro Hac Vice to be filed)
                                           BARON & BUDD, P.C.
                                           3102 Oak Lawn Avenue, Suite 1100
                                           Dallas, Texas 75219
                                           Tel: (214) 521-3605
                                           Fax: (214) 520-1181
                                           Email: lbaughman@baronbudd.com
                                           Email: tsims@baronbudd.com
                                           Email: rbudd@baronbudd.com

                                           THE DRISCOLL FIRM, P.C.
                                           John J. Driscoll (Pro Hac Vice to be filed)
                                           Christopher Quinn (Pro Hac Vice to be filed)
                                           Paul Johnson (Pro Hac Vice to be filed)
                                           One Metropolitan Square
                                           211 N. Broadway, 40th Floor
                                           St. Louis, Mo. 63102
                                           314-932-3232
                                           314-932-3233 facsimile

                                           Attorneys for Plaintiffs




                                       399
